


Exhibit 10.44

 

Pursuant to 17 C.F.R. § 240.24b-2, confidential information (indicated by [***])
has been omitted and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

[g15122kk01i001.jpg]Document A121TMCMc – 2003 and AGC

 

Document 565

 

Standard Form of Agreement Between Owner and Construction Manager

where the Construction Manager is Also the Constructor

 

AGREEMENT

made as of the fifteenth day of February in the year of Two Thousand and Seven
(In words, indicate day, month and year)

 

BETWEEN the Owner:
(Name and address)

 

United Therapeutics Corporation

1110 Spring Street

Silver Spring, MD 20910

 

and the Construction Manager:

(Paragraphs deleted)

The Whiting-Turner Contracting Company
300 East Joppa Rd.

Baltimore, MD 21286

 

The Project is:

 

Construction of a new Class A headquarters building for use as office space and
fill-finish facilities, containing approximately 90,000 square feet, and
ancillary facilities located in Silver Spring, Maryland, as more fully described
on Exhibit A attached hereto.

 

The Architect is:

 

Schick Goldstein Architects, P.C.

1506 19th Street, N.W.

Washington, DC 20036

 

The Fill/Finish A/E is:

(Paragraphs deleted)

IPS Integrated Project Services, Inc.

2001 Joshua Road

Lafayette Hill, PA 19444

 

The Owner and Construction Manager agree as set forth below:

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

The 1997 Edition of AIA Document A201, General Conditions of the Contract for
Construction, is referred to herein. This Agreement requires modification if
other general conditions are utilized.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE 1 GENERAL PROVISIONS

§ 1.1 Relationship of the Parties

§ 1.2 General Conditions

 

ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES
§ 2.1 Preconstruction Phase

§ 2.2 Guaranteed Maximum Price Proposal and Contract Time

§ 2.3 Construction Phase

§ 2.4 Professional Services

§ 2.5 Hazardous Materials

 

ARTICLE 3 OWNER’S RESPONSIBILITIES
§ 3.1 Information and Services

§ 3.2 Owner’s Designated Representative

§ 3.3 Architect

§ 3.4 Legal Requirements

 

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

§ 4.1 Compensation

§ 4.2 Payments

 

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES

§ 5.1 Compensation

§ 5.2 Guaranteed Maximum Price

§ 5.3 Changes in the Work

 

ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 Costs to Be Reimbursed

§ 6.2 Costs Not to Be Reimbursed

§ 6.3 Discounts, Rebates and Refunds

§ 6.4 Accounting Records

 

ARTICLE 7 CONSTRUCTION PHASE

§ 7.1 Progress Payments

§ 7.2 Final Payment

 

ARTICLE 8 INSURANCE AND BONDS

§ 8.1 Insurance Required of the Construction Manager

§ 8.2 Insurance Required of the Owner

§ 8.3 Performance Bond and Payment Bond

 

ARTICLE 9 MISCELLANEOUS PROVISIONS

§ 9.1 Dispute Resolution

§ 9.2 Other Provisions

 

ARTICLE 10 TERMINATION OR SUSPENSION

§ 10.1 Termination Prior to Establishing Guaranteed Maximum Price

§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price

§ 10.3 Suspension

 

ARTICLE 11 OTHER CONDITIONS AND SERVICES

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

2

--------------------------------------------------------------------------------

 

ARTICLE 1 GENERAL PROVISIONS

§ 1.1 RELATIONSHIP OF PARTIES

The Construction Manager accepts the relationship of trust and confidence
established with the Owner by this Agreement, and covenants with the Owner to
furnish the Construction Manager’s reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner. The
Construction Manager shall furnish construction administration and management
services and use the Construction Manager’s best efforts to perform the Project
in an expeditious and economical manner consistent with the interests of the
Owner. The Owner shall endeavor to promote harmony and cooperation among the
Owner, Architect, the Fill/Finish A/E (hereinafter defined), Construction
Manager and other persons or entities employed by the Owner for the Project.

 

§ 1.3 Owner and Construction Manager hereby acknowledge that Owner has engaged
Stranix Associates, Inc. to serve as “Project Manager” for the Project. All
notices and other submissions the Construction Manager is required to send to
the Owner shall also be sent concurrently to the Project Manager at the
following address: Stranix Associates, LLC, c/o John Stranix, Verizon Center,
601 F Street, NW, Washington, DC 20004. The scope of authority of the Project
Manager to act on behalf of the Owner is set forth on Exhibit D attached hereto.

 

§ 1.3 Owner and Construction Manager hereby acknowledge that Owner has engaged
IPS Integrated Project Services, Inc. for the design services necessary for the
fill/finish facilities portion of the Work (the “Fill/Finish A/E”). The
Architect and the Fill/Finish A/E are required to cooperate with each other and
coordinate their respective design documents. The Construction Manager agrees to
fully cooperate with the Architect and the Fill/Finish A/E during the
Preconstruction Phase and the Construction Phase of the Work. The Architect
shall be the architect of record for the Project, and any submissions and/or
requests for information shall be sent to the Architect, who will distribute to
the Fill/Finish A/E as appropriate. If the Construction Manager becomes aware of
a conflict between the design documents of the Architect and those of the
Fill/Finish A/E, such conflict shall be brought to the attention of the Owner,
the Project Manager and the Architect.

 

§ 1.2 GENERAL CONDITIONS

The General Conditions of the contract shall be the AIA® Document A201™–1997,
General Conditions of the Contract for Construction, as amended for this
Project, which is incorporated herein by reference as Exhibit B (the “General
Conditions”). The term “Contractor” as used in the General Conditions shall mean
the Construction Manager. The term “Contract Sum” as used in the General
Conditions shall mean “Guaranteed Maximum Price”.

 

ARTICLE 2 CONSTRUCTION MANAGER’S RESPONSIBILITIES

§ 2.1 The Construction Manager shall perform the services described in this
Article. The services to be provided under Sections 2.1 and 2.2 constitute the
Preconstruction Phase services. If the Owner and Construction Manager agree, the
Construction Phase may commence before the Preconstruction Phase is completed,
in which case both phases will proceed concurrently.

 

§ 2.2 The Construction Manager has provided the Owner with a list setting forth
the names, resumes, relevant experience, type of services to be performed and
term of assignment of all personnel who shall perform the Work, and who are at a
level of superintendent or above, which is attached hereto as Exhibit F. None of
such personnel shall be removed from the Project without the Owner’s prior
written consent (except in the case of the termination, resignation or other
departure of such personnel from the employ of the Construction Manager), which
consent shall not be unreasonably withheld, or unless the Owner so directs, and
the Owner shall have the authority to approve any replacement. Exhibit F shall
be updated to reflect approved changes.

 

§ 2.3 The Construction Manager shall comply with the requirements and
restrictions of the documents listed in Exhibit J attached hereto.

 

§ 2.1 PRECONSTRUCTION PHASE

§ 2.1.1 PRELIMINARY EVALUATION

The Construction Manager shall provide a preliminary evaluation of the Owner’s
program and the Project budget requirements, each in terms of the other.

 

§ 2.1.2 CONSULTATION

The Construction Manager, the Architect, the Fill/Finish A/E and the Project
Manager shall jointly schedule and attend weekly meetings with the Owner. The
Construction Manager shall consult with the Owner, the Project

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

3

--------------------------------------------------------------------------------


 

Manager, the Fill/Finish A/E and Architect regarding site use and improvements
and the selection of materials, building systems and equipment. The Construction
Manager shall provide recommendations on construction feasibility; actions
designed to minimize adverse effects of labor or material shortages; time
requirements for procurement, installation and construction completion; and
factors related to construction cost, including estimates of alternative designs
or materials, preliminary budgets and possible economies.

 

§ 2.1.3 PRELIMINARY PROJECT SCHEDULE

The Construction Manager hereby acknowledges the preliminary Project Schedule
prepared by the Owner and the Project Manager, a copy of which is attached
hereto as Exhibit E, and agrees that all schedules prepared by the Construction
Manager shall be consistent therewith, except as otherwise approved by the Owner
in its sole discretion. When updates to the Project Schedule are approved by the
Owner, such updates shall replace the then current Project Schedule set forth in
Exhibit E. The Construction Manager, in connection with the Owner and the
Project Manager, shall periodically update the Project Schedule for the
Architect’s and Fill/Finish A/E’s review and the Owner’s approval. The
Construction Manager shall obtain the Owner’s, the Fill/Finish A/E’s and the
Architect’s approval to any change to the portion of the Project Schedule
relating to the performance of the Architect’s or Fill/Finish A/E’s, as
applicable, services. The Construction Manager shall coordinate and integrate
the Project Schedule with the services and activities of the Owner, the Project
Manager, Architect, Fill/Finish A/E and Construction Manager. As design
proceeds, the Project Schedule shall be updated (not less than monthly) to
indicate proposed activity sequences and durations, milestone dates for receipt
and approval of pertinent information, submittal of a Control Budget and
Guaranteed Maximum Price proposal (each as defined below), preparation and
processing of shop drawings and samples, delivery of materials or equipment
requiring long-lead-time procurement, Owner’s occupancy requirements showing
portions of the Project having occupancy priority, and proposed date of
Substantial Completion. If Project Schedule updates indicate that the previously
approved Project Schedules may not be met, the Construction Manager shall make
appropriate recommendations in writing to the Owner, Project Manager, Architect
and Fill/Finish A/E.

 

§ 2.1.4 PHASED CONSTRUCTION

The Construction Manager, in cooperation with the Project Manager, shall make
recommendations to the Owner, Architect and Fill/Finish A/E regarding the phased
issuance of Drawings and Specifications to facilitate phased construction of the
Work, if such phased construction is appropriate for the Project, taking into
consideration such factors as economies, time of performance, overall
coordination of the Work, trade jurisdictions, availability of labor and
materials, and provisions for temporary facilities.

 

§ 2.1.5 PRELIMINARY COST ESTIMATES

§ 2.1.5.1 Based on the Project requirements and the Owner’s program (“Owner’s
Program”), the Construction Manager shall prepare, for the review of the
Architect and Fill/Finish A/E and approval of the Owner, a preliminary cost
estimate utilizing area, building type, volume and similar conceptual estimating
techniques as appropriate.

 

§ 2.1.5.2 The Schematic Design Documents have been prepared by the Architect and
approved by the Owner. Within thirty (30) days of execution of this Agreement,
the Construction Manager shall prepare, for the review of the Architect and
approval of the Owner, a more detailed estimate with supporting data. During the
preparation of the Design Development Documents, the Construction Manager shall
update and refine this estimate at appropriate intervals agreed to by the Owner,
Architect and Construction Manager. Within thirty (30) days after the Schematic
Design Documents relating to the fill/finish portion of the Work have been
prepared by the Fill/Finish A/E and approved by the Owner, the Construction
Manager shall prepare, for the review of the Fill/Finish A/E and approval of the
Owner, a more detailed estimate with supporting data relating to the fill/finish
portion of the Work. During the preparation of the Design Development Documents
relating to the fill/finish portion of the Work, the Construction Manager shall
update and refine this estimate at appropriate intervals agreed to by the Owner,
Fill/Finish A/E and Construction Manager

 

§ 2.1.5.3 Attached hereto as Exhibit G is a budget for the Work (the “Control
Budget”). During the preparation of the Construction Documents, the Construction
Manager shall update and refine this estimate at least monthly, or as otherwise
reasonably requested by the Owner or the Project Manager. In addition, the
Construction Manager shall make formal detailed presentations to Owner,
Architect, Fill/Finish A/E and Project Manager and update the Control Budget for
each of the base building work and fill/finish and fit-out work when (1) the
Design Development Documents are complete, and (2) substantially all
subcontractor bids have been received by the Construction Manager. Such
presentations shall include a detailed explanation of the basis for the Control
Budget, including, but

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

4

--------------------------------------------------------------------------------


 

not limited to, any allowances included therein, constructability review and
value engineering alternatives. After the Design Development Phase, the
Construction Manager shall review proposed design refinements for their impact
on the Control Budget and shall recommend alternative construction materials,
systems, or sequences if required to maintain the Control Budget and preliminary
Project Schedule, or otherwise desirable. The Construction Manager shall
regularly meet with the Architect, the Fill/Finish A/E, the Project Manager and
the Owner throughout the Preconstruction Phase to evaluate and make
recommendations on the following: (1) site use and improvements, (2) impact of
Owner-requested modifications, if any, (3) building materials and mechanical and
electrical systems selection and fill/finish equipment selection,
(4) construction feasibility, (5) time factors for procurement, installation and
construction completion, (6) factors influencing construction cost and possible
economies, and (7) alternative designs and other “value engineering”
suggestions. Throughout the Preconstruction Phase, the Construction Manager
shall provide “value engineering” services consisting of a review of the cost,
quality and schedule influences of proposed building materials, systems and
construction methods as well as equipment needs relative to design objectives in
order to identify options for obtaining optimal values for the Owner. Particular
factors evaluated shall include, but not be limited to, overall construction
cost, initial vs. life-cycle cost, alternative materials and equipment and
methods of construction, impacts on related trades and building systems, major
cost variables and risks, impact on local manpower and schedule, local
availability of systems, materials, and equipment, ability of components to
interact with other building components, no overlap in sub-pricing or
specifications, regulatory considerations, and environmental impact. The Owner
acknowledges that the Construction Manager is in no way providing professional
services which constitute the practice of architecture or engineering, except to
the extent the scope of Work includes design-build services.

 

§ 2.1.5.4 If any revised Control Budget for the Work exceeds the Cost of Work
indicated in previous submissions of the Control Budget, the Construction
Manager shall make appropriate recommendations regarding modifications necessary
to maintain the Control Budget to the Owner, the Project Manager, the
Fill/Finish A/E and the Architect, and a new scope and/or Control Budget shall
be developed based on any accepted recommendations, except as otherwise approved
in writing by Owner..

 

§ 2.1.6 SUBCONTRACTORS AND SUPPLIERS

The Construction Manager shall canvass the market to determine bidding interest,
and shall carry out an active program to develop subcontractor interest in
bidding on the Project and shall furnish to the Owner and Architect for their
information prior to commencement of the Construction Documents Phase a list of
possible subcontractors, including suppliers who are to furnish materials or
equipment fabricated to a special design, from whom proposals will be requested
for each principal portion of the Work. The Owner, the Project Manager, the
Architect and the Fill/Finish A/E may suggest other names to be included in such
list. If interest is lacking among potential subcontractors and it appears that
competition will be inadequate, the Construction Manager shall, upon the Owner’s
request, identify possible reasons and/or recommend possible strategies for
expanding the competition. The Architect will promptly reply in writing to the
Construction Manager if the Architect. Project Manager, Fill/Finish A/E or Owner
know of any objection to such subcontractor or supplier. The receipt of such
list shall not require the Owner, Project Manager, Fill/Finish A/E or Architect
to investigate the qualifications of proposed subcontractors or suppliers, nor
shall it waive the right of the Owner, Project Manager, Fill/Finish A/E or
Architect later to object to or reject any proposed subcontractor or supplier.
The Construction Manager shall timely conduct a market study to determine the
local market area labor conditions that may affect the Project in sufficient
time for the design team to incorporate the results of the survey into the
working drawings.

 

§ 2.1.6.1 The Construction Manager shall prepare and submit to the Owner a
procurement schedule.

 

§ 2.1.6.2 The Construction Manager shall draft all invitations or solicitations
to bid for the Work, and shall assemble the solicitation packages with the
Owner’s prior written approval. The Construction Manager shall ensure that the
drawings and specifications included in the bid packages are complete and up to
date, and shall include an appropriate subcontract form approved by the owner
for inclusion in the solicitation. The Construction Manager shall ensure that
the final solicitation package includes all accepted comments, changes, and
corrections from the final design review. The Construction Manager will work
with the Fill/Finish A/E to develop procurement document for the fill/finish
component of the Work. The Construction Manager acknowledges and agrees that the
Owner intends to procure certain of the fill/finish equipment based on design
documentation prepared by the Fill/Finish A/E in consultation with the
Construction Manager, as more fully described in Exhibit A. During the
Construction Phase, the Construction Manager shall accept delivery of, and
inspect, the fill/finish equipment procured by the Owner, and after such
inspection, shall be fully responsible for the installation and warranty
thereof.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

5

--------------------------------------------------------------------------------


 

At the election of the Owner, the Construction Manager may be required to
provide start-up services relating to the fill/finish equipment, which is not
part of the Construction Manager’s original scope, and therefore shall be paid
for pursuant to Change Order in accordance with the provisions of the Contract
Documents.

 

§ 2.1.6.3 The Owner and the Project Manager will review and the Owner will
endeavor to approve in writing five (5) pre-qualified bidders (but not less than
three [3]) for each package. In the event that the Construction Manager intends
to perform any of the Work with its own forces, the Construction Manager shall
notify the Owner and the Project Manager of such desire to self-perform such
portion of the Work. Upon the Owner’s approval, the Construction Manager shall
be deemed a pre-qualified bidder for such portion of the Work. The Construction
Manager shall only be entitled to self-perform Work if it can demonstrate to the
Owner that such Work will be performed on terms and conditions at least equal to
those which would apply in a fully competitive bid environment. Such
self-performed Work, if approved, may, at the election of the Owner, be subject
to either a guaranteed maximum price or lump sum price, within the Guaranteed
Maximum Price for the entire Work.

 

§ 2.1.6.4 The Construction Manager shall review all accepted bids for
completeness, responsiveness, scope overlaps and omissions, prepare a record of
bidding and a detailed bid analysis, and recommend to the Owner, Project
Manager, Fill/Finish A/E and Architect those Subcontractors, separate
contractors, and materialmen necessary and sufficient to provide a completed and
fully operational Project in accordance with the Contract Documents and the
Control Budget. At least three (3) responsive bids must be received from
qualified and responsible Subcontractors in each trade. The Owner and the
Project Manager reserve the right to be present during the subcontractor bid and
clarification process, and shall have the right to review all bids. The
Construction Manager shall review all Subcontractors’ proposed substitutions for
suitability and cost effectiveness, and shall make corresponding recommendations
to the Owner. The Construction Manager shall work closely with the Owner, the
Architect, the Fill/Finish A/E and the Project Manager to identify potential
areas of cost savings that can be achieved, and shall negotiate all final
subcontracts in the Owner’s best interests.

 

§ 2.1.7 LONG-LEAD-TIME ITEMS

The Construction Manager shall recommend to the Owner and Architect a schedule
for procurement of long-lead-time items which will constitute part of the Work
as required to meet the Project Schedule. The Construction Manager shall
expedite the procurement and delivery of long-lead-time items. The Owner shall
approve in writing the procurement of long lead time items by the Construction
Manager prior to the issuance of a full Notice to Proceed. All contracts on
account of long lead items shall provide that in the event the Owner does not
accept the Construction Manager’s Guaranteed Maximum Price proposal, as may be
adjusted, at the Owner’s election all such contracts shall be assigned to the
Owner or its designee.

 

§ 2.1.8 EXTENT OF RESPONSIBILITY

The Construction Manager does not warrant or guarantee estimates and schedules
except as may be included as part of the Project Schedule or Guaranteed Maximum
Price. The recommendations and advice of the Construction Manager concerning
design alternatives shall be subject to the review and approval in writing of
the Owner, the Project Manager and the Owner’s professional consultants. It is
not the Construction Manager’s responsibility to ascertain that the Drawings and
Specifications are in accordance with applicable laws, statutes, ordinances,
building codes, rules and regulations. However, if the Construction Manager
recognizes that portions of the Drawings and Specifications are at variance
therewith, the Construction Manager shall promptly notify the Project Manager
and Owner in writing.

 

§ 2.1.9 EQUAL EMPLOYMENT OPPORTUNITY AND AFFIRMATIVE ACTION

The Construction Manager shall comply with applicable laws, regulations and
special requirements of the Contract Documents regarding equal employment
opportunity and affirmative action programs.

 

§ 2.1.10 DESIGN REVIEW

Without limiting the responsibilities of the Architect or the Fill/Finish A/E,
the Construction Manager shall assist the Owner, Architect, Fill/Finish A/E and
Project Manager during the design phase by continually assisting with the
coordination of design development, performing design constructability reviews,
assisting with problem resolution, performing schedule control, identifying
conflicts and keeping the Owner apprised of the design status at all times.
Constructability reviews shall include, without limitation, review of the
Contract Documents to discover any non-constructable or impractical construction
details, or conflicts between the trades.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

6

--------------------------------------------------------------------------------


 

§ 2.1.11 REVIEW OF SUBMITTALS

The Construction Manager shall review all project team submittals for
constructability and/or errors, omissions, and accuracy. In addition, the
Construction Manager shall participate in Project reviews as reasonably
requested by the Owner, and review as reasonably requested by the Owner, and
review Construction Documents prepared by the Architect and the Fill/Finish A/E
as they are developed, and when they are ready for printing. The Construction
Manager shall provide written comments on all design submittals within ten
(10) days after submittal.

 

§ 2.1.12 COST CONTROL AND REPORTING

During the pre-construction phase, the Construction Manager shall monitor
regularly the Control Budget for the Project, including construction, general
conditions and fees, and any other Project-associated costs. The Construction
Manager shall advise the Project Manager and the Owner immediately whenever a
cost category estimate is tending to exceed funds budgeted. All cost control and
reporting is to be based on data developed independently by the Construction
Manager, separate from that of the Architect or the Fill/Finish A/E.

 

§ 2.1.13 COORDINATION OF CONTRACT DOCUMENTS

In addition to the foregoing, the Construction Manager shall review the
Architect’s and Fill/Finish A/E’s drawings and specifications at (a) completion
of Design Development Documents, (b) completion of documents necessary to obtain
a building permit (“Permit Documents”), and (c) completion of Construction
Documents for constructability, and conformance with the assumptions of the
budget and the Guaranteed Maximum Price, when established, and recommend
alternate solutions when the design as developed affects schedule or
construction feasibility.

 

§ 2.1.14 REPORTING REQUIREMENTS

The Construction Manager shall prepare and maintain a Change Estimate Log,
Change Order Log, Cost-to-Complete Budget, and Cost Status Report, a Contract
Document s Log and a Shop Drawing/Submittal Log (each to be reviewed on a
monthly basis). In addition, the Construction Manager shall prepare a Request
for Information (RFT) Log and Open Issues and Nonconforming Issues Log each to
be reviewed at weekly meetings with the Project Manager and Owner.

 

§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME

§ 2.2.1 On the date set forth on the Project Schedule, Construction Manager
shall present to the Owner, the Architect, the Fill/Finish A/E and the Project
Manager for their review and the written approval of the Owner a Guaranteed
Maximum Price, which shall be the sum of (a) the estimated Cost of the Work,
which will include line items for “General Conditions Costs” and “Contingency”
and other guaranteed line items no greater than the amounts set forth for such
items on Exhibit G; and (b) the Construction Manager’s Fee, as set forth on
Exhibit G. In no event shall the Guaranteed Maximum Price be greater than the
Control Budget, as such Control Budget may have been revised in accordance with
the written approval of the Owner.

 

§ 2.2.2 The Guaranteed Maximum Price is not intended to include changes in scope
not consistent with the scope of the Work described in or reasonably inferable
from the Contract Documents on which the Guaranteed Maximum Price is based.

 

§ 2.2.3 BASIS OF GUARANTEED MAXIMUM PRICE

The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include:

.1     A list of the Drawings and Specifications, including all addenda thereto
and the Conditions of the Contract, which were used in preparation of the
Guaranteed Maximum Price proposal.

.2     A list of allowances and a statement of their basis.

.3     A list of the clarifications and assumptions made by the Construction
Manager in the preparation of the Guaranteed Maximum Price proposal to
supplement the information contained in the Drawings and Specifications.

.4     The proposed Guaranteed Maximum Price, including a statement of the
estimated cost organized by trade categories, allowances, contingency, and other
items and the General Conditions Costs, other guaranteed line items and
Construction Manager’s Fee that comprise the Guaranteed Maximum Price.

.5     The Date of Substantial Completion upon which the proposed Guaranteed
Maximum Price is based, and a schedule of the Construction Documents issuance
dates upon which the date of Substantial Completion is based, which shall be
consistent with the Project Schedule attached hereto as Exhibit E, or as
otherwise approved in writing by Owner.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

7

--------------------------------------------------------------------------------


 

§ 2.2.4

(Paragraphs deleted)

The Construction Manager shall meet with the Owner, the Project Manager, the
Architect and the Fill/Finish A/E to review the Guaranteed Maximum Price
proposal and the written statement of its basis. In the event that the Owner,
the Project Manager, the Architect or the Fill/Finish A/E discover any
inconsistencies or inaccuracies in the information presented, they shall
promptly notify the Owner, who shall then notify the Construction Manager, who
shall make appropriate adjustments to such Guaranteed Maximum Price proposal,
its basis, or both. During such time period, at the election of the Owner and
Project Manager, all allowance items shall be converted to line items within the
Guaranteed Maximum Price.

 

§ 2.2.5 Unless the Owner accepts the Guaranteed Maximum Price proposal in
writing on or before the date specified in the proposal for such acceptance
(which in no event shall be less than sixty (60) days after submission) and so
notifies the Construction Manager, such Guaranteed Maximum Price proposal shall
not be effective without written consent of the Construction Manager.

 

§ 2.2.6 Prior to the Owner’s acceptance of the Construction Manager’s Guaranteed
Maximum Price proposal and issuance of a full Notice to Proceed, the
Construction Manager shall not incur any cost to be reimbursed as part of the
Cost of the Work, except as the Owner may specifically authorize in advance in
writing.

 

§ 2.2.7 The Guaranteed Maximum Price shall be subject to additions and
deductions by a change in the Work as provided in the Contract Documents, and
the Date of Substantial Completion shall be subject to adjustment as provided in
the Contract Documents.

 

§ 2.2.8 The Owner shall authorize and cause the Architect to revise the Drawings
and Specifications, and the Fill/Finish A/E to revise its Drawings and
Specifications, to the extent it determines necessary or desirable to reflect
the agreed-upon assumptions and clarifications contained in the Guaranteed
Maximum Price proposal. Such revised Drawings and Specifications shall be
furnished to the Construction Manager in accordance with schedule agreed to by
the Owner, Architect, Fill/Finish A/E and Construction Manager. The Construction
Manager shall promptly notify the Architect, Fill/Finish A/E, Project Manager
and Owner if such revised Drawings and Specifications are inconsistent with the
agreed-upon assumptions and clarifications.

 

§ 2.2.9 The Guaranteed Maximum Price shall include in the Cost of the Work only
those taxes which are enacted at the time the Guaranteed Maximum Price is
established. The Construction Manager acknowledges that certain tax exemptions
are available to the Owner, and the Owner shall furnish information pertaining
to such tax exemptions to the Construction Manager prior to submission of the
Guaranteed Maximum Price proposal.

 

(Paragraphs deleted)

§ 2.3 CONSTRUCTION PHASE

§ 2.3.1 GENERAL

§ 2.3.1.1 The Construction Phase shall commence on the earlier of:

(1)   the Owner’s acceptance of the Construction Manager’s Guaranteed Maximum
Price proposal and issuance of a full Notice to Proceed, or

(2)   the Owner’s first authorization to the Construction Manager to:

 

(a)

 

award a subcontract, or

 

(b)

 

undertake construction Work with the Construction Manager’s own forces, or

 

(c)

 

issue a purchase order for materials or equipment required for the Work.

 

§2.3.1.2 SCHEDULE

Simultaneously with the submission of the Guaranteed Maximum Price proposal,
Construction Manager shall submit to Owner, Architect, Fill/Finish A/E and
Project Manager a proposed Project Schedule for written approval by the Owner.
Such proposed Project Schedule shall be prepared in accordance with Paragraph
3.10 of the General Conditions. Such Project Schedule shall conform to the
Project Schedule set forth as Exhibit E hereto. The Construction Manager shall
achieve Substantial Completion and final completion of the Work within the time
periods therefor set forth in the Project Schedule, and amendments thereto
approved in writing by the Owner. Upon approval by the Owner, the most recent
Project Schedule shall replace the then current Project Schedule contained in
Exhibit E.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

8

--------------------------------------------------------------------------------


 

§2.3.1.3 NOTICE TO PROCEED

Any Notice to Proceed issued by the Owner shall specify the scope of Work to be
performed by the Construction Manager thereunder.

 

§2.3.1.4 LIQUIDATED DAMAGES

The parties acknowledge that it is extremely difficult to ascertain with
accuracy at the time of execution of this Agreement the extent of the actual
damages that the Owner would suffer as a result of any delay in achieving
Substantial Completion of the Work by the date set forth in Exhibit E, as such
date may be amended by the terms of the Contract Documents. Therefore, in the
event the Construction Manager does not achieve Substantial Completion of the
Work within the Contract Time (as defined in the General Conditions), as such
Contract Time is adjusted pursuant to the provisions of the Contract Documents,
the Construction Manager shall pay the Owner, as liquidated damages and not as a
penalty, the following sums for each day the actual date of Substantial
Completion of the Work exceeds the authorized Contract Time such:

 

First 30 days of delay:

 

$7,500 per day

Thereafter:

 

$10,000 per day

 

Liquidated damages shall be the Owner’s remedy for delay in lieu of actual
damages.

 

§ 2.3.2 ADMINISTRATION

§ 2.3.2.1 After the Guaranteed Maximum Price has been established and a specific
bidder among those whose bids are delivered by the Construction Manager to the
Owner, Project Manager and Architect (1) is recommended to the Owner by the
Construction Manager; (2) is qualified to perform that portion of the Work; and
(3) has submitted a bid which conforms to the requirements of the Contract
Documents without reservations or exceptions, but the Owner requires that
another bid be accepted, then the Construction Manager may require that a change
in the Work be issued to adjust the Contract Time and the Guaranteed Maximum
Price by the difference between the bid of the person or entity recommended to
the Owner by the Construction Manager and the amount of the subcontract or other
agreement actually signed with the person or entity designated by the Owner.

 

§ 2.3.2.2 Subcontracts and agreements with suppliers furnishing materials or
equipment fabricated to a special design shall conform to the payment provisions
of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost plus a
fee without the prior written consent of the Owner.

 

§ 2.3.2.3 The Construction Manager shall schedule and conduct meetings (no less
frequently than bi-weekly after the commencement of construction) at which the
Owner, Project Manager, Architect, Fill/Finish A/E, Construction Manager and
appropriate Subcontractors can discuss the status of the Work. The Construction
Manager shall prepare and distribute meeting minutes within three (3) business
days after each meeting.

 

§ 2.3.2.4 The Construction Manager shall provide monthly written reports to the
Owner, Project Manager and Architect on the progress of the entire Work. The
Construction Manager shall maintain a daily log containing a record of weather,
Subcontractors working on the site, number of workers, Work accomplished,
problems encountered and other similar relevant data as the Owner may reasonably
require. The log shall be available to the Owner, Project Manager, Fill-Finish
A/E and Architect.

 

§ 2.3.2.5 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner, Project Manager and Architect at regular
intervals.

 

§ 2.3.2.6 Notwithstanding anything in the Subcontract form, Short
Form Subcontract form or Purchase Order form to the contrary, Contractor is not
entitled to offset amounts due to Subcontractors and/or Suppliers from
Contractor on this Project against any liabilities of Subcontractors and/or
Suppliers to Contractor on any other project.

 

(Paragraphs deleted)

§ 2.4 PROFESSIONAL SERVICES

Section 3.12.10 of the General Conditions shall apply to both the
Preconstruction and Construction Phases.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

9

--------------------------------------------------------------------------------


 

§ 2.5 HAZARDOUS MATERIALS

Section 10.3 of the General Conditions shall apply to both the Preconstruction
and Construction Phases.

 

ARTICLE 3 OWNER’S RESPONSIBILITIES

§ 3.1 INFORMATION AND SERVICES

§ 3.1.1 The Owner shall provide full information in a timely manner regarding
the requirements of the Project, including a program which sets forth the
Owner’s objectives, constraints and criteria, including space requirements and
relationships, flexibility and expandability requirements, special equipment and
systems, and site requirements.

 

§ 3.1.2 The Owner, upon written request from the Construction Manager, shall
provide information regarding the fact that the Owner has the financial ability
to complete the Work as more fully provided in Paragraph 2.2.1 of the General
Conditions.

 

§ 3.1.3 The Owner and the Project Manager shall establish and update an overall
budget for the Project, based on consultation with the Construction Manager,
Fill/Finish A/E and Architect, which shall include contingencies for changes in
the Work and other costs which are the responsibility of the Owner.

 

§ 3.1.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS

In the Preconstruction Phase, the Owner shall furnish the following with
reasonable promptness and at the Owner’s expense. Except to the extent that the
Construction Manager knows of any inaccuracy, the Construction Manager shall be
entitled to rely upon the accuracy of any such information, reports, surveys,
drawings and tests described in Sections 3.1.4.1 through 3.1.4.4 but shall
exercise customary precautions relating to the performance of the Work.

 

§ 3.1.4.1 Reports, surveys, drawings and tests concerning the conditions of the
site which are required by law.

 

§ 3.1.4.2 Surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a written legal description
of the site. The surveys and legal information shall include, as applicable,
grades and lines of streets, alleys, pavements and adjoining property and
structures; adjacent drainage; rights-of-way, restrictions, easements,
encroachments, zoning, deed restrictions, boundaries and contours of the site;
locations, dimensions and necessary data pertaining to existing buildings, other
improvements and trees; and information concerning available utility services
and lines, both public and private, above and below grade, including inverts and
depths. All information on the survey shall be referenced to a project
benchmark.

 

§ 3.1.4.3 The services of geotechnical engineers when such services are deemed
reasonably necessary by the Construction Manager and the Owner. Such services
may include but are not limited to test borings, test pits, determinations of
soil bearing values, percolation tests, evaluations of hazardous materials,
ground erosion and relativity tests, including necessary operations for
anticipating subsoil conditions, with reports and appropriate professional
recommendations.

 

§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests
for hazardous materials, and other laboratory and environmental tests,
inspections and reports which are required by law.

 

§ 3.1.4.5 The services of other consultants when such services are reasonably
required by the scope of the Project and are requested by the Construction
Manager.

 

§ 3.2 OWNER’S DESIGNATED REPRESENTATIVE

The Owner shall from time to time designate in writing a representative who
shall have express authority to bind the Owner with respect to all matters
requiring the Owner’s approval or authorization. The initial Owner’s
representative is Avi Halpert. This representative shall have the authority to
make decisions on behalf of the Owner concerning estimates and schedules,
construction budgets, and changes in the Work, and shall render such decisions
promptly and furnish information expeditiously, so as to avoid unreasonable
delay in the services or Work of the Construction Manager. This representative
is not the Project Manager. The Architect and the Fill Finish A/E shall not be
authorized to make decisions on behalf of the Owner.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

10

--------------------------------------------------------------------------------

 

§ 3.3 ARCHITECT/ FILL/FINISH A/E
The Owner has retained the Architect to provide architectural and engineering
Services and coordination of other services provided by Owner’s other
consultants. The Owner has retained the Fill Finish A/E to provide architectural
and engineering services relating to the fill/finish portion of the Work and
coordination of other services provided by the Architect and Owner’s other
consultants. Such services shall be provided in accordance with time schedules
agreed to in writing by the Owner, Architect, Fill/Finish A/E and Construction
Manager. Upon request of the Construction Manager, the Owner shall furnish to
the Construction Manager a copy of the Owner’s agreement with the Architect, and
the Owner’s agreement with the Fill/Finish A/E from which compensation
provisions may be deleted.

 

§ 3.4 LEGAL REQUIREMENTS
The Owner shall determine and advise the Architect, the Fill/Finish A/E and
Construction Manager of any special legal requirements relating specifically to
the Project which differ from those generally applicable to construction in the
jurisdiction of the Project. The Owner shall furnish such legal services as are
necessary to provide the information and services required under Section 3.1.

 

ARTICLE 4 COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES
The Owner shall compensate and make payments to the Construction Manager for
Preconstruction Phase services as follows:

 

§ 4.1 COMPENSATION

§ 4.1.1 For the services described in Sections 2.1 and 2.2, the Construction
Manager’s compensation shall be calculated as follows: 

 

See Exhibit G. In the event the Contract is terminated prior to issuance of the
Notice to Proceed, the compensation set forth in Exhibit G for Preconstruction
Services shall be the total amount payable by the Owner to the Construction
Manager on account of Preconstruction Services (excepting payment for
construction services authorized in writing prior to issuance of the Notice to
Proceed). In the event the Notice to Proceed is issued, all amounts paid for
Preconstruction Services shall be deemed to be part of the General Conditions
Costs included in the Guaranteed Maximum Price.

 

(State basis of compensation, whether a stipulated sum, multiple of Direct
Personnel Expense, actual cost, etc. Include a statement of reimbursable cost
items as applicable.)

 

§ 4.1.2 Compensation for Preconstruction Phase Services shall be equitably
adjusted if the originally contemplated scope of services is significantly
modified.

 

 

(Paragraphs deleted)

§ 4.2 PAYMENTS

§ 4.2.1 Payment of amounts not in dispute on account of Preconstruction Services
are due and payable as set forth in Section 7.1.3 following presentation of the
Construction Manager’s invoice, but each invoice shall not be greater than an
amount which, when taken together with prior payments, bears the same ratio to
the total amount payable on account of Preconstruction Services as the
Preconstruction Services performed bears to the total anticipated required
Preconstruction Services.

 

§ 4.2.2 Payments of amounts not in dispute are due and payable as set forth in
Section 7.1.3. Amounts unpaid after the date on which payment is due (except
disputed amounts) shall bear interest at the rate entered below, or in the
absence thereof, at the legal rate prevailing from time to time at the place
where the Project is located.

(Insert rate of interest agreed upon.)

 

Prime rate as announced from time to time by the Wall Street Journal plus one
percent (1%).

 

(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Construction Manager’s principal places of business, the location of the Project
and elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)

 

Init.



    /

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

11

--------------------------------------------------------------------------------


 

ARTICLE 5 COMPENSATION FOR CONSTRUCTION PHASE SERVICES

The Owner shall compensate the Construction Manager for Construction Phase
services as follows:

 

§ 5.1 COMPENSATION

§ 5.1.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager in current funds the
Contract Sum consisting of the Cost of the Work as defined in Article 6 and the
Construction Manager’s Fee determined as follows:

 

See Exhibit G

 

(State a lump sum, percentage of actual Cost of the Work or other provision for
determining the Construction Manager’s Fee, and explain how the Construction
Manager’s Fee is to be adjusted for changes in the Work.)

 

§ 5.2 GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sum of the Cost of the Work and the Construction Manager’s Fee are
guaranteed by the Construction Manager not to exceed the amount to be agreed to
as the Guaranteed Maximum Price, subject to additions and deductions by changes
in the Work as provided in the Contract Documents. Such maximum sum as adjusted
by approved changes in the Work is referred to in the Contract Documents as the
Guaranteed Maximum Price. Costs which would cause the Guaranteed Maximum Price
to be exceeded shall be paid by the Construction Manager without reimbursement
by the Owner.

 

§ 5.2.2 The cost of the Work portion of the Guaranteed Maximum Price will
contain a line item entitled “Contingency”. It is understood that the
Contingency line item is to cover costs and expenses of the Construction Manager
incurred as a result of unforeseen or unanticipated events or circumstances;
provided, however, any such cost or expense must otherwise be reimbursable as a
Cost of the Work (other than General Conditions costs or other guaranteed line
items, for which Contingency may not be used). The Construction Manager may
transfer amounts from the Contingency to other line items (other than
Construction Manager’s Fee, General Conditions costs or other guaranteed line
items) as pricing becomes more certain and to cover cost overruns resulting from
unanticipated conditions and events arising during construction, but only to the
extent the Construction Manager has provided the Owner with evidence that any
such adjustments and increased costs are reasonably necessary and Owner has
reasonably approved the same.

 

§ 5.2.3 The Cost of the Work portion of the Guaranteed Maximum Price contains a
line item entitled “General Conditions Costs” and Annex 1 to Exhibit G contains
a list of the categories of costs to be reimbursed from this line item. The
Construction Manager acknowledges and agrees that funds from other line items in
the Cost of the Work portion of the Guaranteed Maximum Price (including but not
limited to the line item for Contingency, described in Section 5.2.2) may not be
transferred to the General Conditions Costs line item unless authorized by the
Owner.

 

§ 5.2.4 In the event the actual Cost of the Work plus the Construction Manager’s
Fee is less than the Guaranteed Maximum Price, as adjusted, the difference
(“Savings”) shall be shared 75% to the Owner and 25% to the Construction
Manager. Savings shall be calculated and paid as part of final payment
hereunder.

 

§ 5.3 CHANGES IN THE WORK

§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by the applicable methods listed in Section 7.3.3 of the
General Conditions.

 

§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of the General Conditions and the terms “costs”
as used in Section 7.3.6 of the General Conditions shall have the meanings
assigned to them in that document and shall not be modified by this Article 5.
Adjustments to subcontracts awarded with the Owner’s prior written consent on
the basis of cost plus a fee shall be calculated in accordance with the terms of
those subcontracts. The Construction Manager hereby agrees that for changes in
the Work performed by a subcontractor, (A) the payment to the subcontractor
shall be equal to (i) the actual cost incurred in performing such changed work;
(ii) a markup of 10% of such actual cost for overhead; and (iii) fee of 5% of
actual cost. Notwithstanding the foregoing, the total amount payable to
subcontractors of every tier on account of overhead and fee for a change to the
Work shall not exceed 25%. In addition, the Construction Manager shall be
entitled to Construction Manager’s Fee equal

 

Init.



    /

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

12

--------------------------------------------------------------------------------


 

to the percentage stated in Exhibit G, based on the total amount payable to the
subcontractor; provided, however, that the Construction Manager shall not be
entitled to Construction Manager’s Fee on the first $500,000 of Change Orders.
There shall be no reduction in Construction Manager’s Fee for deductive Change
Orders. See Annex 2 to Exhibit G for examples of how markups and fees are
calculated.

 

§ 5.3.3 In calculating adjustments to the Contract, the terms “cost” and “costs”
as used in the above-referenced provisions of the General Conditions shall mean
the Cost of the Work as defined in Article 6 of this Agreement.

 

(Paragraphs deleted)

ARTICLE 6 COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 COSTS TO BE REIMBURSED

§ 6.1.1 The term “Cost of the Work” shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than those customarily paid at the place of the Project
except with prior written consent of the Owner. The Cost of the Work shall
include only the items set forth in this Article 6 and shall exclude those costs
expressly excluded by this Article 6.

 

§ 6.1.2 LABOR COSTS

.1     Wages of construction workers directly employed by the Construction
Manager to perform the construction of the Work at the site or, with the Owner’s
agreement, at off-site workshops.

.2     Wages or salaries of the Construction Manager’s supervisory and
administrative personnel

(Paragraphs deleted)

listed on Exhibit F, at the hourly rates set forth in Exhibit F. Such hourly
rates may be adjusted on an annual basis provided that no annual adjustment
exceeds 103% of the prior year’s hourly rate. Such hourly rates are “fully
burdened”.

.3     Wages and salaries of the Construction Manager’s supervisory or
administrative personnel engaged, at factories, workshops or on the road, in
expediting the production or transportation of materials or equipment required
for the Work, but only for that portion of their time required for the Work to
the extent such personnel is listed in Exhibit F, at the hourly rates set forth
in Exhibit F.

.4     Costs paid or incurred by the Construction Manager for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements, and, for personnel not covered by such agreements, customary
benefits such as sick leave, medical and health benefits, holidays, vacations
and pensions, provided that such costs are based on wages and salaries included
in the Cost of the Work under Sections 6.1.2.1.

 

§ 6.1.3 SUBCONTRACT COSTS

Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts. The items of Work reimbursable as General
Conditions costs listed in Exhibit G shall not be included in any trade
subcontracts unless authorized by the Owner.

 

§ 6.1.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION

.1     Costs, including transportation, of materials and equipment incorporated
or to be incorporated in the completed construction.

.2     Costs of materials described in the preceding Section 6.1.4.1 in excess
of those actually installed but required to provide reasonable allowance for
waste and for spoilage. Unused excess materials, if any, shall be handed over to
the Owner at the completion of the Work or, at the Owner’s option, shall be sold
by the Construction Manager; amounts realized, if any, from such sales shall be
credited to the Owner as a deduction from the Cost of the Work.

 

§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

.1     Costs, including transportation, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment,
and hand tools not customarily owned by the construction workers, which are
provided by the Construction Manager at the site and fully consumed in the
performance of the Work; and cost less salvage value on such items if not fully
consumed, whether sold to others or retained by the Construction Manager. Cost
for items previously used by the Construction Manager shall mean fair market
value.

.2     Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by the construction workers, which are provided by
the Construction Manager at the site, whether

 

Init.



    /

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

13

--------------------------------------------------------------------------------


 

rented from the Construction Manager or others, and costs of transportation,
installation, minor repairs and replacements, dismantling and removal thereof.
Rates and quantities of equipment rented shall be subject to the Owner’s prior
written approval.

.3     Costs of removal of debris from the site.

.4     Reproduction costs, costs of telegrams, facsimile transmissions, cell
phones and long-distance telephone calls, postage and express delivery charges,
telephone at the site and reasonable petty cash expenses of the site office.

.5     That portion of the reasonable travel and subsistence expenses of the
Construction Manager’s personnel incurred while traveling in discharge of duties
connected with the Work to the extent set forth on Exhibit G.

 

§ 6.1.6 MISCELLANEOUS COSTS

 

.1

 

That portion directly attributable to this Contract of premiums for

(Paragraphs deleted)

insurance, deductibles and bonds to the extent set forth on Exhibit G or in the
accepted Guaranteed Maximum Price. If the Construction Manager wishes to
self-insure any of the risks set forth herein, it shall first obtain the prior
written approval of the Owner. Charges on account thereof shall be approved in
writing in advance by the Owner and shall in no event be greater than the costs
of a third- party insurance program.

.2     Sales, use or similar taxes imposed by a governmental authority which are
related to the Work and for which the Construction Manager is liable.

.3     Fees and assessments for permits, licenses and inspections for which the
Construction Manager is required by the Contract Documents to pay.

.4     Fees of testing laboratories for tests required by the Contract
Documents, except those related to nonconforming Work other than that for which
payment is permitted by Section 6.1.8.2.

.5     Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent or other intellectual property rights
arising from such requirement by the Contract Documents; payments made in
accordance with legal judgments against the Construction Manager resulting from
such suits or claims and payments of settlements made with the Owner’s prior
written consent; provided, however, that such costs of legal defenses, judgment
and settlements shall not be included in the calculation of the Construction
Manager’s Fee or the Guaranteed Maximum Price and provided that such royalties,
fees and costs are not excluded by the last sentence of Section 3.17.1 of
A201TM-1997 or other provisions of the Contract Documents.

.6     Deposits lost (including the failure to obtain a refund of a deposit) for
causes other than the Construction Manager’s negligence or failure to fulfill a
specific responsibility to the Owner set forth in this Agreement.

.7     Legal, mediation and arbitration costs, other than those arising from
disputes between the Owner and Construction Manager, reasonably incurred by the
Construction Manager in the performance of the Work and with the Owner’s written
permission, which permission shall not be unreasonably withheld; provided,
however, that reimbursement hereunder shall be limited to $25,000 in the
aggregate.

 

§ 6.1.7 OTHER COSTS

.1     Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.

 

§ 6.1.8 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK
The Cost of the Work shall also include costs described in Section 6.1.1which
are incurred by the Construction Manager:

.1     In taking action to prevent threatened damage, injury or loss in case of
an emergency affecting the safety of persons and property, as provided in
Section 10.6 of A201TM-1997.

.2     In repairing or correcting damaged or nonconforming Work executed by the
Construction Manager or the Construction Manager’s Subcontractors or suppliers,
provided that such damaged or nonconforming Work  was not caused by the
negligence or failure to fulfill a specific responsibility to the Owner set
forth in this agreement of the Construction Manager or the Construction
Manager’s foremen, engineers or superintendents, or other supervisory,
administrative or managerial personnel

 

Init.



    /

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

14

--------------------------------------------------------------------------------


 

of the Construction Manager, or the failure of the Construction Manager’s
personnel to supervise adequately the Work of the Subcontractors or suppliers,
and only to the extent that the cost of repair or correction is not recoverable
by the Construction Manager from insurance, Subcontractors or suppliers.

 

§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in
the Cost of the Work notwithstanding any provision of the General Conditions or
other Conditions of the Contract which may require the Construction Manager to
pay such costs, unless such costs are excluded by the provisions of Section 6.2.

 

§ 6.1.10 Notwithstanding any other provision of this Contract to the contrary,
the aggregate payment to the Construction Manager for the General Conditions
items listed in Annex 1 to Exhibit G shall not exceed the amount set forth in
Exhibit G, except as otherwise provided herein with respect to Change Orders.

 

§ 6.2 COSTS NOT TO BE REIMBURSED

§ 6.2.1 The Cost of the Work shall not include:

.1    Salaries and other compensation of the Construction Manager’s personnel
stationed at the Construction Manager’s principal office or offices other than
the site office, except as specifically provided in Sections 6.1.2.2 and
6.1.2.3.

.2    Expenses of the Construction Manager’s principal office and offices other
than the site office, except as specifically provided in Section 6.1.

.3    Overhead indirect, administrative and general expenses, except as may be
expressly included in Section 6.1.

.4    The Construction Manager’s capital expenses, including interest on the
Construction Manager’s capital employed for the Work.

.5    Rental costs of machinery and equipment, except as specifically provided
in Section 6.1.5.2.

.6    Except as provided in Section 6.1.8.2, costs due to the negligence of the
Construction Manager or to the failure of the Construction Manger to fulfill a
specific responsibility to the Owner set forth in this Agreement.

.7    Costs incurred in the performance of Preconstruction Phase Services.

.8    Except as provided in Section 6.1.7.1, any cost not specifically and
expressly described in Section 6.1.

.9    Costs which would cause the Guaranteed Maximum Price to be exceeded.

.10  Costs due to the negligence or wrongful act of the Construction Manager,
any subcontractor, anyone directly or indirectly employed by any of them, or for
those acts that any of them may be liable.

.11  Costs or expenses (including legal fees) relating to the bankruptcy of any
subcontractor, unless approved in writing by the Owner, such approval not to be
unreasonably withheld.

.12  The cost of all fines and penalties, included interest thereon, assessed
against the Construction Manager by any federal or local governmental or
quasi-governmental authorities.

.13  The cost of any liability, taxes, charges or contributions attributable to
Construction Manager’s failure to make timely disbursements to its
subcontractors.

.14  Costs incurred to discharge liens arising out of claims against the Project
or the site, to the extent such liens are filled by the Construction Manager or
its subcontractors; notwithstanding the foregoing, to the extent the reason for
the lien is default by the Owner in making payments due and owing under the
Contract Documents, the costs of discharging such liens shall be paid pursuant
to Change Order; and

.15  Overtime for supervisory and/or administrative personnel of the
Construction Manager.

 

§ 6.3 DISCOUNTS, REBATES AND REFUNDS

§ 6.3.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment
therefor from the Owner, or (2) the Owner has deposited funds with the
Construction Manager with which to make payments; otherwise, cash discounts
shall accrue to the Construction Manager. Trade discounts, rebates, refunds and
amounts received from sales of surplus materials and equipment shall accrue to
the Owner, and the Construction Manager shall make provisions so that they can
be secured.

 

§ 6.3.2 Amounts which accrue to the Owner in accordance with the provisions of
Section 6.3.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

 

Init.



   /

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

15

--------------------------------------------------------------------------------

 

§ 6.4 ACCOUNTING RECORDS

§ 6.4.1 The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management under
this Contract; the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s accountants shall be afforded full access to
the Construction Manager’s records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Project on an “open book” basis, and the Construction
Manager shall preserve these for a period of five (5) years after final payment,
or for such longer period as may be required by law after final payment.
Subcontractors shall have the same obligations to maintain books and records and
to permit audits, except with respect to subcontracted work performed on a lump
sum basis, the subcontractor shall only be required to maintain the make
available such books and records as are specifically required by applicable laws
and/or the terms of the Contract Documents.

 

§ 6.4.2 If any inspection of the Construction Manager’s or any subcontractor’s
books and records or other documents reveals an overcharge, the Construction
Manager shall pay to the Owner or, at the Owner’s election, the Owner may
reimburse itself by taking a credit against future payments due to the
Construction Manager, an amount equal to the overage. If one or more overcharges
is equal to or greater than Fifty Thousand Dollars ($50,000) in the aggregate,
the Construction Manager shall also pay all administrative and auditing expenses
incurred by the Owner in determining the existence and amount of the overcharge,
not to exceed Twenty Five Thousand Dollars ($25,000).

 

ARTICLE 7 CONSTRUCTION PHASE

§ 7.1 PROGRESS PAYMENTS

§ 7.1.1 Based upon Applications for Payment submitted to the Project Manager by
the Construction Manager and approved by the Owner and the Project Manager, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.

 

§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

 

On or before the 25th calendar day of each month (or in the event such day is a
holiday or weekend day, the preceding business day) the Owner, the Project
Manager and the Construction Manager (and the Architect and/or Fill/Finish A/E,
if requested by the Owner) shall meet to review a preliminary draft of such
Application for Payment (a “Pencil Draw”), prepared by the Construction Manager.
Within three (3) days after the meeting described in the previous sentence, the
Construction Manager shall (a) revise the Pencil Draw in accordance with any
objection or recommendations of either Owner, or Project Manager that is
consistent with the requirements for the Contract Documents, and (b) re-submit
the revised Pencil Draw to the Owner and the Project Manager as the final
Application for Payment. Such Pencil Draw and subsequent Application for Payment
shall include a projection of the Cost of the Work through the then-current
month.

 

§ 7.1.3 Provided an Application for Payment is received by the Owner and Project
Manager not later than the last business day of a month, the Owner shall make
payment to the Construction Manager not later than the last day of the following
month. If an Application for Payment is received by the Owner and Project
Manager after the application date fixed above, payment shall be made by the
Owner not later than the next scheduled progress payment, as described in the
previous sentence. The Construction Manager shall make payment to its
subcontractors within seven (7) business days after receipt of payment from the
Owner. If the Owner becomes aware that any subcontractor is not being paid as
required, the Owner may elect to issue joint checks, payable to the Construction
Manager and such subcontractor for future payments due such subcontractor. In
the event the Owner elects to issue joint checks as described above, the Owner
shall not be required to pay Construction Manager’s Fee on account of the amount
set forth in such joint check(s), and the Guaranteed Maximum Price shall be
reduced by amount equal to [***] percent ([***]%) of the aggregate amount of
joint checks issued.

 

§ 7.1.4 With each Application for Payment, the Construction Manager shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached and any other evidence required by the Owner or Project
Manager to demonstrate that cash disbursements already made by the Construction
Manager on account of the Cost of the Work equal or exceed (1) progress payments
already received by the Construction Manager; less (2) that portion of those
payments attributable to the Construction Manager’s Fee; plus (3) payrolls for
the period covered by the present Application for Payment. With each Application
for Payment, the Construction Manager

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

16

--------------------------------------------------------------------------------


 

shall submit (i) its Waiver and Release of Liens and Claims, in the forms set
forth in Exhibit H hereto, covering all Work performed through the date of the
current Application for Payment, and conditioned only on payment; and
(ii) Waivers and Releases of Liens and Claims from each subcontractor and
supplier in the forms set forth in Exhibit H, covering all Work performed
through the date of the prior month’s Application for Payment. See section
9.3.3.1 of the General Conditions with respect reimbursement for bonding off
liens.

 

§ 7.1.5 Each Application for Payment shall be based upon the most recent
schedule of values submitted by the Construction Manager in accordance with the
Contract Documents and approved in writing by the Owner. The schedule of values
shall allocate the entire Guaranteed Maximum Price among the various portions of
the Work, except that the Construction Manager’s Fee, the General Conditions
costs, other guaranteed line items and the Contingency shall be shown as
separate line items,. The schedule of values shall be prepared in such form and
supported by such data to substantiate its accuracy as the Owner and Project
Manager may require. This schedule, unless objected to by the Owner, shall be
used as a basis for reviewing the Construction Manager’s Applications for
Payment.

 

§ 7.1.6 Applications for Payment shall show the percentage completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage completion shall be the lesser of (1) the percentage of
that portion of the Work which has actually been completed or (2) the percentage
obtained by dividing (a) the expense which has actually been incurred by the
Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

 

§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

.1

 

Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute may be
included as provided in Section 7.3.7 of the General Conditions, even though the
Guaranteed Maximum Price has not yet been adjusted by Change Order.

.2

 

Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing.

.3

 

Add the Construction Manager’s Fee, less ten percent (10%). The Construction
Manager’s Fee shall be computed upon the Cost of the Work described in the two
preceding Sections at the rate stated in Section 5.1.1 or, if the Construction
Manager’s Fee is stated as a fixed sum in that Section, shall be an amount which
bears the same ratio to that fixed-sum Fee as the Cost of the Work in the two
preceding Sections bears to a reasonable estimate of the probable Cost of the
Work upon its completion. Notwithstanding the foregoing, when the Work is 50%
complete, no further retainage shall be withheld on the Construction Manager’s
Fee or the general conditions cost portion of the Cost of the Work.

.4

 

Subtract the aggregate of previous payments made by the Owner.

.5

 

Subtract the shortfall, if any, indicated by the Construction Manager in the
documentation required by Section 7.1.4 to substantiate prior Applications for
Payment, or resulting from errors subsequently discovered by the Owner’s
accountants in such documentation.

.6

 

Subtract amounts, if any, for which the Owner or the Project Manager has
determined should be withheld as provided in Section 9.5 of A201TM-1997.

 

§ 7.1.8 Except with the Owner’s prior written approval, payments to
Subcontractors and payments on account of other items of Cost of the Work shall
be subject to retention of ten percent (10%) until the Work is fifty percent
(50%) complete, after which no further retainage shall be withheld.
Notwithstanding the foregoing, if at any time the Owner reasonably believes that
the Work is not progressing satisfactorily, the Owner retains the right to
reinstate the above-mentioned retainage in whole or in part. Retainage withheld
shall be paid as part of the Application for Payment immediately following
Substantial Completion of the Work, less 200% of the value of punch list items
and other items of incomplete work. The Owner and the Construction Manager shall
agree upon a mutually acceptable procedure for review and approval of payments
and retention for subcontracts in writing. If a subcontractor has

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

17

--------------------------------------------------------------------------------


 

completed its portion of the Work (including all punch list items and delivery
of all items required under the Contract Documents to close-out its subcontract)
pursuant to any given subcontract, the Construction Manager may request the
Owner to disburse the retainage being held by the Owner in respect of such
Subcontractor, after delivering to the Owner any necessary consent to such
disbursement from any sureties in form reasonably satisfactory to the Owner. If
the Owner is reasonably satisfied the Subcontractor’s work has been completed in
accordance with the Contract Documents and the Owner has received satisfactory
final waivers of liens and claims with respect to the Subcontractor’s work, the
Owner shall disburse said retainage. Regardless of whether the Owner has
disbursed said retainage to any Subcontractor, the warranty period referred to
in the General Conditions or the other Contract Documents shall not begin with
respect to the portion of the Work performed by such Subcontractor until the
Date of Substantial Completion of the entire Work.

 

§ 7.1.9 Except with the Owner’s prior written approval, the Construction Manager
shall not make advance payments to suppliers for materials or equipment which
have not been delivered and stored at the site, unless Owner is reasonably
satisfied that the materials or equipment have been procured and are suitably
and safely stored, insured and protected so as adequately to protect Owner’s
title thereto and/or interest therein.

 

(Paragraphs deleted)

§ 7.2 FINAL PAYMENT

§ 7.2.1 Final payment shall be made by the Owner to the Construction Manager
when (1) the Contract has been fully performed by the Construction Manager
except for the Construction Manager’s responsibility to correct nonconforming
Work, as provided in Section 12.2.2 of A201TM-1997, and to satisfy other
requirements, if any, which necessarily survive final payment; (2) a final
Application for Payment and a final accounting for the Cost of the Work have
been submitted by the Construction Manager and reviewed by the Owner’s
accountants; (3) the Owner and the Project Manager have approved the final
Application for Payment; and (4) final waivers and releases of liens and claims
from the Construction Manager and all subcontractors and suppliers (contingent
only upon final payment) have been received by the Owner; such final payment
shall be made by the Owner not more than 30 days after the issuance of the
Architect’s final Certificate for Payment, or as follows:

 

§ 7.2.2 The amount of the final payment shall be calculated as follows:

.1

 

Take the sum of the Cost of the Work substantiated by the Construction Manager’s
final accounting and the Construction Manager’s Fee, but not more than the
Guaranteed Maximum Price.

.2

 

Subtract amounts, if any, for which the Owner or Project Manager withholds, in
whole or in part, funds from the Application for Payment pursuant to the
provisions of the Contract Documents.

.3

 

Subtract the aggregate of previous payments made by the Owner.

 

If the aggregate of previous payments made by the Owner exceeds the amount due
the Construction Manager, the Construction Manager shall reimburse the
difference to the Owner.

 

§ 7.2.3 The Owner’s accountants will review and report in writing on the
Construction Manager’s final accounting within thirty (30) days after delivery
of the final accounting to the Owner and the Project manager by the Construction
Manager. Based upon such Cost of the Work as the Owner’s accountants report to
be substantiated by the Construction Manager’s final accounting, and provided
the other conditions of Section 7.2.1 and other conditions in the Contract
Documents relating to final payment have been met, the Owner will, within seven
(7) days after receipt of the written report of the Owner’s accountants, notify
the Construction Manager of the amount the Owner believes to be due as final
payment.. The time periods stated in this Section 7.2 supersede those stated in
Subparagraph 9.4.1 of the General Conditions.

 

§ 7.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to proceed in
accordance with Article 9. Unless agreed to otherwise, a demand for arbitration
of the disputed amount shall be made by the Construction Manager within 60 days
after the Construction Manager’s receipt of a copy of the Owner’s notice
described in Paragraph 7.2.3 above. Failure to make such demand within this
60-day period shall result in the substantiated amount reported by the Owner’s
accountants becoming binding on the Construction Manager. Pending a final
resolution of the disputed amount, the Owner shall pay the Construction Manager
the amount certified in the Architect’s final Certificate for Payment.

 

(Paragraphs deleted)

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

18

--------------------------------------------------------------------------------


 

ARTICLE 8 INSURANCE AND BONDS

§ 8.1 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER

During both phases of the Project, the Construction Manager shall purchase and
maintain insurance as set forth in Exhibit I attached hereto.

 

(Paragraphs deleted)

§ 8.3 PERFORMANCE BOND AND PAYMENT BOND

§ 8.3.1 At the written request of the Owner, made concurrently with acceptance
of the Guaranteed Maximum Price proposal, the Construction Manager shall furnish
bonds covering the faithful performance of the Contract and payment of
obligations thereunder. Such bonds shall be furnished within the earlier to
occur of (a) thirty (30) days after establishment of the Guaranteed Maximum
Price or (b) three (3) days prior to commencement of construction work at the
site. Each bond shall be in an amount equal to the Guaranteed Maximum Price, or
at the election of the Owner, the Construction Manager’s Fee and General
Conditions portion of the Guaranteed Maximum Price. Such bonds shall be issued
by sureties reasonably acceptable to the Owner, at the request of the Owner
shall name the Owner and the Owner’s lender as dual obligees and shall be on
forms reasonably acceptable to the Owner. In addition, the Construction Manager
shall require each subcontractor having a subcontract with a value in excess of
$[***] to furnish payment and performance bonds, each in the amount of such
subcontractor’s contract amount, and naming the Construction Manager and the
Owner as dual obligees. With the approval of the Owner, the Construction Manager
may enroll subcontractors in Subguard insurance in lieu of such subcontractors
providing payment and performance bonds.

 

(Paragraphs deleted)

ARTICLE 9 MISCELLANEOUS PROVISIONS

§ 9.1 DISPUTE RESOLUTION FOR THE PRECONSTRUCTION PHASE

§ 9.1.1 Any claim, dispute, or other matter in question arising out of or
related to this Agreement or breach thereof shall be determined in accordance
with Article 4 of the General Conditions.

 

§ 9.2 DISPUTE RESOLUTION FOR THE CONSTRUCTION PHASE

§ 9.2.1 Any claim, dispute or other matter in question arising out of or related
to this Agreement or breach thereof shall be settled in accordance with
Article 4 of the General Conditions.

 

§ 9.3 OTHER PROVISIONS

§ 9.3.1 Unless otherwise noted, the terms used in this Agreement shall have the
same meaning as set forth in the General Conditions.

 

§ 9.3.2 EXTENT OF CONTRACT

This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and the Construction Manager and supersedes all prior
negotiations, representations or agreements, either written or oral. This
Agreement may be amended only by written instrument signed by both the Owner and
Construction Manager. If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.

 

§ 9.3.3 OWNERSHIP AND USE OF DOCUMENTS

The Drawings, Specifications and other documents prepared by the Architect and
the Fill/Finish A/E, and copies thereof furnished to the Construction Manager,
are for use solely with respect to this Project. They are not to be used by the
Construction Manager, Subcontractors, Sub-subcontractors or suppliers on other
projects, or for additions to this Project outside the scope of the Work,
without the specific written consent of the Owner and Architect or Fill/Finish
A/E, as applicable, the Construction Manager, Subcontractors, Sub-subcontractors
and suppliers are granted a limited license to use and reproduce applicable
portions of the Drawings, Specifications and other documents prepared by the
Architect and Fill/Finish A/E appropriate to and for use in the execution of
their Work under the Contract Documents.

 

§ 9.3.4 GOVERNING LAW

The Contract shall be governed by the law of the State of Maryland, without
giving effect to principles of conflicts of laws thereof. The Construction
Manager hereby consents to jurisdiction over its person by any court sitting in
the State of Maryland, and hereby waives any objection of forum non conveniens
and any similar objection to venue in the State of Maryland.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

19

--------------------------------------------------------------------------------


 

§ 9.3.5 ASSIGNMENT

The Owner and Construction Manager respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 11.8 below, neither party to the
Contract shall assign the Contract as a whole without written consent of the
other. If either party attempts to make such an assignment without such consent,
that party shall nevertheless remain legally responsible for all obligations
under the Contract.

 

Nothing contained in this Contract shall create a contractual relationship with
or a cause of action in favor of a third party against either the Owner or the
Construction Manager.

 

If the Owner requests the Construction Manager to execute certificates, the
proposed language of such certificates shall be submitted to the Construction
Manager for its review at least seven (7) days prior to the requested dates of
execution. The Construction Manager shall promptly execute such certificates as
to matters that are within the scope of its knowledge, with reasonable and
appropriate qualifiers as necessary. The Construction Manager shall not be
required to execute certificates that would require knowledge, services or
responsibilities beyond the scope of this Contract.

 

ARTICLE 10 TERMINATION OR SUSPENSION

(Paragraphs deleted)

§ 10.1

§ 10.1 TERMINATION SUBSEQUENT TO ESTABLISHING GUARANTEED MAXIMUM PRICE

This Contract may be terminated as provided in Article 14 of the General
Conditions.

 

(Paragraphs deleted)

§ 10.2 SUSPENSION

The Work may be suspended by the Owner as provided in Article 14 of the General
Conditions; in such case, the Guaranteed Maximum Price, if established, shall be
increased as provided in Section 14.3 of the General Conditions except that the
term “cost of performance of the Contract” in that Section shall be understood
to mean the Cost of the Work and the term “profit” shall be understood to mean
the Construction Manager’s Fee as described in Exhibit G.

 

ARTICLE 11 OTHER CONDITIONS AND SERVICES

 

§ 11.1 The following Exhibits are incorporated by reference to this Agreement:

 

Exhibit A

 

Scope of Work

Exhibit B

 

General Conditions

Exhibit C

 

Equipment Matrix

Exhibit D

 

Scope of Authority of Project Manager

Exhibit E

 

Project Schedule

Exhibit F

 

Key Personnel and Hourly Rates

Exhibit G

 

GMP, including General Conditions Items and Costs, Fee and Contingency [to be
inserted at such time as the GMP is agreed upon]

Exhibit H

 

Forms of Partial and Final Waivers of Liens and Claims

Exhibit I

 

Insurance Requirements

Exhibit J

 

Other Requirements

Exhibit K

 

Forms of Construction Manager’s Subcontract and Purchase Order.

 

§ 11.2 Whenever possible, each provision of this Agreement shall be interpreted
in such a manner as to be effective and valid under applicable laws. If,
however, any provision of this Agreement, or portion thereof, is prohibited by
law or found invalid under any law, such provision or portion thereof, only
shall be ineffective without in any manner invalidating or affecting the
remaining provisions of this Agreement or the valid portion of such provision,
which provisions are deemed severable.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

20

--------------------------------------------------------------------------------


 

§ 11.3 The waiver by one party of any breach of this Agreement or the failure of
one party to enforce at any time, or for any period of time, any provision
hereof, shall be limited to the particular waiver or non-enforcement, and shall
not operate or be deemed to waive any future breach of this Agreement or be
construed to be a waiver of any other provision of this Agreement.

 

§ 11.4 Each party hereto agrees to do all acts and things and to make, execute
and deliver such written instruments as from time to time are reasonably
required to carry out the terms and intent of this Agreement. The Construction
Manager shall, and cause all of its subcontractors to, fully cooperate with the
Owner and comply with all requests by the Owner for reports, certificates,
statements and further services which are not inconsistent with the terms and
conditions of this Agreement.

 

§ 11.5 The Contract hereby warrants and represents that the Construction Manager
shall not knowingly or negligently communicate or disclose at any time to any
person or entity any information in connection with the Project, except (i) with
the Owner’s prior written consent, (ii) as necessary to perform the Work,
provided the Owner receives prior notice of such necessity, or (iii) as may be
required by law. Any authorized communication or disclosure shall be limited
strictly to the extent of such authorization. If any person or entity seeks from
the Contract any information concerning the Project, the Construction Manager
shall promptly notify the Owner. All information, records and documents
furnished by the Owner in connection with the Project are hereby considered
privileged and confidential. The Construction Manager shall cause any
subcontractors or any other person or entity performing any portion of the Work
to warrant and represent the items set forth in this Section 11.5. The
representations and warranties contained herein shall survive the complete
performance of the Work or earlier termination of the Agreement.

 

§ 11.6 The Owner and the Construction Manager, respectively, bind themselves,
their partners, successors, assigns and legal representatives to the other party
to this Agreement and to the partners, successors, assigns and legal
representatives of such other party with respect to all covenants of this
Agreement. The Construction Manager shall not assign this Agreement without the
written consent of the Owner. The Construction Manager under this Agreement may
not assign any monies due to the Construction Manager under this Agreement.

 

§ 11.7 The Construction Manager agrees that it will include the terms of the
Agreement and the other Contract Documents in its subcontracts and other
agreements with persons or entities performing work on behalf of the
Construction Manager for the Project (other than financial and business terms
unrelated to such parties’ work).

 

§ 11.8 The Owner shall have the right to assign this Agreement to any affiliated
entities or its Lender, effective as of the date of a written notice provided by
the Owner. The Owner shall have the right to assign this Agreement to any other
parties with the prior written consent of the Construction Manager, which shall
not be withheld so long as such assignee agrees to remain responsible to fulfill
the terms and conditions of this Agreement, including the financial obligations.
In the event the Construction Manager reasonably believes, after receipt of
reasonable evidence, that the proposed assignee is unable to fulfill the Owner’s
financial obligations hereunder, the Owner may still assign this Agreement, but
the Owner shall agree to remain contingently liable for the Owner’s financial
obligations hereunder.

 

§ 11.9 The Construction Manager agrees that all services rendered in connection
with the Project prior to the date of this Agreement and hereby deemed part of
the Work under this Agreement and shall be governed hereby. The Construction
Manager further represents and warrants to the Owner that the Construction
Manager is not aware of any claims that the Construction Manager may have in
connection with the Project as of the date of this Agreement including, without
limitation, any claim for an adjustment in compensation and the Construction
Manager hereby waives and forfeits all right to any such claim of which the
Construction Manager should have knowledge.

 

§ 11.10 All notices given under this Agreement shall be in writing and shall be
deemed properly served if delivered in person to the individual to whom it is
addressed, or two (2) business days after deposit in the United States mail, if
sent postage prepaid by United States registered or certified mail, return
receipt requested. All notices shall be sent to the persons and addresses on the
first page of the Agreement, or to such other address or addressee as any party
entitled to receive notice hereunder shall designate to all other parties in the
manner provided here for the service of notice.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

21

--------------------------------------------------------------------------------


 

This Agreement entered into as of the day and year first written above.

 

 OWNER

 

 CONSTRUCTION MANAGER

 

 

 

/s/ John M. Ferrari

 

/s/ Timothy J. Regan

 (Signature)

 

 (Signature)

 UNITED THERAPEUTICS CORPORATION

 

 THE WHITING-TURNER CONTRACTING COMPANY

 

 

 

John M. Ferrari, CFO

 

Timothy J. Regan, Senior Vice President

 (Printed name and title)

 

 (Printed name and title)

 

 

 

11/5/07

 

October 23, 2007

 Date

 

 Date

 

 

 

/s/ Avi Halpert

 

/s/ John S. Hess

 ATTEST

 

 ATTEST

 

(Table deleted)(Paragraphs deleted)

 

Init.

 

/

 

AIA Document A121™CMc – 2003 and AGC Document 565. Copyright © 1991 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 20:44:17 on
10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes: unither - cm agreement - draft 5.aia — 7-27-04

(2698231605)

 

22

--------------------------------------------------------------------------------


 

Exhibit A

 

Scope of Work

 

October 8, 2007

 

The Whiting-Turner Contracting Company (“Construction Manager” and
“Constructor”) is responsible for the Scope of Work defined and qualified as
follows:

 

1.

Construction Manager will provide Pre-construction and Estimating Services to
reach a mutually agreeable Guaranteed Maximum Price for Unither (“The Project”)
and for United Therapeutics Corporation (“The Owner”).

 

 

2.

Construction Manager will provide a Guaranteed Maximum Price (“GMP”) for The
Project with Assumptions and Clarifications. The Assumptions and Clarifications
form the basis of the GMP and take precedence over all other contract documents.

 

[Items 3, 4 & 5 have been superseded by Amendment No. 1]

 

--------------------------------------------------------------------------------

 

[g15122kk09i001.jpg]Document A201TM – 1997

 

General Conditions of the Contract for Construction

 

for the following PROJECT:

(Name and location or address):

Construction of a new Class A headquarters building for use as office space and
fill-finish

facilities, containing approximately 90,000 square feet, and ancillary
facilities located in Silver Spring, Maryland, as more fully described on
Exhibit A attached to the Agreement.

 

THE OWNER:

 

(Paragraphs deleted)United Therapeutics Corporation

1110 Spring Street

Silver Spring, MD 20910

 

THE ARCHITECT:

 

(Paragraphs deleted)Schick Goldstein Architects, P.C.

1506 19th Street, N.W.

Washington, DC 20036

 

THE FILL/FINISH A/E

IPS Integrated Project Services, Inc.

2001 Joshua Road

Lafayette Hill, PA 19444

 

THE CONTRACTOR:

The Whiting-Turner Contracting Company

300 East Joppa Rd.

Baltimore, MD 21286

 

TABLE OF ARTICLES

 

1                                         GENERAL PROVISIONS

 

2                                         OWNER

 

3                                         CONTRACTOR

 

4                                         ADMINISTRATION OF THE CONTRACT

 

5                                         SUBCONTRACTORS

 

6                                         CONSTRUCTION BY OWNER OR BY SEPARATE
CONTRACTORS

 

7                                         CHANGES IN THE WORK

 

8                                         TIME

 

9                                         PAYMENTS AND COMPLETION

 

10                                  PROTECTION OF PERSONS AND PROPERTY

 

11                                  INSURANCE AND BONDS

 

12                                  UNCOVERING AND CORRECTION OF WORK

 

13                                  MISCELLANEOUS PROVISIONS

 

14                                  TERMINATION OR SUSPENSION OF THE CONTRACT

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

This document has been approved and endorsed by The Associated General
Contractors of America

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

User Notes:

(4292343372)

 

1

--------------------------------------------------------------------------------


 

INDEX

(Numbers and Topics in Bold are Section Headings)

 

Acceptance of Nonconforming Work

9.6.6, 9.9.3, 12.3

Acceptance of Work

9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3

Access to Work

3.16, 6.2.1, 12.1

Accident Prevention

4.2.3, 10

Acts and Omissions

3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1, 9.5.1, 10.2.5, 13.4.2,
13.7, 14.1

Addenda

1.1.1, 3.11

Additional Costs, Claims for

4.3.4, 4.3.5, 4.3.6, 6.1.1, 10.3

Additional Inspections and Testing

9.8.3, 12.2.1, 13.5

Additional Time, Claims for

4.3.4, 4.3.7, 8.3.2

ADMINISTRATION OF THE CONTRACT

3.1.3, 4, 9.4, 9.5

Advertisement or Invitation to Bid

1.1.1

Aesthetic Effect

4.2.13, 4.5.1

Allowances

3.8

All-risk Insurance

11.4.1.1

Applications for Payment

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10, 11.1.3, 14.2.4,
14.4.3

Approvals

2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5

Arbitration

4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9, 11.4.10

Architect

4.1

Architect, Definition of

4.1.1

Architect, Extent of Authority

2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4, 9.2, 9.3.1, 9.4, 9.5,
9.8.3, 9.10.1, 9.10.3, 12.1, 12.2.1, 13.5.1, 13.5.2, 14.2.2, 14.2.4

Architect, Limitations of Authority and Responsibility

2.1.1, 3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2, 4.2.3, 4.2.6, 4.2.7,
4.2.10, 4.2.12, 4.2.13, 4.4, 5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6

Architect’s Additional Services and Expenses

2.4, 11.4.1.1, 12.2.1, 13.5.2, 13.5.3, 14.2.4

Architect’s Administration of the Contract

3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5

Architect’s Approvals

2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7

Architect’s Authority to Reject Work

3.5.1, 4.2.6, 12.1.2, 12.2.1

Architect’s Copyright

1.6

Architect’s Decisions

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4

Architect’s Inspections

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5

Architect’s Instructions

3.2.3, 3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2

Architect’s Interpretations

4.2.11, 4.2.12, 4.3.6

Architect’s Project Representative

4.2.10

Architect’s Relationship with Contractor

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5

Architect’s Relationship with Subcontractors

1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7

Architect’s Representations

9.4.2, 9.5.1, 9.10.1

Architect’s Site Visits

4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Asbestos

10.3.1

Attorneys’ Fees

3.18.1, 9.10.2, 10.3.3

Award of Separate Contracts

6.1.1, 6.1.2

Award of Subcontracts and Other Contracts for Portions of the Work

5.2

Basic Definitions

1.1

Bidding Requirements

1.1.1, 1.1.7, 5.2.1, 11.5.1

Boiler and Machinery Insurance

11.4.2

Bonds, Lien

9.10.2

Bonds, Performance, and Payment

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Building Permit

3.7.1

Capitalization

1.3

Certificate of Substantial Completion

9.8.3, 9.8.4, 9.8.5

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

2

--------------------------------------------------------------------------------


 

Certificates for Payment

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Certificates of Inspection, Testing or Approval

13.5.4

Certificates of Insurance

9.10.2, 11.1.3

Change Orders

1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4, 4.3.9, 5.2.3, 7.1,
7.2, 7.3, 8.3.1, 9.3.1.1, 9.10.3, 11.4.1.2, 11.4.4, 11.4.9, 12.1.2

Change Orders, Definition of

7.2.1

CHANGES IN THE WORK

3.11, 4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9

Claim, Definition of

4.3.1

Claims and Disputes

3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4, 10.3.3

Claims and Timely Assertion of Claims

4.6.5

Claims for Additional Cost

3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2

Claims for Additional Time

3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2

Claims for Concealed or Unknown Conditions

4.3.4

Claims for Damages

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Claims Subject to Arbitration

4.4.1, 4.5.1, 4.6.1

Cleaning Up

3.15, 6.3

Commencement of Statutory Limitation Period

13.7

Commencement of the Work, Conditions Relating to

2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1, 5.2.3, 6.2.2, 8.1.2,
8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6, 11.5.1

Commencement of the Work, Definition of

8.1.2

Communications Facilitating Contract Administration

3.9.1, 4.2.4

Completion, Conditions Relating to

1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1, 9.10, 12.2,
13.7, 14.1.2

COMPLETION, PAYMENTS AND

9

Completion, Substantial

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Compliance with Laws

1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4, 4.6.6, 9.6.4,
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1, 14.2.1.3

Concealed or Unknown Conditions

4.3.4, 8.3.1, 10.3

Conditions of the Contract

1.1.1, 1.1.7, 6.1.1, 6.1.4

Consent, Written

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

1.1.4, 6

Construction Change Directive, Definition of

7.3.1

Construction Change Directives

1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1

Construction Schedules, Contractor’s

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contingent Assignment of Subcontracts

5.4, 14.2.2.2

Continuing Contract Performance

4.3.3

Contract, Definition of

1.1.2

CONTRACT, TERMINATION OR SUSPENSION OF THE

5.4.1.1, 11.4.9, 14

Contract Administration

3.1.3, 4, 9.4, 9.5

Contract Award and Execution, Conditions Relating to

3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1

Contract Documents, The

1.1, 1.2

Contract Documents, Copies Furnished and Use of

1.6, 2.2.5, 5.3

Contract Documents, Definition of

1.1.1

Contract Sum

3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5.1.4, 9.6.7, 9.7,
10.3.2, 11.4.1, 14.2.4, 14.3.2

Contract Sum, Definition of

9.1

Contract Time

4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2, 8.3.1, 9.5.1, 9.7,
10.3.2, 12.1.1, 14.3.2

Contract Time, Definition of

8.1.1

CONTRACTOR

3

Contractor, Definition of

3.1, 6.1.2

Contractor’s Construction Schedules

1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3

Contractor’s Employees

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1,

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

3

--------------------------------------------------------------------------------


 

Contractor’s Liability Insurance

11.1

Contractor’s Relationship with Separate Contractors and Owner’s Forces

3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4

Contractor’s Relationship with Subcontractors

1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2, 11.4.1.2, 11.4.7, 11.4.8

Contractor’s Relationship with the Architect

1.1.2, 1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1, 3.7.3, 3.10, 3.11,
3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2, 4.3.4, 4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1,
9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12, 13.4.2, 13.5

Contractor’s Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2

Contractor’s Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Contractor’s Review of Contract Documents

1.5.2, 3.2, 3.7.3

Contractor’s Right to Stop the Work

9.7

Contractor’s Right to Terminate the Contract

4.3.10, 14.1

Contractor’s Submittals

3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8.2, 9.8.3, 9.9.1,
9.10.2, 9.10.3, 11.1.3, 11.5.2

Contractor’s Superintendent

3.9, 10.2.6

Contractor’s Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.4,
7.3.6, 8.2, 10, 12, 14

Contractual Liability Insurance

11.1.1.8, 11.2, 11.3

Coordination and Correlation

1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1

Copies Furnished of Drawings and Specifications

1.6, 2.2.5, 3.11

Copyrights

1.6, 3.17

Correction of Work

2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2, 13.7.1.3

Correlation and Intent of the Contract Documents
1.2

Cost, Definition of

7.3.6

Costs

2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3, 7.3.3.3, 7.3.6,
7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3, 11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14

Cutting and Patching

6.2.5, 3.14

Damage to Construction of Owner or Separate Contractors

3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1, 11.4, 12.2.4

Damage to the Work

3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4

Damages, Claims for

3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1, 11.4.5, 11.4.7,
14.1.3, 14.2.4

Damages for Delay

6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2

Date of Commencement of the Work, Definition of

8.1.2

Date of Substantial Completion, Definition of

8.1.3

Day, Definition of

8.1.4

Decisions of the Architect

4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5, 4.4.6, 4.5, 6.3,
7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2,
14.2.4

Decisions to Withhold Certification

9.4.1, 9.5, 9.7, 14.1.1.3

Defective or Nonconforming Work, Acceptance, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3

Defective Work, Definition of

3.5.1

Definitions

1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1, 4.3.1, 5.1, 6.1.2, 7.2.1,
7.3.1, 7.3.6, 8.1, 9.1, 9.8.1

Delays and Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2

Disputes

4.1.4, 4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8

Documents and Samples at the Site

3.11

Drawings, Definition of

1.1.5

Drawings and Specifications, Use and Ownership of

1.1.1, 1.3, 2.2.5, 3.11, 5.3

Effective Date of Insurance

8.2.2, 11.1.2

Emergencies

4.3.5, 10.6, 14.1.1.2

Employees, Contractor’s

3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3, 11.1.1, 11.4.7,
14.1, 14.2.1.1

Equipment, Labor, Materials and

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 4.2.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Execution and Progress of the Work

1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2,
14.2, 14.3

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

4

--------------------------------------------------------------------------------


 

Extensions of Time

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1, 9.5.1, 9.7.1,
10.3.2, 10.6.1, 14.3.2

Failure of Payment

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Faulty Work

(See Defective or Nonconforming Work)

Final Completion and Final Payment

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Financial Arrangements, Owner’s

2.2.1, 13.2.2, 14.1.1.5

Fire and Extended Coverage Insurance

11.4

GENERAL PROVISIONS

1

Governing Law

13.1

Guarantees (See Warranty)

Hazardous Materials

10.2.4, 10.3, 10.5

Identification of Contract Documents

1.5.1

Identification of Subcontractors and Suppliers

5.2.1

Indemnification

3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7

Information and Services Required of the Owner

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Injury or Damage to Person or Property

4.3.8, 10.2, 10.6

Inspections

3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2, 9.8.3, 9.9.2, 9.10.1,
12.2.1, 13.5

Instructions to Bidders

1.1.1

Instructions to the Contractor

3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2

Insurance

3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 9.10.5, 11

Insurance, Boiler and Machinery

11.4.2

Insurance, Contractor’s Liability

11.1

Insurance, Effective Date of

8.2.2, 11.1.2

Insurance, Loss of Use

11.4.3

Insurance, Owner’s Liability

11.2

Insurance, Project Management Protective Liability

11.3

Insurance, Property

10.2.5, 11.4

Insurance, Stored Materials

9.3.2, 11.4.1.4

INSURANCE AND BONDS

11

Insurance Companies, Consent to Partial Occupancy

9.9.1, 11.4.1.5

Insurance Companies, Settlement with

11.4.10

Intent of the Contract Documents

1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4

Interest

13.6

Interpretation

1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4

Interpretations, Written

4.2.11, 4.2.12, 4.3.6

Joinder and Consolidation of Claims Required

4.6.4

Judgment on Final Award

4.6.6

Labor and Materials, Equipment

1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1, 42.6, 4.2.7, 5.2.1,
6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3,

9.10.2, 10.2.1, 10.2.4, 14.2.1.2

Labor Disputes

8.3.1

Laws and Regulations

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14

Liens

2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10

Limitation on Consolidation or Joinder

4.6.4

Limitations, Statutes of

4.6.3, 12.2.6, 13.7

Limitations of Liability

2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18, 4.2.6, 4.2.7, 4.2.12,
6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4, 10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7,
12.2.5, 13.4.2

Limitations of Time

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14

Loss of Use Insurance

11.4.3

Material Suppliers

1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5

Materials, Hazardous

10.2.4, 10.3, 10.5

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

5

--------------------------------------------------------------------------------


 

Materials, Labor, Equipment and

1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13, 3.15.1, 4.2.6,
4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3, 9.10.2, 10.2.1, 10.2.4,
14.2.1.2

Means, Methods, Techniques, Sequences and Procedures of Construction

3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2

Mechanic’s Lien

4.4.8

Mediation

4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5

Minor Changes in the Work

1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 74

MISCELLANEOUS PROVISIONS

13

Modifications, Definition of

1.1.1

Modifications to the Contract

1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7, 10.3.2, 11.4.1

Mutual Responsibility

6.2

Nonconforming Work, Acceptance of

9.6.6, 9.9.3, 12.3

Nonconforming Work, Rejection and Correction of

2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4, 12.2.1, 13.7.1.3

Notice

2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2,
14.1, 14.2

Notice, Written

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14

Notice of Testing and Inspections

13.5.1, 13.5.2

Notice to Proceed

8.2.2

Notices, Permits, Fees and

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

Observations, Contractor’s

1.5.2, 3.2, 3.7.3, 4.3.4

Occupancy

2.2.2, 9.6.6, 9.8, 11.4.1.5

Orders, Written

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

OWNER

2

Owner, Definition of

2.1

Owner, Information and Services Required of the

2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4,
14.1.4

Owner’s Authority

1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10, 12.2.2,
12.3.1, 13.2.2, 14.3, 14.4

Owner’s Financial Capability

2.2.1, 13.2.2, 14.1.1.5

Owner’s Liability Insurance

11.2

Owner’s Loss of Use Insurance

11.4.3

Owner’s Relationship with Subcontractors

1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2

Owner’s Right to Carry Out the Work

2.4, 12.2.4. 14.2.2.2

Owner’s Right to Clean Up

6.3

Owner’s Right to Perform Construction and to Award Separate Contracts

6.1

Owner’s Right to Stop the Work

2.3

Owner’s Right to Suspend the Work

14.3

Owner’s Right to Terminate the Contract

14.2

Ownership and Use of Drawings, Specifications and Other Instruments of Service

1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3

Partial Occupancy or Use

9.6.6, 9.9, 11.4.1.5

Patching, Cutting and

3.14, 6.2.5

Patents

3.17

Payment, Applications for

4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5, 9.10.1, 9.10.3, 9.10.5,
11.1.3, 14.2.4, 14.4.3

Payment, Certificates for

4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1, 9.10.3, 13.7,
14.1.1.3, 14.2.4

Payment, Failure of

4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6

Payment, Final

4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3

Payment Bond, Performance Bond and

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Payments, Progress

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

PAYMENTS AND COMPLETION

9

Payments to Subcontractors

5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8, 14.2.1.2

PCB

10.3.1

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

6

--------------------------------------------------------------------------------


 

Performance Bond and Payment Bond

7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5

Permits, Fees and Notices

2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2

PERSONS AND PROPERTY, PROTECTION OF

10

Polychlorinated Biphenyl

10.3.1

Product Data, Definition of

3.12.2

Product Data and Samples, Shop Drawings

3.11, 3.12, 4.2.7

Progress and Completion

4.2.2, 4.3.3, 8.2, 9.8, 9.9.1, 14.1.4

Progress Payments

4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3

Project, Definition of the

1.1.4

Project Management Protective Liability Insurance

11.3

Project Manual, Definition of the

1.1.7

Project Manuals

2.2.5

Project Representatives

4.2.10

Property Insurance

10.2.5, 11.4

PROTECTION OF PERSONS AND PROPERTY

10

Regulations and Laws

1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6, 9.6.4, 9.9.1, 10.2.2,
11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14

Rejection of Work

3.5.1, 4.2.6, 12.2.1

Releases and Waivers of Liens

9.10.2

Representations

1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2, 9.10.1

Representatives

2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2, 13.2.1

Resolution of Claims and Disputes

4.4, 4.5, 4.6

Responsibility for Those Performing the Work

3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10

Retainage

9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3

Review of Contract Documents and Field Conditions by Contractor

1.5.2, 3.2, 3.7.3, 3.12.7, 6.1.3

Review of Contractor’s Submittals by Owner and Architect

3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2

Review of Shop Drawings, Product Data and Samples by Contractor

3.12

Rights and Remedies

1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3, 5.4, 6.1, 6.3,
7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4, 13.4, 14

Royalties, Patents and Copyrights

3.17

Rules and Notices for Arbitration

4.6.2

Safety of Persons and Property

10.2, 10.6

Safety Precautions and Programs

3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6

Samples, Definition of

3.12.3

Samples, Shop Drawings, Product Data and

3.11, 3.12, 4.2.7

Samples at the Site, Documents and

3.11

Schedule of Values

9.2, 9.3.1

Schedules,

1.4.1.2, 3.10, 3. Construction 12.1, 3.12.2, 4.3.7.2, 6.1.3

Separate Contracts and Contractors

1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1, 11.4.7, 12.1.2, 12.2.5

Shop Drawings, Definition of

3.12.1

Shop Drawings, Product Data and Samples

3.11, 3.12, 4.2.7

Site, Use of

3.13, 6.1.1, 6.2.1

Site Inspections

1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5

Site Visits, Architect’s

4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5

Special Inspections and Testing

4.2.6, 12.2.1, 13.5

Specifications, Definition of the

1.1.6

Specifications, The

1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17

Statute of Limitations

4.6.3, 12.2.6, 13.7

Stopping the Work

2.3, 4.3.6, 9.7, 10.3, 14.1

Stored Materials

6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4

Subcontractor, Definition of

5.1.1

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

7

--------------------------------------------------------------------------------


 

SUBCONTRACTORS

5

Subcontractors, Work by

1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7

Subcontractual Relations

5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8, 14.1, 14.2.1, 14.3.2

Submittals

1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3, 9.8, 9.9.1, 9.10.2,
9.10.3, 11.1.3

Subrogation, Waivers of

6.1.1, 11.4.5, 11.4.7

Substantial Completion

4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 9.10.4.2, 12.2, 13.7

Substantial Completion, Definition of

9.8.1

Substitution of Subcontractors

5.2.3, 5.2.4

Substitution of Architect

4.1.3

Substitutions of Materials

3.4.2, 3.5.1, 7.3.7

Sub-subcontractor, Definition of

5.1.2

Subsurface Conditions

4.3.4

Successors and Assigns

13.2

Superintendent

3.9, 10.2.6

Supervision and Construction Procedures

1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3, 6.2.4, 7.1.3, 7.3.6, 8.2,
8.3.1, 9.4.2, 10, 12, 14

Surety

4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2

Surety, Consent of

9.10.2, 9.10.3

Surveys

2.2.3

Suspension by the Owner for Convenience

14.4

Suspension of the Work

5.4.2, 14.3

Suspension or Termination of the Contract

4.3.6, 5.4.1.1, 11.4.9, 14

Taxes

3.6, 3.8.2.1, 7.3.6.4

Termination by the Contractor

4.3.10, 14.1

Termination by the Owner for Cause

4.3.10, 5.4.1.1, 14.2

Termination of the Architect

4.1.3

Termination of the Contractor

14.2.2

TERMINATION OR SUSPENSION OF THE CONTRACT

14

Tests and Inspections

3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 10.3.2,
11.4.1.1, 12.2.1,13.5

TIME

8

Time, Delays and Extensions of

3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
9.7.1, 10.3.2, 10.6.1, 14.3.2

Time Limits

2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1, 4.2, 4.3, 4.4, 4.5,
4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6,
9.7, 9.8, 9.9, 9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5, 13.7, 14

Time Limits on Claims

4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6

Title to Work

9.3.2, 9.3.3

UNCOVERING AND CORRECTION OF WORK

12

Uncovering of Work

12.1

Unforeseen Conditions

4.3.4, 8.3.1, 10.3

Unit Prices

4.3.9, 7.3.3.2

Use of Documents

1.1.1, 1.6, 2.2.5, 3.12.6, 5.3

Use of Site

3.13, 6.1.1, 6.2.1

Values, Schedule of

9.2, 9.3.1

Waiver of Claims by the Architect

13.4.2

Waiver of Claims by the Contractor

4.3.10, 9.10.5, 11.4.7, 13.4.2

Waiver of Claims by the Owner

4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1, 13.4.2, 14.2.4

Waiver of Consequential Damages

4.3.10, 14.2.4

Waiver of Liens

9.10.2, 9.10.4

Waivers of Subrogation

6.1.1, 11.4.5, 11.4.7

Warranty

3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7.1.3

Weather Delays

4.3.7.2

Work, Definition of

1.1.3

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

8

--------------------------------------------------------------------------------


 

Written Consent

1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2

Written Interpretations

4.2.11, 4.2.12, 4.3.6

Written Notice

2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5, 5.2.1, 8.2.2, 9.7,
9.10, 10.2.2, 10.3, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 14

Written Orders

1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2, 13.5.2, 14.3.1

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

9

--------------------------------------------------------------------------------

 

ARTICLE 1 GENERAL PROVISIONS

§ 1.1 BASIC DEFINITIONS

§ 1.1.1 THE CONTRACT DOCUMENTS

The Contract Documents are defined in Article 1 of the Agreement between Owner
and Contractor, including all Exhibits, of which these General Conditions are
Exhibit B (hereinafter the “Agreement”). The Contractor acknowledges that it has
had an opportunity to visit the site and to consult with the Architect, the
Fill/Finish A/E, the Owner and the Project Manager to obtain any clarifications
necessary to establish the Contract Sum. In that regard, Contractor warrants
that it has reviewed the Contract Documents (which include, but are not limited
to, the design documents prepared by the Fill/Finish A/E), they are sufficient,
and Contractor has obtained any clarifications necessary to prosecute the Work.

 

§ 1.1.2 THE CONTRACT

The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the
Fill/Finish A/E and Contractor, (3) between the Owner and a Subcontractor or
Sub-subcontractor or supplier, (4) between the Owner and Architect or
(5) between any persons or entities other than the Owner and Contractor. The
Architect and the Fill/Finish A/E shall, however, be entitled to performance and
enforcement of obligations under the Contract intended to facilitate performance
of the Architect’s and Fill/Finish A/E’s duties.

 

§ 1.1.3 THE WORK

The term “Work” means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor’s obligations. The Work may constitute the
whole or a part of the Project.

 

§ 1.1.4 THE PROJECT

The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.

 

§ 1.1.5 THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams, and include
drawings prepared by the Fill/Finish A/E.

 

§ 1.1.6 THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services and include
specifications prepared by the Fill/Finish A/E.

 

§ 1.1.7 THE PROJECT MANUAL

The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.

 

§ 1.1.8 REASONABLY INFERABLE

The standard of determination of what is “reasonably inferable” shall be that
which would be reasonably inferred as part of the work by national, large and
experienced contractors engaged during the preconstruction services phase of
projects similar to the Project

 

§ 1.1.9 CONTRACTOR’S COST AND EXPENSE

Whenever in these General Conditions the Contractor is required to bear a cost
“at its expense”, “at its cost” or similar phrases, such costs and expenses
shall be reimbursable as Cost of the Work to the extent permitted by the
provisions of Article 7 of the Agreement and not excluded by the provisions of
Article 8 of the Agreement.

 

§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

10

--------------------------------------------------------------------------------


 

one shall be as binding as if required by all; performance by the Contractor
shall be required only to the extent consistent with the Contract Documents and
reasonably inferable from them as being necessary to produce the intended
results.

 

§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade. In general, the Drawings shall be considered as
establishing location, quantity and relationship of materials and the
Specifications shall be considered as defining type and quality of materials and
workmanship requirements. The requirements for the greatest quantity and the
highest quality to be interpreted from those documents shall govern unless
otherwise directed or clarified by the Owner.

 

§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

§ 1.2.4 The Contractor shall not commence the Work, or thereafter perform any
Change Order Work, without prior written instructions from the Owner or its
authorized representative. Drawings are, in general, drawn to scale, and are of
necessity diagrammatic; symbols are used to indicate materials and structural,
mechanical and electrical control requirements. The Contractor acknowledges that
it is not possible to indicate all connections, fittings, fastenings, etc. which
are required to be furnished for the proper execution of the Work and which are
reasonably inferred from the Drawings. Any connections, fittings, fastenings,
etc. required to be furnished for the proper execution of the Work and which are
reasonably inferable from the Contract Documents as necessary to provide the
intended results shall be provided by the Contractor at no additional cost using
industry standards and good construction practice as a basis for making such
inference. Connections, fittings, fastenings, etc. included in the Contract
Documents shall be furnished by Contractor as part of the Contract Sum. In
addition, all Work and services performed by the Contractor shall conform to
CGMP standards mandated by the Food and Drug Administration and European and
Japanese equivalents bearing on the performance of the Work and all other
federal, state and local laws, ordinances, orders, rules, codes and regulations
bearing on the performance of the Work (collectively, “Applicable Laws”).

 

§ 1.2.5 It is Contractor’s responsibility to request from the Architect and/or
the Fill/Finish A/E (with a copy to the Architect) any and all required
clarifications of all questions which may have arisen or may arise as to intent
of the Contract Documents. The Architect shall issue clarifications to the
Contractor (on its own behalf and as a pass-through for the Fill/Finish A/E)
only after written approval thereof by the Owner. Should the Contractor have
failed to request such clarification, in accordance with the standards described
in Section 3.2.1 below, then the Owner or Architect (after consultation with the
Owner and Fill/Finish A/E if appropriate) shall direct that the Work proceed by
any method indicated, specified or required by the Contract Documents in the
interest of maintaining good construction practices, and such direction by the
Owner or Architect shall not constitute the basis for a claim for extra costs or
time by the Contractor. Notwithstanding the foregoing, even if the Contractor
fails to request a clarification in a timely manner, and the issue involves an
omission of an item in the Contract Documents, the Contractor shall not be
responsible for the costs associated with providing such item (unless such item
is reasonably inferable from the Contract Documents as necessary to provide the
intended results), but will be responsible for the incremental costs incurred as
a result of the delay in reporting such omission.

 

§ 1.2.6 The Contractor shall verify all dimensions prior to execution of any
particular phase of the Work. Whenever inaccuracies or discrepancies are found,
the Contractor shall consult the Architect prior to any construction or
demolition. Should any dimensions be missing, the Architect will, after
consultation with the Owner and Fill/Finish A/E, if appropriate, supply such
dimensions prior to execution of the Work. Dimensions for items to be fitted
into constructed conditions at the site will be taken at the site. Whenever a
stock size manufactured item or piece of equipment is specified by its nominal
size, the actual space requirements for setting or entrance to the setting space
shall be determined by the Contractor and communicated in writing to the
Architect and Fill/Finish A/E, if appropriate, prior to construction thereof. No
extra costs will be allowed by reason of Work requiring adjustments in order to
accommodate the particular item of equipment unless the Contractor has notified
the Architect and the Owner sufficiently in advance of construction so that the
Architect can make the necessary adjustments to the Drawings and Specifications
without causing a delay to the Work.

 

§ 1.2.7 The Contractor shall follow the reference standards and reference
specifications indicated in the Contract Documents. The applicable reference
standard or reference specification shall be the most recent issue thereof as of

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

11

--------------------------------------------------------------------------------


 

the date of the Specification or Drawing in which such reference standard or
reference specification is indicated, prior to the date of the Agreement unless
another issue is specifically indicated in such Specification or Drawing. Upon
request, the Contractor shall make available at the Contractor’s main office or
at the Project site copies of all applicable reference standards and reference
specifications for the use of the Architect and the Owner.

 

§ 1.2.8 The Contractor represents and warrants that all of the design elements
in the Project which are not functionally required and which were designed by,
under or through the Contractor pursuant to the requirements of the Contract
Documents, if any, are either (i) in the public domain and not subject to a
copyright or other intellectual property claim by another person or entity, or
(ii) are the Contractor’s independent creation, or (iii) fully within the scope
of an applicable license procured by the Contractor, which shall remain in full
force and effect while any portion of the Project is standing. This
representation and warranty shall, notwithstanding the applicable statute of
limitations, survive until the expiration date of the applicable statute of
repose. If the Contractor’s representation and warranty proves false or
inaccurate in any material manner, the Contractor shall defend, indemnify and
hold harmless the Owner, any successor-in-interest to the Owner and any
successor in title from any loss or expense (including attorneys’ fees and other
court costs) resulting therefrom. This indemnification shall be in addition to
all other remedies afforded the Owner under this Agreement, by law or in equity
and shall survive termination or expiration of the Contract.

 

§ 1.3 CAPITALIZATION

§ 1.3.1 Terms capitalized in these General Conditions include those which are
specifically defined herein or elsewhere in the Contract Documents.

 

§ 1.4 INTERPRETATION

§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as “all” and “any” and articles such as “the” and “an,” but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.

 

§ 1.5 EXECUTION OF CONTRACT DOCUMENTS

§ 1.5.1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or both do not sign all the Contract Documents,
the Architect shall identify such unsigned Contract Documents upon request.

 

§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has carefully reviewed all of the Contract Documents, visited the
site, become generally familiar with local conditions under which the Work is to
be performed (including, without limitation, the location, condition, layout and
nature of the site and surrounding areas, generally prevailing climatic
conditions, anticipated labor supply and costs, availability and costs of
materials, tools and equipment) and correlated personal observations with
requirements of the Contract Documents. The Contractor represents that it has
had the opportunity to obtain any and all clarifications necessary to
understanding the Work to be performed and to establish the Contract Sum and
Project Schedule.

 

§ 1.6 OWNERSHIP AND USE OF INSTRUMENTS OF SERVICE

§ 1.6.1 The Instruments of Service, including those in electronic form, prepared
by the Architect and the Architect’s consultants, and by the Fill/Finish A/E are
licensed to the Owner. All documents, reports and other information prepared by
the Contractor and those within its control, are and shall remain the property
of the Owner. None of the foregoing may be used on any other project without the
prior written consent of the Owner. The Contractor may retain one record set;
all other copies shall be returned to the Owner at final completion of the Work
or, at the Owner’s election, destroyed with evidence of destruction being
furnished to the Owner.

 

ARTICLE 2 OWNER

§ 2.1 GENERAL

§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner has designated Avi Halpert as its representative, who shall have
express authority to bind the Owner with respect to all matters requiring the
Owner’s approval or authorization, except as otherwise provided in a written
notice to the Contractor. Except as otherwise provided in Section 4.2.1, the
Architect and the Fill/Finish A/E do not have such authority. The term “Owner”
means the Owner or the Owner’s authorized representative. The Architect and the
Fill/Finish A/E do not have the authority to authorize changes in the Work
without the consent of the Owner.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

12

--------------------------------------------------------------------------------


 

§ 2.1.2 The Owner shall furnish to the Contractor within fifteen (15) days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic’s lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the “Site”, and
the Owner’s interest therein.

 

§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER

§ 2.2.1 The Owner shall secure and pay for the Building Permit. The Contractor
shall provide and pay for all other necessary permits and fees, including all
temporary and final certificates of occupancy.

 

§ 2.2.2 The Owner shall furnish surveys or other information describing physical
characteristics, legal limitations and utility locations for the Site, and shall
furnish or cause to be furnished to the Contractor a legal description of the
Site.

 

§ 2.2.3 Information or services under the Owner’s control shall be furnished by
the Owner with reasonable promptness to avoid delay in the orderly progress of
the Work.

 

§ 2.2.4 The Contractor will be furnished, free of charge, four (4) full size and
one (1) half size sets of Drawings and one copy of the Project Manual, which
contains the Specifications. It shall be the Contractor’s responsibility to
provide as many additional copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.

 

(Paragraphs deleted)

§ 2.3 OWNER’S RIGHT TO STOP THE WORK

§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or fails
to carry out Work in accordance with the Contract Documents in any material
respect, the Owner may give seven (7) days written notice to the Contractor to
commence correction of the problem and thereafter diligently pursue correction
to completion. If the Contractor does not commence correction of the problem
within such seven (7) day period, and thereafter diligently pursue such
correction to completion, the Owner may issue a written order to the Contractor
to stop the Work, or any portion thereof, until the cause for such order has
been eliminated; however, the right of the Owner to stop the Work shall not give
rise to a duty on the part of the Owner to exercise this right for the benefit
of the Contractor or any other person or entity. This right shall be in addition
to, and not in restriction of, the Owner’s rights under the other provisions of
the Contract Documents.

 

§ 2.3.2 If, in the Owner’s judgment, suspension of the Work is warranted by
reason of unforeseen conditions, which may adversely affect the Work if such
Work were continued, the Owner may suspend the Work by written notice to the
Contractor. In such event, the Contract Sum and/or Contract Time shall be
equitably adjusted in accordance with the provisions of the Contract Documents.
If the Contractor, in its reasonable judgment, believes that a suspension is
warranted by reason of unforeseen circumstances, which may adversely affect the
quality of the Work if the Work were continued, the Contractor shall immediately
provide written notice to the Owner and Architect of such belief.

 

§ 2.4 OWNER’S RIGHT TO CARRY OUT THE WORK

§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a the seven (7) day
period after receipt of written notice from the Owner to commence correction of
such default or neglect within such seven (7) day period and thereafter continue
such cure with diligence and promptness, the Owner may, without prejudice to
other remedies the Owner may have, correct such deficiencies. In such case an
appropriate Change Order shall be issued deducting from payments then or
thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner’s expenses and reasonable compensation for the
Architect’s additional services made necessary by such default, neglect or
failure. If payments then or thereafter due the Contractor are not sufficient to
cover such amounts, the Contractor shall pay the difference to the Owner.

 

ARTICLE 3 CONTRACTOR

§ 3.1 GENERAL

§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Contractor” means the Contractor or the Contractor’s
authorized representative, and where used in connection with obligations of the
Contractor under the Contract

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

13

--------------------------------------------------------------------------------


 

Documents, includes the Contractor’s Subcontractors, suppliers and any other
person or entity under the control of the Contractor.

 

§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents and Applicable Laws, as well as the documents listed in Exhibit J to
the Agreement, including, but not limited to, Montgomery County Critical
Structures.

 

§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents and Applicable Laws either by
activities or duties of the Architect in the Architect’s administration of the
Contract, or by tests, inspections or approvals required or performed by persons
other than the Contractor.

 

§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR

§ 3.2.1 The Contractor hereby specifically acknowledges and declares that the
Drawings, the Specifications, and all other Contract Documents, are sufficient
to enable the Contractor to construct the Work outlined therein and in
accordance with Applicable Laws and otherwise fulfill its obligations under the
Contract Documents. The Contractor represents that it has carefully examined all
Contract Documents and acknowledges that the Contractor shall not be entitled to
an extension of the Contract Time or an adjustment in the Contract Sum to the
extent the Contract Documents contain inconsistencies, discrepancies or
omissions of which the Contractor had knowledge, or which are reasonably
inferable from the Contract Documents as necessary to provide the intended
results. The Contractor represents and warrants that the Contractor has examined
the Site and is familiar with the conditions under which the Work is to be
performed, including without limitation, the location, condition, layout and
nature of the Site and surrounding areas, generally prevailing climactic
conditions, anticipated labor supply and costs, availability and cost of
materials, tools and equipment, restrictions set forth in the Contract
Documents, reports regarding underground conditions furnished by the Owner and
other similar matters.

 

§ 3.2.2 Any design errors, omissions or inconsistencies noted by the Contractor
shall be reported promptly to the Architect and the Owner, but it is recognized
that the Contractor’s review is made in the Contractor’s capacity as a
contractor and not as a licensed design professional unless otherwise
specifically provided in the Contract Documents. The Contractor is not required
to ascertain that the Contract Documents are in accordance with applicable laws,
statutes, ordinances, building codes, and rules and regulations relating to
design, but any nonconformity discovered by or made known to the Contractor
shall be reported promptly to the Architect and the Owner in writing, and
necessary changes shall be accomplished by appropriate Modification. The
Contractor shall advise the Owner and the Architect of any changes in Applicable
Laws of which it becomes aware.

 

§ 3.2.3 If the Contractor believes that it is entitled under the terms of the
Contract Documents to an adjustment in the Contract Sum or Contract Time because
of clarifications or instructions issued by the Architect in response to the
Contractor’s notices or requests for information pursuant to Sections 3.2.1 and
3.2.2, the Contractor shall notify the Owner and the Project Manager in writing
prior to acting on such clarifications or instructions, and shall obtain the
Owner’s consent to such action. In the event the Owner approves in writing such
action, the Contractor shall be entitled to make Claims as provided in Sections
4.3.6 and 4.3.7. If the Contractor fails to perform the obligations of Sections
3.2.1 and 3.2.2, the Contractor shall pay such costs and damages to the Owner as
would have been avoided if the Contractor had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errors, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Contract Documents
unless (a) the Contractor recognized such error, inconsistency, omission or
difference and failed to report it to the Architect or (b) they were reasonably
inferable from the Contract Documents as necessary to produce the intended
results.

 

§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES

§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor’s best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

14

--------------------------------------------------------------------------------


 

Architect. If the Contractor is then instructed to proceed with the required
means, methods, techniques, sequences or procedures without acceptance of
changes proposed by the Contractor, the Owner shall be solely responsible for
any resulting loss or damage. The Contractor shall be responsible for and shall
supervise, coordinate and direct the Work of all Subcontractors and
Sub-subcontractors. The Contractor shall be solely responsible for laying out
the Work.

 

§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor’s employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors. For purposes of these General
Conditions, “Subcontractors” shall mean all entitles, including but not limited
to materialmen, suppliers and vendors, having a contract with the Contractor or
a person or entity who has a contract with the Contractor. The Contractor shall
not be responsible for the work of separate contractors, except to the extent
provided in Article 6 below.

 

§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.

 

§ 3.4 LABOR AND MATERIALS

§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work. Should the progress or conditions of the Work require
work to be performed after regular hours, or should the Contractor elect to
perform Work after regular working hours, in the absence of an acceleration of
Contractor’s schedule specifically directed by Owner or its authorized
representatives due to reasons other than the fault or neglect of the
Contractor, the additional cost of performing such Work shall be borne by the
Contractor.

 

§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.

 

§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor’s employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.

 

§ 3.4.4 The Owner will consider a formal request directed to the Architect and
the Owner for the substitution of products in place of those specified. Such
request will only be considered pursuant to the conditions set forth herein and
in the Specifications. The Architect and the Fill/Finish A/E, as appropriate,
shall consult with the Owner regarding approval of such substitution.

 

§ 3.4.4.1 No request for substitution for materials or equipment that has been
specified or described in the Drawings or Specifications by using the name of a
proprietary item or the name of a particular manufacturer, fabricator, supplier
or distributor may be made by the Contractor, unless the proposed substitute for
the named item is of like or better type, function, quality and design as the
named item. The procedure for review of substitutions by the Architect and the
Owner will be as set forth below.

 

§ 3.4.4.2 Materials and equipment specified by name or names of one or more
manufacturers shall be used to establish the Contract Sum.

 

§ 3.4.4.3 The Contractor may offer as substitutions, materials and items of
equipment of manufacturers other than those specified by submitting an itemized
cost breakdown of the impact of such substitutions on the project cost and
schedule. Proposed substitutions must be accompanied by full descriptive and
technical data.

 

§ 3.4.4.4. Requests for review of substitute items of materials and equipment
will not be accepted by the Owner from anyone other than the Contractor. If the
Contractor wishes to furnish or use a substitute item of material or equipment,
the Contractor shall make written application to the Architect and the Owner for
acceptance thereof, certifying that the proposed substitute will perform
adequately the functions called for by the specified design, be similar and of
equal substance to that specified and be suited to the same use capable of
performing the same function as that specified. The application will state
whether or not acceptance of the substitute for use in the Work will require a
change in the Contract Documents to adapt the design to the substitute and
whether or not

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

15

--------------------------------------------------------------------------------


 

incorporation or use of the substitute in connection with the Work is subject to
payment of any license fee or royalty. All variations of the proposed substitute
from that specified shall be identified in the application and available
maintenance, repair and replacement service will be included. The application
will also contain an itemized statement of the cost and schedule impact that
will result directly or indirectly from acceptance of such substitute, including
costs of redesign and claims of the other Contractors and Subcontractors
affected by the resulting change, all of which shall be considered by the
Architect and the Owner in evaluating the proposed substitute. The Architect and
the Owner may require the Contractor to furnish, at the Contractor’s expense,
additional data about the proposed substitute. The Owner and the Architect will
be the sole judges of acceptability, and no substitute will be ordered or
installed without the Owner’s prior written acceptance. The Owner may require
the Contractor to furnish, at the Contractor’s expense, a special performance
guarantee or other surety with respect to any substitute. By making requests for
substitutions based on Subparagraph 3.4.4 above, the Contractor:

 

a)              represents that it or its Subcontractor(s) has personally
investigated the proposed substitute product and determined that it is equal or
superior in all respects to that specified;

 

b)             represents that it will provide the same warranty for the
substitution as the original product specified;

 

c)              certifies that the cost and schedule data presented is complete
and includes all related costs and schedule adjustments under the Contract
Documents, but excludes costs under separate contracts, and excludes the
Architect’s or Fill/Finish A/E’s (if applicable) redesign costs, and waives all
claims for additional costs and schedule adjustments related to the substitution
which subsequently become apparent; and

 

d)    agrees to coordinate the installation of the accepted substitute making
such changes as may be required for the Work to be complete in all respects.

 

§ 3.4.4.5. All of the Architect’s and Fill/Finish A/E’s (if applicable) redesign
costs incurred by reason of an approved substitution shall be deducted from the
Contract Sum and paid by the Owner to the Architect or Fill/Finish A/E, as
applicable. Value engineering credits against the Contract Sum shall be net of
additional reasonable Architect’s or Fill/Finish A/E’s fees and costs in
connection therewith.

 

§ 3.4.4.6 Copies of Material Safety Data Sheets (MSDS) for all applicable
products shall be kept on site and current in accordance with OSHA regulations
and will be provided to the Owner as part of the operation and maintenance
manuals

 

§ 3.4.5 Not later than fifteen (15) days from the date of execution of the
Agreement, and prior to commencement of the Work on the Site, Contractor shall
provide the Owner and Architect or Fill/Finish A/E, as the Owner may direct,
with a list of the names of the proprietary or selected manufacturers providing
products under each section of the Specifications, and the names of the
installing Subcontractors where applicable. The Owner will reply in writing
within ten (10) business days to the Contractor stating whether the Owner or the
Architect or Fill/Finish A/E, as applicable, after due investigation, has
reasonable objection to any such proposal. If adequate data on any proposed
manufacturer or installer is not available, the Owner may state that action will
be deferred until the Contractor provides further data. Failure to object to a
manufacturer shall not constitute a waiver of any of the requirements of the
Contract Documents, and all products furnished by the listed manufacturer must
conform to such requirements.

 

§ 3.5 WARRANTY

§ 3.5.1 The Contractor warrants to the Owner, the Architect and the Fill/Finish
A/E that materials and equipment furnished under the Contract will be of good
quality and new unless otherwise required or permitted by the Contract
Documents, that the Work will be free from defects not inherent in the quality
required or permitted, and that the Work will conform to the requirements of the
Contract Documents. Work not conforming to these requirements, including
substitutions not properly approved and authorized, may be considered defective.
The Contractor’s warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear and normal usage. If
required by the Architect, Fill/Finish A/E or Owner, the Contractor shall
furnish satisfactory evidence as to the kind and quality of materials and
equipment.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

16

--------------------------------------------------------------------------------

 

§ 3.5.2 The Contractor agrees to assign to the Owner at the time of Substantial
Completion of the Work any and all manufacturer’s warranties relating to
materials and labor used in the Work. In connection therewith, the Contractor
further agrees to perform the Work in such manner consistent with and so as to
preserve any and all manufacturer’s warranties. Assignment of such warranties
shall not relieve the Contractor of its obligations under the Contract
Documents. To the extent commercially available, manufacturer’s warranties shall
be endorsed to provide that the warranty shall recommence and be reinstated in
full in connection with, and on completion of, any corrective work required in
connection with any item covered by such warranty; provided, however, that the
total warranty period shall not extend beyond the original warranty period plus
six (6) months. Such corrective work shall be completed in accordance with the
requirements of any and all applicable manufacturers’ warranties.
Notwithstanding the assignment of warranties as stated above, the Contractor
shall remain liable for performance of, and all costs in connection with,
corrective work as provided in Article 12.

 

§ 3.6 TAXES

§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor. To the extent the Contractor is required to pay
sales, consumer, use and similar taxes (other than taxes on the income of the
Contractor or its Subcontractors) that were not legally enacted as of the date
of the Agreement (whether or not yet effective or merely scheduled to go into
effect), the Contractor shall be entitled to an increase in the Contract Sum
equal to the amount of such additional taxes (without markup for overhead or
profit). .The Contractor acknowledges that certain tax exemptions are available
to the Owner. The Contractor shall take such steps as are necessary for such tax
exemptions to be available. If the Contractor fails to take such actions and
taxes are due, such taxes shall not be paid as Cost of the Work or pursuant to
Change Order, but shall be borne by the Contractor.

 

§ 3.7 NOTICES

§ 3.7.1 The Contractor shall give notices required by Applicable Laws.

 

(Paragraphs deleted)

§ 3.8 ALLOWANCES

§ 3.8.1 The Contractor and the Owner may agree to include in the Contract Sum
certain allowances..

 

§ 3.8.2 Unless otherwise provided in the Contract Documents:

.1              allowances shall cover the cost to the Contractor of materials
and equipment delivered at the Site and all required taxes, less applicable
trade discounts;

.2              Contractor’s costs for unloading and handling at the Site,
labor, installation costs, overhead, profit and other expenses contemplated for
stated allowance amounts shall be included in the Contract Sum but not in the
allowances;

.3              whenever costs are more than or less than allowances, the
Contract Sum shall be adjusted accordingly by Change Order. The amount of the
Change Order shall reflect (1) the difference between actual costs and the
allowances under Section 3.8.2.1 and (2) the Contractor shall not receive an
adjustment to profit or overhead on account of increases or decreases in the
amount of allowances.

 

§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work. The Contractor shall not
commence any Work involving allowances (i) until the Owner is furnished with all
pricing data requested, and (ii) when authorized by the Owner in writing.

 

§ 3.9 SUPERINTENDENT; PROJECT EXECUTIVE; PROJECT MANAGER

§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project Site during performance of
the Work. The Project Executive and Project Manager listed on Exhibit F to the
Agreement shall represent the Contractor, and communications given to the
Project Executive or Project Manager shall be as binding as if given to the
Contractor. Important communications shall be confirmed in writing. Other
communications shall be similarly confirmed on written request in each case.

 

§ 3.10 CONTRACTOR’S CONSTRUCTION SCHEDULES

§ 3.10.1 The Project Schedule is attached to the Agreement as ExhibitE. The
Project Schedule shall be revised at appropriate intervals as required by the
conditions of the Work and Project, shall be related to the entire Project to
the extent required by the Contract Documents, and shall provide for expeditious
and practicable execution of the Work. No revision of the Project Schedule shall
be effective unless agreed to in writing by the Owner and the Contractor. The
Project Schedule shall be updated monthly and included with the Contractor’s
Application for

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

17

--------------------------------------------------------------------------------


 

Payment for review and approval by the Owner. If the Project Schedule is not
updated monthly, the Owner is entitled to delay payment of Contractor’s
Application for Payment until a revised Project Schedule is provided. The
Project Schedule shall contain the dates that are critical in ensuring the
timely and orderly completion of the Work in accordance with the requirements of
the Contract Documents. Although the Contractor is not guaranteeing interim
milestone dates, the date of Substantial Completion of the entire Work shown on
the Project Schedule shall not be exceeded, except to the extent said date may
be extended pursuant to the provisions of the Contract Documents. In addition to
the Project Schedule updates described herein, the Owner may also require the
Contractor to provide throughout the course of the Project two-week “look ahead”
schedules in detail which is reasonably acceptable to the Owner.

 

§ 3.10.2 The Contractor shall prepare and keep current, for the Architect’s,
Fill/Finish A/E’s (as applicable) and Owner’s approval, a schedule of submittals
which is coordinated with the Project Schedule. Such schedule shall be prepared
by the Contractor, submitted to the Architect and the Owner, and agreed to by
the Owner, the Architect, the Fill/Finish A/E (as applicable) and the Contractor
within thirty (30) days of the date of execution of the Agreement. Where a
particular submittal is not set forth on the submittal schedule, the Architect
and the Fill/Finish A/E shall have fourteen (14) days after receipt to review
such submittal.

 

§ 3.10.3 The Contractor shall perform the Work in accordance with the most
recent Project Schedule submitted by the Contractor and approved in writing by
the Owner. Approval by the Owner of the Project Schedule is for the purpose of
confirming that the entire Work can be substantially completed by the
Substantial Completion Date set forth therein, and shall not relieve the
Contractor of its responsibility for means and methods of performing the Work.

 

§ 3.10.4 If the Owner determines through reasonable evidence that the critical
path of the Work is behind schedule, the Owner shall have the right, but not the
obligation, to order the Contractor to take corrective measures necessary to
expedite the progress of construction, including, without limitation,
(i) working additional shifts or overtime, (ii) supplying additional manpower,
equipment and/or facilities, or (iii) other similar measures (collectively
“Extraordinary Measures”). The determination of whether the progress of the Work
is behind schedule shall take into account any extensions of time to which the
Contractor is entitled under Section 8.3.1 below. In no event shall the Owner
have control over, charge of, or any responsibility for construction means,
methods, techniques, sequences or procedures or for safety precautions and
programs in connection with the Work. The Contractor shall not be entitled to an
adjustment in the Contract Sum in connection with Extraordinary Measures, except
to the extent they are required due to no fault of the Contractor, in which case
Extraordinary Measures shall be reimbursed pursuant to Change Order.

 

§ 3.10.5 The Contractor shall prepare a monthly summary report in a form and of
sufficient detail and character as approved by the Owner. The report shall
specify whether the Project is on schedule and, if not, the reason therefor and
the steps to be undertaken to bring the Project back to the original schedule.

 

.1     The Contractor shall also prepare a report not later than thirty (30)
calendar days after agreement on the Guaranteed Maximum Price which shall
include a complete list of suppliers, items to be purchased from the suppliers
or fabricators to be permanently incorporated into the Work, time required for
fabrication and the scheduled delivery dates for each item. As soon as
available, copies of purchase orders shall be furnished to the Owner.

 

.2     If requested by the Owner, the Contractor shall prepare a monthly report
in a form and of sufficient detail and character as reasonably approved by the
Owner. Accompanying the report shall be an updated current project schedule, the
updated report herein above described, a listing and status of all change
requests, bulletins, modifications, etc.

 

.3     The Contractor shall prepare such additional reports as any lender for
the Project may reasonably request. The Contractor shall hold weekly progress
meetings at the job site, or at such other time and frequency as are acceptable
to the Owner. Progress of the Work shall be reported in detail with reference to
construction schedules. Each interested Subcontractor shall have present a
competent representative to report on the status and condition of its work and
to receive information.

 

.4     The Contractor shall prepare and submit a CPM Network Diagram schedule to
the Owner within

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

18

--------------------------------------------------------------------------------


 

thirty (30) calendar days of the agreement on the Guaranteed Maximum Price. The
CPM schedule shall contain starting and completion dates for all phases of the
Work, shall be consistent with the Project Schedule attached as Exhibit E to the
Agreement, and shall include, without limitation, major work items by floor
level, shop drawing submittal and approval dates, roughing-in dates, and
equipment and material delivery dates. The CPM schedule shall be reviewed at the
weekly construction meetings to be held at the job site. Notwithstanding the
foregoing, Owner reserves the right to require Contractor to update the CPM
schedule as often as the Owner deems reasonably necessary to reflect changed
conditions. A copy of the CPM schedule shall be maintained at all times on the
Site, and revised and updated copies shall be provided to the Owner, if
required. The CPM schedule and revisions thereof prepared by the Contractor
shall be furnished to the Owner and the Architect for informational purposes
only, and only shall modify the Project Schedule to the extent approved in
writing by the Owner. Any revisions to the CPM schedule shall be accompanied by
a written explanation of the reasons for such revisions. Failure of the
Contractor to deliver an initial CPM schedule within the time specified above or
to deliver timely updates of such CPM schedule upon request by Owner, as
provided for above, may be grounds for the Owner to withhold progress payments
for the Work completed until such time as the CPM schedule or updates are
delivered to the Owner.

 

§ 3.10.6 The following conditions and interpretations shall apply to the
creation and updating of the CPM schedule:

 

.1     The schedule shall contain a level of detail and identification of
individual trades reasonably acceptable to Owner and shall include milestones
agreed to by Owner and Contractor (individually, a “Milestone” and collectively
“Milestones”). The Owner and the Contractor agree that the Milestones are for
purposes of scheduling the Work and determining whether the Contractor is
required to accelerate the Work, and the liquidated damages set forth in the
Agreement shall only apply to the date of Substantial Completion.

 

.2     If, subsequent to the approval of the initial CPM schedule, Contractor
desires to change its plan of construction, it shall submit the requested
revisions to the Owner for approval (but such approval shall not relieve the
Contractor from responsibility for performance of the Work in accordance with
the Contract Documents).

 

.3     When the Owner orders changes to the Contract which have the potential to
impact the date of Substantial Completion of the Work, a revised CPM schedule
will be prepared by the Contractor and provided to the Owner for approval.
Change order logic will affect only those activities and performance dates
directly concerned with such changes. Adjustments in the scheduled Substantial
Completion date proposed by Contractor due to changes in the Work will be
considered only to the extent that such changes impact the critical path of the
Work. “Float” or “slack time” is defined as the amount of time between the
earliest start date and the latest start date or between the earliest finish
date and the latest finish date of a chain of activities in the CPM schedule.
Float or slack time is not for the exclusive use or benefit of either the
Contractor or the Owner. The Contractor acknowledges and agrees that actual
delays affecting paths of activities will not entitle the Contractor to an
extension of time to the extent the actual delay does not affect the date of
Substantial Completion of the Work as defined by the critical path.

 

.4     Any change to previously approved CPM schedules or the Project Schedule
must be approved in writing by the Owner; the Owner shall not withhold its
consent to modifications to the detailed construction schedule so long as such
modifications do not adversely affect the date of Substantial Completion of the
Work. All requests for adjustment to the date of Substantial Completion of the
Work shall be subject to the Owner’s written approval, and must accompany any
change proposal or claim in which a time extension is requested.

 

§ 3.10.7 The Owner may engage a consultant to prepare and update, on a monthly
basis, a schedule and cost monitoring procedure for its own purposes. The
Contractor shall cooperate with the Owner’s consultants by providing additional
data and information necessary for updating the Owner’s schedule and cost
monitoring system on a monthly basis or as may be required by the condition of
the Work.

 

§ 3.10.8 In the event that the Contractor or any of its Subcontractors on their
own initiative accelerates or otherwise changes the sequence or duration of any
of the construction activities from such sequences or durations as indicated on
the CPM schedule established at the commencement of the Work and approved in
writing by the Owner, the Owner will not be liable for any claims for any direct
costs, delay costs or extension of time or any other costs which may result from
such actions by the Contractor or its Subcontractors.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

19

--------------------------------------------------------------------------------


 

§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE

§ 3.11.1 The Contractor shall maintain at the Site for the Owner one complete
record copy of the Drawings, Specifications, Addenda, Change Orders and other
Modifications, in good order and marked currently to record field changes,
revisions and additions thereto approved by the Owner and Project Managerand
selections made during construction (“Redline Record Drawings”), and one record
copy of approved Shop Drawings, Product Data, Samples and similar required
submittals. Redline Record Drawings shall include all architectural and
structural changes; plumbing, heating, ventilating, air conditioning, and
electrical work changes; process changes; and changes to grades, utilities and
other work as well as work required by Change Orders or Construction Change
Directives. If any Work is performed otherwise than as shown in the final set of
Drawings provided to the Contractor, the Contractor shall clearly define on such
Drawings the Work as so installed. These shall be available to the Owner and the
Architect and shall be delivered to the Owner as a condition to final payment.
If such Redline Record Drawings are not legible, the Construction Manager shall
be required to modify them prior to final payment.

 

§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.

 

§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.

 

§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.

 

§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Review by the Architect
and/or the Fill/Finish A/E is subject to the limitations of Section 4.2.7.
Informational submittals upon which the Architect or Fill/Finish A/E are not
expected to take responsive action may be so identified in the Contract
Documents. Submittals which are not required by the Contract Documents may be
returned by the Architect without action. All shop drawings shall (i) comply
with performance specifications and other criteria established by the Architect;
(ii) comply with all Applicable Laws; and (iii) permit the Work, when completed,
to perform as intended by the Contract Documents. Shop drawings shall be
modified at no cost to the Owner as necessary to obtain any permits or approvals
and as required to comply with any requirement of the Contract Documents.

 

§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit in writing to the Architect Shop Drawings, Product Data,
Samples and similar submittals required by the Contract Documents in accordance
with the approved submittal schedule, and otherwise with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action. Shop Drawings,
Product Data, Samples and similar submittals relating to the fill/finish portion
of the Work shall be submitted concurrently to the Architect and the Fill/Finish
A/E.

 

§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.

 

§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect or the Fill/Finish A/E, as applicable.

 

§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect’s or Fill/Finish A/E’s
approval of Shop Drawings, Product Data, Samples or similar submittals unless
the Contractor has specifically

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

20

--------------------------------------------------------------------------------


 

informed the Architect, the Fill/Finish A/E (if applicable) and the Owner in
writing of such deviation at the time of submittal and (1) the Architect and the
Owner (and Fill/Finish A/E, if applicable) have given written approval to the
specific deviation as a minor change in the Work, or (2) a Change Order or
Construction Change Directive has been issued authorizing the deviation. The
Contractor shall not be relieved of responsibility for errors or omissions in
Shop Drawings, Product Data, Samples or similar submittals by the Architect’s or
Fill/Finish A/E’s review and/or approval of Shop Drawings, Product Data or
samples unless the Contractor has specifically informed the Architect (and
Fill/Finish A/E, if applicable) in writing of such deviation at the time of
submission and the Architect or Fill/Finish A/E (if applicable) has indicated in
writing as to the review and/or approval of such Shop Drawings, Product Data or
samples relevant to the specific deviation.

 

§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data,

Samples or similar submittals, to revisions other than those requested by the
Architect or Fill/Finish A/E on previous submittals. In the absence of such
written notice the Architect’s or Fill/Finish A/E (if applicable) approval of a
resubmission shall not apply to such revisions.

 

§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of Applicable Laws. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect (or Fill/Finish A/E, if
applicable) will specify all performance and design criteria that such services
must satisfy. The Contractor shall cause such services or certifications to be
provided by a properly licensed design professional, whose signature and seal
shall appear on all drawings, calculations, specifications, certifications, Shop
Drawings and other submittals prepared by such professional. Shop Drawings and
other submittals related to the Work designed or certified by such professional,
if prepared by others, shall bear such professional’s written approval when
submitted to the Architect and Fill/Finish A/E, if applicable. The Owner, the
Architect and the Fill/Finish A/E shall be entitled to rely upon the adequacy,
accuracy and completeness of the services, certifications or approvals performed
by such design professionals, provided the Owner and Architect (or Fill/Finish
A/E, if applicable) have specified to the Contractor all performance and design
criteria that such services must satisfy. Pursuant to this Section 3.12.10, the
Architect (or Fill/Finish A/E, if applicable) will review, approve or take other
appropriate action on submittals only for the limited purpose of checking for
conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.

 

§ 3.12.11 Shop drawings and other submittals relating to all Work other than the
fill/finish Work shall be submitted to the Architect and the Owner. Shop
drawings and other submittals relating to the fill/finish Work shall be
submitted to the Architect, the Fill/Finish A/E and the Owner.

 

§ 3.12.12 The Contractor shall assemble for the Architect’s approval and
transmittal to the Owner three (3) complete copies in loose leaf binders of all
operating and maintenance data from all manufacturers whose equipment is
installed in the Work. The Contractor shall also prepare a check list of
schedules showing the type of lubricant to be used at each point of application,
and the intervals between lubrication for each item of equipment.

 

§ 3.13 USE OF SITE

§ 3.13.1 The Contractor shall confine operations at the Site to areas permitted
by Applicable Laws, permits and the Contract Documents and shall not
unreasonably encumber the Site with materials or equipment.

 

§ 3.13.2 Only the materials and equipment which are to be used directly in the
Work shall be brought to and stored on the Project Site by the Contractor.
Materials or equipment no longer required for the Work shall be promptly removed
from the Project site. Protection of construction materials and equipment stored
at the Project site from weather, theft, damage or all other adversity is solely
the responsibility of the Contractor.

 

§ 3.14 CUTTING AND PATCHING

§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

21

--------------------------------------------------------------------------------


 

§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor’s consent to cutting or otherwise altering the Work.

 

§ 3.14.3 The Contractor shall not cut or alter any completed or installed
portion of the Work without the prior written approval of the Owner. Any request
by the Contractor for such approval shall be in the form of a submission of Shop
Drawings. The submission shall show the nature and extent of the cutting or
alteration to be performed and the method of restoration of the cut or altered
work so that the finished Work will comply in all respects with the Contract
Documents. Such submission shall be accompanied by sufficient information to
enable the Architect (or Fill/Finish A/E, if applicable) to determine if the
proposed cutting or alteration (a) is necessary, (b) will not adversely affect
the structural integrity or moisture resistance or watertight integrity of any
element of the Project, (c) will not require modification of the Contract
Documents or change in other items of the Work, (d) will not result in a cost
disadvantage to the Owner, (e) will be protected by guarantees and warranties at
least as stringent as those required in the Contract Documents for the Work
affected and (f) will be in conformity with the intent of the Contract
Documents.

 

§ 3.15 CLEANING UP

§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove from and about
the Project waste materials, rubbish, the Contractor’s tools, construction
equipment, machinery and surplus materials.

 

§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.

 

§ 3.15.3 The Contractor shall be responsible for replacing any damaged or broken
glass at completion of the Work. After broken glass has been replaced, the
Contractor shall remove all labels and wash and polish both sides of all glass.

 

§ 3.16 Not used

 

(Paragraphs deleted)

§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS

§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner, Project Manager, Architect and Fill/Finish A/E
harmless from loss on account thereof, but shall not be responsible for such
defense or loss when a particular design, process or product of a particular
manufacturer or manufacturers is required by the Contract Documents or where the
copyright violations are contained in Drawings, Specifications or other
documents prepared by the Owner or Architect or Fill/Finish A/E. However, if the
Contractor has reason to believe that the required design, process or product is
an infringement of a copyright or a patent, the Contractor shall be responsible
for such loss unless such information is promptly furnished to the Architect and
the Owner (and Fill/Finish A/E, if applicable).

 

§ 3.18 INDEMNIFICATION

§ 3.18.1 Contractor hereby agrees, to the fullest extent permitted by law, to
defend, with counsel reasonably acceptable to Owner indemnify and hold harmless
Owner, the Project Manager, the Architect (subject to the limitation set forth
in Section 3.18.3 below), the Fill/Finish A/E (subject to the limitation set
forth in Section 3.18.3 below), the Owner’s lender or others providing financing
for the Project (collectively, the “Lender”), and their respective owners,
partners, members, managers, shareholders, affiliates, officers, directors,
employees, trustees, agents, successors and assigns (each, an “Owner Indemnitee”
and collectively, “Owner Indemnitees”) from and against any and all claims,
damages, liabilities, losses, costs, expenses (including attorney’s fees),
proceedings (including any brought in or before any court administrative body,
arbitration panel or other tribunal), fines, penalties and expenses (including
attorneys’ fees and disbursements), causes of action or the like (including
claims relating to bodily injury (including mental injury or death), personal
injury (including violation

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

22

--------------------------------------------------------------------------------


 

of civil rights, defamation, wrongful arrest and invasion of privacy), property
damage (including loss of use or value) or theft, or damage to the environment,
in each case in any way deriving from a claim made by a third party (including
any governmental or quasi-governmental party) against any Owner Indemnitee
arising from or out of (or alleged to arise from or out of directly or
indirectly (i) the acts or omissions of Contractor. its agents. subcontractors
or suppliers or their respective owners, partners. members, managers,
shareholders, affiliates, officers, directors, employees, trustees or agents
(each, a “Contractor Party” and collectively, “Contractor Parties”) (ii) the
performance of the Work, or any other work in or around the Site except to the
extent caused by the negligence of such Owner Indemnitee, (iii) the breach of
any covenant to be performed by Contractor hereunder (and, without limiting the
foregoing, Contractor shall be liable to the Owner Indemnitees for any costs and
expenses, including attorneys’ fees and expenses, incurred by any Owner
Indemnitee in the enforcement of its rights under this Agreement. including a
demand for indemnification hereunder) and (iv) a misrepresentation made by
Contractor hereunder. This indemnity shall survive the expiration or termination
of the Contract. The waiver of consequential damages set forth in Section 4.3.10
shall not apply to the indemnification obligations of the Contractor hereunder.

 

§ 3.18.2 The Contractor intends that the Owner Indemnitees (other than Owner)
shall be third-party beneficiaries of this Agreement.

 

§ 3.18.3 The Contractor shall not be required to indemnify the Architect or the
Fill/Finish A/E for claims arising out of their respective professional acts or
omissions.

 

§ 3.18.4 Regarding the liabilities and indemnities of the Contractor set forth
in Section 3.18.1 above, to the extent any claim contains an allegation that any
or all of the Contractor Parties are responsible, the Contractor shall defend
such claim until such time as a final judgment is entered. To the extent such
final judgment holds that one or more Owner Indemnitees was responsible, the
Contractor shall be entitled to recover from the Owner a proportionate amount of
reasonable costs it incurred on account of its indemnification and defense of
such Owner Indemnitees (based on the relative share of responsibility of the
Contractor Parties and the Owner Indemnitees), but only to the extent not
covered and/or paid by applicable insurance. Nothing contained in this
Section 3.18 shall be construed as an agreement to indemnify the Owner
Indemnitees for their own negligence, but the obligation to defend shall
continue until the comparative responsibility for the claim has been finally
adjudicated in a court of law.

 

§ 3.19 CONTRACTOR’S WORK FORCE

§ 3.19.1 The Contractor shall maintain on the Project at all times a sufficient
work force to carry out its obligations in full in an efficient and timely
manner. The Contractor shall employ only competent, skilled workers who will
work in harmony with other workers.

 

§ 3.19.2 The Contractor shall not employ any labor or allocate any portions of
the Work to any trade if such employment or allocation increases the possibility
of strikes, work stoppages, delays, suspension of the Work or other interference
with the smooth progress of the Work.

 

§ 3.19.3 If the Work is to be performed by trade unions, the Contractor shall
reconcile, without delay, damage or cost to the Owner and without recourse to
the Owner, any conflict between the Contract Documents and any agreements or
regulations of any kind at any time in force among members or councils which
regulate or distinguish what activities shall not be included in the work of any
particular trade.

 

§ 3.19.4 In case the progress of the Work is affected by any undue delay in
furnishing or installing any items or materials or equipment required under the
Contract Documents because of such conflict involving any such labor agreement
or regulations, the Owner may require that other material or equipment of equal
kind and quality be provided pursuant to a Change Order or Construction Change
Directive.

 

§ 3.20 ACCESS TO THE WORK

§ 3.20.1 The Owner, the Project Manager, the Architect, the Fill-Finish A/E and
the Owner’s consultants shall at all times have reasonable access to the Work
wherever it is being carried out for review of the Work. The Contractor shall
provide reasonable accommodations and safe facilities for such access and for
observation at the Project site, at the place of manufacture or elsewhere.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

23

--------------------------------------------------------------------------------

 

§ 3.21 SIGNS

§ 3.21.1 No sign, sign trademark or other advertisement shall be displayed on or
about the Project site without the prior written consent of the Owner, which
shall be withheld, conditioned or delayed in the sole discretion of the Owner.
If Owner consents to the hanging of any signs at the Project, Owner will
designate an appropriate area for such signs. Notwithstanding the foregoing,
under no circumstances will Contractor or any of its Subcontractors be permitted
to hang or erect a sign on the building structure. At Owner’s sole direction and
discretion, Contractor and/or its Subcontractors shall remove any signs from the
Project.

 

§ 3.22 CONTRACTOR’S EXAMINATION OF SITE

§ 3.22.1 Failure to visit the site shall in no way relieve the Contractor or a
Subcontractor from furnishing materials or equipment or performing work that may
be required to complete the Work in accordance with Contract Documents without
additional cost to Owner.

 

§ 3.23 SURVEYS, LINES AND LEVELS

§ 3.23.1 Contractor shall establish all lines, grades, benchmarks and other
information required for all of the Work executed under the Contract Documents.
All grades shown on Drawings are believed to be correct but the Contractor shall
verify them at the site and notify the Architect in writing of any discrepancies
found before proceeding with the Work; Contractor shall check the drawings
against such established lines and grades and notify the Architect in writing of
any discrepancies found.

 

ARTICLE 4 ADMINISTRATION OF THE CONTRACT

§ 4.1 ARCHITECT/FILL/FINISH A/E

§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term “Architect” means the Architect or the Architect’s authorized
representative.

 

§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner and Architect. Consent shall not
be unreasonably withheld.

 

§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a new Architect whose status under the Contract Documents shall be that of the
former Architect.

 

§ 4.1.4 The term “Fill/Finish A/E” means the Fill/Finish A/E or its authorized
representative.

 

§ 4.1.2 Duties, responsibilities and limitations of authority of the Fill/Finish
A/E as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner and Fill/Finish A/E. Consent shall
not be unreasonably withheld.

 

§ 4.1.3 If the employment of the Fill/Finish A/E is terminated, the Owner shall
employ a new Fill/Finish A/E whose status under the Contract Documents shall be
that of the former Fill/Finish A/E.

 

§ 4.2 ADMINISTRATION OF THE CONTRACT

§ 4.2.1 The Architect and the Fill/Finish A/E will provide administration of the
Contract as described in the Contract Documents, and will be an Owner’s
representative (1) during construction, (2) until final payment is due and
(3) with the Owner’s concurrence, from time to time during the periods for
correction of Work described in Section 12.2. The Architect and the Fill/Finish
A/E will have authority to act on behalf of the Owner only to the extent
provided in the Contract Documents, unless otherwise modified in writing in
accordance with other provisions of the Contract. Notwithstanding the foregoing,
the Project Manager may provide administration of the Contract in lieu of the
Architect or the Fill/Finish A/E, to the extent such administration does not
relate to professional design services. The Architect and the Fill/Finish A/E
shall not exceed the authority vested in it in accordance with the Contract
Documents, or as otherwise communicated to the Contractor in writing by the
Owner.

 

§ 4.2.2 The Architect and the Fill/Finish A/E, as representatives of the Owner,
will visit the Site at intervals appropriate to the stage of the Contractor’s
operations (1) to become generally familiar with and to keep the Owner

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

24

--------------------------------------------------------------------------------


 

informed about the progress and quality of the portion of the Work completed,
(2) to endeavor to guard the Owner against defects and deficiencies in the Work,
and (3) to determine in general if the Work is being performed in a manner
indicating that the Work, when fully completed, will be in accordance with the
Contract Documents. However, the Architect and the Fill/Finish A/E will not be
required to make exhaustive or continuous on-Site inspections to check the
quality or quantity of the Work. The Architect and the Fill/Finish A/E will
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with the Work, since these are solely the
Contractor’s rights and responsibilities under the Contract Documents, except as
provided in Section 3.3.1.

 

§ 4.2.3 The Architect and/or the Fill/Finish A/E will not be responsible for the
Contractor’s failure to perform the Work in accordance with the requirements of
the Contract Documents. The Architect and the Fill/Finish A/E will not have
control over or charge of and will not be responsible for acts or omissions of
the Contractor, Subcontractors, or their agents or employees, or any other
persons or entities performing portions of the Work.

 

§ 4.2.4 Communications Facilitating Contract Administration. Communications by
and with the Architect’s consultants shall be through the Architect.
Communications by and with the Owner’s consultants (other than the Architect and
the Fill/Finish A/E) shall be through the Owner. Communications by and with
Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.

 

§ 4.2.5 At the option of the Owner, the Architect and/or the Fill/Finish A/E may
review the Contractor’s Applications for Payment. Upon the Owner’s request, the
Architect and/or the Fill/Finish A/E may certify the amounts due the Contractor
and may, at the Owner’s request, issue Certificates for Payment in such amounts.
Such certifications shall be advisory only and shall not be binding on the
Owner.

 

§ 4.2.6 The Architect and the Fill/Finish A/E will have authority to recommend
to the Owner the rejection of Work that does not conform to the Contract
Documents, and the cost for the repair or replacement of such Work shall be the
sole responsibility of the Contractor. Whenever the Architect or the Fill/Finish
A/E consider it necessary or advisable, the Architect or the Fill/Finish A/E may
recommend to the Owner that there be inspection or testing of the Work in
accordance with Section 13 hereof, whether or not such Work is fabricated,
installed or completed. However, no recommendation by the Architect or the
Fill/Finish A/E, nor a decision made in good faith either to make or not make
such recommendation shall give rise to a duty or responsibility of the Architect
or the Fill/Finish A/E to the Contractor, Subcontractors, material and equipment
suppliers, their agents or employees, or other persons or entities performing
portions of the Work.

 

§ 4.2.7 The Architect and the Fill/Finish A/E (as applicable) will review and
approve or take other appropriate action upon the Contractor’s submittals such
as Shop Drawings, Product Data and Samples, but only for the limited purpose of
checking for conformance with information given and the design concept expressed
in the Contract Documents. The Architect’s and/or Fill/Finish A/E’s action will
be taken (a) in accordance with the submittal schedule agreed to among the
Owner, the Architect, the Fill/Finish A/E and the Contractor, or (b) if a
submittal is not referred to in the submittal schedule, with such reasonable
promptness as to cause no delay in the Work or in the activities of the Owner,
Contractor or separate contractors while allowing sufficient time in the
Architect’s or Fill/Finish A/E’s professional judgment to permit adequate
review. Review of such submittals is not conducted for the purpose of
determining the accuracy and completeness of other details such as dimensions
and quantities, or for substantiating instructions for installation or
performance of equipment or systems, all of which remain the responsibility of
the Contractor as required by the Contract Documents. The Architect’s or
Fill/Finish A/E’s review of the Contractor’s submittals shall not relieve the
Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The Architect’s
or Fill/Finish A/E’s review shall not constitute approval of safety precautions
or, unless otherwise specifically stated by the Architect or Fill/Finish A/E, of
any construction means, methods, techniques, sequences or procedures. The
Architect’s or Fill/Finish A/E’s approval of a specific item shall not indicate
approval of an assembly of which the item is a component.

 

§ 4.2.8 The Architect will assist the Contractor in the preparation of Change
Orders and shall assist the Owner in the preparation of Construction Change
Directives, and may authorize minor changes in the Work as provided in
Section 7.4.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

25

--------------------------------------------------------------------------------


 

§ 4.2.9 The Architect the Fill/Finish A/E (if applicable) the Project Manager
and the Owner will conduct inspections to determine the date or dates of
Substantial Completion of the Work and the date of final completion of the Work,
and the Architect will receive and forward to the Owner, for the Owner’s review
and records, written warranties and related documents required by the Contract
and assembled by the Contractor, and, if requested by the Owner, the Architect
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents, which certificate shall be advisory only and not
binding on the Owner.

 

§ 4.2.10 If the Owner and Architect (or Fill/Finish A/E, if applicable) agree,
the Architect and/or the Fill/Finish A/E will provide one or more project
representatives to assist in carrying out the Architect’s or Fill/Finish A/E’s
responsibilities at the Site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.

 

§ 4.2.11 The Architect and the Fill/Finish A/E shall, upon the Owner’s request,
advise the Owner regarding matters concerning performance of the Contractor
under and advise the Owner regarding interpretation of the requirements of the
Contract Documents on written request of the Owner. The Architect’s or
Fill/Finish A/E’s response to such requests will be made in writing within any
time limits agreed upon or otherwise with reasonable promptness. If no agreement
is made concerning the time within which interpretations required of the
Architect or Fill/Finish A/E shall be furnished in compliance with this
Section 4.2, then delay shall not be recognized on account of failure by the
Architect or Fill/Finish A/E to furnish such interpretations until fifteen (15)
days after written request is made for them.

 

§ 4.2.12 Interpretations and recommendations of the Architect or Fill/Finish A/E
will be consistent with the intent of and reasonably inferable from the Contract
Documents and will be in writing or in the form of drawings. When making such
interpretations and recommendations, the Architect and the Fill/Finish A/E will
not be liable for results of interpretations or recommendations so rendered in
good faith.

 

(Paragraphs deleted)

§ 4.3 CLAIMS AND DISPUTES

§ 4.3.1 Definition. A Claim is a demand or assertion by the Contractor seeking,
as a matter of right, adjustment or interpretation of Contract terms, payment of
money, extension of time or other relief with respect to the terms of the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the Contractor.

 

§ 4.3.2 Time Limits on Claims. Except to the extent otherwise provided in the
Contract Documents, Claims must be initiated within five (5) days after
occurrence of the event giving rise to such Claim or within five (5) days after
the Contractor first recognizes the condition giving rise to the Claim,
whichever is later. Claims must be initiated by written notice to the Owner and
the Architect. Claims not made by the Contractor within the time periods
required by the Contract Documents shall be deemed waived.

 

§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments not in dispute in
accordance with the Contract Documents.

 

§ 4.3.4 Claims for Concealed or Unknown Conditions. Subject to the provisions of
Sections 1.1.8 and 3.22, if conditions are encountered at the Site which are
(1) subsurface or otherwise concealed physical conditions which differ
materially from those indicated in the Contract Documents or (2) unknown
physical conditions of an unusual nature, which differ materially from those
ordinarily found to exist and generally recognized as inherent in construction
activities of the character provided for in the Contract Documents, then notice
by the observing party shall be given to the other party promptly before
conditions are disturbed and in no event later than five (5) days after first
observance of the conditions. The Owner will promptly investigate such
conditions and, if they differ materially and cause an increase or decrease in
the Contractor’s cost of, or time required for, performance of any part of the
Work, will recommend to the Owner an equitable adjustment in the Contract Sum or
Contract Time, or both. If the Owner determines that the conditions at the Site
are not materially different from those indicated in the Contract Documents and
that no change in the terms of the Contract is justified, the Owner shall so
notify the Contractor in writing, stating the reasons. Claims by either party in
opposition to such determination must be made within twenty one (21) days after
the Owner has given notice of the decision. If the conditions encountered are
materially different, the Contract Sum and Contract Time shall be equitably
adjusted, but if the Owner and

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

26

--------------------------------------------------------------------------------


 

Contractor cannot agree on an adjustment in the Contract Sum or Contract Time,
the adjustment shall be subject to dispute resolution as provided in Section 4.4
below. If notice of such condition is not given with the five (5) day period set
forth above, any Claim relating thereto shall be waived.

 

§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.6. Contractor shall have no claim against the Owner or the Project
for additional compensation for services rendered or Work performed outside the
scope of this Agreement unless it shall have advised the Owner before rendering
such services or performing such Work that such construction is outside the
scope of this Agreement and the Owner has authorized such services or Work in
writing, in accordance with Article 7. The Owner may also require the approval
of the Lender, if any, prior to authorizing Work outside the scope of this
Agreement. The Contractor shall have no claim against the Owner or the Project
for other relief unless notice of such claim has been given within fifteen (15)
days after the date on which such claim arises.

 

§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect or
the Fill/Finish A/E, (2) an order by the Owner to stop the Work where the
Contractor was not at fault, (3) a written order for a minor change in the Work
issued by the Architect or the Fill/Finish A/E, (4) failure of payment of
undisputed amounts by the Owner, (5) termination of the Contract by the Owner,
(6) Owner’s suspension or (7) other reasonable grounds, Claim shall be filed in
accordance with this Section 4.3.

 

§ 4.3.7 Claims for Additional Time

§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.
Contractor shall have no claim against the Owner or the Project for additional
compensation for delay on account of services rendered or Work performed outside
the scope of the Contract Documents unless it shall have advised the Owner in
writing before rendering such services or performing such Work that such
construction is outside the scope of the Contract Documents and the Owner has
authorized such services or Work in writing. The Owner may also require the
approval of the Lender, if any, prior to authorizing an extension of time on
account of Work outside the scope of the Contract Documents. The Contractor
shall have no claim against the Owner or the Project for other relief unless
written notice of such claim has been given within five (5) days after the date
on which such claim arises or such other time period as is specified elsewhere
in the Contract Documents. Notwithstanding anything in the Contract Documents to
the contrary, an extension of time shall be granted only to the extent the
Contractor can demonstrate that the subject matter of the Claim will prevent the
Contractor from achieving Substantial Completion of the Work within the Contract
Time, as adjusted.

 

§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the critical path of the Work.
Notwithstanding the foregoing, the Contractor acknowledges that the scheduled
date of Substantial Completion set forth in the Project Schedule anticipates a
certain number of lost days due to normal weather conditions. Only unusual or
extreme weather conditions for the time of year will be considered as
justification for an extension of time to achieve substantial completion of the
Work or portions thereof. Extensions of time for weather delay will only be
considered if such inclement weather exceeds the average of that recorded by the
National Oceanic and Atmospheric Administration for the same month and closest
recording location over the preceding five (5) years.

 

§ 4.3.8 Injury or Damage to Person or Property. If either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding seven (7) days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.

 

§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

27

--------------------------------------------------------------------------------


 

application of such unit prices to quantities of Work proposed will cause
substantial inequity to the Owner or Contractor, the applicable unit prices
shall be equitably adjusted.

 

§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract except to the extent payable and actually paid by insurance relating to
the Project and except with respect to the Contractor’s indemnification
obligations hereunder. This mutual waiver includes:

.1              damages incurred by the Owner for rental expenses, for losses of
use, income, profit, financing, business and reputation, and for loss of
management or employee productivity or of the services of such persons; and

.2              damages incurred by the Contractor for principal office expenses
including the compensation of personnel stationed there, for losses of
financing, business and reputation, and for loss of profit.

 

This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated damages, when applicable, in accordance with the requirements of the
Contract Documents.

 

§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES

§ 4.4.1 MEETING OF SENIOR STAFF. Within fifteen (15) days after the filing of a
Claim by the Contractor, the Owner’s and Contractor’s senior staff member on
Site shall meet to attempt to resolve such claim.

 

(Paragraphs deleted)

§ 4.4.2 MEDIATION. If such Claim is not resolved by senior staff within thirty
(30) days of the filing of the same, the claim shall be subject to nonbinding
mediation at the election of the Owner pursuant to written notice to the
Contractor. If the Owner elects nonbinding mediation, the Contractor and the
Owner shall select a mutually acceptable mediator, and shall share the cost
thereof. If the parties are unable to agree on the selection of a mediator, they
shall utilize the American Arbitration Association’s mediation services. The
mediator shall be given any written statement(s) of the parties and may review
the Site and any relevant documentation. The mediator shall call a meeting of
the parties affected by such Claim within ten (10) business days after his/her
appointment, which meeting shall be attended by senior non-Site representatives
of the parties with authority to settle such Claim. During such ten (10) day
period, the mediator may meet with the affected parties separately. No minutes
shall be kept and the comments and/or findings of the mediator, together with
any written statements prepared, shall be non-binding, confidential and without
prejudice to the rights and remedies of any party. The parties shall use good
faith efforts to complete the entire mediation process within twenty (20)
business days of the date the mediator is selected, unless the parties agree
otherwise in writing.

 

§ 4.4.3 LITIGATION OR ARBITRATION

§ 4.4.3.1 Any Claim arising out of or related to the Contract, except those
waived as provided for in Sections 4.3.10, 9.10.4 and 9.10.5, shall, if
mediation is unsuccessful, be subject to litigation or, at the sole election of
the Owner, arbitration. If the Owner does not elect arbitration, such Claim
shall be litigated in the appropriate courts of the State of Maryland.

 

§ 4.4.3.2 Any arbitration shall be in accordance with the Construction Industry
Arbitration Rules of the American Arbitration Association currently in effect.
The demand for arbitration shall be filed in writing with the other party to the
Contract and with the American Arbitration Association, and a copy shall be
filed with the Architect.

 

§ 4.4.3.3 A demand for arbitration shall be made within thirty (30) days after
the mediation process is complete, and in no event shall it be made after the
date when institution of legal or equitable proceedings based on such Claim
would be barred by the applicable statute of limitations.

 

§ 4.4.4.4 Any arbitration permitted hereunder may include, by consolidation or
joinder or in any other manner, an additional person or entity not a party to
this Agreement involved in the dispute to the extent such additional person or
entity has consented to such consolidation or joinder pursuant to agreement or
specifically with respect to such dispute. The Contractor shall include in its
agreements with Subcontractors and others performing Work the joinder or
consolidation requirement as aforesaid. The foregoing agreement to arbitrate and
other agreements to arbitrate with an additional person or entity duly consented
to by parties to the Agreement shall be specifically enforceable under
applicable law in any court having jurisdiction thereof.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

User Notes:

(4292343372)

 

28

--------------------------------------------------------------------------------

 

§ 4.4.5.5 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration or filing a complaint in litigation must assert in the
demand all Claims then known to that party on which litigation or arbitration,
as applicable, is permitted.

 

§ 4.4..6 The award rendered by the arbitrator or arbitrators, if applicable,
shall be final, and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof.

 

(Paragraphs deleted)

ARTICLE 5 SUBCONTRACTORS

§ 5.1 DEFINITIONS

§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the Site or supply materials or
equipment for the Project. The term “Subcontractor” is referred to throughout
the Contract Documents as if singular in number and means a Subcontractor or an
authorized representative of the Subcontractor. The term “Subcontractor” does
not include a separate contractor or subcontractors of a separate contractor.

 

§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the Site or
supply materials or equipment for the Project. The term “Sub-subcontractor” is
referred to throughout the Contract Documents as if singular in number and means
a Sub-subcontractor or an authorized representative of the Sub-subcontractor.

 

§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

§ 5.2.1 As part of its bid to the Owner, the Contractor has furnished to the
Owner the names of persons or bidders (including those who are to furnish
materials or equipment fabricated to a special design) proposed for each
principal portion of the Work.

 

§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.

 

§ 5.2.3 Upon request of the Owner, Contractor shall make available to the Owner
at the Contractor’s main office copies of all bids, proposals, or other
information concerning the Subcontractors and material suppliers, including
financial statements, which may be helpful to the Owner, or any person or entity
providing financing on behalf of the Owner, in evaluating any of the
Subcontractors proposed to perform any part of the Work. Contractor may also be
required to make available to the Owner with respect to the proposed
subcontractors and material suppliers such other proof of financial stability
and experience, lists of completed projects and letters of reference as may be
required by the Owner. Upon request of the Owner, Contractor shall submit for
review its forms of subcontract and purchase order. Submission of the foregoing
information and review by Owner shall not relieve Contractor from sole
responsibility for all subcontractors and suppliers

 

§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute. Owner may require the Contractor to change any Subcontractor
previously approved and, if at such time the Contractor is not then in default
hereunder, the Contract Sum shall be increased or decreased by the difference in
cost occasioned by such change.

 

§ 5.3 SUBCONTRACTUAL RELATIONS

§ 5.3.1 By written agreement, the Contractor shall require each Subcontractor,
to the extent of the Work to be performed by the Subcontractor, to be bound to
the Contractor by terms of the Contract Documents, and to assume toward the
Contractor all the obligations and responsibilities, including the
responsibility for safety of the Subcontractor’s Work, which the Contractor, by
these Documents, assumes toward the Owner and Architect. Each subcontract
agreement shall preserve and protect the rights of the Owner and Architect under
the Contract Documents with respect to the Work to be performed by the
Subcontractor so that subcontracting thereof will not prejudice such rights, and
shall allow to the Subcontractor, unless specifically provided otherwise in the
subcontract agreement, the benefit of all rights, remedies and redress against
the Contractor that the Contractor, by the Contract Documents, has against the
Owner. The Contractor shall require each Subcontractor to enter into similar
agreements with Sub-subcontractors. The Contractor shall make available to each
proposed Subcontractor, prior to

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

29

--------------------------------------------------------------------------------


 

the execution of the subcontract agreement, copies of the Contract Documents to
which the Subcontractor will be bound, and, upon written request of the
Subcontractor, identify to the Subcontractor terms and conditions of the
proposed subcontract agreement which may be at variance with the Contract
Documents. Subcontractors will similarly make copies of applicable portions of
such documents available to their respective proposed Sub-subcontractors. The
Contractor shall furnish to the Owner copies of all subcontract agreements
within five (5) days of the execution thereof.

 

§ 5.3.2    Subject to the provisions of Section 3.10.4.1 above, every
Subcontract shall:

 

.1     require that such Work be performed in accordance with the requirements
of the Contract Documents;

 

.2     waive all rights the contracting parties may have against one another or
that the Subcontractor may have against the Owner for damages caused by fire or
other perils covered by the property insurance described in the Contract
Documents;

 

.3     require the Subcontractor to carry and maintain insurance required by the
provisions of Exhibit I to the Agreement, and furnish all information required
by the provisions of Exhibit I; and

 

.4     require the Subcontractor to furnish the waivers of liens set forth in
Exhibit H to the Agreement as well as such other documents as the Owner may
reasonably request prior to receiving any payments for Work performed.

 

.5     affirmatively state that the Contractor is not entitled to backcharge the
Subcontractor for amounts owed to the Contractor on projects other than the
Project.

 

§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS

§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided that:

 

.1     assignment is effective only after termination of the Contract by the
Owner pursuant to Section 14 and only for those subcontract agreements which the
Owner accepts by notifying the Subcontractor and Contractor in writing; and

.2     assignment is subject to the prior rights of the surety, if any,
obligated under bond relating to the Contract.

 

§ 5.4.2 Upon such assignment, if the Work has been suspended for more than
thirty (30) days, the Subcontractor’s
compensation shall be equitably adjusted for increases in direct, out-of-pocket
cost resulting from the suspension.

 

ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

§ 6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS

§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts (“Separate Contracts”) in connection with other portions of the
Project or other construction or operations on the Site.. If the Contractor
claims that delay or additional cost is involved because of such action by the
Owner, the Contractor shall make such Claim as provided in Section 4.3.

 

§ 6.1.2 A “Separate Contractor” is a contractor who enters into a Separate
Contract with the Owner.

 

§ 6.1.3 The Contractor shall provide for organization, direction and
coordination of the activities of the Owner’s own forces and of each Separate
Contractor with the Work of the Contractor, who shall cooperate with them.

 

(Paragraphs deleted)

§ 6.2 MUTUAL RESPONSIBILITY

§ 6.2.1 The Contractor shall afford the Owner and Separate Contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor’s construction and operations with theirs as required by the
Contract Documents.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

30

--------------------------------------------------------------------------------


 

§ 6.2.2 If part of the Contractor’s Work depends for proper execution or results
upon construction or operations by the Owner or a Separate Contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Owner and the Architect apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner’s or Separate Contractor’s completed or partially
completed construction is fit and proper to receive the Contractor’s Work,
except as to defects not then reasonably discoverable.

 

§ 6.2.3 Should the Contractor cause damage to the Work or property of a Separate
Contractor on the Project, or a Separate Contractor cause damage to the
Contractor, the party damaged shall notify the offending contractor in writing
of such damage within a reasonable time and the offending contractor shall bear
the reasonable costs of repairing all such damage. The Owner reserves the right
to effectuate the repairs and to charge the cost thereof against the offending
contractor. So long as the following subparagraphs are contained in the contract
with the Separate Contractor, the Contractor shall be bound by the following
procedures regarding disputes between the Contractor and the Separate
Contractor:

 

.1             The Contractor agrees that claims for damage caused by Separate
Contractors may be brought directly against the Contractor, and for purposes of
enforcement of this provision, the Separate Contractors are intended
beneficiaries of the Contract and may enforce this provision directly without
need to involve the Owner.

 

.2.            All claims between Separate Contractors and the Contractor shall
be resolved by binding arbitration in accordance with the Construction Industry
Rules of the American Arbitration Association. Such arbitration shall be held in
the State of Maryland and the award of the arbitrator(s) shall be enforceable in
any court of competent jurisdiction.

 

.3             To the extent a party does not pay in full the amount of an
arbitration award against it (the “Losing Party”) within thirty (30) days of the
date such award becomes final and non-appealable, the amount of the nonpayment
shall be paid to the party entitled to such funds (the “Winning Party”) from
retainage held by the Owner on behalf of the Losing Party. The Owner shall not
be required to pay such amount until such time as the Owner would otherwise owe
such retainage to the Losing Party.

 

.4.            If funds paid by the Losing Party, together with funds paid by
the Owner from retainage, are insufficient to discharge the arbitration award in
full, then the Winning Party may make a claim, at its sole cost, in the Owner’s
name, against the performance bond, if any, issued on behalf of the Losing Party
in favor of the Owner. All proceeds received by the Owner on account of such
bond claim shall be paid by the Owner to the Winning Party upon receipt.

 

.5.            The Winning Party shall indemnify and hold harmless the Owner
from and against any costs the Owner may incur as a result of any performance
bond claim made by the Winning Party.

 

§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or Separate Contractors as provided in Section 10.2.5.

 

§ 6.2.5 The Owner and each Separate Contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.

 

§ 6.3 OWNER’S RIGHT TO CLEAN UP

§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the,
after two (2) days written notice, the Owner may clean up and the Owner will
allocate the cost among those responsible.

 

ARTICLE 7 CHANGES IN THE WORK

§ 7.1 GENERAL

§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents. Unless
otherwise agreed to in writing

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

31

--------------------------------------------------------------------------------


 

by the Owner, any adjustments to the Contract Time resulting from changes to the
Contract Documents shall be agreed upon at the time of approval of each change
request unless otherwise noted in the Change Order. Requests for changes to the
Contract made by the Contractor will simultaneously include, if applicable, any
request for change of the Contract Time to the extent that the delay time is
known at the time of the request. If the delay time is not known at the time of
the request, the Contractor shall furnish supplemental information as to the
delay time within five (5) days of the date when such information becomes known.

 

§ 7.1.2 A Change Order shall be based upon agreement between the Owner and the
Contractor; a Construction Change Directive may or may not be agreed to by the
Contractor; an order for a minor change in the Work may be issued by the
Architect alone, so long as it does not affect the Contract Time, Contract Sum,
or any other material portion of the Work.

 

§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed in accordance with the
dates set forth in the applicable Change Order, Construction Change Directive or
order for a minor change in the Work. Notwithstanding anything contained in the
Contract Documents to the contrary, a change in the Contract Sum or the Contract
Time shall be accomplished only by Change Order or Construction Change
Directive.

 

§ 7.1.4 No course of conduct or dealing between the parties, no express or
implied acceptance of alterations or additions to the Work and no claim that the
Owner has been unjustly enriched by any alteration or addition to the Work,
whether there is any unjust enrichment, shall be the basis of any claim for
adjustment in compensation due the Contractor in connection with the Project or
for adjustment in any time period provided for under the Contract. Moreover, the
Contractor hereby waives and forfeits all claims that any work, services or
other activities were performed pursuant to an oral contract or other oral
agreement separate from the Contract. All Claims of the parties shall be
resolved in accordance with the requirements, provisions and limitations of the
Contract Documents.

 

§ 7.1.5 Agreement by the Contractor and the Owner as evidenced by execution of a
Change Order shall constitute a final settlement of all matters relating to the
change in the Work which is the subject of the Change Order, including, but not
limited to, all direct and indirect costs associated with such change and any
and all adjustments to the Contract Sum and the Project Schedule. The Schedule
of Values shall be modified accordingly for Work covered by Change Orders.

 

§ 7.1.6 No Change Order or Construction Change Directive shall be effective or
binding on the Owner unless it is executed by the Owner.

 

§ 7.2 CHANGE ORDERS

§ 7.2.1 A Change Order is a written instrument prepared by the Architect or
Contractor, or both and signed by the Owner and the Contractor, stating their
agreement upon all of the following:

.1     change in the Work;

.2     the amount of the adjustment, if any, in the Contract Sum; and

.3     the extent of the adjustment, if any, in the Contract Time.

 

§ 7.2.2 In all cases, regardless of the method used to determine the value of
changes, the estimated or actual cost shall be submitted in detailed breakdown
form, giving quantity and unit costs of each item, labor cost with hourly rates,
allowable overhead and profit. No additional amount will be paid for submittal
in this form for re-submittal should the breakdown be considered inadequate by
the Architect.

 

§ 7.2.3 Time being of the essence in the performance of this Contract, any Work
which is the subject of a change to this Contract will be proceeded with
promptly upon receipt by the Contractor of a written instruction signed by the
Owner. Proceeding with such Work by the Contractor will not be delayed in the
event of dispute between the Owner and the Contractor on the method of
evaluating the change or on the amount of any adjustment to the Contract Sum or
Contract Time.

 

§ 7.2.4 If the Contractor believes that it is entitled to additional payment, or
to an extension of time, for performingWork ordered to be done, it shall notify
the Owner in writing as provided in Article 4 before performing such Work.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

32

--------------------------------------------------------------------------------


 

§ 7.3 CONSTRUCTION CHANGE DIRECTIVES

§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect or the Fill/Finish A/E, as appropriate, and signed by the Owner,
directing a change in the Work prior to agreement on adjustment, if any, in the
Contract Sum or Contract Time, or both. The Owner may by Construction Change
Directive, without invalidating the Contract, order changes in the Work within
the general scope of the Contract consisting of additions, deletions or other
revisions, the Contract Sum and Contract Time being adjusted accordingly.

 

§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

 

§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods, at
the election of the Owner in its sole discretion:

.1     mutual acceptance of a lump sum properly itemized and supported by
sufficient substantiating data to permit evaluation;

.2     unit prices stated in the Contract Documents or subsequently agreed upon;

.3     cost to be determined in a manner agreed upon by the parties and a
mutually acceptable fixed or percentage fee; or

.4     as provided in Section 7.3.6.

 

§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Owner of
the Contractor’s agreement or disagreement with the method, if any, provided in
the Construction Change Directive for determining the proposed adjustment in the
Contract Sum or Contract Time.

 

§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.

 

§ 7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Owner on the basis of reasonable expenditures and savings of
those performing the Work attributable to the change plus markups and fees as
set forth in Section 5.3.2 of the Agreement. In such case, and also under
Section 7.3.3.3, the Contractor shall keep and present, in such form as the
Architect may prescribe, an itemized accounting together with appropriate
supporting data. Unless otherwise provided in the Contract Documents, costs for
the purposes of this Section 7.3.6 shall be limited to the following:

.1     costs of labor, including social security, old age and unemployment
insurance, fringe benefits required by agreement or custom, and workers’
compensation insurance;

.2     costs of materials, supplies and equipment, including cost of
transportation, whether incorporated or consumed;

.3     rental costs of machinery and equipment, exclusive of hand tools, whether
rented from the Contractor or others;

.4     costs of premiums for all bonds and insurance, permit fees, and sales,
use or similar taxes related to the Work; and

.5     additional costs of supervision and field office personnel and other
allowable General Conditions Costs directly attributable to the change

 

§ 7.3.6 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Project Manager. When both additions and
credits covering related Work or substitutions are involved in a change, the
allowance for overhead and profit shall be figured on the basis of net increase,
if any, with respect to that change

 

§ 7.3.7 Pending final determination of the total cost of a Construction Change
Directive to the Owner, to the extent permitted by the Lender, amounts not in
dispute for such changes in the Work shall be included in Applications for
Payment accompanied by a Change Order indicating the parties’ agreement with
part or all of such costs. For any portion of such cost that remains in dispute,
the Contractor may file a Claim as provided in Article 4.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

33

--------------------------------------------------------------------------------


 

§ 7.3.8 When the Owner and Contractor agree in writing to adjustments in the
Contract Sum and Contract Time such agreement shall be effective immediately and
shall be recorded by preparation and execution of an appropriate Change Order.

 

§ 7.3.9 If the Change in the Work will result in an extension or contraction of
the Contract Time, and the parties are unable to agree as to the number of days
by which the time for performance will be extended or contracted, then the
matter shall be decided by the Owner, subject to the Contractor’s right to
dispute such decision and make a Claim for additional time and compensation as
set forth in Article 4.

 

§ 7.4 FIELD CHANGES

§ 7.4.1 In order to deal with field conditions, to expedite the progress of the
Work, to coordinate the Work among the various trades or otherwise for the
mutual convenience of the Owner and the Contractor, the Architect may authorize
or direct, by Field Change Order, minor departures from the scope of Work as
defined in the Drawings and Specifications that do not result in any change in
the Contract Sum, result in extension in the Contract Time, or give rise to any
claim by the Contractor against the Owner. If the Contractor believes that a
Field Change Order will extend the Contract Time or increase the Contract Sum,
it shall notify the Owner in writing before proceeding with the Field Change
Order and shall not proceed without further written direction from the Owner.

 

§ 7.5 DETERMINATION OF COST

§ 7.5.1 If the Owner and the Contractor cannot agree on what constitutes “cost”
for purposes of this Article, Contractor and Owner agree that the maximum
reimbursable cost for an item shall be that stated in Means Cost Data Book, 2006
edition (and not Means Change Order Cost Book).

 

§ 7.5.2 The Contractor acknowledges that on a project of the size, scope and
complexity of the Project, a number of changes to the Work are anticipated.
Therefore, other than the markups for Subcontractors and the Contractor’s Fee
and General Conditions costs reimbursement directly related to each change, as
provided for in the Contract Documents, the Contractor agrees that it shall not
be entitled to any further compensation on the basis of the number of changes
initiated, the aggregate value of the changes, or any similar claim. Each Change
Order shall not contain any reservation of rights or residual claims to
additional adjustments for time or price being preserved beyond the entitlements
actually set forth in the Change Order.

 

ARTICLE 8 TIME

§ 8.1 DEFINITIONS

§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the entire Work.

 

§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.

 

§ 8.1.3 The date of Substantial Completion is the date certified by the Owner
and the Architect in accordance with Section 9.8.

 

§ 8.1.4 The term “day” as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.

 

§ 8.2 PROGRESS AND COMPLETION

§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.

 

§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the Site or
elsewhere prior to the effective date of insurance required by Exhibit I to be
furnished by the Contractor and Owner, as applicable. The date of commencement
of the Work shall not be changed by the effective date of such insurance. Unless
the date of commencement is established by the Contract Documents or a notice to
proceed given by the Owner, the Contractor shall notify the Owner in writing not
less than five (5) days or other agreed period before commencing the Work to
permit the timely filing of mortgages, mechanic’s liens and other security
interests.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

34

--------------------------------------------------------------------------------

 

§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion of the entire Work within the Contract Time
and if interim Substantial Completion dates are set forth in the Project
Schedule, shall achieve Substantial Completion of designated portions of the
Work by the dates set forth therefor.

 

§ 8.3 DELAYS AND EXTENSIONS OF TIME

§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner, Architect or Fill/Finish A/E, or
of an employee of either, or of a separate contractor employed by the Owner, or
by changes ordered in the Work, or by Force Majeure (hereinafter defined)
(collectively, “Excusable Delays”), and such delay adversely affects the
critical path of the Work, then the Contract Time shall be extended by Change
Order, subject to satisfaction of the conditions set forth in the other
provisions of the Contract Documents relating to Claims.

 

§ 8.3.2 “Force Majeure” is defined as (1) extraordinary conditions of weather
for the area and time of year, war or national conflicts or priorities arising
therefrom, fires beyond the reasonable control of the Contractor, strikes or
other labor disruptions not due to breach of applicable collective bargaining
agreements (except for the first five (5) business days of any strike or labor
disruption), or any other cause beyond Contractor’s reasonable control and not
the fault of the Owner or those within its control.

 

§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section 4.3. In the case of a continuing delay only one Claim is
necessary. The Contractor shall immediately take all steps reasonably possible
to lessen the adverse impact of any delay.

 

§ 8.3.3 The Contractor shall not be entitled to any such extension of time for
Excusable Delays unless Contractor notifies the Owner in writing within five
(5) days after the commencement of each such Excusable Delay, together with
essential supporting data, and thereafter promptly gives written notice of the
cessation thereof. Except as otherwise provided in the following sentence, the
Contractor shall not be entitled to recover from the Owner, and hereby waives
any and all claims against the Owner for, increased compensation or damages that
the Contractor may suffer on account of any Excusable Delay, and the Contractor
further waives any and all claims against the Owner for increased compensation
or damages for any other disruption, interference, acceleration or loss of
efficiency or productivity caused by the Owner or the Architect, or their
officers, agents, employees or consultants. A limited exception to the
aforementioned provision is that the Contractor is entitled to increased
compensation due to Excusable Delays due to the act or neglect of the Owner
equal to only the Contractor’s out-of-pocket expenses and incremental General
Conditions Costs on account of the Excusable Delay. At the Owner’s option, the
Contractor shall submit to the Owner a proposal to accelerate the Work on
account of the Excusable Delay, which proposal, if accepted in writing, shall
become the basis for a Change Order increasing the Contract Sum in lieu of
increasing the Contract Time.

 

§ 8.3.4 The provisions set forth in this Section 8.3 are the Contractor’s sole
remedy in the event of Excusable Delay. In the event of concurrent delay, no
additional compensation shall be paid.

 

§ 8.3.5 Claims not made within the time limit set forth above are hereby waived.

 

§ 8.3.6 TIME IS OF THE ESSENCE OF THIS CONTRACT. Contractor agrees that the Work
can be performed in the time agreed to herein. On a best efforts basis,
estimating time for proposed Change Orders shall not exceed twenty (20) days
from date of receipt of sufficient information and/or drawings with reference to
such plans or Change Orders. Revisions to initial proposals are to be prepared
with immediacy.

 

ARTICLE 9 PAYMENTS AND COMPLETION

§ 9.1 CONTRACT SUM

§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.

 

§ 9.2 SCHEDULE OF VALUES

§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Owner and the Project Manager a schedule of values allocated to various
portions of the Work, prepared in such form and supported by such data to
substantiate its accuracy as the Owner may require. This schedule, unless
objected to by the Owner or the Project Manager, shall be used only as a basis
for reviewing the Contractor’s Applications for Payment where appropriate

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

35

--------------------------------------------------------------------------------


 

under the Contract Documents. The Owner shall have the authority to adjust the
schedule of values from time to time on the basis of modifications of
subcontracts and allocations of estimates to actual costs. The schedule of
values and each Application for Payment shall list separately the Contingency,
General Conditions Costs, other guaranteed line items and Contractor’s Fee and
all Change Orders issued by the Owner prior to the date of the particular
Application for Payment (including as a single line item all of the costs of
such Change Order). The schedule of values shall be prepared in such a manner
that each item of Work and each subcontracted item of Work is shown as a single
line item on AIA Documents G702/703, Application and Certificate for Payment,
and Continuation Sheet.

 

§ 9.3 APPLICATIONS FOR PAYMENT

§ 9.3.1 Each Application for Payment shall also include an affidavit or
affirmation by the Contractor setting forth the following:

 

.1             A certification that all Work for which payment is requested has
been completed in accordance with the Contract Documents.

 

.2             The names and addresses of all Subcontractors (including
suppliers) for whom payment is requested.

 

.3             The contract amount of each such subcontract or purchase order,
and the amounts paid and owed to each such Subcontractor (including suppliers)
for whom payment is requested.

 

.4             The Contract Sum, including all adjustments.

 

.5             The amount paid by the Owner to the Contractor to the date of the
current Application for Payment.

 

.6             The amount requested in the current Application for Payment.

 

.7             The balance due on the Contract Sum after the amount due set
forth in the current Application for Payment is paid by the Owner.

 

.8            The amount of money retained by the Owner and the amount of the
Work that has been completed.

 

(Paragraphs deleted)

§ 9.3.2 The Contractor will furnish with each Application for Payment evidence
in the form of a list of disbursements and release of liens and claims (in the
forms attached to the Agreement as Exhibit H) confirming that all amounts
included in previous progress payments for Work executed by Subcontractors have
been paid in full to such Subcontractors or have been withheld for a proper
reason. Nothing contained in this provision shall place any additional
responsibilities on the Owner, the Project Manager, the Architect or the
Fill/Finish A/E other than those indicated in other relevant provisions in this
Contract.

 

§ 9.3.3 As provided in Section 7.3.8, such applications may include requests for
payment on account of changes in the Work which have been properly authorized by
Construction Change Directives, or by interim determinations of the Owner, but
not yet included in Change Orders.

 

§ 9.3.4 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor,
unless such Work has been performed by others whom the Contractor intends to
pay.

 

§ 9.3.5 Payments shall be made on account of materials and equipment delivered
and suitably stored at the site for subsequent incorporation in the Work. If
approved in advance in writing by the Owner, payment may similarly be made for
materials and equipment suitably stored off the site at a location agreed upon
in writing. Payment for materials and equipment stored on or off the site shall
be conditioned upon compliance by the Contractor with procedures satisfactory to
the Owner to establish the Owner’s title to such materials and equipment or
otherwise

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

36

--------------------------------------------------------------------------------


 

protect the Owner’s interest, and shall include the costs of applicable
insurance, storage and transportation to the site for such materials and
equipment stored off the site.

 

§ 9.3.6 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which payments have been received from the Owner shall, to the best
of the Contractor’s knowledge, information and belief, be free and clear of
liens, claims, security interests or encumbrances in favor of the Contractor,
Subcontractors, material suppliers, or other persons or entities making a claim
by reason of having provided labor, materials and equipment relating to the
Work.

 

.1             The Contractor further expressly undertakes to defend the Owner
Indemnitees, at the Contractor’ sole expense, against any actions, lawsuits or
proceedings brought against the Owner Indemnitees as a result of liens filed
against the Work, the Project site, the site of any of the Work, payments due
the Contractor or any portion of the property of any of the Owner Indemnitees
(referred to collectively as “Liens”). The Contractor hereby agrees to indemnify
and hold the Owner Indemnitees harmless against any damages, costs, expenses
(including, without limitation, reasonable attorneys’ fees), losses, claims and
liabilities arising out of or in connection with Liens or claims of Lien, unless
such Lien is due solely to a failure by the Owner to pay the Contractor amounts
properly due and owing. The Contractor hereby agrees that Liens filed on account
of amounts which are subject to a good faith dispute between the Owner and the
Contractor shall nevertheless be required to be bonded off by the Contractor,
but in the event the Contractor prevails on account of such claim, the costs of
such bond shall be reimbursable as Cost of the Work.

 

.2             The Contractor shall discharge all Liens within five (5) days
after written notice by the Owner, and may contest a Lien only if the Contractor
furnishes the Owner with security acceptable to the Owner or procures a lien
release bond that complies with the requirements of the lien laws of the State
of Maryland and those set forth below in this subsection .2. The Owner shall
release any payments withheld due to a Lien or claim of Lien if the Contractor
obtains security acceptable to the Owner or a lien release bond which is:
(i) issued by a surety acceptable to the Owner, ii) in form and substance
satisfactory to the Owner and (iii) in an amount not less than one hundred
twenty five percent (125%) of such Lien. By posting a lien release bond or other
acceptable security, however, the Contractor shall not be relieved of any
responsibilities or obligations under this Section 9.3, including, without
limitation, the duty to defend and indemnify the Owner Indemnitees.

 

.3             Notwithstanding anything to the contrary in the Contract
Document, if the Contractor fails to post a bond or other security acceptable to
the Owner in connection with any Lien or claim of Lien, the Owner may discharge
such Lien or Lien claim by payments to the lien claimant or by such other means
as the Owner, in the Owner’s sole discretion, determines is the most economical
or advantageous method of settling the dispute. The Contractor shall promptly
reimburse the Owner, upon demand, for any payments so made. In such case, the
Contractor shall have no claim against the Owner relating to the appropriateness
or propriety of payment so made.

 

§ 9.4 CERTIFICATES FOR PAYMENT

§ 9.4.1 The Architect and/or the Fill/Finish A/E will, within seven (7) days
after receipt of the Contractor’s Application for Payment, but only upon the
request of the Owner, either issue to the Owner a Certificate for Payment, with
a copy to the Contractor, for such amount as they determine is properly due, or
notify the Contractor and Owner in writing of their reasons for withholding
certification in whole or in part as provided in Section 9.5.1. Such Certificate
for Payment is advisory only and not binding on the Owner.

 

§ 9.4.2 The issuance of a Certificate for Payment, if issued, will constitute a
representation by the Architect or the Fill/Finish A/E (as applicable) to the
Owner, based on their evaluation of the Work and the data comprising the
Application for Payment, that the Work has progressed to the point indicated and
that, to the best of their knowledge, information and belief, the quality of the
Work is in accordance with the Contract Documents. The foregoing representations
are subject to an evaluation of the Work for conformance with the Contract
Documents upon Substantial Completion, to results of subsequent tests and
inspections, to correction of minor deviations from the Contract Documents prior
to completion and to specific qualifications expressed by the Architect or the
Fill/Finish A/E. The issuance of a Certificate for Payment will further
constitute a representation that the Contractor is entitled to payment in the
amount certified. However, the issuance of a Certificate for Payment will not be
a representation that the Architect or Fill/Finish A/E has (1) made exhaustive
or continuous on-site inspections to check the quality or quantity of the Work,
(2) reviewed construction means, methods, techniques, sequences or

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

37

--------------------------------------------------------------------------------


 

procedures, (3) reviewed copies of requisitions received from Subcontractors and
material suppliers and other data requested by the Owner to substantiate the
Contractor’s right to payment, or (4) made examination to ascertain how or for
what purpose the Contractor has used money previously paid on account of the
Contract Sum.

 

§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION

§ 9.5.1 The Owner may withhold approval of an Application for Payment to the
extent as may be necessary to protect the Owner from loss for which the
Contractor is responsible, including loss resulting from acts and omissions
described in Section 3.3.2, because of:

.1     defective Work not remedied;

.2     third party claims filed or reasonable evidence indicating probable
filing of such claims unless security acceptable to the Owner is provided by the
Contractor;

.3     failure of the Contractor to make payments properly to Subcontractors or
for labor, materials or equipment;

.4     reasonable evidence that the Work cannot be completed for the unpaid
balance of the Contract Sum;

.5     damage to the Owner or another contractor to the extent not covered by
insurance;

.6     reasonable evidence that the Work will not be completed within the
Contract Time, and that the unpaid balance would not be adequate to cover actual
or liquidated damages for the anticipated delay;

.7     material failure to carry out the Work in accordance with the Contract
Documents; or

.8     any other material default or breach of the Contractor under the Contract
Documents.

 

If the Owner intends to withhold all or any part of an Application for Payment
for one or more of the reasons set forth above, the Owner shall notify the
Contractor in writing of the reasons for withholding.

 

§ 9.5.2 When the above reasons for withholding are removed, payment will be made
for amounts previously withheld as part of the next Application for Payment. If
the Contractor disputes any determination with regard to amounts paid, the
Contractor shall nevertheless expeditiously continue to prosecute the Work and
the Owner shall continue to make timely payment of amounts not in dispute.

 

§ 9.6 PROGRESS PAYMENTS

§ 9.6.1 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor’s portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor’s portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.

 

§ 9.6.2 Neither the Owner nor Architect nor the Fill/Finish A/E shall have an
obligation to pay or to see to the payment of money to a Subcontractor except as
may otherwise be required by law.

 

§ 9.6.3 A progress payment, or partial or entire use or occupancy of the Project
by the Owner shall not constitute acceptance of Work not in accordance with the
Contract Documents.

 

§ 9.6.4 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors shall be held by the Contractor for those
Subcontractors who performed Work or furnished materials, or both, under
contract with the Contractor for which payment was made by the Owner. Nothing
contained herein shall require money to be placed in a separate account and not
commingled with money of the Contractor, shall create any fiduciary liability or
tort liability on the part of the Contractor for breach of trust or shall
entitle any person or entity to an award of punitive damages against the
Contractor for breach of the requirements of this provision.

 

(Paragraphs deleted)

§ 9.7 FAILURE OF PAYMENT

§ 9.7.1 If the Owner does not pay the Contractor undisputed amounts within
twenty (20) days after the due date set forth in the Agreement, then the
Contractor may, upon seven (7) additional business days’ written notice to the
Owner, if the Owner has not made such payment within such seven (7) business
days, stop the Work until payment of the undisputed amount owing has been
received. Such cessation of Work shall be deemed an Excusable Delay caused by
the Owner under the provisions of Section 8.3.3 above, and the Contract Time and
the Contract Sum shall be adjusted as provided in Section 8.3.3.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

38

--------------------------------------------------------------------------------


 

§ 9.8 SUBSTANTIAL COMPLETION

§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof agreed to in writing by the Owner, which
agreement may be granted or withheld in the Owner’s sole discretion (a) is
sufficiently complete in accordance with the Contract Documents so that the
Owner can occupy or utilize the Work for its intended use, (b) all inspections
and tests required under the Contract Documents and Applicable Laws have been
completed successfully, (c) all systems and equipment installed by or on behalf
of the Contractor are in good working order, (d) a temporary or permanent
certificate of occupancy is received, (e) all other governmental, quasi-
governmental and other approvals required under the Contract Documents and
necessary for use and occupancy are obtained, and (f) the Owner has approved the
Substantial Completion of the Work. Notwithstanding the foregoing, if there is a
delay in achieving Substantial Completion of the Work or portions thereof
because the Contractor cannot obtain a certificate of occupancy or other
approval due to reasons other than the fault of the Contractor, then Substantial
Completion shall be deemed to have occurred for purposes of calculation of
liquidated damages and release of retainage. The Owner is not obligated to
accept a portion of the Work as substantially complete. Use and occupancy of a
portion of the Work by the Owner shall not relieve the Contractor from liability
for liquidated damages under the Agreement, which liquidated damages are
intended by the parties to apply to failure to achieve substantial completion of
the entire Work within the time period set forth in the Project Schedule, as
adjusted pursuant to the provisions of the Contract Documents.

 

§ 9.8.2 When the Contractor considers that the Work, or a designated portion
thereof which is acceptable to the Owner, in its sole discretion, is
substantially complete as defined in Subparagraph 9.8.1, the Contractor shall
prepare for submission to the Owner, the Project Manager, the Fill/Finish A/E
and the Architect a list of items to be completed or corrected. The failure to
include any items on such list does not alter the responsibility of the
Contractor to complete all Work in accordance with the Contract Documents.
Within five (5) days of submission of such list, the Owner, the Project Manager,
the Fill/Finish A/E and Architect will conduct an inspection to determine
whether the Work or designated portion thereof is, in fact, substantially
complete. When the Owner on the basis of an inspection determines that the Work
or designated portion thereof is substantially complete, the Architect will then
prepare a Certificate of Substantial Completion which shall establish the Date
of Substantial Completion, shall state the responsibilities of the Owner and the
Contractor for security, maintenance, heat, utilities, damage to the Work and
insurance and shall fix the time within which the Contractor shall complete the
items listed therein. Warranties required by the Contract Documents shall
commence on the Date of Substantial Completion. The Certificate of Substantial
Completion shall be submitted to the Owner and the Contractor for their written
acceptance of the responsibilities assigned to them in such Certificate. If the
Architect or the Fill/Finish A/E or the Project Manger are required to inspect
the Work to determine Substantial Completion more than twice due to the fault or
neglect of the Contractor, all reasonable costs charged by the Architect, the
Fill/Finish A/E and the Project Manager and other costs incurred by the Owner on
account of additional inspections shall be paid to the Owner by the Contractor
or deducted from amounts otherwise due to the Contractor.

 

§ 9.8.3 Not less than four (4) weeks prior to the making of application for its
Certificate of Substantial Completion, the Contractor shall produce to the
Architect two (2) three-ring binders containing manuals for the Work equipment
and operating systems as well as two copies of all documentation with respect to
manufacturer’s warranties. Not less than one (1) week prior to the making of
application for its Certificate of Substantial Completion, the Contractor shall
produce to the Project Manager one (1) full set of Redline Record Drawings.

 

§ 9.8.4 Applications for Payment shall not be processed by the Owner until it is
reasonably satisfied that the Redline Record Drawings are being satisfactorily
maintained and updated. The Contractor acknowledges and recognizes the Owner’s
need to have an accurate set of such drawings available at all times.

 

(Paragraphs deleted)

§ 9.9 PARTIAL OCCUPANCY OR USE

§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer and authorized by public authorities having jurisdiction over the Work.
Such partial occupancy or use may commence whether or not the portion is
substantially complete, provided the Owner and Contractor have accepted in
writing the responsibilities assigned to each of them for payments, retainage,
if any, security, maintenance, heat, utilities, damage to the Work and
insurance, and have agreed in writing concerning the period for correction of
the Work and commencement of warranties required by the Contract Documents. When
the Owner

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

39

--------------------------------------------------------------------------------


 

elects to occupy and use a portion of the Work, it shall so notify the
Contractor, and the Contractor shall prepare and submit a list as provided under
Section 9.8.2. Consent of the Contractor to partial occupancy or use shall not
be unreasonably withheld. The stage of the progress of the Work shall be
determined by written agreement between the Owner and Contractor or, if no
agreement is reached, by decision of the Architect

 

§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor, Project Manager, Architect and Fill/Finish A/E (if applicable) shall
jointly inspect the area to be occupied or portion of the Work to be used in
order to determine and record the condition of the Work.

 

§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

 

§ 9.10 FINAL COMPLETION AND FINAL PAYMENT

§ 9.10.1 Upon receipt of written notice that the entire Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect, Fill/Finish A/E, Project Manager and the Owner will promptly make
such inspection and, when they all find the Work acceptable under the Contract
Documents and the Contract fully performed, the Architect will promptly issue a
final Certificate for Payment stating that to the best of the Architect’s
knowledge, information and belief, and on the basis of the Architect’s on-Site
visits and inspections, the Work has been completed in accordance with terms and
conditions of the Contract Documents and that the entire balance found to be due
the Contractor and noted in the final Certificate is due and payable. The
Architect’s final Certificate for Payment will constitute a further
representation that conditions listed in Section 9.10.2 as precedent to the
Contractor’s being entitled to final payment have been fulfilled.

 

§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Owner and the Architect (1) an
affidavit that payrolls for Contractor’s employees, bills for materials and
equipment, and other indebtedness connected with the Work for which the Owner or
the Owner’s property might be responsible or encumbered (less amounts withheld
by Owner) have been paid or otherwise satisfied, (2) a certificate evidencing
that insurance required by the Contract Documents to be maintained by the
Contractor and to remain in force after final payment is currently in effect and
will not be canceled or allowed to expire until at least thirty (30) days’ prior
written notice has been given to the Owner, (3) a written statement that the
Contractor knows of no substantial reason that such insurance will not be
renewable to cover the period required by the Contract Documents, (4) consent of
surety, if any, to final payment and (5), other data establishing payment or
satisfaction of obligations, including, but not limited to, final waivers and
releases of liens from the Contractor and first tier Subcontractors in the forms
set forth in Exhibit H to the Agreement, to the extent and in such form as may
be designated by the Owner. If a Subcontractor refuses to furnish a final waiver
and release of liens and claims as specified, the Contractor may furnish a bond
satisfactory to the Owner to indemnify the Owner against such lien. If such lien
remains unsatisfied after payments are made, the Contractor shall refund to the
Owner all money that the Owner may be compelled to pay in discharging such lien,
including all costs and reasonable attorneys’ fees.

 

§ 9.10.3 If, after Substantial Completion of the entire Work, final completion
thereof is materially delayed through no fault of the Contractor or by issuance
of Change Orders affecting final completion, and the Owner so confirms, the
Owner shall, upon application by the Contractor, and without terminating the
Contract, make payment of the balance due for that portion of the Work fully
completed and accepted. If the remaining balance for Work not fully completed or
corrected is less than retainage stipulated in the Contract Documents, and if
bonds have been furnished, the written consent of surety to payment of the
balance due for that portion of the Work fully completed and accepted shall be
submitted by the Contractor to the Owner prior to certification of such payment.
Such payment shall be made under terms and conditions governing final payment,
except that it shall not constitute a waiver of claims.

 

§ 9.10.4 Acceptance of final payment by the Contractor or a Subcontractor shall
constitute a waiver of Claims by

(Paragraphs deleted)

that payee except those previously made in writing and identified by that payee
as unsettled at the time of final Application for Payment.

 

§ 9.10.5 Application for final payment shall contain the information required in
Applications for Payment specified in the Contract Documents and shall include,
in addition, the following:

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright © 1911, 1915, 1918, 1925, 1937, 1951,
1958, 1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

40

--------------------------------------------------------------------------------

 

.1     A certification by the Contractor that all Work has been completed in
accordance with the Contract Documents.

 

.2     A certification by the Contractor that he has complied with all of the
requirements for final payment reasonably imposed by Owner’s Lender, if any
(provided that such requirements are provided to the Contractor on or before
Substantial Completion of the Work).

 

.3     A certification by the Contractor that all warranties, guarantees,
certificates, operating manuals and other documents required by the Contract
Documents, including the conformed or as-built construction drawings, have been
delivered to the Architect or Owner.

 

.4     A certification by the Contractor that all Work performed and all
materials and equipment furnished by the Contractor are guaranteed against
defects in material and workmanship for a period of one year from the date of
Substantial Completion of the entire Work or for such longer period as is
provided for in the Contract Documents and specifying that the Contractor will
make good any defects in materials, equipment or workmanship which may develop
or become apparent during the guarantee period, including, as necessary, the
removal and replacement of the Work of the Owner or any other contractor or the
repair of damage caused in the Work of the Owner or any other Contractor
necessitated thereby.

 

.5     A certification by the Contractor that the Application for final payment
includes without exception all claims of the Contractor against the Owner
arising in connection with the Project except those previously made in writing
and identified by the Contractor as unsettled at the time of final Application
for Payment. With respect to such outstanding Claims, the Contractor shall
describe each one with specificity, and shall also set forth the maximum dollar
value of each.

 

.6     A certification by the Contractor that the conformed or as-built
construction drawings maintained by the Contractor are complete and accurate.

 

§ 9.11 SCHEDULE OF ANTICIPATED PROGRESS PAYMENTS

§ 9.11.1 Before commencing the Work, the Contractor shall submit to the Owner a
schedule of anticipated progress payments which shall be based upon the Project
Schedule and Schedule of Values. The Contractor shall revise and update the
payment schedule as necessary from time to time to conform it to the Project
Schedule as revised and updated.

 

ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY

§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS

§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the
performance of the Contract.

 

§ 10.2 SAFETY OF PERSONS AND PROPERTY

§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to:

.1     employees on the Work and other persons who may be affected thereby;

.2     the Work and materials and equipment to be incorporated therein, whether
in storage on or off the Site, under care, custody or control of the Contractor
or the Contractor’s Subcontractors or Sub- subcontractors; and

.3     other property at the Site or adjacent thereto, such as trees, shrubs,
lawns, walks, pavements, roadways, structures and utilities not designated for
removal, relocation or replacement in the course of construction.

 

§ 10.2.2 The Contractor shall give notices and comply with Applicable Laws
bearing on safety of persons or property or their protection from damage, injury
or loss.

 

§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

41

--------------------------------------------------------------------------------


 

§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel and shall notify local, state and
federal authorities, to the extent required by Applicable Laws.

 

§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor’s obligations under Section 3.18.

 

§ 10.2.6 The Contractor shall designate a responsible member of the Contractor’s
organization at the Site whose duty shall be the prevention of accidents. This
person shall be the Contractor’s superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.

 

§ 10.2.7 The Contractor shall not load or permit any part of the construction or
Site to be loaded so as to endanger its safety.

 

§ 10.3 HAZARDOUS MATERIALS

§ 10.3.1 “Hazardous Materials” means any substance:

 

.1     the presence of which requires investigation or remediation under any
federal, state or local law, statute, regulation, ordinance, order, or common
law; or

 

.2     which is or becomes defined, at any time during the duration of this
Agreement, as a “hazardous waste”, “hazardous substance”, pollutant or
contaminant under any federal, state or local law, statute, regulation, rule or
ordinance or amendments thereto, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq. (“CERCLA”), as amended, or the Resource, Conservation and Recovery Act, as
amended, 42 U.S.C. §§ 6901 et seq. (“RCRA”), and any comparable Maryland law; or

 

.3     which is petroleum, including crude oil or any fraction thereof not
otherwise designated as a “hazardous substance” under CERCLA, including without
limitation gasoline, diesel fuel or other petroleum hydrocarbons; or

 

.4     which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous and is or becomes regulated at
any time during the duration of this Agreement by any governmental authority or
agency or by any instrumentality of the United States, the State of Maryland, or
any political subdivision thereof; or

 

.5     the presence of which on the Project Site causes or threatens to cause a
nuisance upon the Project Site or to adjacent properties or poses or threatens
to pose a hazard to the health or safety of persons on or about the Project
Site; or

 

.6     the presence of which on adjacent properties could constitute a trespass
by the Design/Builder or the Authority; or

 

.7     which contains asbestos.

 

§ 10.3.2 If any Hazardous Materials, other than those (1) included in the
Contractor’s scope of Work or (2) brought to the site by the Contractor, are
encountered on the Site by the Contractor (collectively, “Owner Hazardous
Materials”), the Contractor shall, upon recognizing the condition, immediately
stop Work in the affected area and report the condition to the Owner and the
Architect in writing. The Owner shall obtain the services of a licensed
laboratory to verify the presence or absence of the Owner Hazardous Materials
reported by the Contractor and, in the event such material or substance is found
to be Owner Hazardous Materials, to verify that it has been rendered

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

42

--------------------------------------------------------------------------------


 

harmless. Unless otherwise required by the Contract Documents, the Owner shall
furnish in writing to the Contractor and Architect the names and qualifications
of persons or entities who are to perform tests verifying the presence or
absence of Owner Hazardous Materials or who are to perform the task of removal
or safe containment of such Owner Hazardous Materials. When the Owner Hazardous
Materials have been rendered harmless, Work in the affected area shall resume.
Such delay shall be deemed to be Force Majeure, and the Contractor shall be
entitled to a time extension and additional compensation to the extent permitted
by Section 8.3.

 

§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Project Manager, Contractor, Subcontractors, Architect,
Fill/Finish A/E, their consultants and agents and employees of any of them from
and against claims, damages, losses and expenses, including but not limited to
attorneys’ fees, arising out of the existence of Owner Hazardous Materials at
the Site if in fact the Owner Hazardous Materials present the risk of bodily
injury or death as described in Section 10.3.1 and have not been rendered
harmless, provided that such claim, damage, loss or expense is attributable to
bodily injury, sickness, disease or death, or to injury to or destruction of
tangible property (other than the Work itself) and except to the extent such
damage, loss or expense is not due to the negligence or willful misconduct of a
party seeking indemnity. The Contractor agrees, however, that the Owner’s
indemnity obligations under this Section 10.3.3 shall be conditional upon the
Contractor’s full compliance with Subparagraph 10.3.2 above, and in no event
shall this indemnity apply where the Contractor contributed to the release,
disbursement or unlawful handling of Owner Hazardous Materials

 

§ 10.4 PHYSICAL CONDITION OF SITE

The Owner assumes no responsibility or liability for the physical condition or
safety of the Site or any improvements located on the Site, except to the extent
a portion of the Site is within the exclusive control of the Owner and not the
Contractor. The Contractor shall be solely responsible for providing a safe
place for the performance of the Work. The Contractor shall use best efforts to
provide for the safety and protection of all persons who may come in contact
with the Work within or adjacent to the Site.

 

§ 10.5 EMERGENCIES

§ 10.5.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor’s discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Section 4.3 and
Article 7. The Contractor shall notify the Owner and the Architect of such
emergency as promptly as is practicable under the circumstances.

 

§ 10.6 SECURITY OF PROJECT AREA

10.6.1 The Contractor shall be responsible for the protection and security of
the Work and of its own personnel, materials, supplies and equipment whether on
or off the Site. The Owner may provide guards, watchmen or other security for
the Project; but the Owner shall be under no obligation to the Contractor to do
so and by doing so shall not assume any responsibility to the Contractor.

 

§ 10.7 SAFETY REQUIREMENTS

§ 10.7.1 The Contractor shall comply with all applicable safety requirements of
the Owner, all insurance carriers and all governmental agencies having
jurisdiction. The Contractor shall provide barriers, barricades, fences,
flagmen, fire prevention and other measures and safeguards necessary for the
protection of health, safety and property. The Contractor shall maintain the
good order and discipline of its employees and other persons under its direction
and control or present at the Project site in connection with the Contractor’s
work, and shall enforce the Owner’s regulations with respect to safety, fire
prevention and smoking. The use of alcoholic beverages, drugs and other
dangerous substances constitute a danger to life, health or property and are
strictly prohibited at the Project site. Contractor specifically agrees that he
will comply with all of the statutory and regulatory requirements of the Drug
Free Workplace Act of 1990.

 

§ 10.8 OFF-SITE SAFETY MEASURES AND TRAFFIC

§ 10.8.1 The Contractor shall provide for the protection of the general public
and the buildings, sidewalks and streets adjacent to the Project site and shall
cooperate with all authorities having jurisdiction in maintaining the free flow
of traffic in the vicinity of the Project site. Where such authorities are
legally entitled to reimbursement, the Contractor shall reimburse such
authorities for the cost of such traffic control measures, including the cost of
policemen, or other traffic control personnel.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

43

--------------------------------------------------------------------------------


 

§ 10.9 LOSS PREVENTION PROGRAM

§ 10.9.1 Contractor shall establish and administer a safety and loss prevention
program, including fire prevention, in compliance with the requirements of the
Owner, all insurance carriers, and governmental agencies having jurisdiction.
The Contractor’ shall designate a safety and loss prevention supervisor and
shall give him responsibility and authority to enforce the program and to
coordinate the Contractor’s safety program with those of the Owner, all
insurance carriers and other contractors.

 

§ 10.10 REPORT OF ACCIDENTS

§ 10.10.1 Contractor shall promptly report to the Owner in writing any accident
occurring on or off the Project site that relates to the Work and, in no event,
later than twenty-four (24) hours after the Contractor’s learning of such
accident, and shall, in addition, immediately give notice, by telephone or
messenger, of any accident resulting in death or serious personal injury or
property damage. Such notice shall include all known details of the
circumstances, the nature and extent of any injuries or property damage, the
names of all witnesses and other persons who may have knowledge of the
circumstances of the accident, and such other details as the Owner or the
Owner’s insurer shall require. As more details become known, the Contractor
shall update the Owner in writing with such additional information.

 

§ 10.11 PROTECTION OF WORK IN PROGRESS AND FINISHED WORK

§ 10.11.1 Contractor shall routinely inspect and protect the Work and property
of its Subcontractors, whether finished or unfinished, from damage, injury, or
loss arising in connection with operations under the Contract Documents, and
shall carry out its operations so as to avoid damage, injury or loss to
completed Work and to the work of the Owner and any separate contractor of the
Owner, including, but not limited to, the Other Contractor. If the Owner or a
separate Contractor has not sufficiently protected the Work the Contractor shall
promptly so notify the Owner.

 

(Paragraphs deleted)

ARTICLE 11 INSURANCE AND BONDS

§ 11.1 See provisions of the Agreement relating to bonds, and the provisions of
Exhibit I to the Agreement with respect to insurance requirements.

 

(Paragraphs deleted)

ARTICLE 12 UNCOVERING AND CORRECTION OF WORK

§ 12.1 UNCOVERING OF WORK

§ 12.1.1 If a portion of the Work is covered contrary to the Architect’s or
Fill/Finish A/E’s request or to requirements specifically expressed in the
Contract Documents, it must, if required in writing by the Architect or
Fill/Finish A/E, be uncovered for the Architect’s examination and be replaced at
the Contractor’s expense without change in the Contract Time.

 

§ 12.1.2 If a portion of the Work has been covered which the Architect or
Fill/Finish A/E have not specifically requested to examine prior to its being
covered, the Architect or Fill/Finish A/E may, after receiving the prior written
approval of the Owner, request to see such Work and it shall be uncovered by the
Contractor. If such Work is in accordance with the Contract Documents, costs of
uncovering and replacement shall, by appropriate Change Order, be at the Owner’s
expense. If such Work is not in accordance with the Contract Documents,
correction shall be at the Contractor’s expense unless the condition was caused
by the Owner or a separate contractor in which event the Owner shall be
responsible for payment of such costs. The foregoing shall apply in like effect
to surveys or tests as well as examination of the completed Work. In all cases
the cost shall include the reasonable cost of professional advice and services
necessary to complete the examination, survey and tests.

 

§ 12.2 CORRECTION OF WORK

§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION

§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or Fill/Finish A/E or failing to conform to the requirements of the Contract
Documents, whether discovered before or after Substantial Completion and whether
or not fabricated, installed or completed. Costs of correcting such rejected
Work, including additional testing and inspections and compensation for the
Architect’s or Fill/Finish A/E’s services and expenses made necessary thereby,
shall be at the Contractor’s expense. If the Contractor disputes that the
rejected Work is not in accordance with the Contract Documents, it shall notify
the Owner and the Architect in writing within five (5) days after such rejection
and before incurring any costs which could become the subject of a Change Order.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

44

--------------------------------------------------------------------------------


 

§ 12.2.2 AFTER SUBSTANTIAL COMPLETION

§ 12.2.2.1 In addition to the Contractor’s obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. If the Contractor fails to correct nonconforming Work within a
reasonable time during that period after receipt of notice from the Owner or
Architect, the Owner may correct it in accordance with Section 2.4. The
obligations under this Section shall also include any repairs and/or replacement
to any part of the Work and any other real and personal property which is
damaged in the process of correcting any defective Work.

 

§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.

 

§ 12.2.2.3 The one-year period for correction of Work shall be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2 for an
additional one-year period from the date of completion of such corrective Work,
provided, however that the total period for correction of Work shall not exceed
eighteen (18) months.

 

§ 12.2.3 The Contractor shall remove from the Site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.

 

§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or Separate
Contractors caused by the Contractor’s correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.

 

§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the periods for
correction of Work as described herein relate only to the specific obligation of
the Contractor to correct the Work, and have no relationship to the time within
which the obligation to comply with the Contract Documents may be sought to be
enforced, nor to the time within which proceedings may be commenced to establish
the Contractor’s liability with respect to the Contractor’s obligations other
than specifically to correct the Work.

 

§ 12.3 ACCEPTANCE OF NONCONFORMING WORK

§ 12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.

 

ARTICLE 13 MISCELLANEOUS PROVISIONS

§ 13.1 GOVERNING LAW

§ 13.1.1 The Contract shall be governed by the law of the State of Maryland
without reference to the rules governing choice of law.

 

§ 13.2 RIGHTS AND REMEDIES

§ 13.2.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.

 

§ 13.2.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

45

--------------------------------------------------------------------------------


 

§ 13.3 TESTS AND INSPECTIONS

§ 13.3.1 If the Contract Documents or Applicable Laws require any portions of
the Work to be inspected, tested or approved, unless otherwise provided, the
Contractor shall make arrangements for such tests, inspections and approvals
with an independent testing laboratory or entity acceptable to the Owner, or
with the appropriate public authority, and shall bear all related costs of
tests, inspections and approvals. The Contractor shall give the Owner and
Architect (and Fill/Finish A/E, if applicable) timely notice of when and where
tests and inspections are to be made so that the Architect and Fill/Finish A/E,
if applicable, may be present for such procedures. The Owner shall bear costs of
tests, inspections or approvals which do not become requirements until after
bids are received or negotiations concluded.

 

§ 13.3.2 If the Architect, Fill/Finish A/E, Project Manager, Owner or public
authorities having jurisdiction determine that portions of the Work require
additional testing, inspection or approval not included under Section 13.5.1,
the Architect will, upon written authorization from the Owner, instruct the
Contractor to make arrangements for such additional testing, inspection or
approval by an entity acceptable to the Owner, and the Contractor shall give
timely notice to the Owner , Project Manager, Architect and Fill/Finish A/E (if
applicable) of when and where tests and inspections are to be made so that the
Architect may be present for such procedures. Such costs, except as provided in
Section 13.5.3, shall be at the Owner’s expense.

 

§ 13.3.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and reasonable compensation
for the Owner’s, Project Manager’s Fill/Finish A/E’s and Architect’s services
and expenses shall be at the Contractor’s expense.

 

§ 13.3.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.

 

§ 13.3.5 If the Architect, Project Manager, Fill/Finish A/E or the Owner wish to
observe tests, inspections or approvals required by the Contract Documents, the
Contractor shall give reasonable prior notice of the dates, places and times of
such tests.

 

§ 13.3.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.

 

§ 13.3.7 If, after the commencement of the Work, the Architect or the
Fill/Finish A/E determine that any of the work requires special observation,
testing or approval which Section 13.5.1 does not include, it may, upon written
authorization from the Owner, in lieu of the procedure specified in
Section 13.5.2, secure the services of an independent testing agency to perform
such tests, inspections and approvals. The Contractor shall make all
arrangements, furnish all samples and materials, and deliver the samples and
materials to the testing agency. Reports of such tests, observations and
approvals shall be submitted to the Architect. The Contractor or the Owner shall
bear the costs of such tests, as provided above.

 

§ 13.3.8 All observations, tests and approvals of any methods or means of
construction, materials or workmanship included in the Work required by the
Specifications or by Applicable Laws shall be performed at such times as the
Owner shall approve by independent agencies selected by the Owner.
Representatives of the testing laboratories and observers shall have access to
the Work at all times. The Contractor shall furnish samples of all materials and
component parts of the Work required as test specimens in connection with the
tests and observations and shall furnish labor and facilities at the site as
necessary in connection with testing and observation services.

 

§ 13.3.9 The Owner may require testing or observation, not required by the
Specifications or by Applicable Laws, or any methods or means of construction,
material or workmanship in order to determine the acceptability thereof under
the Contract Documents. Representatives of the testing laboratories and
observers shall have access to the Work at all times. The Contractor shall
furnish samples of all materials and component parts of the Work required as
test specimens in connection with the testing and observation services. If such
testing or observation does not disclose that the methods or means of
construction, material or workmanship are not in compliance with the Contract
Documents, the Owner shall bear the cost of such testing and observation and of
the labor and facilities in connection with such testing and observations. if
such testing or observation discloses that such methods of means of
construction, material or workmanship are not in compliance with the Contract
Documents, the Contractor shall

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

46

--------------------------------------------------------------------------------


 

bear such cost.

 

§ 13.3.10 The Owner may in its discretion provide and pay for such other tests
and inspections it deems necessary or appropriate during construction through an
independent quality control agency. The Contractor shall cooperate with such
tests and shall notify the testing agency at least 24 hours prior to performing
any test directed by Owner. The Contractor acknowledges that the tests referred
to herein may include, without limitation, concrete and reinforcement inspection
and testing, waterproofing inspection, structural steel inspection, inspections
and testing in connection with mechanical and electrical installations.

 

§ 13.3.11 To the extent any of the foregoing testing, inspections or approvals
relate to Work that is adjacent to the Montgomery County-owned garage, the
Contractor shall give at least ten (10) business days’ prior written notice to
appropriate employees of Montgomery County so that they may be present for such
testing, inspections or approvals.

 

§ 13.4 QUALITY OF WORKMANSHIP AND MATERIALS

§ 13.4.1 The Contractor shall perform the Work in accordance with the best
modern practice and shall employ only first-class workmanship and materials as
specified in the Contract Documents.

 

(Paragraphs deleted)

§ 13.5 INTERPRETATION

§ 13.5.1 All personal pronouns used in this Contract, whether used in the
masculine, feminine or neuter gender, shall include all other genders; and the
singular shall include the plural and vice versa. Titles of Articles, Paragraphs
and Subparagraphs are for convenience only, and neither limit nor amplify the
provisions of this Contract in itself. The use herein of the word “including,”
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such words as “without limitation,” or “but not limited
to,” or words of similar import) is used with reference thereto, but rather
shall be deemed to refer to all other items or matters that could reasonably
fall within the broadest possible scope of such general statement, term or
matter.

 

§ 13.5.2 Wherever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law. If,
however, any provision of this Agreement, or portion thereof, is prohibited by
law or found invalid under any law, only such provision or portion thereof shall
be ineffective, without in any manner invalidating or affecting the remaining
provisions of this Agreement or valid portions of such provision, which are
hereby deemed severable.

 

(Paragraphs deleted)

ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT

§ 14.1 TERMINATION BY THE CONTRACTOR

§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped
through no act or fault of the Contractor or a Subcontractor, Sub-subcontractor
or their agents or employees or any other persons or entities performing
portions of the Work under direct or indirect contract with the Contractor

.1     for a period of ninety (90) days on account of the issuance of an order
of a court or other public authority having jurisdiction;

.2     for a period of ninety (90) days on account of an act of government, such
as a declaration of national emergency, making material unavailable; or

.3     for a period of thirty (30) days because the Owner has not made payments
to the Contractor of amounts not in dispute and due and owing.

 

§ 14.1.2 If one of the reasons described in Section 14.1.1, the Contractor may,
upon seven (7) business days’ written notice to the Owner, terminate the
Contract and recover from the Owner payment for Work executed and for proven
loss with respect to materials, equipment, tools, and construction equipment and
machinery as provided in Section 14.3 below. Such recovery shall be the sole
remedy of the Contractor in the event of a Contractor termination of the
Contract.

 

(Paragraphs deleted)

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

47

--------------------------------------------------------------------------------


 

§ 14.2 TERMINATION BY THE OWNER FOR CAUSE

§ 14.2.1 The Owner may terminate the Contract if the Contractor:

.1     persistently or repeatedly refuses or fails to supply enough properly
skilled workers or proper materials;

.2     fails to make payment to Subcontractors for materials or labor in
accordance with the respective agreements between the Contractor and the
Subcontractors;

.3     persistently disregards laws, ordinances, or rules, regulations or orders
of a public authority having jurisdiction;

.4     fails to provide or maintain the bonds or insurance required by the
Contract Documents; or

.5     otherwise is guilty of substantial breach of a provision of the Contract
Documents.

 

§ 14.2.2 When any of the above reasons exist, the Owner may without prejudice to
any other rights or remedies of the Owner and after giving the Contractor and
the Contractor’s surety, if any, seven (7) days’ written notice, terminate
employment of the Contractor and may, subject to any prior rights of the surety:

.1     take possession of the Site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

.2     accept assignment of subcontracts pursuant to Section 5.4; and

.3     finish the Work by whatever reasonable method the Owner may deem
expedient. Upon request of the Contractor, the Owner shall furnish to the
Contractor a detailed accounting of the costs incurred by the Owner in finishing
the Work.

 

§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.

 

§ 14.2.4 When the Work is finally complete, if the unpaid balance of the
Contract Sum (adjusted for Change Orders, Construction Change Directives and
Claims) exceeds all costs of finishing the Work, including reasonable
compensation for the Architect’s, Fill/Finish A/E’s, Project Manager’s and
Owner’s services and expenses made necessary thereby, and other damages incurred
by the Owner and not expressly waived, such excess shall be paid to the
Contractor. If such costs and damages exceed the unpaid balance, the Contractor
shall pay the difference to the Owner. This obligation for payment shall survive
termination of the Contract.

 

§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine. Such suspension shall be treated as an Excusable
Delay, and the provisions of Section 8.3 shall apply to time extensions and
increases in the Contract Sum.

 

(Paragraphs deleted)

§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Contractor shall:

.1     cease operations as directed by the Owner in the notice;

.2     take actions necessary, or that the Owner may direct, for the protection
and preservation of the Work; and

.3     except for Work directed to be performed prior to the effective date of
termination stated in the notice
and those subcontracts of which the Owner elects to take assignment (as stated
in the notice), terminate all existing subcontracts and purchase orders and
enter into no further subcontracts and purchase orders.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

48

--------------------------------------------------------------------------------


 

§ 14.4.3 In case of such termination for the Owner’s convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with proportionate Contractor’s Fee on Work
performed. The foregoing shall be the Contractor’s sole remedy in the event of
termination for convenience, and the Contractor hereby waives any claims for
compensation or damages other than as set forth above.

 

§ 14.5 SURVIVAL OF PROVISIONS

§ 14.5.1 All provisions of the Contract Documents relating to indemnification
and other obligations that may extend beyond termination of the Contract shall
survive termination or other expiration of the Contract.

 

ARTICLE 15 OTHER PROVISIONS

§ 15.1 WORK TO CONTINUE DURING DISPUTES

§ 15.1.1 In the event of a dispute, controversy or question between the Owner
and the Contractor or the Contractor and any other person, with respect to the
Project, or this Agreement, or the interpretation of the Contract Documents, the
performance of any portion of the Work, the delivery of any materials, the
payment of any money or otherwise, the Owner and the Contractor shall continue
to perform their respective obligations under this Agreement without
interruption or delay, pending the resolution or settlement of such dispute,
controversy or question; and the Contractor shall not directly or indirectly
stop or delay the performance of the Work, including the delivery of materials
to the site.

 

§ 15.2 PARTIAL OCCUPANCY BY OWNER

§ 15.2.1 The Owner reserves the right to place and install equipment and
furnishings in the building as necessary and convenient prior to substantial
completion, and the Contractor shall cooperate with the Owner and coordinate
work with the Owner to allow installation of such equipment and furnishings.
Such placing of equipment and partial occupancy of the addition shall not be
construed as evidence of substantial or final completion of the Work or any
portion of it, nor signify Owner’s acceptance of the Work or any part of it.

 

§ 15.3 OCCUPANCY

§ 15.3.1 The Contractor shall allow the Owner to take possession of and use any
partially completed portion of the structure, or to place and install as much
equipment and machinery during the process of the work as is possible without
unreasonable interference with the progress of the Contractor. Possession and
use of the structure or placing and installing of equipment, or both, shall not
in any way evidence the substantial or final completion of the Work or signify
the Owner’s acceptance of the Work or any part thereof.

 

§ 15.4 INTERFERENCE WITH ADJOINING PROPERTIES

§ 15.4.1 All operations necessary for the execution of the Work shall, so far as
compliance with the requirements of the Contract permits, be carried on so as
not to interfere unnecessarily or improperly with the convenience of the public,
or the access to, use and occupation of public or private roads and footpaths to
or of properties whether in the possession of the Owner or of any other person.
The Contractor shall save harmless and indemnify the Owner in respect of all
claims, proceedings, damages, costs, charges and expenses whatsoever arising out
of, or in relation to, any such matters in so far as the Contractor is
responsible therefor.

 

§ 15.4.2 The Contractor shall use every reasonable means to prevent any of the
routes to the Site from being damaged or injured by any traffic of the
Contractor or any of its Subcontractors and, in particular, shall select routes,
choose and use vehicles and restrict and distribute loads so that any such
extraordinary traffic as may arise from the moving of plant and materials from
and to the site shall be limited, as reasonably possible, so that no damage or
injury may be occasioned to such highways and bridges. Contractor shall save
harmless and indemnify the Owner in respect of all claims, proceedings, damages,
costs, charges and expenses whatsoever arising out of, or in relation to, any
such matters in so far as the Contractor is responsible therefor.

 

Init.

 

    /

AIA Document A201TM – 1997. Copyright ©1911, 1915, 1918, 1925, 1937, 1951, 1958,
1961, 1963, 1966, 1970, 1976, 1987 and 1997 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This document was produced by AIA software at 20:42:03
on 10/14/2007 under Order No.1000299547_1 which expires on 5/22/2008, and is not
for resale.

 

 

User Notes:

(4292343372)

 

 

49

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EQUIPMENT MATRIX [to be inserted at time as the GMP is agreed upon]

 

[This exhibit has been superseded by Amendment No. 1]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SCOPE OF AUTHORITY OF PROJECT MANAGER

 

Stranix Associates, LLC is the Project Manager. The Project Manager shall be
entitled to act or make decisions on behalf of the Owner only to the extent such
actions or decisions do not increase the Guaranteed Maximum Price or extend the
Substantial Completion Date of the Work. To the extent the Construction Manager
believes that an action or decision of the Project Manager may have the effect
of increasing the Guaranteed Maximum Price or extending the Substantial
Completion Date of the Work, it shall be the responsibility of the Construction
Manager to obtain the prior written approval of the Owner before it is entitled
to rely on such act or decision of the Project Manager.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PROJECT SCHEDULE [Detailed Construction Schedule to be inserted at such time as
the GMP is agreed upon]

 

[This exhibit has been superseded by Amendment No. 1]

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

KEY PERSONNEL

 

Whiting-Turner Key 
Personnel

 

Project Role Description

 

Fully Burdened
 Hourly Rates

 

1

 

Jonathan Hess

 

Project Executive

 

NC

 

2

 

Jeff Jenkins

 

Sr. Project Manager

 

$[***]

 

3

 

Tom Brady

 

Construction Project Manager

 

$[***]

 

4

 

Warren Strozyk

 

Superintendent

 

$[***]

 

5

 

Glen Causey

 

Fill/Finish Project Manager

 

$[***]

 

6

 

Jonathon Santamont

 

MEP Project Manager

 

$[***]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

GMP, Including General Conditions Items and Costs, Fee and Contingency [Control
Budget attached - GMP & Contingency to be inserted at such time as the GMP is
agreed upon]

 

[This exhibit has been superseded by Amendment No. 1]

 

--------------------------------------------------------------------------------

 

EXHIBIT H

 

FORM OF PARTIAL AND FINAL WAIVERS AND RELEASES OF LIENS

 

(see attached)

 

--------------------------------------------------------------------------------


 

CONTRACTOR AFFIDAVIT AND PARTIAL RELEASE OF LIENS AND CLAIMS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

CONTRACT DATE:

 

 

 

FROM:

 

STREET:

 

CITY, ST.:

 

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of payments made by                            (“Owner”) to
the undersigned or to a Subcontractor, Materialman, or Supplier of the
undersigned, and contingent upon the receipt of such payment, for work performed
in the construction of the above-referenced Project pursuant to the
above-referenced Contract, hereby affirms, certifies and warrants as follows:

 

1.             Payment Request No.                            represents the
actual value of work performed through the above indicated payment request
period for which payment is due under the terms of the Contract (and all
authorized changes thereto) between the undersigned and Owner relating to the
Project, including (i) all labor expended in the construction of the Project,
(ii) all materials, fixtures and equipment delivered to Project, (iii) all
materials, fixtures and equipment for the Project stored offsite to the extent
authorized by Owner and for which payment therefore is permitted by the Contract
and all requirements of said Contract with respect to materials stored offsite
have been fulfilled, (iv) all services performed in the construction of the
Project, and (v) all equipment used, for provided for use, in the construction
of the Project.  Such work including items (I) through (v) is hereafter
collectively referred to as “work performed in the construction of the Project”.

 

2.             Except for retainage, if applicable, there are no outstanding
claims against the Owner and/or its lenders and guarantors, or the Project, in
connection with the work performed in the construction of the Project through
the                day of                                     , 200  .

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against the Owner and/or its lenders, or
the Project.

 

4.             The undersigned has paid in full all laborers, Subcontractors,
Suppliers, Materialmen, trade unions and others with respect to all work
performed in the construction of the Project through                    day of
                      , 200  .  No such party has filed or can properly file any
claim, demand, lien, encumbrance or action against the Owner and/or its lenders,
or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title to the same to the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

2

--------------------------------------------------------------------------------


 

II.            Waiver and Release

 

In accord with the Contract, the undersigned does hereby forever waive and
release in favor of the Owner and its lenders, the Project and the title company
or companies examining and/or insuring title to the Project, and any and all
successors and assignees of the above, all rights that presently exist or
hereafter may accrue to the undersigned by reason of work performed in the
construction of the Project through the              day of
                        , 200  , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against the Owner and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless the Owner and its
lenders, from any and all damages, costs, expenses, demands, and suits,
(including reasonable legal fees) directly or indirectly relating to any cause
of action, claim or lien filing by any party with respect to any (1) work
performed in the construction of the Project or work which should have been
performed in construction of the Project through the            of
                              , 200  (2) any rights waived or released herein,
and (3) any misrepresentation or breach of any certification, affirmation or
warranty made by the undersigned in this Affidavit, Waiver and Release of Liens,
and upon the request the Owner or its lenders, will undertake to defend such
causes of action, claims or lien filings at its sole cost and expense.

 

Date:

 

 

 

 

 

 

 

(Construction Manager - Full Corporate Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me
this              day of                           ,
200  .

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

CONTRACTOR FINAL AFFIDAVIT, WAIVER AND RELEASE OF LIENS AND CLAIMS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

CONTRACT DATE:

 

 

 

FROM:

 

STREET:

 

CITY, ST.:

 

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of final payment made by                          (“Owner”)
to the undersigned or to a subcontractor, materialman, or supplier of the
undersigned, and contingent upon the receipt of such payment, for work performed
in the construction of the above-referenced Project pursuant to the
above-referenced Contract, hereby affirms, certifies and warrants as follows:

 

1.             Upon receipt of the sum of $                            , the
undersigned will have received final payment under the terms of the Contract
(and all authorized changes thereto) between the undersigned and Owner relating
to the Project, including (1) all labor expended in the construction of the
Project, (2) all materials, fixtures and equipment delivered to the site and
either incorporated or to be incorporated into the Project, (3) all materials,
fixtures and equipment for the Project stored offsite to the extent authorized
by Owner and for which payment therefor is permitted by the Contract and all
requirements of said Contract with respect to materials stored offsite have been
fulfilled, (4) all services performed in the construction of the Project, and
(5) all equipment used, or provided for use, in the construction of the
Project.  Such work including items (1) through (5) is hereafter collectively
referred to as “work performed in the construction of the Project.”

 

2.             Except for receipt of final payment as set forth in paragraph I,
there are no outstanding claims against the Owner and/or its lenders, or the
Project, in connection with the work performed in the construction of the
Project.

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against the Owner and/or its lenders, or
the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage, all subcontractors, suppliers, materialmen, trade unions and others
with respect to all work performed in the construction of the Project.  No such
party has filed or can properly file any claim, demand, lien, encumbrance or
action against the Owner and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title of the same to the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

4

--------------------------------------------------------------------------------


 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Contract, the undersigned does hereby forever waive and
release in favor of the Owner and its lenders, the Project and the title company
or companies examining and/or insuring title to the Project, and any and all
successors and assignees of the above, all rights that presently exist or
hereafter may accrue to the undersigned by reason of work performed in the
construction of the Project through the              day of
                        , 200  , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against the Owner and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless the Owner and its
lenders, from any and all damages, costs, expenses, demands, and suits,
(including reasonable legal fees) directly or indirectly relating to any cause
of action, claim or lien filing by any party with respect to any (1) work
performed in the construction of the Project or work which should have been
performed in construction of the Project through the            of
                              , 200  , (2) any rights waived or released herein,
and (3) any misrepresentation or breach of any certification, affirmation or
warranty made by the undersigned in this Final Affidavit, Waiver and Release of
Liens and Claims, and upon the request of the Owner or its lenders, will
undertake to defend such causes of action, claims or lien filings at its sole
cost and expense.

 

This Final Affidavit, Waiver and Release of Liens and Claims shall be an
independent covenant and shall operate and be effective with respect to work and
labor done and materials furnished under any supplemental contract or contracts,
whether oral or written for extra or additional work on the project and for any
further work done or materials furnished at any time with respect to the project
subsequent to the execution hereof.

 

Date:

 

 

 

 

 

 

 

(Construction Manager - Full Corporate Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me
this              day of                        ,
200  .

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SUBCONTRACTOR AFFIDAVIT AND PARTIAL RELEASE OF LIENS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

SUBCONTRACT DATE:

 

 

PURCHASE ORDER NO.

 

 

 

FROM:

 

STREET:

 

CITY, ST.:

 

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of payments made by                           
(“Construction Manager”) to the undersigned or to a Subcontractor, Materialman,
or Supplier of the undersigned, and contingent upon the receipt of such payment,
for work performed in the construction of the above-referenced Project pursuant
to the above-referenced Subcontract or Purchase Order, hereby affirms, certifies
and warrants as follows:

 

1.             Payment Request No.                            represents the
actual value of work performed through the above indicated payment request
period for which payment is due under the terms of the Subcontract or Purchase
Order (and all authorized changes thereto) between the undersigned and
Construction Manager relating to the Project, including (I) all labor expended
in the construction of the Project, (ii) all materials, fixtures and equipment
delivered to Project, (iii) all materials, fixtures and equipment for the
Project stored offsite to the extent authorized by Construction Manager and for
which payment therefore is permitted by Construction Manager=s contract with the
Owner and all requirements of said contract with respect to materials stored
offsite have been fulfilled, (iv) all services performed in the construction of
the Project, and (v) all equipment used, for provided for use, in the
construction of the Project.  Such work including items (I) through (v) is
hereafter collectively referred to as “work performed in the construction of the
Project.”

 

2.             Except for retainage, there are no outstanding claims against
Construction Manager and/or its sureties, the Owner of the Project and/or its
lenders and guarantors, or the Project, in connection with the work performed in
the construction of the Project through the                day of
                                    , 200  .

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against Construction Manager and/or its
sureties, the Owner of the Project and/or its lenders, or the Project.

 

4.             The undersigned has paid in full all laborers, Subcontractors,
Suppliers, Materialmen, trade unions and others with respect to all work
performed in the construction of the Project through                    day of
                      , 200  .  No such party has filed or can properly file any
claim, demand, lien, encumbrance or action against Construction Manager and/or
its sureties, the Owner of the Project and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title to the same to Construction Manager or
the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

6

--------------------------------------------------------------------------------


 

II.            Waiver and Release

 

In accord with the Subcontract Agreement or the Purchase Order, as applicable,
the undersigned does hereby forever waive and release in favor of Construction
Manager and its sureties, the Owner of the Project and its lenders, the Project
and the title company or companies examining and/or insuring title to the
Project, and any and all successors and assignees of the above, all rights that
presently exist or hereafter may accrue to the undersigned by reason of work
performed in the construction of the Project through the              day of
                        , 200  , (1) to assert a lien upon the land and/or
improvements comprising the Project, and (2) to assert or bring any causes of
action, claims, suits and demands which the undersigned ever had or now has
against Construction Manager and/or its sureties, the Owner of the Project
and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless Construction
Manager and its sureties, and the Owner of the project and its lenders, from any
and all damages, costs, expenses, demands, and suits, (including reasonable
legal fees) directly or indirectly relating to any cause of action, claim or
lien filing by any party with respect to any (1) work performed in the
construction of the Project or work which should have been performed in
construction of the Project through the            of
                              , 200  , (2) any rights waived or released herein,
and (3) any misrepresentation or breach of any certification, affirmation or
warranty made by the undersigned in this Affidavit, Waiver and Release of Liens,
and upon the request of Construction Manager, its sureties, the Owner of the
Project or its lenders, will undertake to defend such causes of action, claims
or lien filings at its sole cost and expense.

 

Date:

 

 

 

 

 

 

 

(Subcontractor - Full Corporate Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me
this              day of                        ,
200  .

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

SUBCONTRACTOR FINAL AFFIDAVIT, WAIVER AND RELEASE OF LIENS

 

OWNER:

 

CONTRACTOR:

 

PROJECT:

 

SUBCONTRACT DATE:

 

 

PURCHASE ORDER NO.

 

 

 

FROM:

 

STREET:

 

CITY, ST.:

 

 

 

I.              Certifications, Affirmations and Warranties

 

The undersigned, to support its entitlement to the requested payment, and for
and in consideration of final payment made by                         
(“Construction Manager”) to the undersigned or to a subcontractor, materialman,
or supplier of the undersigned, and contingent upon the receipt of such payment,
for work performed in the construction of the above-referenced Project pursuant
to the above-referenced Subcontract or Purchase Order, hereby affirms, certifies
and warrants as follows:

 

1.             Upon receipt of the sum of $                            , the
undersigned will have received final payment under the terms of the Subcontract
or Purchase Order (and all authorized changes thereto) between the undersigned
and Construction Manager relating to the Project, including (1) all labor
expended in the construction of the Project, (2) all materials, fixtures and
equipment delivered to the site and either incorporated or to be incorporated
into the Project, (3) all materials, fixtures and equipment for the Project
stored offsite to the extent authorized by Construction Manager and for which
payment therefor is permitted by Construction Manager’s contract with the Owner
and all requirements of said contract with respect to materials stored offsite
have been fulfilled, (4) all services performed in the construction of the
Project, and (5) all equipment used, or provided for use, in the construction of
the Project.  Such work including items (1) through (5) is hereafter
collectively referred to as “work performed in the construction of the Project.”

 

2.             Except for receipt of final payment as set forth in paragraph I,
there are no outstanding claims against Construction Manager and/or its
sureties, the Owner of the Project and/or its lenders, or the Project, in
connection with the work performed in the construction of the Project.

 

3.             The undersigned has not assigned to anyone any claim, any lien,
or any right to file or perfect a lien, against Construction Manager and/or its
sureties, the Owner of the Project and/or its lenders, or the Project.

 

4.             The undersigned has paid in full all laborers, and, subject to
retainage, all subcontractors, suppliers, materialmen, trade unions and others
with respect to all work performed in the construction of the Project.  No such
party has filed or can properly file any claim, demand, lien, encumbrance or
action against Construction Manager and/or its sureties, the Owner of the
Project and/or its lenders, or the Project.

 

5.             The undersigned has not given or executed any security interest
for or in connection with any materials, equipment, appliances, machines,
fixtures or furnishings which have been or are to be placed upon or installed in
the Project, and is conveying good title ot the same to Construction Manager or
the Owner.

 

6.             The undersigned has paid all amounts due benefit funds, trade
unions, applicable taxes, applicable fees, duties and other like charges
relating directly or indirectly to the work performed in the construction of the
Project.

 

8

--------------------------------------------------------------------------------


 

7.             The undersigned has complied with all applicable federal, state
and local laws, codes, ordinances and regulations relating to the work performed
in the construction of the Project.

 

8.             The undersigned has the right, power and authority to execute
this document.

 

II.            Waiver and Release

 

In accord with the Subcontract Agreement or the Purchase Order, as applicable,
the undersigned does hereby forever waive and release in favor of Construction
Manager and its sureties, the Owner of the Project and its lenders and
guarantors, the Project and the title company or companies examining and/or
insuring title to the Project, and any and all successors and assignees of the
above, all rights that presently exist or hereafter may accrue to the
undersigned by reason of work performed in the construction of the Project
through the              day of                         , 200  , (1) to assert a
lien upon the land and/or improvements comprising the Project, and (2) to assert
or bring any causes of action, claims, suits and demands which the undersigned
ever had or now has against Construction Manager and/or its sureties, the Owner
of the Project and/or its lenders, or the Project.

 

III.           Indemnification

 

The undersigned hereby agrees to indemnify and hold harmless Construction
Manager and its sureties, and the Owner of the project and its lenders, from any
and all damages, costs, expenses, demands, and suits, (including reasonable
legal fees) directly or indirectly relating to any cause of action, claim or
lien filing by any party with respect to any (1) work performed in the
construction of the Project or work which should have been performed in
construction of the Project through the            of
                              , 200  , (2) any rights waived or released herein,
and (3) any misrepresentation or breach of any certification, affirmation or
warranty made by the undersigned in this Final Affidavit, Waiver and Release of
Liens and Claims, and upon the request of Construction Manager, its sureties,
the Owner of the Project or its lenders, will undertake to defend such causes of
action, claims or lien filings at its sole cost and expense.

 

This Final Affidavit, Waiver and Release of Liens and Claims shall be an
independent covenant and shall operate and be effective with respect to work and
labor done and materials furnished under any supplemental contract or contracts,
whether oral or written for extra or additional work on the project and for any
further work done or materials furnished at any time with respect to the project
subsequent to the execution hereof.

 

 

Date:

 

 

 

 

 

 

 

(Subcontractor - Full Corporate Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

(Corporate Title)

 

 

 

Subscribed and sworn before me
this              day of                          ,
200  .

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

INSURANCE REQUIREMENTS

 

CONSTRUCTION MANAGER INSURANCE REQUIREMENTS

 

The Construction Manager shall procure and maintain in effect during the term of
this Agreement, insurance policies described in this Exhibit with
(i) responsible insurance companies authorized to do business in Maryland (if so
required by law or regulation) with (A) an A.M. Best’s Key Rating Guide rating
of A- or better, unless otherwise approved by the Owner or (B) a Standard and
Poor’s or Moody’s financial strength rating of A or A2, respectively, or higher,
unless otherwise approved by the Owner or (ii) other companies acceptable to the
Owner with limits and coverage provisions sufficient to satisfy the requirements
set forth below.  All policies shall be written on an occurrence basis.  All
insurance required by this Exhibit shall be in form, amounts and with coverage
and deductibles satisfactory to Owner, in its sole discretion.  The Construction
Manager shall from time to time, but at intervals of not less than twelve (12)
months each, undertake all actions and due diligence as reasonably necessary to
determine whether the insurance coverage maintained pursuant to this Agreement
is in compliance with all of the requirements of this Exhibit, including any
increases in coverage required as a result of any change in applicable laws, and
if the Construction Manager determines that such insurance coverage does not
meet such requirements, it agrees to promptly cause such coverage to comply with
such requirements and to notify the Owner of the steps being taken by the
Construction Manager to do so.

 

Section 2.  Construction Manager Provided Insurance.  The Construction Manager
shall provide the following insurance:

 

1.1           Worker’s Compensation and Employer’s Liability Insurance. 
Worker’s Compensation Insurance, which shall include Stop Gap, with a minimum
limit of the statutory limits for Part A and a $100,000/$500,000/$1,000,000
minimum limit for employer liability.

 

1.2           Commercial General Liability Insurance.  Liability insurance on an
occurrence basis against claims filed anywhere in the world and occurring in the
United States for the Construction Manager’s and each subcontractor’s liability
of any tier arising out of claims for bodily injury, personal injury and
property damage.  Such insurance shall provide coverage for products-completed
operations (which coverage shall remain in effect for a period of at least five
(5) years following Final Completion of the Work), blanket contractual, broad
form property damage, personal injury insurance and independent contractors with
a $1,000,000 minimum limit per occurrence for combined bodily injury and
property damage.  A maximum deductible or self-insured retention of $250,000 per
occurrence shall be allowed.

 

--------------------------------------------------------------------------------


 

Such policy must be further endorsed to:

 

(a)   Provide personal liability coverage including, but not limited to, false
arrest, detention or imprisonment or malicious prosecution; libel, slander or
defamation of character, invasion of privacy, wrongful eviction or wrongful
entry, harassment of any kind and discrimination.

 

(b)   Contingent Employer’s liability coverage

 

(c)   Blanket contractual liability coverage, including the liability assumed by
the Construction Manager under Paragraph 3.18 of the General Conditions;

 

(d)   Elevator and Hoist liability coverage, as applicable.

 

(e)   Coverage for shoring, blasting, excavating, underpinning, demolition, pile
driving and caisson work, work below ground surface, tunneling and grading, as
applicable.

 

1.3           Automobile Liability Insurance. Automobile liability insurance for
the Construction Manager’s liability arising out of claims for bodily injury and
property damage covering all owned (if any), leased (if any), non-owned and
hired vehicles used in the performance of the Construction Manager’s obligations
under the Contract Documents with a $1,000,000 minimum limit per accident for
combined bodily injury and property damage and containing appropriate no-fault
insurance provisions wherever applicable.  A maximum deductible or self-insured
retention of $1,000 per occurrence shall be allowed.

 

1.4           Umbrella or Excess Liability Insurance.  Umbrella or excess
liability insurance on an occurrence basis covering claims in excess of the
underlying insurance described in the foregoing Sections 1.1 and 1.3 with a
$100,000,000 minimum limit per occurrence, such insurance shall contain a
provision that it will not be more restrictive than the primary insurance;
provided that aggregate limits of liability, if any, shall apply separately to
claims occurring with respect to the Work.

 

Section 2.  Contractor Controlled Insurance Policy (“CCIP”).  If the
Construction Manager requests, and the Owner approves, the Construction Manager
shall be entitled to provide insurance under a CCIP.  In such case, the
Construction Manager shall provide a CCIP with the following coverages:

 

2.1           On-Site Worker’s Compensation and Employer’s Liability Insurance. 
Worker’s Compensation Insurance, which shall include Stop Gap, with a minimum
limit of the statutory limits for Part A and a $100,000/$500,000/$1,000,000
minimum limit for employer liability.

 

--------------------------------------------------------------------------------


 

2.2           On-Site Commercial General Liability Insurance.  Liability
insurance on an occurrence basis against claims filed anywhere in the world and
occurring in the United States for the Construction Manager’s and each
subcontractor’s liability of any tier arising out of claims for bodily injury,
personal injury and property damage.  Such insurance shall provide coverage for
products-completed operations (which coverage shall remain in effect for a
period of at least five (5) years following Final Completion of the Work),
blanket contractual, broad form property damage, personal injury insurance and
independent contractors with a $1,000,000 minimum limit per occurrence for
combined bodily injury and property damage.  A maximum deductible or
self-insured retention of $250,000 per occurrence shall be allowed.

 

Such policy must be further endorsed to:

 

(a)   Provide personal liability coverage including, but not limited to, false
arrest, detention or imprisonment or malicious prosecution; libel, slander or
defamation of character, invasion of privacy, wrongful eviction or wrongful
entry, harassment of any kind and discrimination.

 

(b)   Contingent Employer’s liability coverage

 

(c)   Blanket contractual liability coverage, including the liability assumed by
the Construction Manager under Paragraph 3.18 of the General Conditions;

 

(d)   Elevator and Hoist liability coverage, as applicable.

 

(e)   Coverage for shoring, blasting, excavating, underpinning, demolition, pile
driving and caisson work, work below ground surface, tunneling and grading, as
applicable.

 

2.3           On-Site Automobile Liability Insurance.  Automobile liability
insurance for the Construction Manager’s liability arising out of claims for
bodily injury and property damage covering all owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the Construction
Manager’s obligations under the Contract Documents with a $1,000,000 minimum
limit per accident for combined bodily injury and property damage and containing
appropriate no-fault insurance provisions wherever applicable.  A maximum
deductible or self-insured retention of $1,000 per occurrence shall be allowed.

 

2.4           On-Site Umbrella or Excess Liability Insurance.  Umbrella or
excess liability insurance on an occurrence basis covering claims in excess of
the underlying insurance described in the foregoing Sections 1.1 and 1.3 with a
$100,000,000 minimum limit per occurrence, such insurance shall contain a
provision that it will not be more restrictive than the primary insurance;
provided that aggregate limits of liability, if any, shall apply separately to
claims occurring with respect to the Work.

 

--------------------------------------------------------------------------------


 

The Construction Manager and each of its Subcontractors enrolled in the CCIP
(“Enrolled Subcontractors”) shall be named insureds under the CCIP.

 

2.5           Off-Site Coverage

The following coverages, which coverages are not provided by the CCIP, shall be
provided by the Construction Manager as part of its existing corporate insurance
policies:

 

2.5.1        Off-Site Worker’s Compensation and Employer’s Liability Insurance. 
Worker’s Compensation Insurance, which shall include Stop Gap, with a minimum
limit of the statutory limits for Part A and a $100,000/$500,000/$1,000,000
minimum limit for employer liability.

 

2.5.2        Off-Site Commercial General Liability Insurance.  Liability
insurance on an occurrence basis against claims filed anywhere in the world and
occurring in the United States for the Construction Manager’s and each
subcontractor’s liability of any tier arising out of claims for bodily injury,
personal injury and property damage.  Such insurance shall provide coverage for
products-completed operations (which coverage shall remain in effect for a
period of at least five (5) years following Final Completion of the Work),
blanket contractual, broad form property damage, personal injury insurance and
independent contractors with a $1,000,000 minimum limit per occurrence for
combined bodily injury and property damage.  A maximum deductible or
self-insured retention of $250,000 per occurrence shall be allowed.

 

Such policy must be further endorsed to:

 

(a)   Provide personal liability coverage including, but not limited to, false
arrest, detention or imprisonment or malicious prosecution; libel, slander or
defamation of character, invasion of privacy, wrongful eviction or wrongful
entry, harassment of any kind and discrimination.

 

(b)   Contingent Employer’s liability coverage

 

(c)   Blanket contractual liability coverage, including the liability assumed by
the Construction Manager under Paragraph 3.18 of the General Conditions;

 

(d)   Elevator and Hoist liability coverage, as applicable.

 

(e)   Coverage for shoring, blasting, excavating, underpinning, demolition, pile
driving and caisson work, work below ground surface, tunneling and grading, as
applicable.

 

2.5.3        Off-Site Automobile Liability Insurance.  Automobile liability
insurance for the Construction Manager’s liability arising out of claims for
bodily injury and property damage covering all owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the Construction
Manager’s obligations under the Contract

 

--------------------------------------------------------------------------------


 

Documents with a $1,000,000 minimum limit per accident for combined bodily
injury and property damage and containing appropriate no-fault insurance
provisions wherever applicable.  A maximum deductible or self-insured retention
of $1,000 per occurrence shall be allowed.

 

2.5.4        Off-Site Umbrella or Excess Liability Insurance.  Umbrella or
excess liability insurance on an occurrence basis covering claims in excess of
the underlying insurance described in the foregoing Sections 2.1 and 2.3 with a
$25,000,000 minimum limit per occurrence, such insurance shall contain a
provision that it will not be more restrictive than the primary insurance;
provided that aggregate limits of liability, if any, shall apply separately to
claims occurring with respect to the Work.

 

Section 3.  Project Specific Pollution Liability Insurance

 

Construction Manager shall provide broad form Project Specific Pollution
Liability Insurance which covers losses caused by pollution conditions
(including sudden and non-sudden pollution conditions) arising from the services
and operations of the Construction Manager and all Subcontractors.  Such policy
(i) shall apply, without limitation, to bodily injury, property damage
(including loss of use of damaged property or of property which has not been
physically injured or destroyed) and clean-up costs, (ii) shall provide coverage
for pollution conditions which arise from encountering pre-existing
environmental conditions at the Project Site, (iii) shall provide coverage for
liability resulting from the transportation of hazardous wastes, as well as
liability relating to non-owned disposal sites, (iv) shall be written with a
combined single limit of liability of not less than $5,000,000 for each
occurrence and not less than $5,000,000 aggregate; (v) shall provide coverage
for mold conditions, if such coverage is not provided by the Commercial General
Liability Insurance Policies referenced above, (vi) shall contain a deductible
no greater than $100,000, and (vi) shall contain a 5 year extended reporting
period.

 

Section 4.  Subcontractors Insurance Requirements.

 

4.1           Construction Manager agrees that all Subcontractors will be
required to obtain and maintain the insurance required of the Construction
Manager under Sections 1 or 2 hereof, as applicable, except that the amount of
general liability coverage and umbrella liability coverage will be agreed upon
by the Owner and the Construction Manager on a case-by-case basis.  In the event
Owner approves a CCIP, those subcontractors not enrolled in the CCIP shall be
required to obtain and maintain the insurance described in Sections 2.1 through
2.4; such insurance shall apply to all on-site and off-site activities and shall
be in amounts agreed upon by the Owner and the Construction Manager on a
case-by-case basis.

 

4.2           Construction Manager agrees that it will promptly advise Owner in
the event that any subcontractor which it wishes to retain is unable to obtain
such requisite insurance coverages; Construction Manager will obtain Owner’s
prior written approval of any

 

--------------------------------------------------------------------------------


 

deviations in such insurance coverages prior to entering into a subcontract with
such subcontractor.

 

4.3           The form of insurance certificate to be provided by subcontractors
is attached to this Exhibit I as Annex 1.

 

Section 5.  Terms and Conditions.

 

5.1           Endorsements.  Each liability policy required to be maintained
under Sections 1, 2 and 3 hereunder shall be endorsed as follows:

 

(a)   Name Owner, Wachovia Development Corporation (the “Lessor”), all Financing
Parties (as defined in Section 5.3.2 below), the Project Manager and each of
their respective affiliates, subsidiaries, parent corporations, directors,
members, partners, officers, shareholders, employees and agents as additional
insureds.

 

(b)   Stipulate that such insurance is primary and is not contributing with, any
other insurance carried by, or for the benefit of the additional insureds.

 

(c)   Contain cross liability and severability of interest endorsements, or a
separation of insureds provision acceptable to the Owner.

 

(d)   Stipulate that such policy will not be invalidated with respect to the
rights of any additional insured should the Construction Manager or any
subcontractor, as the case may be, have waived any or all rights of recovery
against any party for losses covered by such policy or due to any breach of
warranty, fraud, action , inaction or misrepresentation by the Construction
Manager or any person acting on behalf of the Construction Manager.

 

5.2           Waiver of Subrogation.  The Construction Manager hereby waives any
and every claim for recovery from the Lessor and the Owner for any and all loss
or damage covered by any of the insurance policies to be maintained under this
Agreement to the extent that such loss or damage is recovered under any such
policy.  Inasmuch as the foregoing waiver will preclude the assignment of any
such claim to the extent of such recovery, by subrogation (or otherwise), to an
insurance company (or other person), the Construction Manager shall give written
notice of the terms of such waiver to each insurance company which has issued,
or which may issue in the future, any such policy of insurance (if such notice
is required by the insurance policy) and shall cause each such insurance policy
to be properly endorsed by the issuer thereof to, or to otherwise contain one or
more provisions that, prevent the invalidation of the insurance coverage
provided thereby by reason of such waiver.

 

--------------------------------------------------------------------------------


 

5.3           Conditions:

 

(1)           Loss Notification:  The Construction Manager shall promptly notify
the Owner of any single loss or event likely to give rise to a claim against an
insurer for an amount in excess of $1,000,000 covered by any insurance
maintained pursuant to this Agreement.

 

(2)           Policy Cancellation and Change: All policies of insurance required
to be maintained pursuant to Sections 1, 2 or 3 shall be endorsed so that if at
any time should they be canceled, or coverage be reduced (by any party including
the insured) which affects the interests of the Owner, the Lessor or any entity
providing financing for the Project (a “Financing Party”) such cancellation or
reduction shall not be effective as to the Owner, the Lessor or any Financing
Party for 60 days, except for non-payment of premium which shall be for 10 days,
after receipt by the Owner and the Lessor of written notice from such insurer of
such cancellation or reduction.

 

(3)           Separation of Interests: All policies (other than in respect to
liability or workers compensation insurance) shall insure the interests of the
Owner and the Lessor regardless of any breach or violation by the Construction
Manager or any other party of warranties, declarations or conditions contained
in such policies, any action or inaction of the Construction Manager or others.

 

(4)           Acceptable Policy Terms and Conditions: All policies of insurance
required to be maintained pursuant to this Agreement shall contain terms and
conditions acceptable to the Owner and the Lessor, in their reasonable
discretion.

 

(5)           Waiver of Subrogation: All policies of insurance to be maintained
by the provisions of this Agreement shall provide for waivers of subrogation in
favor of the Owner and the Lessor.

 

5.4           Evidence of Insurance.   Within thirty (30) days after execution
of the Agreement, and at least 10 days prior to each policy anniversary, the
Construction Manager shall furnish the Owner and the Lessor with
(1) certificates of insurance or binders, in a form acceptable to the Owner and
the Lessor, evidencing all of the insurance required by the provisions of this
Agreement and (2) a schedule of the insurance policies held by or for the
benefit of the Construction Manager and required to be in force by the
provisions of this Agreement.  Such certificates of insurance/binders shall be
executed by each insurer or by an authorized representative of each insurer
where it is not practical for such insurer to execute the certificate itself. 
Such certificates of insurance/binders shall identify underwriters, the type of
insurance, the insurance limits and the policy term and shall specifically list
the special provisions enumerated for such insurance required by this
Agreement.  Upon request, the Construction Manager will promptly furnish the
Owner and its lender with copies of all insurance policies, binders and cover
notes or other evidence of such insurance relating to the insurance required to
be maintained by the Construction Manager.  The schedule of insurance shall
include the name of the insurance company, policy number, type of insurance,
major limits of liability and expiration date of the insurance policies.

 

--------------------------------------------------------------------------------


 

5.5           Reports.   Concurrently with the furnishing of the certification
referred to in Section 4.4, the Construction Manager shall furnish the Owner and
the Lessor with a report of an independent broker, signed by an officer of the
broker, stating that in the opinion of such broker, the insurance then carried
or to be renewed is in accordance with the terms of this Agreement and attaching
an updated copy of the schedule of insurance required by Section 4.4 above.  In
addition the Construction Manager will advise the Owner and the Lessor in
writing promptly of any default in the payment of any premium and of any other
act or omission on the part of the Construction Manager which may invalidate or
render unenforceable, in whole or in part, any insurance being maintained by the
Construction Manager pursuant to this Agreement.

 

5.6           No Duty of Agent to Verify or Review.   No provision of this
Agreement shall impose on the Owner, the Lessor, or any Financing Party any duty
or obligation to verify the existence or adequacy of the insurance coverage
maintained by the Construction Manager, nor shall any of the foregoing parties
be responsible for any representations or warranties made by or on behalf of the
Construction Manager to any insurance company or underwriter. Any failure on the
part of any of the foregoing parties to pursue or obtain the evidence of
insurance required by this Agreement from the Construction Manager and/or
failure of any of the foregoing parties to point out any non-compliance of such
evidence of insurance shall not constitute a waiver of any of the insurance
requirements in this Agreement.

 

5.7           Certificates.   All certificates and policies of insurance and all
notices required pursuant to this Exhibit must be sent to the attention of:

 

Avi Halpert

United Therapeutics Corporation

1110 Spring Street

Silver Spring, Maryland 20910

 

5.8           No Limitation.  The insurance provisions of this Agreement shall
not be construed as a limitation on the Construction Manager’s responsibilities
and liabilities pursuant to the terms and conditions of this Agreement
including, but not limited to, liability for claims in excess of the insurance
limits and coverages set forth herein.

 

Section 6.  Subguard Insurance

 

If approved in writing in advance by Owner, instead of requiring Subcontractors
to provide payment and performance bonds, Construction Manager may provide
Subcontractor Default Insurance (“SDI”) ( the “Subguard Insurance”) to cover its
Subcontractors’ Work and performance on this Project.  Construction Manager
shall provide an “Owner’s Assignment Endorsement” naming the Owner as an
additional insured, and this Endorsement shall become part of the Subguard
Insurance policy.  Such endorsement shall provide that the SDI is assignable
only in the event of the insolvency of the Construction Manager.  Construction
Manager also shall provide a “Lender’s Endorsement” naming the Lessor and any
Financing Party as an additional insured, and

 

--------------------------------------------------------------------------------


 

this Endorsement shall become part of the Subguard Insurance policy.  If a
Subcontractor is not elegible to be covered under the Subguard Insurance, such
Subcontractor shall provide 100% performance and payment bonds. Construction
Manager warrants and represents that no Subcontractor used to perform any part
of the Work will be omitted or excluded from coverage under the Subguard
Insurance (except as noted above) and that the Subguard Insurance shall apply to
all Losses under that policy except as excluded by Exclusions F (nuclear
radiation), G (war), and H (terrorism) thereof.  (For bonded Subcontractors, the
Construction Manager and the Owner shall be named as obligees under the bonds,
and the cost of such bonds shall not increase the GMP.)  The existence of the
Subguard Insurance does not limit the liability of the Construction Manager
under the Contract Documents.  Construction Manager shall give the Owner notice
of any default by a Subcontractor or Supplier in connection with this Project on
which that Subcontractor or Supplier holds a contract with the Construction
Manager, and Construction Manager shall keep Owner fully apprised of the amount
and status of any claims made under the Subguard Insurance policy that may
diminish the limits available to this Project.  Premiums associated with the
Subguard Insurance are included in the GMP, and any additional premium shall not
be paid as a Cost of the Work, unless such additional premium amount is a direct
result of a Change Order for which the Owner is responsible.”

 

OWNER INSURANCE REQUIREMENTS

 

The Owner shall provide the following insurance coverage:

 

Builder’s Risk Insurance. From commencement of construction until Substantial
Completion of the Work, the Owner shall provide Builder’s Risk insurance
covering property damage on an “all risk” basis insuring the Construction
Manager and the Owner, as their interests may appear, and naming the Lessor and
the Owner as loss payees,  including coverage for the perils of earth movement
(including but not limited to earthquake, landslide, subsidence and volcanic
eruption), wind, flood, terrorist acts, if commercially available for similar
operations in the mid-Atlantic region of the United States, at commercially
reasonable cost, a boiler and machinery accidents.

 

(A)     Property Covered: The builder’s risk insurance shall provide coverage
for (i) the buildings, all fixtures, materials, supplies, machinery and
equipment of every kind to be used in, or incidental to, the construction,
(ii) new underground works, sidewalks, paving, site works and excavation works
and landscaping, (iii) the Work, (iv) property of others in the care, custody or
control of the Construction Manager or of a Subcontractor , (v) all preliminary
works and temporary works, (vi) foundations and other property below the surface
of the ground, and (vii) electronic equipment and media.

 

(B)     Additional Coverages: The builder’s risk policy shall insure (i) the
cost of preventive measures to reduce or prevent a loss, (ii) inland transit
with sub-limits sufficient to insure the largest single shipment to or from the
Project site from anywhere within the United States or Canada, (iii) attorney’s
fees, engineering and other consulting costs, and permit fees directly incurred
in order to repair or replace damaged insured

 

--------------------------------------------------------------------------------


 

property, iv) expediting expenses, (v) off-site storage with sub-limits
sufficient to insure the full replacement value of any property or equipment not
stored on the Project site, (vi) the removal of debris, and (vii) demolition and
increased costs of construction due to the operation of building laws or
ordinances in an amount not less than $5,000,000.

 

(C)     Special Clauses: The builder’s risk policy shall include (i) a 72 hour
flood/storm/earthquake clause, (ii) an unintentional errors and omissions
clause, (iii) a requirement that the insurer pay losses within 30 days after
receipt of an acceptable proof of loss or partial proof of loss, (iv) an other
insurance clause making this insurance primary over any other insurance (except
any such builder’s risk policy placed and maintained by the Lessor which covers
the Property) and (v) a clause stating that the policy shall not be subject to
cancellation by the insurer except for non-payment of premium, fraud or material
misrepresentation.

 

(D)     Prohibited Exclusions:  The builder’s risk policy shall not contain any
(i) coinsurance provisions, or (ii) exclusion for loss or damage resulting from
freezing or mechanical breakdown.

 

(E)     Sum Insured: The builder’s risk policy shall (i) be on a completed value
form, with no periodic reporting requirements, (ii) insure 100% of the
replacement value of the Improvements (except with respect to flood and
earthquake, in each case, the policy shall be in an amount not less than
$10,000,000), and (iii) value losses at replacement cost, without deduction for
physical depreciation or obsolescence including custom duties, taxes and fees
(if rebuilt or repaired).

 

(F)     Deductible: The builder’s risk insurance shall have no deductible
greater than $50,000 per occurrence for all coverage.

 

(G)     Payment of Loss Proceeds: The Builder’s Risk policy shall provide that
the proceeds of such policy shall be payable solely to the Lessor and the Owner.

 

(H)     Loss Adjustment and Settlement: A loss under the Builder’s Risk policy
shall be adjusted with the insurance companies, including the filing in a timely
manner of appropriate proceedings, by the Construction Manager, subject to the
approval of the Owner and the Lessor if such loss is in excess of $1,000,000. 
In addition the Construction Manager may in its reasonable judgment consent to
the settlement of any loss, provided that in the event that the amount of the
loss exceeds $1,000,000 the terms of such settlement is concurred with by the
Owner and the Lessor.

 

(I)     Miscellaneous Policy Provisions: The Builder’s Risk policy shall (i) not
include any annual or term aggregate limits of liability except as regards the
insurance applicable to the perils of flood and earth movement and pollutant
clean up of land and water at the Land (project site), (ii) shall not include
coverage for mold conditions, and (iii) include a clause requiring the insurer
to make final payment on any claim within 30 days after the submission of proof
of loss and its acceptance by the insurer.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

OTHER REQUIREMENTS

 

Construction Manager agrees to comply with the provisions of the following
agreements; to the extent the provisions thereof were included in the Agreement:

 

1.     Right of Entry Agreement and all Amendments dated TBD between United
Therapeutics and Montgomery County for access to parking garage #21

2.     Montgomery County Special Inspections (Formerly Complex structures)
agreement for the foundation

3.     Montgomery County Special Inspections (Formerly Complex structures)
agreement for the building

4.     WSSC bond agreements for storm water and sewer connections

5.     WSSC Service Connection permits

6.     Montgomery County Right of Way agreement, Declaration of Easements dated
June 24, 2004

7.     Storm Water Management Inspection and maintenance agreement

8.     Storm Water Management Easement and Right of Way agreement

9.     Sediment Control Permit #231853, when issued

10.   Air and Radiation Management Administration Permit to Construct, when
issued

11.   MDE/WMA Storm water Discharge Permit

12.   Wachovia Financial Agreements

13.   Parking Garage Design Criteria Montgomery County Government Department of
Public Works and Transportation Division of Traffic and Parking Services
REVISED: October 2000

14.   United Therapeutics Monitoring Plan for parking garage dated xxxxxx

15.   Preliminary Geotechnical Engineering Report: Schnabel Engineering

16.   Phase I Geotechnical Engineering Report: Schnabel Engineering dated
April 6, 2004

17.   Phase II Geotechnical Engineering Report: Schnabel Engineering dated
May 2, 2007

18.   Phase II Monthly Water Level Reading Reports dated May 2, 2007, June, 28,
2007, August 6, 2007, etc.

19.   Phase I Environmental Site Assessment; Spring and Cameron Streets Parking
Lot: Schnabel Engineering

20.   Traffic Impact Study: Kimley-Horn and Associates, Inc. dated May 2004

21.   Not Used

22.   Not Used

23.   IPS Fill-Finish Concept Report for Sterile Finishing Facility dated
June 1, 2007.

24.   As Built Drawings and specifications, construction progress photos and
Zahedian Sheeting and Shoring Permit Drawings from construction of 1040 Spring
Street Phase I building. (Transmitted under separate cover.)

25.   Montgomery County DPW&T Garage #21 1967 Ramp Engineering Associates and
Bagley-Soule & Associates drawings. (Transmitted under separate cover.)

26.   Montgomery County DPW&T Garage #21 2007 SK&A and KE Renovation 90%
Coordination Set (Transmitted under separate cover.)

27.   PHR+A United Therapeutics Garage Location Survey dated 11/08/04

 

--------------------------------------------------------------------------------


 

28.   MHG ALTA/ACSM Land Title Survey for United Therapeutics Addition to Silver
Spring dated May 2006

29.   PHR+A Existing Conditions Survey dated 1/18/05

 

2

--------------------------------------------------------------------------------

 

EXHIBIT K

 

FORMS OF CONSTRUCTION MANAGER’S SUBCONTRACT AND PURCHASE ORDER

 

[Construction Manager to furnish forms incorporating changes as agreed to in
accordance with the attached Insertions]

 

--------------------------------------------------------------------------------


 

[g15122kk99i001.jpg]Document A121TMCMc – 2003

 

Amendment No. 1

 

AMENDMENT NO. 1

TO AGREEMENT BETWEEN OWNER AND CONSTRUCTION MANAGER

 

Pursuant to Section 2.2 of the Agreement between Owner and Construction Manager
(and all exhibits thereto) dated February 15, 2007 between United Therapeutics
Corporation (“Owner”) and The Whiting-Turner Contracting Company (“the
Construction Manager”) (the “Contract”) for the Project (as defined in the
Contract), the Owner and Construction Manager establish a Guaranteed Maximum
Price and Contract Time for the Work as set forth below. All terms not defined
herein shall be as defined in the Contract. All terms and conditions of the
Contract not modified by this Amendment shall remain in full force and effect.

 

ARTICLE I  GUARANTEED MAXIMUM PRICE

The Construction Manager’s Guaranteed Maximum Price for the Work, including
(a) the estimated Cost of the Work as defined in Article 6 of the Agreement
portion of the Contract, (b) the Construction Manager’s Fee as defined in
Article 5 of the Agreement portion of the Contract, and (c) the Preconstruction
Services compensation (as described in Exhibit G attached to the Agreement
portion of the Contract), is Sixty One Million Two Hundred Sixty Five Thousand
Six Hundred Seventy Six Dollars ($61,265,676) (the “GMP”). The GMP is for the
performance of the Work (including the preconstruction services) in accordance
with the Contract Documents and the documents listed and attached to this
Amendment and marked Attachments A through C, as follows:

 

(Paragraphs deleted)

Attachment A

GMP Proposal Dated 10/14/08

Attachment B

Notes Qualifications & Assumptions dated 10/14/08

Attachment C

Project Schedule UT-04 dated 5/28/08.

 

(Paragraphs deleted)

It is understood and agreed that the following portions of the Contract have
been superseded by this Amendment:

 

1.

 

Exhibit A: Items 3, 4 & 5

2.

 

Exhibit C: Equipment Matrix

3.

 

Exhibit E: Project Schedule

4.

 

Exhibit G: GMP (Control Budget & Associated NQA’s only).

 

ADDITIONS AND DELETIONS:

The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.

 

This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.

 

Init.

 

/

 

AIA Document A121™CMc – 2003 Amendment No. 1. Copyright © 1991, 1998 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 16:29:14 on
11/11/2008 under Order No.1000355478_1 which expires on 5/7/2009, and is not for
resale.

 

 

User Notes:

(1086662221)

 

1

--------------------------------------------------------------------------------


 

ARTICLE II  CONTRACT TIME

The date of Substantial Completion of the Work established by this Amendment is
November 16, 2009.

 

 

OWNER: United Therapeutics
Corporation

 

CONSTRUCTION MANAGER: The
Whiting-Turner Contracting Company

(Row deleted)

 

 

 

 

 

/s/ John M. Ferrari

 

/s/ Timothy J. Regan

(Signature)

 

(Signature)

 

 

 

John M. Ferrari, CFO

 

Timothy J. Regan, Senior Vice President

(Printed name and title)

 

(Printed name and title)

 

 

 

11/21/08

 

11/14/08

Date

 

Date

 

 

 

/s/ Avi Halpert

 

/s/ Jonathan Hess

ATTEST

 

ATTEST

 

Init.

 

/

 

AIA Document A121™CMc – 2003 Amendment No. 1. Copyright © 1991, 1998 and 2003 by
The American Institute of Architects and The Associated General Contractors of
America. All rights reserved. WARNING: This document is protected by U.S.
Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this document, or any portion of it, may result in severe civil
and criminal penalties, and will be prosecuted to the maximum extent possible
under the law. This document was produced by AIA software at 16:29:14 on
11/11/2008 under Order No.1000355478_1 which expires on 5/7/2009, and is not for
resale.

 

 

User Notes:

(1086662221)

 

2

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

GMP Proposal Dated 10/14/08

 

--------------------------------------------------------------------------------

 

 

 

UT-Phase IIA Office Building and Laboratory Extension

[g15122kk103i001.jpg]

 

10/14/08 revised GMP

 

 

 

United Therapeutics Corp.

 

1040 Spring St., Silver Spring, MD

 

 

 

WT VP : Jonathan Hess

 

Architect: Schick Goldstein Architects

Document Set: Phase IIA 100% CD, Addenda #12-16

 

 

 

DIVISION of WORK

 

 

 

GMP Value

 

Comments

1

 

General Requirements

 

 

 

$

[***]

 

 

2

 

Site work

 

 

 

$

[***]

 

 

3

 

Concrete

 

 

 

$

[***]

 

 

4

 

Masonry

 

 

 

$

[***]

 

 

5

 

Steel & Metals

 

 

 

$

[***]

 

 

6

 

Wood & Plastics

 

 

 

$

[***]

 

 

7

 

Thermal & Moisture Protection

 

 

 

$

[***]

 

 

8

 

Doors & Windows

 

 

 

$

[***]

 

 

9

 

Finishes

 

 

 

$

[***]

 

 

10

 

Specialties

 

 

 

$

[***]

 

 

11

 

Equipment

 

 

 

$

[***]

 

 

12

 

Furnishings

 

 

 

$

[***]

 

 

13

 

Special Construction

 

 

 

$

[***]

 

 

14

 

Conveying Systems

 

 

 

$

[***]

 

 

15

 

Mechanical

 

 

 

$

[***]

 

 

16

 

Electrical

 

 

 

$

[***]

 

 

17

 

Phase 1 Modifications for Temporary Access

 

 

 

$

[***]

 

 

18

 

WT Fill Finish Equipment Allowance

 

 

 

$

[***]

 

See Exhibit D

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL SUBCONTRACTOR COSTS

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Design Contingency

 

0.00

%

$

—

 

Excluded, carried by owner

 

 

Construction Contingency

 

[***]

%

$

[***]

 

 

 

 

Remaining Allowances/Addenda 12-16

 

 

 

$

[***]

 

Biowall Excluded (Other than Noted in Div 22)

 

 

 

 

 

 

 

 

 

 

 

TOTAL SUBCONTRACTOR COSTS

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

General Conditions

 

 

 

$

[***]

 

 

 

 

GC Bond

 

0.00

%

$

—

 

Excluded

 

 

GC Liability Insurance

 

[***]

%

$

[***]

 

 

 

 

GC Fee

 

[***]

%

$

[***]

 

 

 

 

Direct Hire Process Piping Fee

 

[***]

%

$

[***]

 

 

 

 

Direct Hire Structural Steel Fee

 

[***]

%

$

[***]

 

 

 

 

Preconstruction April 2007 - September 2007

 

 

 

$

[***]

 

 

 

 

TOTAL WHITING-TURNER GMP

 

 

 

$

61,265,676

 

 

 

 

 

 

 

 

 

 

 

 

 

Owner Contingency

 

0.00

%

 

 

TBD By United Therapeutics

 

 

Builder’s Risk Insurance

 

0.00

%

 

 

TBD By United Therapeutics

 

 

UT Fill Finish Equipment Allowance

 

 

 

$

[***]

 

Held by UT - See Exhibit D

 

 

 

 

 

 

 

 

 

 

 

TOTAL ESTIMATED PROJECT COSTS

 

 

 

$

[***]

 

 

 

--------------------------------------------------------------------------------


 

[g15122kk103i002.jpg] THE WHITING-TURNER CONTRACTING COMPANY

 

United Therapeutics Phase 2A

10/14/08 revised GMP

Base Building Detail

 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

1   GENERAL REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

 

Temporary Facilities

 

 

 

 

 

 

 

$

[***]

 

 

1

 

Misc. Tools & Supplies

 

23

 

mo

 

$

[***]

 

$

[***]

 

 

1

 

Temp. Road Install (Labor & Material)

 

0

 

ea

 

$

—

 

$

—

 

By Subs if Req’d

1

 

Temp. Road Maintenance

 

0

 

mo

 

$

—

 

$

—

 

By Subs if Req’d

1

 

Building Permit

 

0

 

ea

 

$

—

 

$

—

 

By Owner

1

 

MEP Permit Fees

 

0

 

ea

 

$

—

 

$

—

 

 

1

 

WSSC SDC’s

 

0

 

ea

 

$

—

 

$

—

 

By Owner

1

 

Expediting Bldg Permit

 

0

 

ea

 

$

—

 

$

—

 

By Owner

1

 

Weather Protection Labor

 

17

 

wk

 

$

[***]

 

$

[***]

 

 

1

 

Weather Protection Materials

 

17

 

wk

 

$

[***]

 

$

[***]

 

 

1

 

Special Scaffolding/Shoring

 

0

 

mo

 

$

—

 

$

—

 

By Subs if Req’d

1

 

Cameron Street Lane Closure

 

520

 

hrs

 

$

[***]

 

$

[***]

 

 

1

 

Traffic Control Plan Labor

 

10

 

wks

 

$

[***]

 

$

[***]

 

MC/Comcast Phased Plan

1

 

Traffic Control Plan Materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

MC/Comcast Phased Plan

 

 

Temporary Utilities

 

 

 

 

 

 

 

$

[***]

 

 

1

 

Temp. Heat

 

36

 

rntl. mo.

 

$

[***]

 

$

[***]

 

For temp heater rentals only. Consumption costs by owner

1

 

Tenting Building Prior to Dry In

 

30,120

 

SF

 

$

[***]

 

$

[***]

 

 

1

 

Temp. Light & Power (Consumption)

 

0

 

mo

 

$

—

 

$

—

 

By Owner

1

 

Temp. Plumbing (Consumption)

 

0

 

mo

 

$

—

 

$

—

 

By Owner

1

 

Start up & Comm. Util. Consumption

 

0

 

mo

 

$

—

 

$

—

 

By Owner

1

 

Natural Gas (Consumption)

 

0

 

mo

 

$

—

 

$

—

 

By Owner

1

 

Water Meter - Hydrant 3"

 

4

 

ea

 

$

[***]

 

$

[***]

 

$ [***] / 6 mo. To WSSC

1

 

Rental Toilets / Trailer Plumbing

 

24

 

mo

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hoist Facilities

 

 

 

 

 

 

 

$

[***]

 

 

1

 

Material / Personal Hoist & Scaffold

 

9

 

mo

 

$

[***]

 

$

[***]

 

 

1

 

Temporary Elevators

 

0

 

wk

 

$

—

 

$

—

 

Included in sub cost

1

 

Cranes

 

0

 

mo

 

$

—

 

$

—

 

Included in sub cost

1

 

Scissor Lifts

 

0

 

mo

 

$

—

 

$

—

 

Included in sub cost

1

 

Hoist Operator

 

1560

 

hr

 

$

[***]

 

$

[***]

 

 

1

 

Operator for Elevator

 

0

 

hr

 

$

—

 

$

—

 

Included in sub cost

1

 

Jobsite Signs

 

10

 

ea

 

$

[***]

 

$

[***]

 

 

1

 

Job Radios & Chargers

 

10

 

ea

 

$

[***]

 

$

[***]

 

including maintenance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Protection & Safety

 

 

 

 

 

 

 

$

[***]

 

 

1

 

Safety Labor

 

2080

 

hr

 

$

[***]

 

$

[***]

 

2 Carpenters for 6 Months

1

 

Safety Materials

 

104

 

wk

 

$

[***]

 

$

[***]

 

 

1

 

Safety Incentive

 

110

 

wk

 

$

[***]

 

$

[***]

 

 

1

 

Plant visits QC Inspections Travel

 

5

 

ea

 

$

[***]

 

$

[***]

 

 

1

 

Topping Out Ceremony

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

1

 

Fire Extinguishers

 

24

 

mo

 

$

[***]

 

$

[***]

 

 

1

 

First Aid

 

24

 

mo

 

$

[***]

 

$

[***]

 

 

1

 

Covered Walkway @ Spring: Labor

 

540

 

hr

 

$

[***]

 

$

[***]

 

2 weeks install/ 1 wk remove

1

 

Covered Walkway @ Spring: Materials

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

1

 

Covered Walkway @ Ph 1 Labor

 

180

 

hr

 

$

[***]

 

$

[***]

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Covered Walkway @ Ph 1 Material

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

1

 

Site Fencing

 

0

 

lf

 

$

—

 

$

—

 

Included in sub cost

1

 

Protection of Finishes - Materials

 

99750

 

SF

 

$

[***]

 

$

[***]

 

Wall and Floor Material Only

1

 

Protection of Finishes - Labor

 

2080

 

hr

 

$

[***]

 

$

[***]

 

2 Carpenters for 6 Months

1

 

Watchman/Security Control

 

0

 

hr

 

$

—

 

$

—

 

Included in sub cost

1

 

Flagmen/Traffic Control - Gen. Labor

 

3120

 

hr

 

$

[***]

 

$

[***]

 

1 labor for 1.5 years

1

 

Traffic Control - Consumable Mat’ls

 

78

 

wk

 

$

[***]

 

$

[***]

 

 

1

 

Fire Watch (off hours)

 

1040

 

hr

 

$

[***]

 

$

[***]

 

 

1

 

Protect Existing Garage

 

105

 

lf

 

$

[***]

 

$

[***]

 

 

1

 

Pest Control

 

18

 

Mo

 

$

[***]

 

$

[***]

 

 

1

 

Carpenter Truck for Job

 

78

 

days

 

$

[***]

 

$

[***]

 

 

 

 

Cleaning

 

 

 

 

 

 

 

$

[***]

 

 

1

 

Cleaning Labor (Foreman Only)

 

3120

 

hr

 

$

[***]

 

$

[***]

 

1 labor foreman 1.5 years

1

 

Composite Cleaning Participation

 

3120

 

hr

 

$

[***]

 

$

[***]

 

1 laborer for 1.5 years

1

 

Cleaning Materials

 

24

 

mo

 

$

[***]

 

$

[***]

 

 

1

 

Front end Loader/Forklift

 

0

 

wk

 

$

—

 

$

—

 

By Subs if Req’d

1

 

Trash Chute

 

12

 

mo

 

$

[***]

 

$

[***]

 

 

1

 

Rubbish Removal

 

260

 

ea

 

$

[***]

 

$

[***]

 

 

1

 

Site Cleaning

 

0

 

$

—

 

$

—

 

$

—

 

Included in sub cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total General Requirements

 

 

 

 

 

 

 

$

[***]

 

 

2   SITE WORK

 

 

 

 

 

 

 

 

 

 

 

 

Earthwork

 

 

 

 

 

 

 

$

[***]

 

 

02C

 

Survey/ Grades/ Layout

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #4 to MHG

02A

 

Erosion and Sediment Control - Install

 

—

 

$

—

 

$

—

 

$

—

 

 

2

 

Erosion and Sediment Control - Maintenance

 

18

 

mths

 

$

[***]

 

$

[***]

 

 

2

 

Erosion and Sediment Control - Removal

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

2

 

Site Fencing / Access Gates

 

500

 

lf

 

$

[***]

 

$

[***]

 

 

2

 

Covered Walkway Materials

 

—

 

ls

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Carpenters for Covered Walkway

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Maintain/Relocate Covered Walkway

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Replacement material for Relocated Covered Walkway

 

—

 

LS

 

$

—

 

$

—

 

Transfer to Division 1

02A

 

Temporary Access Road Install and Remove

 

—

 

$

—

 

$

—

 

$

—

 

 

2

 

Temporary Access Road Maintenance / Relocations

 

10

 

months

 

$

[***]

 

$

[***]

 

 

 

 

Dust Control/ Truck Cleaning

 

—

 

$

—

 

$

—

 

 

 

 

2

 

Flagmen

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Traffic Control

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Traffic Barrels

 

—

 

ea

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Signage and Wind-masters

 

—

 

ea

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Labor to Control Sign and Barrels

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Preconstruction Damage Survey

 

n/a

 

n/a

 

n/a

 

$

—

 

Provided By Owner

2

 

Division Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

02A

 

Clear Site

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02A

 

Bulk Cut

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #5 -AccuBid

2

 

Bond for Earthwork

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

02A

 

Bulk Fill

 

—

 

$

—

 

$

—

 

$

—

 

 

02B

 

Shoring and Underpinning Subcontract

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL#01 - Superior

02B

 

Existing Garage Caisson Repairs

 

n/a

 

n/a

 

n/a

 

$

[***]

 

PCO #12

2

 

Cost of Shoring Work Remaining

 

n/a

 

n/a

 

n/a

 

$

[***]

 

PCO #10

02B

 

100% CD’s

 

n/a

 

n/a

 

n/a

 

$

[***]

 

PCO #06-04

02A

 

Fine Grade

 

n/a

 

n/a

 

n/a

 

$

—

 

 

2

 

Remove Hazardous Materials

 

n/a

 

n/a

 

n/a

 

$

—

 

None Included

2

 

Rock Excavation

 

24

 

hr

 

$

[***]

 

$

[***]

 

 

2

 

Dewatering / Permanent Pumping/Maintenance

 

6

 

mths

 

$

[***]

 

$

[***]

 

Incl piping, fitters, pumps + O&P + $[***] maintenance

02A

 

Haul Spoils for Caissons, Grade Beams, and Pits

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Site Utilities

 

 

 

 

 

 

 

$

[***]

 

 

02A

 

Storm Repair EX-10 and Remove EX-17

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL#6 - Accubid

2

 

Clean & Maintain Sediment Tank

 

3

 

ea

 

$

[***]

 

$

[***]

 

PCO #11

02A

 

Credit for Water Line Relocation not required. Includes RWST, and accessories

 

1

 

ls

 

$

([***]

)

$

([***]

)

PCO #02

 

 

Storm Structures

 

n/a

 

n/a

 

n/a

 

$

—

 

 

15A

 

Existing Garage Drain Support

 

n/a

 

n/a

 

n/a

 

$

—

 

Carried in 15A

02A

 

8" Sanitary Piping - Cast Iron

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Sanitary Manholes

 

n/a

 

n/a

 

n/a

 

$

—

 

 

15A

 

Water Feature Supply Line and Back-Flow Prevention

 

n/a

 

n/a

 

n/a

 

$

—

 

ARL #15

02A

 

Reroute 8" Existing Water Line

 

n/a

 

n/a

 

n/a

 

$

—

 

See Credit Above

02A

 

Test Pit and Patch Street

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02A

 

Thrust Blocks

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02A

 

Fire Hydrant Rework

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Reroute Existing Natural Gas

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Telecomm/Data Ductbank (Conduits)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02A

 

Site Lighting and Power for Water Feature

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Concrete Electrical Transformer Vault

 

n/a

 

n/a

 

n/a

 

$

—

 

Below in 16D

 

 

Rig and Set Transformer Vault

 

n/a

 

n/a

 

n/a

 

$

—

 

Below in 16D

2

 

Site Primary Distribution - Power Ductbank

 

n/a

 

n/a

 

n/a

 

$

—

 

Below in 16D

02A

 

Remove Existing Gas, Water, and Storm

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02A

 

Excavation and Backfill - Site Utilities

 

n/a

 

n/a

 

n/a

 

$

—

 

 

2

 

Flagmen

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Traffic Control

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Core Drill, Link Seal and Waterproofing for Penetrations

 

2

 

ea

 

$

[***]

 

$

[***]

 

 

16D

 

Montgomery County/Comcast Utils.

 

1

 

ls

 

$

[***]

 

$

[***]

 

MC / Comcast Work in excess of $[***]K allow in ARL # 14

16

 

Layout/Offsets/Util Loc./Expediting

 

1

 

ls

 

$

[***]

 

$

[***]

 

For MC / Comcast Work

16

 

Milling and Paving for MC / Comcast

 

1

 

ls

 

$

[***]

 

$

[***]

 

Only have 3' patch infill

 

4

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Landscaping for MC / Comcast

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

16

 

Striping for MC / Comcast

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

16

 

Sidewalk Repair

 

3,975

 

SF

 

$

[***]

 

$

[***]

 

Only have 3' patch infill

16

 

Apron Repair

 

1,250

 

SF

 

$

[***]

 

$

[***]

 

Only have 10’ patch infill

16

 

Final Bends to MC / Comcast Poles

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

16

 

Remediation for MC and Comcast Work

 

1

 

ea

 

$

[***]

 

$

[***]

 

Reset Vault Lids, Util MH Elevations

16D

 

PEPCO Utilities & Streetlights

 

n/a

 

n/a

 

n/a

 

$

[***]

 

Includes Bond, ARL # 14

2

 

Additional Work for WGL

 

1

 

ls

 

$

[***]

 

$

[***]

 

Link/Core/Dig

16

 

Additional Street Light Conduit / Hand Holes

 

2

 

ea

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Hardscape/Landscape

 

 

 

 

 

 

 

$

[***]

 

 

07C

 

Edging

 

n/a

 

n/a

 

n/a

 

$

—

 

In Green Roof Package

07C

 

VM #64 - Alternate Edging Type

 

n/a

 

n/a

 

n/a

 

$

—

 

 

2

 

Asphalt Repair adjacent curbs

 

733

 

sy

 

$

[***]

 

$

[***]

 

 

02F

 

Silver Spring Standard Basket Weave

 

n/a

 

n/a

 

n/a

 

 

 

 

02E

 

Concrete - Sidewalks

 

n/a

 

n/a

 

n/a

 

 

 

 

02E

 

Site Concrete Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

02E Bid Analysis

02E

 

Concrete - Curb & Gutter

 

n/a

 

n/a

 

n/a

 

 

 

 

02E

 

Concrete - Retaining Walls and Stairs

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

02E COWR

 

 

 

 

 

 

 

 

 

 

2

 

Concrete Coolant for Hot Weather Pours

 

220

 

cy

 

$

[***]

 

$

[***]

 

 

2

 

Sawcut existing Phase I Footer to Install Planter per A5.25

 

100

 

lf

 

$

[***]

 

$

[***]

 

 

2

 

De-mucking & De-watering for this work (Pump, Bobcat, Operator, Laborer) 3 days
total. Excludes haul off of material

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

2

 

Adjustment of existing utilities (2 fitters * $[***]/hr * 2 days + $[***]
materials)

 

1

 

ls

 

$

[***]

 

$

[***]

 

Existing manholes, valve covers, etc

2

 

Concrete Pads for Benches on Terraces (4 benches * 3 posts * $[***]/EA)

 

12

 

ea

 

$

[***]

 

$

[***]

 

 

2

 

Expansion Joint & Caulking at Curb & Gutter (550LF * $[***]/LF)

 

550

 

lf

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02F

 

Hardscape Package

 

n/a

 

n/a

 

n/a

 

$

[***]

 

02F Bid Analysis

02F

 

VM #5 - Standard Shape Ext Granite

 

n/a

 

n/a

 

n/a

 

$

—

 

Radiuses only at AA through KK

02F

 

Cobblestone Paving

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Bio - Walk Art

 

n/a

 

n/a

 

n/a

 

$

—

 

Etching by others

02F

 

Bio-Walk of Fame

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02F

 

Granite Steps

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02F

 

2" Granite Veneer on Retaining Walls

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02F

 

5" Granite Veneer on Retaining Walls

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

02F-COWR

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Additional Mobilization

 

1

 

ea

 

$

[***]

 

$

[***]

 

To complete pavers work at covered walkway

2

 

Temp Protection

 

6,600

 

sf

 

$

[***]

 

$

—

 

Of Hard Scape - Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

07A

 

Waterproof Retaining Walls for Planting Beds

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02F

 

Compacted Aggregate under pavers

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02F

 

Compacted Aggregate in Planting Beds

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Landscaping

 

n/a

 

n/a

 

n/a

 

$

[***]

 

02D Bid Analysis

 

 

02D COWR

 

 

 

 

 

 

 

 

 

 

2

 

Additional mobilization(s) to install sleeves for irrigation ($[***]/EA)

 

4

 

ea

 

$

[***]

 

$

[***]

 

 

2

 

Soil Mock up

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

2

 

Composite Cleanup Crew

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

2

 

Perimeter excavation protection at soil panels (2 laborers * 2hr/day * 2 weeks
+$[***] materials)

 

1

 

ls

 

 

 

$

[***]

 

Incl guardrails, signage

2

 

Attic Stocks / Parts

 

1

 

ls

 

 

 

$

[***]

 

Landscaping parts

2

 

Shop Drawings - Stone Cladding Final Stamped Dwgs

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

2

 

Protection of Tree Boxes

 

2,500

 

sf

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Planting - Trees (2.5" - 3" cal.)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Honeylocust

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Northern Red Oak

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Planting - Trees (8' - 10' tall) Street Trees

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Planting - Trees (12' - 14' tall) - River Birch

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Planting - Seed/Sod

 

n/a

 

n/a

 

n/a

 

$

—

 

 

07C

 

Planting - Bamboo - 5 gal size (at Roof Terraces)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

07C

 

Planting - Grasses

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Japanese Sedge - 1 qt size

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Oriental Fountain Grass - 1 qt size

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Planting - Perennials

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Daylily - 1 gal size

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Siberian Iris “Caesar’s Brother” - 1 gal size

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Siberian Iris “Cambridge” - 1 gal size

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Siberian Iris “Butter and Sugar” - 1 gal size

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Gayfeather/Blazing Star - 1 qt size

 

n/a

 

n/a

 

n/a

 

$

—

 

 

07C

 

Perennials at 5th, 6th & 7th floor Terraces

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Mulch

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Irrigation system

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Ground Level - PVC Piping for irrigation system

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

6

--------------------------------------------------------------------------------

 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

02D

 

Ground Level - Drip tubing for irrigation system

 

n/a

 

n/a

 

n/a

 

$

—

 

 

15A

 

Backflow preventer, valves, water tap for irrigation

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Hand Holes

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02D

 

Irrigation Controls and Conduit

 

n/a

 

n/a

 

n/a

 

$

—

 

 

2

 

Additional Landscaper Mobilization for Planting Schedule.

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Sculptural Seating Elements

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Tables, Chairs, Benches

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Site Amenities - Café Tables

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Site Amenities - Dining Tables

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Site Amenities - Dining Chair

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Site Amenities - Low Tables

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Site Amenities - 6' Benches

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

6th Floor Terrace Curved Benches

 

n/a

 

n/a

 

n/a

 

$

—

 

 

2

 

Connections for Planter Drain Tile

 

10

 

ea

 

$

[***]

 

$

[***]

 

 

6A

 

6th Floor Terrace Benches with Backs

 

n/a

 

n/a

 

n/a

 

$

—

 

06A Bid Analysis

02D

 

Ground Level Benches

 

n/a

 

n/a

 

n/a

 

$

—

 

02D Bid Analysis

2

 

Site Amenities - Custom Curved Argentinean Benches

 

100

 

lf

 

$

[***]

 

$

[***]

 

 

07C

 

Planters - Small

 

n/a

 

n/a

 

n/a

 

$

—

 

In 07C

07C

 

Planters - Medium

 

n/a

 

n/a

 

n/a

 

$

—

 

 

07C

 

Planters - Large

 

n/a

 

n/a

 

n/a

 

$

—

 

 

07C

 

Planters - Largest

 

n/a

 

n/a

 

n/a

 

$

—

 

 

07C

 

VE #7 IAP Planters

 

n/a

 

n/a

 

n/a

 

$

—

 

This was not realized

02G

 

Site Amenities - Water Feature

 

n/a

 

n/a

 

n/a

 

$

[***]

 

02G Bid Analysis

02G

 

SS Coping at Water Feature

 

n/a

 

n/a

 

n/a

 

$

—

 

Fountain is Non Hobbs Equipment

02G

 

VM #6 - Water Feature Savings

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02G

 

Custom SS Curved Trench Drain and Grate as Shown

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02G

 

Bowl for Fountain

 

n/a

 

n/a

 

n/a

 

$

[***]

 

Hard Bid - Fountaincraft

02G

 

Install Bowl for Fountain

 

n/a

 

n/a

 

n/a

 

$

[***]

 

Hard Bid - Fountaincraft

02G

 

Foundation slab for Fountain

 

12

 

cy

 

$

[***]

 

$

[***]

 

 

02G

 

P&P Bond

 

n/a

 

n/a

 

n/a

 

$

[***]

 

Fountaincraft Bond

02G

 

Curved TrenchDrain at Fountain

 

40

 

lf

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Granite Flooring in Elev 1 & 2

 

2

 

cabs

 

$

[***]

 

$

[***]

 

Granite for Elevator Floors

2

 

Site Amenities - Bike Rack

 

n/a

 

n/a

 

n/a

 

$

—

 

02D Bid Analysis

2

 

Site Amenities - Trash Cans

 

n/a

 

n/a

 

n/a

 

$

—

 

02D Bid Analysis

2

 

Final Cleaning

 

92760

 

sf

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sitework

 

 

 

 

 

 

 

 

$

[***]

 

 

3    CONCRETE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foundation to 1st Level

 

 

 

 

 

 

 

$

[***]

 

 

03B

 

Caissons

 

820

 

cy

 

$

[***]

 

$

[***]

 

ARL #2 - Eastern

03B

 

Rebar for Caissons

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03B

 

Rock Excavation for Caissons

 

n/a

 

n/a

 

n/a

 

$

[***]

 

PCO #03

03B

 

Caisson Cans

 

n/a

 

n/a

 

n/a

 

$

[***]

 

PCO #01

 

7

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

03B

 

Adjusted Caisson Depths

 

n/a

 

n/a

 

n/a

 

$

([***]

)

PCO #07

03B

 

100% Docs - Reduced Caissons

 

n/a

 

n/a

 

n/a

 

$

([***]

)

PCO #06-01

03A

 

Concrete Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #12 - M&L

03A

 

100% Drawings

 

n/a

 

n/a

 

n/a

 

$

[***]

 

PCO #06-02

03A

 

Fill under Ramp

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Perimeter Foundation drain

 

n/a

 

n/a

 

n/a

 

$

—

 

Previously in 15A

03A

 

Elevator #1 - Pit Walls

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Elevator #1 - Mat Slab

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Elevator #2 - Pit Walls

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Elevator #2 - Mat Slab

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Elevator #3 - Pit Walls

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Elevator #3 - Mat Slab

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Retaining wall @ perimeter 12"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Slab on grade - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Elevated Slab - Drive and Pedestrian Ramps - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 24" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Walk Ramp Premium

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Housekeeping Pads 4"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

07A

 

2" Geo Composite Drainage Panels

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1st to Above PH

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Retaining Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Shear Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Shear Walls - 12"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Curved

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

VM #2 - Reduce Concrete Finish

 

n/a

 

n/a

 

n/a

 

$

—

 

Industrial Concrete Finish only

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 24" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Drop Panels - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2nd to 3rd Level

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Shear Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Shear Walls - 12"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 24" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Drop Panels - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3rd to 4th Level

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Shear Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Shear Walls - 12"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Curved

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 24" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Drop Panels - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Walk Ramp Premium

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4th to 5th Level

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Shear Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Shear Walls - 12"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 24" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Drop Panels - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5th to 6th Level

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Shear Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Shear Walls - 12"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Curved

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 24" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Drop Panels - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8" & 9"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6th to 7th Level

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Shear Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Curved

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8"x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 18" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 24" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Drop Panels - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7th to PH

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Shear Walls - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Curved

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 16" Round

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Drop Panels - 5"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 9"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Penthouse to Penthouse Roof

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Above Penthouse Roof

 

 

 

 

 

 

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 8" x 18" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 12" x 24" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Columns - 22" x 22" Square

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8" 9' N - S extension 7th

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Additional 8" Concrete @ 9' N - S extension 8th

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Penthouse Roof to Top of Screenwall Level

 

 

 

 

 

 

$

—

 

 

03A

 

Curbs

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Beams - Straight

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete - Elevated Deck - 8"

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Miscellaneous Concrete

 

 

 

 

 

 

 

$

[***]

 

 

02C

 

Survey/ Grades/ Layout

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Concrete Fills, Curbs & Toppings

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Tower Crane - Erect, Rent, Operate, Dismantle

 

n/a

 

n/a

 

n/a

 

$

—

 

 

3

 

Weather Protection - Admixtures/ Ice

 

2,750

 

cy

 

$

[***]

 

$

[***]

 

 

3

 

Traffic Control

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

3

 

Flagmen

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

3

 

Perimeter Protection/ Opening Protection

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

3

 

Site / Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

03A

 

Stair Pan Fill

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Precast Stairs

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Tower Crane Foundation

 

n/a

 

n/a

 

n/a

 

$

—

 

 

03A

 

Architectural Finishing of Concrete Columns

 

n/a

 

n/a

 

n/a

 

$

—

 

 

3

 

Stair Protection

 

36

 

flights

 

$

[***]

 

$

[***]

 

 

3

 

Swing Radius Protection

 

 

 

 

 

 

 

$

—

 

excluded

3

 

Concrete adjustments for CW tolerance conflicts

 

400

 

hrs

 

$

[***]

 

$

[***]

 

 

3

 

Water at floors for wet cure / clean-up

 

9

 

flrs

 

$

[***]

 

$

[***]

 

 

3

 

Protection of Industrial Concrete Surfaces

 

—

 

sf

 

$

—

 

$

—

 

Transfer to Division 1

3

 

Concrete Pit for Conduit Raceway @ Switchgear

 

120

 

sf

 

$

[***]

 

$

[***]

 

 

03A

 

PCO #26 North Wall Mods Ductbank Conflict

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

03A

 

Finishing Exposed Concrete Beams/ Surfaces

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Architectural Pre Cast

 

 

 

 

 

 

 

$

[***]

 

 

04B

 

Precast Concrete (Straight)

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL 25R1

04B

 

Additional Precast @ 9' N - S extension 7th - 10th

 

n/a

 

n/a

 

n/a

 

 

 

 

04B

 

Additional Precast @ New Penthouse Higher Level

 

n/a

 

n/a

 

n/a

 

 

 

 

4

 

Temp Heat/Weather Protection

 

n/a

 

n/a

 

n/a

 

$

—

 

 

4

 

Flashing/Caulking/Sealing around Panels

 

69

 

ea

 

$

[***]

 

$

[***]

 

 

4

 

Composite Cleanup Crew

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

4

 

Patching of lifting lugs/touchup

 

138

 

ea

 

$

[***]

 

$

[***]

 

 

4

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

Total Concrete & Pre-Cast

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4   MASONRY

 

 

 

 

 

 

 

 

 

 

02F

 

Granite Wall Panels

 

n/a

 

n/a

 

n/a

 

$

—

 

 

04A

 

8" CMU walls at shafts, bathrooms, cellar partitions

 

n/a

 

n/a

 

n/a

 

$

—

 

 

04A

 

8" CMU - interior partitions

 

n/a

 

n/a

 

n/a

 

$

[***]

 

04A Bid analysis

04A

 

8" CMU - exterior backup wall

 

n/a

 

n/a

 

n/a

 

$

—

 

 

04A

 

Lintels

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

04A- COWR

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Temp Heat/Weather Protection

 

4

 

mths

 

$

[***]

 

$

[***]

 

 

4

 

Grout Frames & Sills

 

70

 

ea

 

$

[***]

 

$

[***]

 

 

4

 

Additional Scaffolding

 

100

 

lf

 

$

[***]

 

$

[***]

 

 

4

 

Electric Hook-up

 

9

 

ea

 

$

[***]

 

$

[***]

 

 

4

 

Flagmen & Traffic Control

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

4

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

4

 

RFI # 194 - Wall Changes

 

50

 

SF

 

$

[***]

 

$

[***]

 

 

 

 

Total Masonry

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5   STEEL & METALS

 

 

 

 

 

 

 

 

 

 

 

 

Structural Steel

 

 

 

 

 

 

 

$

[***]

 

 

02C

 

Survey/ Grades/ Layout

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Structural Steel Beams

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #24

05A

 

Structural Steel Connections

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Structural Steel Moment Connections

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

VM #75 - Added support for Cooling Tower Height

 

 

 

 

 

 

 

 

 

 

05A

 

Structural Steel Miscellaneous Items

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Metal Roof Deck - 1-1/2"

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

05A - COWR

 

 

 

 

 

 

 

 

 

 

5

 

Burn Permit

 

2

 

ea

 

$

[***]

 

$

[***]

 

 

5

 

Fire Watch

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

5

 

Flagmen

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

5

 

Final Cleaning

 

n/a

 

n/a

 

n/a

 

$

—

 

 

5

 

Black Iron for Wood Ceiling

 

15

 

tons

 

$

[***]

 

$

[***]

 

 

5

 

Framing around roof openings

 

5

 

tons

 

$

[***]

 

$

[***]

 

 

5

 

Misc. Skin Support Steel

 

5

 

tons

 

$

[***]

 

$

[***]

 

 

5

 

Misc. Steel at Slab Penetrations

 

7.5

 

tons

 

$

[***]

 

$

[***]

 

 

5

 

GC Fee on Direct Hire Work

 

n/a

 

n/a

 

n/a

 

$

—

 

Included in Front

5

 

Safety Floor at Open Shafts / Maint.

 

230

 

ea

 

$

[***]

 

$

[***]

 

 

5

 

Misc. Steel for Equip. Lifting/Hoists

 

6

 

tons

 

$

[***]

 

$

[***]

 

 

 

 

Miscellaneous Metals

 

 

 

 

 

 

 

$

—

 

 

05A

 

Steps for Cooling Towers

 

n/a

 

n/a

 

n/a

 

 

 

3 shown

05A

 

Steel Support for Metal Panels

 

n/a

 

n/a

 

n/a

 

 

 

 

5

 

Support Steel for Mechanical Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

 

16D

 

Grate for Transformer Vault

 

n/a

 

n/a

 

n/a

 

$

—

 

Included in 16D

05A

 

Miscellaneous Steel - Masonry wall clips, angles

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Miscellaneous Steel - Bathroom Countertop Supports

 

n/a

 

n/a

 

n/a

 

 

 

 

5

 

Window Cleaning Anchors

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Roof Ladders

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Roof Hatch

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Shipmans’ Ladder

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Mezzanine steel and grating 4th floor

 

n/a

 

n/a

 

n/a

 

 

 

 

09A

 

Expansion Joint Cover Assemblies

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Elevator Pit Ladders

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Metal Stairs

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Flights with less than 10 risers

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Flights with 10 to 17 risers

 

n/a

 

n/a

 

n/a

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

05A

 

Flights with more than 17 risers

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

Handrails @ Stairs - Straight (Ptd. Steel)

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

VM #9 - Wood At stairs in Lieu of S.S.

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

Atrium Stair

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

Atrium Stairs Stone Treads

 

n/a

 

n/a

 

n/a

 

 

 

 

5

 

Final Cleaning

 

n/a

 

n/a

 

n/a

 

$

—

 

Included above

5

 

Flagmen & Traffic Control

 

n/a

 

n/a

 

n/a

 

$

—

 

Included above

5

 

Firewatch

 

n/a

 

n/a

 

n/a

 

$

—

 

Included above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ornamental Metals

 

 

 

 

 

 

 

$

[***]

 

 

05B

 

Ornamental Metals Package

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL 18R2

05B

 

Sun Control Trellis

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

6th Floor Terrace Trellis by “Green Screen”

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

6th Floor Terrace Trellis Support

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

7th Floor Gazebo

 

n/a

 

n/a

 

n/a

 

 

 

 

07D

 

Cladding on Trellis - Kanalco

 

n/a

 

n/a

 

n/a

 

$

—

 

07D - Bid analysis

05B

 

SS Glazed Wall Lobby

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

SS Column Cove Bases (Curved)

 

n/a

 

n/a

 

n/a

 

 

 

 

05B

 

VM #10 Reduce Quantities of S.S. Base

 

n/a

 

n/a

 

n/a

 

 

 

VM was not shown in docs

09A

 

VM #12A - Changed Column wraps to Covers in lieu of drywall

 

n/a

 

n/a

 

n/a

 

$

—

 

Included in 09A Award

05B

 

VM #13 - Use Painted Steel hand rail in lieu of S.S.

 

n/a

 

n/a

 

n/a

 

$

—

 

 

05B

 

SS Cove Base @ Lobby

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

05B - COWR

 

 

 

 

 

 

 

 

 

 

5

 

Caulking at SS Glass Walls at Lobby

 

430

 

sf

 

$

[***]

 

$

[***]

 

 

5

 

Concrete at SS Bollards

 

4

 

ea

 

$

[***]

 

$

[***]

 

 

5

 

Core Drilling for Embeds ($[***]/EA * 40)

 

40

 

ea

 

$

[***]

 

$

[***]

 

 

5

 

Composite Crew

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

5

 

Blocking for Shoe Organizer

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

5

 

Temp Guardrails at Stair #9 (2 carp *$[***]/hr * 2days + $[***] materials)

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

5

 

Stair Protection - Stair #9

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

5

 

Firewatch

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

5

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

5

 

Flagmen & Traffic Control

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

5

 

16ga SS Gowning Benches (6) per A1.2F, (4) per A1.3F

 

10

 

ea

 

$

[***]

 

$

[***]

 

Hard Bid

5

 

16ga SS Shoe Organizer (1) per A1.2F

 

1

 

ea

 

$

[***]

 

$

[***]

 

Hard Bid

5

 

MoCo Burn Permit ($[***]/yr per trade)

 

2

 

ea

 

$

[***]

 

$

[***]

 

 

5

 

Escalation

 

—

 

%

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Steel & Metals

 

 

 

 

 

 

 

 

$

[***]

 

 

 

13

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

6   WOOD & PLASTICS

 

 

 

 

 

 

 

 

 

 

06A

 

Rough Blocking

 

n/a

 

n/a

 

n/a

 

 

 

 

09A

 

Plywood Backing in Tele/Data Room

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Custom wood Reception Desk with 1" Granite top

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Reception Desk Side Cabinet with 1" Granite top

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Wd Base Cab with 1" Gnte Top - at Conf Rooms

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Mail and Copy Room Millwork

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Kitchenette - Base Cabinets

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Kitchenette - Countertops

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Kitchenette - Wall Cabinets

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Bathroom Countertops

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Coat Closet Rod & Shelf ( Large )

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Coat Room Millwork - 6th Floor -

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Credenza - Built in

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Work Area Millwork - 5th floor- Allowance

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Curved Work Surface

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Library - Millwork

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

High Density File Room  - Millwork

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

Millwork / DFH / Interior Glazing Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #27

06A

 

Wood Ceilings

 

n/a

 

n/a

 

n/a

 

 

 

 

6

 

Final Cleaning

 

n/a

 

n/a

 

n/a

 

 

 

 

06A

 

4" Thick Curved Wood Bench

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

06A COWR

 

 

 

 

 

 

 

 

 

 

6

 

Temporary Wall & Door Protection

 

142

 

ea

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Composite Crew (2 laborers * $[***]/hr * 16hr/wk * 45wks)

 

—

 

hr

 

$

—

 

$

—

 

06A Bid Analysis - Transfer to Division 1

6

 

Support Steel for Granite Bench in Shower

 

0.125

 

ton

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Cut Holes in Millwork for Elec/Sprinkler ($[***]/EA)

 

100

 

ea

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Storage of Doors and Frames for 1 week delivery (includes storage and labor to
shake out delivery trucks, stack material, and load on truck to deliver to site)

 

1

 

ls

 

$

[***]

 

$

[***]

 

06A Bid Analysis - Hard Bid

6

 

Construct Room for Hardware (Studs/plywood, shelving, door, labor) (2 carpenters
@ 2 days + $[***] materials)

 

1

 

ls

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Blocking/install for Owner Furnished TV’s, mounting bracket excluded. (8 total)

 

8

 

ea

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Door #114

 

1

 

ea

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

RFI #199 - Back Painted Glass

 

1

 

ls

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Countertops per A4.4F in rooms 357 and 417 (32LF * $[***]/LF)

 

n/a

 

n/a

 

n/a

 

$

—

 

Incl in ARL #27

6

 

Removal of existing Phase I window wall at north side 1st floor lobby

 

80

 

sf

 

$

[***]

 

$

[***]

 

06A Bid Analysis

 

14

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Glass Markerboards (7 total incl alum tray)

 

7

 

ea

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Support Steel for floating cabinets and shelving and SS tops in isolator Rm.

 

16

 

ea

 

$

[***]

 

$

[***]

 

06A Bid Analysis

6

 

Openings 007A and 707A

 

2

 

ea

 

$

[***]

 

$

[***]

 

06A Bid Analysis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Wood & Plastics

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7   THERMAL & MOISTURE PROTECTION

 

 

 

 

 

 

 

07A

 

Waterproofing @ Basement Foundation Walls

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #17

07A

 

VM #14 - Utilize Pre-Proof

 

n/a

 

n/a

 

n/a

 

 

 

 

07A

 

Waterproofing at Transformer Vault

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Insulation Board Basement Foundation Walls

 

n/a

 

n/a

 

n/a

 

 

 

 

07A

 

Waterproofing basement slab

 

n/a

 

n/a

 

n/a

 

 

 

 

07A

 

Waterproofing/Insulation 1st floor plaza

 

n/a

 

n/a

 

n/a

 

 

 

 

07A

 

Waterproofing @ Elevator Pits

 

n/a

 

n/a

 

n/a

 

 

 

 

07A

 

Waterproofing Skin Substrate

 

n/a

 

n/a

 

n/a

 

 

 

 

09A

 

Insulation at Garage Ceiling

 

n/a

 

n/a

 

n/a

 

 

 

 

07C

 

Roof - Membrane & Insulation

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #22

07C

 

Gravel at Terraces

 

n/a

 

n/a

 

n/a

 

 

 

 

07C

 

Wood Decking

 

n/a

 

n/a

 

n/a

 

 

 

 

07C

 

VM #15 - Concrete Paver in lieu of IPE

 

n/a

 

n/a

 

n/a

 

 

 

 

07C

 

VM #16 - Alternate Concrete Paver @ Roof

 

n/a

 

n/a

 

n/a

 

 

 

 

07C

 

Pavers on Roof at 7th Floor Terrace

 

n/a

 

n/a

 

n/a

 

 

 

 

07C

 

Green Roof

 

n/a

 

n/a

 

n/a

 

$

—

 

07C Bid Analysis

07C

 

Flood Test Green Roofs

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07D

 

Zinc Panels Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #21 - incl louvers

07D

 

Zinc Panels

 

n/a

 

n/a

 

n/a

 

$

—

 

07D - Bid analysis

07D

 

VM #17A - Add for Composite Panels

 

n/a

 

n/a

 

n/a

 

$

—

 

07D - Bid analysis

07E

 

Allowance for Flashings @ Roof

 

n/a

 

n/a

 

n/a

 

 

 

 

7

 

Temporary Roof Protection

 

n/a

 

n/a

 

n/a

 

 

 

 

07E

 

Gutters & Down spouts

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Flue Shroud-Stainless Steel exhaust pipe covers

 

n/a

 

n/a

 

n/a

 

 

 

 

07E

 

Terracotta Rain Screen system Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL 23

07E

 

Terracotta Rain Screen system (Curved)

 

n/a

 

n/a

 

n/a

 

 

 

 

07E

 

VM #33 Terracotta Soffit

 

n/a

 

n/a

 

n/a

 

 

 

 

08A

 

Metal Panel Sun Screen

 

n/a

 

n/a

 

n/a

 

 

 

 

7

 

Final Cleaning

 

n/a

 

n/a

 

n/a

 

 

 

 

07F

 

Spray on Fire Proofing

 

n/a

 

n/a

 

n/a

 

$

[***]

 

Hard Bid

7

 

Interior Caulking

 

n/a

 

n/a

 

n/a

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Flagmen & Traffic Control

 

n/a

 

n/a

 

n/a

 

 

 

 

7

 

Fire Safing and Firestopping

 

200

 

crew hr

 

$

[***]

 

$

[***]

 

 

 

 

07A COWR

 

 

 

 

 

 

 

 

 

 

7

 

Composite Crew Clean up

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

7

 

OT (4 mechanics/1 foreman * 1 day/wk *14 wks)

 

140

 

Crew Hr

 

$

[***]

 

$

[***]

 

07A Bid Analysis

7

 

Temporary Weather Protection during curing for foundation w/p

 

n/a

 

n/a

 

n/a

 

$

—

 

 

7

 

Patching of W/P for Penetrations ($[***]/EA)

 

50

 

ea

 

$

[***]

 

$

[***]

 

07A Bid Analysis

7

 

Pressure cleaning concrete prior to application of traffic coating. (2 mechanics
* 2 days + pressure washer)

 

1

 

ls

 

$

[***]

 

$

[***]

 

07A Bid Analysis

7

 

Temporary Heat/Weather Protection to install product in winter for skin w/p
(i.e. heaters, tenting, etc.)

 

3

 

mo

 

$

[***]

 

$

[***]

 

07A Bid Analysis

7

 

Patching of MEP Penetrations ($[***]/EA)

 

50

 

ea

 

$

[***]

 

$

[***]

 

07A Bid Analysis

7

 

Temporary Patching of Phase I W/P behind metal panels (2 mechanics for 1 week +
$[***] materials)

 

1

 

ls

 

$

[***]

 

$

[***]

 

07A Bid Analysis

 

 

07C COWR

 

 

 

 

 

 

 

 

 

 

7

 

Roof Protection on Completed Roofing at General Traffic Areas/Material Hoist

 

9,700

 

sf

 

$

[***]

 

$

[***]

 

07C Bid analysis

7

 

Floor Prep - Sweeping, cleanup prior to roofing

 

160

 

hrs

 

$

[***]

 

$

[***]

 

07C Bid analysis

7

 

Composite Crew Clean up

 

—

 

ea

 

$

—

 

$

—

 

Transfer to Division 1

7

 

OT (6 mechanics/1 foreman * 1 day/wk *20 wks) to get weathertight

 

20

 

Crew Day

 

$

[***]

 

$

[***]

 

07C Bid analysis

7

 

RFI #30 - Design Costs for SS Planters

 

80

 

hr

 

$

[***]

 

$

[***]

 

07C Bid analysis

7

 

Stainless Steel Planters

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid

7

 

Exterior Caulking

 

12,320

 

sf

 

$

[***]

 

$

[***]

 

07C Bid analysis

7

 

Flashings at Roof

 

50

 

ea

 

$

[***]

 

$

[***]

 

07C Bid analysis

7

 

Flagmen & Traffic Control

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

7

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07D COWR

 

 

 

 

 

 

 

 

 

 

7

 

Penetrations thru Zinc Panels ($[***]/ea)

 

50

 

ea

 

$

[***]

 

$

[***]

 

07D Bid Analysis

7

 

Engineered Scaffolding at 6th Floor to reach Soffit Panels at PV roof R12-R13 if
can’t reach with manlift from plaza

 

3

 

floors

 

$

[***]

 

$

[***]

 

07D Bid Analysis

7

 

Touchup

 

1,004

 

sf

 

$

[***]

 

$

[***]

 

07D Bid Analysis

7

 

Hookup Welders (2) (2 elec * 16hr)

 

32

 

hr

 

$

[***]

 

$

[***]

 

07D Bid Analysis

7

 

Stamped Final Zinc Panel Drawings

 

40

 

hr

 

$

[***]

 

$

[***]

 

07D Bid Analysis - Letter only to cover drawing

7

 

Composite Cleanup Crew

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

16

--------------------------------------------------------------------------------

 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

OT - 8 ironworkers + 1 Foreman * 1 day/wk * 15 weeks

 

1,350

 

hr

 

$

[***]

 

$

[***]

 

07D Bid Analysis

7

 

Escalation ([***]% escalation covered)

 

—

 

%

 

$

—

 

$

—

 

not required

7

 

Cutouts in Louver Blankoff Panels for MEP Penetrations ($[***]/EA * 10)

 

10

 

ea

 

$

[***]

 

$

[***]

 

07D Bid Analysis

7

 

Exterior Caulking

 

12,320

 

sf

 

$

[***]

 

$

[***]

 

07D Bid Analysis

7

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

7

 

Flagmen & Traffic Control

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

7

 

VE Option 1a/b or different joint configuration

 

n/a

 

n/a

 

n/a

 

$

—

 

Incl in ARL #21 Award

7

 

Curved Zinc wall panels at elevation AA at PV Array

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

7

 

Louver for Garage Air intake

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

7

 

Visual Mockup Zinc per Add #14

 

63

 

sf

 

$

[***]

 

$

[***]

 

 

7

 

Zinc Shopdrawings - Changes

 

1

 

ls

 

$

[***]

 

$

[***]

 

Excludes additional joints

7

 

Custom Color Louvers

 

1

 

ls

 

$

[***]

 

$

[***]

 

[***]% upcharge

 

 

07E COWR

 

 

 

 

 

 

 

 

 

 

7

 

Cutouts for handrail on roof terraces

 

20

 

ea

 

$

[***]

 

$

[***]

 

07E Bid Analysis

7

 

Rainscreen Gaskets

 

n/a

 

n/a

 

n/a

 

$

—

 

Silicone gaskets incl per ARL #23

7

 

Infill of hollow sections in Terracotta

 

n/a

 

n/a

 

n/a

 

$

—

 

Excluded

7

 

Hookup Welders (2) (2 elec *16hr)

 

32

 

hr

 

$

[***]

 

$

[***]

 

07E Bid Analysis

7

 

Stamped Final Terracotta Drawings

 

40

 

hr

 

$

[***]

 

$

[***]

 

07E Bid Analysis

7

 

Composite Cleanup Crew

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

7

 

OT - 8 ironworkers + 1 Foreman * 1 day/wk * 15 weeks

 

1,350

 

hr

 

$

[***]

 

$

[***]

 

07E Bid Analysis

7

 

Escalation

 

—

 

ls

 

$

—

 

$

—

 

Included in ARL #21 Award

7

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

7

 

Exterior Caulking

 

12,320

 

sf

 

$

[***]

 

$

[***]

 

07E Bid Analysis

7

 

Flagmen & Traffic Control

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Box-Outs for Walers

 

36

 

ea

 

$

[***]

 

$

[***]

 

 

7

 

Waterproofing of Mock-up

 

235

 

sf

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Thermal & Moisture Protection

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8   DOORS & WINDOWS

 

 

 

 

 

 

 

 

 

08A

 

Store Front Door ( Al Door w/Al Frame )

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

Alum. Storefront door with SS Cladding (@ Exteriors)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

Alum. Storefront door with SS Cladding (@ Exteriors)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08D

 

Fire Rated Won Doors

 

n/a

 

n/a

 

n/a

 

$

[***]

 

08D Bid Analysis

06A

 

2nd Floor labs 4x7 (1' and 3' leaves)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

H.M Door w/ HM Frame ( Fire Rated ) - KD

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

3x7

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

6x7 (Double)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

H.M Door w/ HM Frame ( Non Rated ) - KD

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06A

 

3x7

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

3x8

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

2x7

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

6x7 (Double)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

5X7

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

3xTBD

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Wood Door/ HM Frame - KD

 

 

 

 

 

 

 

 

 

 

06A

 

3x7

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

2x7

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

6x7 (Double)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

4x7 (1' and 3' leafs)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Wood Door/ HM Frame (Fire Rated) - KD

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

3x7

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

VM #26A - Changes on 90% Docs to Door Frames

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

VM #26B - Changes to door Sizes

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Phase 1 large door at 1st floor

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08C

 

Overhead Coiling Doors

 

n/a

 

n/a

 

n/a

 

$

[***]

 

08C Bid Analysis

06A

 

Interior glass and glazing system - P3

 

n/a

 

n/a

 

n/a

 

$

—

 

Included in 06A Award

06A

 

Interior SS glass and glazing system - P3

 

n/a

 

n/a

 

n/a

 

$

—

 

Assume Alum.

08A

 

Flat Aluminum Punch Windows

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

Glass Curtain wall (Flat)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

Curtainwall Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #13 - Pioneer

08A

 

VM #17 - Deduct for Segmented Glass

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

Channel Glass System (Straight)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

Channel Glass System (Curved)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

6

 

Final Cleaning

 

n/a

 

n/a

 

n/a

 

$

—

 

 

02C

 

Survey & Layout

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

Weather Protection for openings

 

360

 

sf

 

$

[***]

 

$

[***]

 

 

08A

 

Layout/Installation of Reglets for Glass Fins at Offices - Not required Since
Surface applied at columns in lieu of reglets

 

 

 

 

 

 

 

$

—

 

 

08A

 

Survey & Layout of Embeds for Installation by Concrete Sub

 

112

 

crew hr

 

$

[***]

 

$

[***]

 

 

08A

 

Window Sill Protection

 

1

 

ls

 

$

[***]

 

$

[***]

 

2 carp * $[***]/hr * 2 d/fl * 7fl + 1d/mth maint * 6mths + $[***]mat

08A

 

Final Adjustment of Doors after Air Balancing is complete

 

1

 

ls

 

$

[***]

 

$

[***]

 

1foreman/1carp * 8hr/Fl * 4 Fl

08A

 

Storefront Door Protection

 

24

 

ea

 

$

[***]

 

$

[***]

 

 

08A

 

Remob to install curtainwall that is left out for equipment

 

 

 

 

 

 

 

$

—

 

Carried in FF

08A

 

Stamped Final Curtainwall Drawings

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

08A

 

Composite Cleanup Crew

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

08A

 

OT - 8 ironworkers + 1 Foreman * 1 day/wk * 16 weeks

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

18

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08A

 

Replacement glass unassignable damages

 

n/a

 

n/a

 

n/a

 

$

—

 

 

08A

 

100%CD Drawings - Change trellis design (added glass 504SF), change metal panels
to spandrel glass (624SF).

 

n/a

 

n/a

 

n/a

 

$

—

 

Below

08A

 

100% CD

 

1

 

ls

 

$

[***]

 

$

[***]

 

PCO #006-03

08A

 

Key Storage Cabinet per spec 08410-2.3.F,G

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

08A

 

Sliding Door 714 Hardware - Unclear on dwgs

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

08A

 

Security Wiring for Storefront Doors

 

24

 

ea

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Sunshades for Units W, W1

 

1

 

ls

 

$

[***]

 

$

[***]

 

PCO #14

8

 

Perimeter Spray Foam Insulation

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid Alternate

8

 

Two paint colors in lieu of 1

 

n/a

 

n/a

 

n/a

 

$

—

 

Not Included

8

 

Radius window wall framing units @ K&L

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid Alternate

8

 

Radius sunshade blades

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid Alternate

8

 

Signage support brackets

 

n/a

 

n/a

 

n/a

 

$

—

 

In Base Contract

8

 

radius sill extensions

 

n/a

 

n/a

 

n/a

 

$

—

 

Not Included

8

 

In Plant structural testing.

 

n/a

 

n/a

 

n/a

 

$

—

 

Not Included

8

 

Glass spandrels in lieu of Zinc at unit R

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid Alternate

8

 

Curved Framing at Units I & Q

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid Alternate

8

 

PCO #25 - Terrace Doors

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Peer review skin

 

—

 

hr

 

$

[***]

 

$

—

 

by UT

8

 

Flagmen & Traffic Control

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Doors & Windows

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9   FINISHES

 

 

 

 

 

 

 

 

 

 

 

 

 

Perimeter Walls

 

 

 

 

 

 

 

$

[***]

 

 

09A

 

Ext Studs/Sheathing/Drywall Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL 19

09A

 

Insulation

 

n/a

 

n/a

 

n/a

 

$

—

 

09A includes 09B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drywall COWR

 

 

 

 

 

 

 

$

[***]

 

 

09A

 

GWB - 1 layer 5/8" each side of 3 5/8" metal stud at 16" o.c. to underside of
the deck above - P1

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

GWB - 2 layer 5/8" each side of 3 5/8" metal stud at 16" o.c. to underside of
the deck above - P1 Fire Rated

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

GWB - 1 layer 5/8" (1) side on metal hat channel

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

GWB - 1 Layer 5/8" on studs

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

19

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09A

 

GWB - 2 Layers 5/8" on studs above.

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

Shaft Wall (2 hr)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

2nd Floor labs Skim Coat

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

2nd Layer of Drywall at Elev Lobbies

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

GWB - 1 layer 5/8" each side of 3 5/8" metal stud at 16" o.c. - wall 6ft high -
type P5

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

Metal Strapping

 

n/a

 

n/a

 

n/a

 

$

—

 

 

9

 

09A - COWR

 

 

 

 

 

 

 

 

 

 

9

 

Surveyor to layout radiuses) for drywall subcontractor ($[***]/hr*8 hrs/floor *7
floors)

 

56

 

crew hr

 

$

[***]

 

$

[***]

 

 

9

 

2x10 Cedar Rafters at Gazebo/Trellis

 

880

 

Bft

 

$

[***]

 

$

[***]

 

 

9

 

Composite Crew Clean up

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Patching at Phase I wall if required due to removal of metal panels to keep
Phase I weathertight during construction. (2 carpenters for 1 week + $[***]
materials)

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

9

 

Patching/rework of Phase I ceilings at tie-ins (2 carpenters for 2 days per
floor + $[***] materials)

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

9

 

Curved Electrical column covers (6 ea * 18 * $[***]/EA)

 

108

 

ea

 

$

[***]

 

$

[***]

 

 

9

 

Material Escalation (i.e. [***]% Feb, [***]% Mar, [***]% April)

 

1

 

ls

 

$

[***]

 

$

[***]

 

Escalation thru April - Hard Bid

9

 

Drywall grid support framing/GWB for wood veneer ceiling ILO black iron framing

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid

9

 

Acoustical Caulking at Drywall Partitions

 

38,268

 

sf

 

$

[***]

 

$

[***]

 

Acoustical caulking at all drywall partitions

9

 

RFI # 166 - Room Sealing

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

9

 

RFI #166 - Run drywall full length at 214, acoustical caulking at required
partitions

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

9

 

75deg cants at ledge >2" in elevator shafts

 

300

 

lf

 

$

[***]

 

$

[***]

 

 

9

 

RCP Conflicts

 

5,000

 

sf

 

$

[***]

 

$

[***]

 

 

9

 

Fire rated partition conflicts

 

3,500

 

lf

 

$

[***]

 

$

[***]

 

 

9

 

Strapping in fire rated partitions

 

500

 

lf

 

$

[***]

 

$

[***]

 

 

9

 

Patching of phase 1 F.A. Devices

 

4,000

 

sf

 

$

[***]

 

$

[***]

 

patch 1ft wide strip where drywall is cut out, inc. painting of that strip only

9

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Flagmen & Traffic Control

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Protection of finishes

 

—

 

sf

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Drywall/framing adjustments

 

3,500

 

sf

 

$

[***]

 

$

[***]

 

 

9

 

RFI # 208 - Blocking for Lat Files

 

390

 

LF

 

$

[***]

 

$

[***]

 

 

9

 

RFI # 213 - Added Ceiling and Lighting

 

1

 

LS

 

$

[***]

 

$

[***]

 

 

 

20

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

09A

 

Metal Column Covers

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ceilings

 

 

 

 

 

 

 

$

—

 

 

09A

 

ACT Ceilings

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

Lab ACT Ceilings

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

GWB Ceilings

 

n/a

 

n/a

 

n/a

 

$

—

 

 

9

 

SS Panel in Front Lobby

 

n/a

 

n/a

 

n/a

 

 

 

Incl in Entry Vestibule Allow Div 22

09A

 

Bulkhead (Curved)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09A

 

Bulkhead (Straight)

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interior Layout

 

n/a

 

n/a

 

n/a

 

 

 

 

02C

 

Survey/ Layout - Interior

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paint

 

 

 

 

 

 

 

$

[***]

 

 

09G

 

Painting Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

09G Bid Analysis

09G

 

2nd Floor Labs latex paint hallway

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Paint CMU walls

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Paint GWB Walls

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Paint GWB Ceilings

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Paint HM Frames

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Paint HM Doors/Frames

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Paint Sprinkler Piping

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Painted Concrete Ceilings at Garage

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Painted Concrete & CMU walls at Garage

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Painted Concrete Floors at Garage

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Paint-Exposed Ceiling Areas

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Striping

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09G

 

Painting of Concrete Stairs

 

n/a

 

n/a

 

n/a

 

$

—

 

 

9

 

Attic Stock

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finish Materials

 

 

 

 

 

 

 

$

[***]

 

 

09f

 

Ceramic Tile Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

09F - Bid Analysis

09f

 

VM #20A - Ceramic Wall tile in lieu of Marble

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09f

 

V m#40A - Ceramic Wall partitions in lieu of marble

 

n/a

 

n/a

 

n/a

 

$

—

 

 

09f

 

Stone on Walls at Main Lobby

 

n/a

 

n/a

 

n/a

 

 

 

 

09D

 

Carpet / VCT / Linol Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

09D Bid Analysis

09E

 

Epoxy Flooring Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

09E Bid Analysis

09D

 

2nd Floor Labs vinyl base

 

n/a

 

n/a

 

n/a

 

 

 

 

09D

 

Vinyl Base

 

n/a

 

n/a

 

n/a

 

 

 

 

09E

 

Painted/Sealed Concrete Floors

 

n/a

 

n/a

 

n/a

 

 

 

 

09f

 

Marble

 

n/a

 

n/a

 

n/a

 

 

 

 

09f

 

VM #70 - Change to Ceramic @ Bathroom

 

n/a

 

n/a

 

n/a

 

 

 

 

09C

 

Terrazzo Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

09C Bid Analysis

09C

 

VM #19 - Terrazzo in lieu of granite

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

09C - COWR

 

 

 

 

 

 

 

 

 

 

9

 

Floor Protection Post Work

 

—

 

sf

 

$

—

 

$

—

 

Transfer to Division 1

 

21

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Composite Cleanup Crew

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Floor Preparation Prior to Work (excluding crack filling)

 

4,000

 

sf

 

$

[***]

 

$

[***]

 

 

9

 

100% Coverage Anti-Fracture Membrane

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid

9

 

Moisture Barrier Primer

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid

9

 

Overtime to maintain schedule

 

375

 

hr

 

$

[***]

 

$

[***]

 

 

 

 

09D - COWR

 

 

 

 

 

 

 

$

—

 

 

9

 

Moisture Test

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

9

 

Composite Cleanup Crew

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Temporary Floor Protection

 

—

 

rolls

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09E - COWR

 

 

 

 

 

 

 

 

 

 

9

 

Ventilation During Installation

 

6

 

wk

 

$

[***]

 

$

[***]

 

 

9

 

Floor Patch/Prep

 

9,961

 

sf

 

$

[***]

 

$

[***]

 

 

9

 

spec 09705 - epoxy in stairway

 

 

 

 

 

 

 

$

—

 

Included in Div 22

9

 

Early application of epoxy “paint” for underneath process equipment -
mobilization

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

9

 

Composite Cleanup Crew

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Underlayment for Epoxy

 

9,961

 

sf

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

09F - COWR

 

 

 

 

 

 

 

 

 

 

9

 

Floor Protection

 

—

 

sf

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Flash Patching

 

6,500

 

sf

 

$

[***]

 

$

[***]

 

 

9

 

Composite Crew

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

 

 

09G - COWR

 

 

 

 

 

 

 

 

 

 

9

 

concrete sealer mechanical room floors

 

6,640

 

sf

 

$

[***]

 

$

[***]

 

 

9

 

Composite Crew

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

9

 

Paint Color Schedule

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Additional Room Finishes

 

5

 

ea

 

$

[***]

 

$

[***]

 

RFI # 106

9

 

Finishes Repair and Relocation Work

 

1

 

ls

 

$

[***]

 

$

[***]

 

RFI # 109

09D

 

Linoleum

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Additional office space @ 5th Floor

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Terrazzo

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Finishes

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10   SPECIALTIES

 

 

 

 

 

 

 

 

 

 

 

06A

 

Fire Extinguishers

 

n/a

 

n/a

 

n/a

 

$

—

 

 

10

 

Fire Extinguisher Signage

 

30

 

ea

 

$

[***]

 

$

[***]

 

 

07D

 

Louvers

 

n/a

 

n/a

 

n/a

 

$

—

 

07D - Bid analysis

06A

 

Toilet Accessories - Single Bathroom

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

Toilet Accessories - Multi Bathroom

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

Mirrors - Single Bathroom

 

n/a

 

n/a

 

n/a

 

$

—

 

 

06A

 

Mirrors - Multi Bathroom

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Lockers

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Locker Bench

 

n/a

 

n/a

 

n/a

 

 

 

 

 

22

--------------------------------------------------------------------------------

 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

06A

 

White Boards & Tack Boards

 

n/a

 

n/a

 

n/a

 

$

—

 

 

10

 

Wall Bumpers

 

650

 

lf

 

$

[***]

 

$

[***]

 

 

10

 

Building Numbers

 

n/a

 

n/a

 

n/a

 

$

—

 

Signage allowance

 

 

Directory

 

n/a

 

n/a

 

n/a

 

 

 

Excluded

10A

 

Mecho Shades

 

n/a

 

n/a

 

n/a

 

$

[***]

 

10A Bid Analysis

10

 

VM #21A - Revised QTY of shades

 

n/a

 

n/a

 

n/a

 

 

 

 

10

 

Black Out Shades

 

n/a

 

n/a

 

n/a

 

 

 

Included in 10A

10

 

Awnings

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Impact Resistant Wall Panel System - P4

 

n/a

 

n/a

 

n/a

 

 

 

 

10

 

Glass Operable Partition at Conference Room

 

n/a

 

n/a

 

n/a

 

$

—

 

 

10

 

VM #23 - Delete Glass Operable Partition

 

n/a

 

n/a

 

n/a

 

$

—

 

 

10

 

Division Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

10

 

Knox Box Installation

 

1

 

ea

 

$

[***]

 

$

[***]

 

RFI # 149

10

 

Pit Cover Hatches

 

5

 

ea

 

$

[***]

 

$

[***]

 

RFI # 157

10

 

Angle for Davit

 

n/a

 

n/a

 

n/a

 

$

—

 

Below in Div 22

10

 

Scaffolding for Davit installation

 

n/a

 

n/a

 

n/a

 

$

—

 

Below in Div 22

10C

 

Davit

 

n/a

 

n/a

 

n/a

 

$

—

 

Below in Div 22

 

 

Total Specialties

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11   EQUIPMENT

 

 

 

 

 

 

 

 

 

 

11

 

Kitchen Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

By Owner

11

 

VM #24 - Reduce Kitchen Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Vending Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Dock Leveler & Bumpers

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

Trash Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

AV Projectors/ Projection Screens

 

n/a

 

n/a

 

n/a

 

$

—

 

 

11

 

Photography - Professional

 

16

 

mo

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Equipment

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12   FURNISHINGS

 

 

 

 

 

 

 

 

 

 

12

 

Entry Mat - Ground Level

 

300

 

sf

 

$

[***]

 

$

[***]

 

Re-work existing

12A

 

Casework

 

n/a

 

n/a

 

n/a

 

$

[***]

 

12A Bid Analysis

12

 

Air flow monitors for Fume Hoods

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

12A

 

2nd Floor Lab Casework - Countertops

 

n/a

 

n/a

 

n/a

 

$

—

 

 

12A

 

2nd Floor Lab Casework - wall cabinets

 

n/a

 

n/a

 

n/a

 

$

—

 

 

12A

 

2nd Floor Lab Casework - Shelves

 

n/a

 

n/a

 

n/a

 

$

—

 

 

12A

 

3rd Floor Lab Casework - Sink

 

n/a

 

n/a

 

n/a

 

$

—

 

 

12A

 

Chemical Fume Hoods

 

n/a

 

n/a

 

n/a

 

$

—

 

 

15A

 

Eye Wash Stations

 

n/a

 

n/a

 

n/a

 

$

—

 

 

12A

 

Peg Boards

 

n/a

 

n/a

 

n/a

 

$

—

 

 

12

 

Protection of Epoxy Tops

 

780

 

sf

 

$

[***]

 

$

[***]

 

 

12

 

Division Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

12

 

toe kick backer for cove

 

540

 

lf

 

$

[***]

 

$

[***]

 

 

12

 

vinyl base at casework

 

540

 

lf

 

$

[***]

 

$

[***]

 

 

 

 

Total Furnishings

 

 

 

 

 

 

 

$

[***]

 

 

 

23

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

13   SPECIAL CONSTRUCTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Special Construction

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14   CONVEYING SYSTEMS

 

 

 

 

 

 

 

 

 

 

14A

 

Elevator Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #10

14A

 

PE #1 - Cab Allowance

 

n/a

 

n/a

 

n/a

 

$

—

 

 

14A

 

PE #2 - Elevator

 

n/a

 

n/a

 

n/a

 

$

—

 

 

14A

 

PE #2 - Cab Allowance

 

n/a

 

n/a

 

n/a

 

$

—

 

 

14A

 

FE #3 - Elevator

 

n/a

 

n/a

 

n/a

 

$

—

 

 

14A

 

FE #3 - Cab Allowance

 

n/a

 

n/a

 

n/a

 

$

—

 

 

14A

 

VM #62 - Use Holeless Hydro

 

n/a

 

n/a

 

n/a

 

 

 

 

14

 

Protection of Cabs

 

—

 

sf

 

$

—

 

$

—

 

Transfer to Division 1

14

 

Composite Crew

 

—

 

wks

 

$

—

 

$

—

 

Transfer to Division 1

14

 

Overtime - No LD’s

 

336

 

crew hrs

 

$

[***]

 

$

[***]

 

3 crews for 1 month

14

 

RFI #86 - Diamond Plate for Elevator Floor

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid Alternate

14

 

Final Cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Conveying System

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15   MECHANICAL

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING PIPING

 

 

 

 

 

 

 

$

[***]

 

 

 

 

GENERAL CONDITIONS

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

MECHANICAL & PLUMBING Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #15

15A

 

Secondary Roof Drain Overflow

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

SANITARY PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

VENT PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

LAB/ACID WASTE PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

DOMESTIC WATER PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

VACUUM PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

AIR PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

NITROGEN PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

INSULATION

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Piping Insulation

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Plumbing Fixtures and Rough-In

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Industrial Water - 4" Up and Capped @ Flrs

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Irrigation on Terraces

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Irrigation Supply Piping

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Heat Tracing

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

MAKE-UP WATER PIPING

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Temporary Plumbing (Consumption)

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Trench Drains Mechanical Rooms

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Trench Drain at Bottom of Ramp

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Rework Existing Water

 

n/a

 

n/a

 

n/a

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING EQUIPMENT

 

 

 

 

 

 

 

$

—

 

 

15A

 

General equipment - pumps, heaters

 

n/a

 

n/a

 

n/a

 

 

 

 

15

 

Evacuated Tube Assemblies

 

n/a

 

n/a

 

n/a

 

$

—

 

Not included in GMP

15

 

VM #29A Reduction In Solar Hot Water System

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

Lab waste neutralization skid

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Domestic Water Booster Pump

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Gas Piping

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

VM #28 Delete Rain Water Storage System

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Rain Water Storage Tank and Piping

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC PIPING

 

 

 

 

 

 

 

$

—

 

 

 

 

HEATING WATER PIPING, VALVES, CONN.

 

 

 

 

 

 

 

 

 

 

15A

 

HWP - 4" SCH 40 CS

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

HWRH - 3/4"

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

CHILLED WATER PIPING, VALVES, CONN.

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

CHWP - 8" SCH 40 CS

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Chiller Vent - 4" CI

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

CONDENSER WATER PIPING 10"

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

CONDENSATE DRAIN - 4" CI

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

HVAC PIPING DISTRIBUTION

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Steam Supply - 8" SCH 40 CS

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Steam Condensate - 4" SCH 40 CS

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Refrigerant Piping for CRAC’s

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

HVAC Piping Insulation

 

n/a

 

n/a

 

n/a

 

 

 

 

15

 

Firewatch

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC AIR DISTRIBUTION

 

 

 

 

 

 

 

$

[***]

 

 

15A

 

Ductwork - Galvanized

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

2nd Floor Lab ductwork - galvanized

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

2nd Floor Lab disposable module HEPAs

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

2nd Floor Lab Supply Air-flow Devices - VAV

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

2nd Floor Lab exhaust air-flow devices

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

2nd Floor Lab fume hood exhaust air-flow device

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Radial Ductwork Premium

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Ductwork - Aluminum

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Boiler Flue Piping

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Grilles, Registers, Diffusers

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

15A COWR Unbought

 

n/a

 

n/a

 

n/a

 

 

 

 

15

 

Stainless Steel Duct Systems - Allowance - RFI 128

 

1

 

allow

 

$

[***]

 

$

[***]

 

ALLOWANCE - Material type to be determined by IPS

15

 

Fire Dampers Not Shown

 

15

 

ea

 

$

[***]

 

$

[***]

 

NIC RFI # 74

 

25

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Final Connections to Process Equipment

 

120

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

BAS / WON Door Interface

 

1

 

PT

 

$

[***]

 

$

[***]

 

 

15

 

Additional Irrigation Supply Piping Not Shown

 

700

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Additional Heat Tracing (Irrig / Ftn / Rooftop, etc.)

 

375

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Additional Insulation (Irrig. / Ftn, etc.)

 

500

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Carbon Steel Vents Not Sized or Finalized on Z3.02/3

 

1

 

ls

 

$

[***]

 

$

[***]

 

Hard Bid Not in 17A

15

 

Temporary Facilities in Cellar Level (Mechanical Only)

 

—

 

ea

 

$

—

 

$

—

 

Transfer to Division 1

15

 

Temporary Heat / A/C Connections - Nat. Gas, etc.

 

9

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

Temporary C.I. Or PVC for Garage Drain Piping

 

2

 

wk

 

$

[***]

 

$

[***]

 

 

15

 

Final C.I. And Supports of Garage Drain Piping

 

2

 

wk

 

$

[***]

 

$

[***]

 

 

15

 

WSSC Monitoring Port (at exterior grade)

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

Completion of Deaerator Piping System

 

150

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Access Doors

 

50

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

Room Pressure Testing

 

200

 

hr

 

$

[***]

 

$

[***]

 

 

15

 

HEPA Certification

 

240

 

hr

 

$

[***]

 

$

[***]

 

 

15

 

Mechanical Commissioning - ALLOWANCE

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

15

 

BAS / PV Array Interface

 

1

 

PT

 

$

[***]

 

$

[***]

 

 

15

 

Core Drilling Existing for new work (DCW, Nat. Gas, etc.)

 

5

 

ea

 

$

[***]

 

$

[***]

 

Dual wall cores/link seals

15

 

Duct Offsets at AES System Supports and FP Supports

 

150

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

Trapeze Hangers at AES System Supports and FP Supp.

 

50

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

Spoils Removal

 

10

 

cy

 

$

[***]

 

$

[***]

 

 

15

 

Overtime - Off Hours Work / Shutdowns

 

365

 

crew hr

 

$

[***]

 

$

[***]

 

 

15

 

Coordinated DWGS Total Integration For All Trades

 

180

 

ea

 

$

[***]

 

$

[***]

 

20 dwgs per sub X 9 subs X 4 hrs per page x $[***]/hr

15

 

Crossover Fountain Piping Required

 

140

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Plumbing Fixture Caulking

 

60

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

Slab Identification Prior to Coring

 

10

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

HVAC Equipment connections

 

25

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

Plumbing Equipment connections

 

15

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 55 - Add Planter Drains / Piping

 

330

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 57 - RHTP-2 Not Shown (HW Converter)

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 66 - Appliance Changes, Piping, BFP/VB’s

 

200

 

lf

 

$

[***]

 

$

[***]

 

4 additional appliance hookups - includes piping, valves, etc.

15

 

Ductwork equipment connections

 

10

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 82 - Walkable Ceiling - Addtn’l Conduit for BAS

 

1,400

 

lf

 

$

[***]

 

$

[***]

 

 

 

26

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Firewatch for Base Mechanical

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

15

 

Firewatch for FF Mechanical

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

15

 

Final Cleaning for Base Mechanical

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

15

 

SCBA

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

15

 

Flagmen / Traffic Control for Base Mechanical

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

15

 

Flagmen / Traffic Control for Equipment / FF

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

15

 

Final Cleaning for FF Mechanical

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

15

 

EF-224, EF-47A, EF-47B Not Scheduled

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

 

 

15A - COWR

 

 

 

 

 

 

 

 

 

 

15

 

RFI # 97 - Deaerators Spec. Completion

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 98 - RGD’s Spec. Completion

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 99 - Breechings, Chimneys, Stacks Spec. Compl.

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 100 - Chiller Spec. Completion

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 152.2 - Plumbing Fixtures

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

15

 

RFI # 205 - Urinal Upgrade

 

4

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

HEPA Replacements for Entire Job

 

75

 

ea

 

$

[***]

 

$

[***]

 

 

15

 

M/E Trailer Set-up

 

1

 

ls

 

$

[***]

 

$

[***]

 

(2 carp * 4days * $[***]/hr + 2 days removal + Carp truck)

15

 

M/E Trailer Set-Up Material

 

1

 

ls

 

$

[***]

 

$

[***]

 

Steps/Platforms to trailers

15

 

Evacuated Tubes Alternate

 

1

 

ls

 

$

[***]

 

$

[***]

 

ARL # 15 - Accepted ALT

15A

 

Duct Insulation

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC EQUIPMENT

 

 

 

 

 

 

 

$

—

 

 

15A

 

Air Handling Units

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Cooling Towers

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Exhaust Fans

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Chillers

 

n/a

 

n/a

 

n/a

 

 

 

 

15

 

SCBA

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Pumps (3 @ 20 HP, 15, 6 ea.)

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Air Conditioning Units

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Boilers

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Condensate Pump - Little Giant

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Computer Room Air Conditioners

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Air Terminal Units

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

SSF-1

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

VFD’s

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Motor Starters

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Disconnects

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Genset Piping / Mufflers

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Supplemental AC Units

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Stairwell Unit Heating Assemblies

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Air Door for Loading Area

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Oil Minder System

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

HX

 

n/a

 

n/a

 

n/a

 

 

 

 

 

27

--------------------------------------------------------------------------------

 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

15A

 

Electrical Unit Heaters for First Floor (Unocc.)

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Unit Heaters

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

SAD’s / sound-lining,

 

n/a

 

n/a

 

n/a

 

 

 

 

15

 

Flagmen & Traffic Control

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Stair Pressurization System - allow

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLS

 

 

 

 

 

 

 

$

—

 

 

15A

 

Building Management System and Controls

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

15A

 

Point of Use UPS

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAB

 

 

 

 

 

 

 

$

—

 

 

15A

 

TESTING AND BALANCING

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection Piping

 

 

 

 

 

 

 

$

[***]

 

 

15B

 

Sprinkler Award

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #20R1

15B

 

Ordinary Hazard - Lab, FF, and M/E/P Spaces

 

n/a

 

n/a

 

n/a

 

 

 

 

15B

 

Dry Pipe - Garage (freeze areas)

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Heat Tracing of Sprinkler Piping (Conn. By 16A)

 

100

 

lf

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Temporary Facilities in Cellar Level (Fire Prot. Only)

 

—

 

ls

 

$

—

 

$

—

 

15B - Bid Analysis - Transfer to Division 1

15

 

FM-200 Systems Interconnecting Conduit

 

4

 

ea

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Fire Marshal Time (Life Safety / Close-ins / Hydros)

 

200

 

hr

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Support steel above 3rd floor ceiling protection

 

7,500

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Trapeze Hangers / Support Steel at Fourth Floor Opening

 

50

 

ea

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Access Doors

 

15

 

ea

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Wet Pipe Systems (under coverage piping, minor relocations, etc.)

 

450

 

lf

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Wet Pipe Systems (3rd floor above ceiling protection & aesthetic changes to PEG
layout, etc.)

 

4,660

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Dry Pipe Systems (under beam coverage - additional feeds per RFI)

 

1,375

 

lf

 

$

[***]

 

$

[***]

 

 

15

 

Core Drilling Existing for new work (Water Supply)

 

2

 

ea

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Overtime - Off Hours Work / Shutdowns

 

300

 

hr

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Slab Identification Prior to Coring

 

3

 

ea

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

15

 

Final Cleaning for Fire Protection

 

—

 

hr

 

$

—

 

$

—

 

15B - Bid Analysis - Transfer to Division 1

15

 

Montgomery County Burn Permit

 

2

 

yr

 

$

[***]

 

$

[***]

 

15B - Bid Analysis

 

28

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Flagmen / Traffic Control for Fire Protection

 

—

 

wk

 

$

—

 

$

—

 

15B - Bid Analysis - Transfer to Division 1

15

 

Material Escalation

 

—

 

 

%

$

—

 

$

—

 

not required

15B

 

FM-200/Pre-Action System

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Mechanical

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16    ELECTRICAL

 

 

 

 

 

 

 

 

 

 

 

 

Lighting & Branch

 

 

 

 

 

 

 

$

[***]

 

 

 

 

Interior lighting raceways and wiring

 

 

 

 

 

 

 

 

 

 

16A

 

ELECTRICAL

 

n/a

 

n/a

 

n/a

 

$

[***]

 

ARL #16

16A

 

1.5" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

2" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

MC Cable

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Junction boxes

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Install & Wire Interior Fixtures - 600V #10, #12

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Install Exterior Light Fixture

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

F&I Light Pole Bases

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

F&I Exterior underground conduit & Wire

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Light Fixtures - Furnish only

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Lighting Control System

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wiring Devices & Branch

 

 

 

 

 

 

 

$

—

 

 

 

 

Convenience Outlets & Branch Wiring

 

 

 

 

 

 

 

 

 

 

16A

 

1" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

1.5" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

2" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

MC Cable

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Conduit Premium

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Junction boxes

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Device wiring - 600V #10, #12

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Devices

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tele/Data Communications

 

 

 

 

 

 

 

$

—

 

16G is below

16A

 

Vertical & Horizontal Cabling

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Servers & Telephone Equipment

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Empty Raceways & String

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Cable tray / Basket

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

1" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

2" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Electrical Unbought Scope

 

 

 

 

 

 

 

$

[***]

 

 

16A

 

Vault Transformers

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Incoming Primary Cabling

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Secondary Cabling

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Utility Company Back charges

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

4000amp, 460v Main Switchboard

 

n/a

 

n/a

 

n/a

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

16A

 

Riser Equipment & Feeders

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Panel boards

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

100A

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

200A

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

225A

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

400A

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

600A

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

800A

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

1600A

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Transformer 30KVA

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Transformer 45KVA

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Transformer 75KVA

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

4"-6" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

2"-3" Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

2" Conduit (Spare)

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

2.5" Conduit (Spare)

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

4" Conduit (Spare)

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

A/V and LAN Rough-in

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Temporary Light & Power (By Owner)

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

16A - COWR - Unbought

 

 

 

 

 

 

 

 

 

 

16

 

Security Distribution Conduit Required

 

4,300

 

lf

 

$

[***]

 

$

[***]

 

ARL #16

16

 

Data / Telecom Distribution Conduit Required

 

170

 

runs

 

$

[***]

 

$

[***]

 

 

16

 

AV / CCTV Distribution Conduit Required

 

2,000

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

F/A Interconnecting Conduit Required

 

300

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

Irrigation Distribution Conduit Required

 

700

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

Sump Heater CKTS

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Shades CKTS

 

22

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Shades Low Voltage Wiring

 

22

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Maglock CKTS (Not on Siemens Low Voltage Power)

 

53

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Fire Dampers Not Shown (Wiring)

 

15

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Final Connections to Process Equipment

 

12

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

WON Door Interconnecting Conduit

 

100

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

Heat Tracing CKTS (Irrig / Ftn / Rooftop, etc.)

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Temporary Facilities in Cellar Level Electrical Only)

 

—

 

ls

 

$

—

 

$

—

 

Transfer to Division 1

16

 

Temporary Heat / A/C Connections - Electric, Brkrs, Disc

 

9

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Conduit for Oil Minder Systems

 

200

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

Access Doors

 

30

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Receptacle Conflicts

 

50

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Electrical Equipment connections

 

25

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

CIP Feed Not Scheduled (Feed, Breaker, Conduit)

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

 

30

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Disconnects (Furnish and Install Loose)

 

5

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Interconnecting Sectional AHU (Power and Lighting)

 

12

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Power for Remote BAS Panels

 

8

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Power for Remote Security Panels

 

7

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Power for Remote XFMR Cans (BAS Controls)

 

4

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Blank-Off Remote Annunciator (Sheetmetal Cap)

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Electrical Commissioning - ALLOWANCE

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

16

 

Core Drilling Existing for new work (F/A, Tele/Data, etc.)

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Spoils Removal

 

10

 

cy

 

$

[***]

 

$

[***]

 

 

16

 

Overtime - Off Hours Work / Shutdowns

 

530

 

hr

 

$

[***]

 

$

[***]

 

 

16

 

Crossover Fountain Wiring Required

 

100

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

Slab Identification Prior to Coring

 

5

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Temporary Power for Specialty Equipment (Shot Blast)

 

32

 

hr

 

$

[***]

 

$

[***]

 

 

16

 

Connect to Schindler Elevator Security (F/A)

 

1

 

ls

 

$

[***]

 

$

[***]

 

2 pts at $[***]/ea

16

 

RFI # 65 - Isolator JB and Conduit Homerun (no power)

 

2

 

runs

 

$

[***]

 

$

[***]

 

 

16

 

RFI # 65 - Electric Feeds not shown

 

1,120

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

RFI # 73 - LY0190A’s Location

 

60

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

RFI # 85 - Power for Revised Door in SK

 

1

 

ckt

 

$

[***]

 

$

[***]

 

 

16

 

Final Cleaning for Base Electrical

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

16

 

Flagmen / Traffic Control for Base Electrical

 

—

 

wk

 

$

—

 

$

—

 

Transfer to Division 1

16

 

Final Cleaning for FF Electrical

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

16

 

EF-224, EF-47A, EF-47B Not Scheduled

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

 

 

16A - COWR

 

 

 

 

 

 

 

 

 

 

16

 

Conduit Scheduled for ENT - Run in EMT

 

12,000

 

lf

 

$

[***]

 

$

[***]

 

 

16

 

Loose Disconnects for VAV’s

 

37

 

ea

 

$

[***]

 

$

[***]

 

 

16

 

Control and FA Connection for H/T

 

2

 

pts

 

$

[***]

 

$

[***]

 

RFI # 132

16

 

RFI # 210 - Elec. Feeds Rev. # 3

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

16

 

Additional PEPCO Lighting

 

2

 

ea

 

$

[***]

 

$

[***]

 

Addtn’l Pole and Bases (we have 9 total)

16

 

Trough Extension Due to PEPCO C/T

 

6

 

lf

 

$

[***]

 

$

[***]

 

 

16A

 

EPO Button in Phase 1

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Measurement and Verification System

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

VM#1 - Delete Electrical Measurement Verification

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Sub-metering of future Tenant space

 

n/a

 

n/a

 

n/a

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Emergency Generator & Distribution

 

 

 

 

 

 

 

$

—

 

 

 

 

275kva Natural Gas Generator

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

880 kW Natural Gas Generation

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

LS Transfer Switch (200amp) ATS-1

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

LR Transfer Switch (400amp) ATS-2

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Automatic Transfer Switches

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

ATS 4 & 5 (200 Amp)

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

ATS-3 (800 Amp)

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

UPS 60 KVA

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lightning Protection & Grounding

 

 

 

 

 

 

 

$

—

 

 

16A

 

Building Lightning Protection System

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Electric Service Grounding System

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Telephone Riser Grounding System

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

TVSS Protection System

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Alarm System

 

 

 

 

 

 

 

$

—

 

 

16A

 

Modification / Expand Phase 1 FACP

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Smoke Control Panel

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Addressable Voice Evacuation System

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

New Annunciator Panel

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Fire Alarm System Conduit

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mechanical Equipment Wiring

 

 

 

 

 

 

 

$

—

 

 

16A

 

250 Ton Chiller Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

20hp CHW Pump Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

275-Ton Cooling Tower Cell Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Cooling Tower Sump Heater Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Condenser Water Heat Tracing Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

15hp CW Pump Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Heat Recovery Wheel Motor Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Air Handler Unit Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Fan Powered VAV Box Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

VAV Box Electric Reheat Coil Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

General and MEP Exhaust Fan Connections

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Misc. Unit Heaters

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Steam & Hot Water Boiler Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Elevator Sump Pump Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

 

32

--------------------------------------------------------------------------------

 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

16A

 

Elevator Cab Light Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Elevator Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

BAS Control Panel / Damper Connections

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Irrigation Pump Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Air Compressor Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Vacuum Pump Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

VFD Installation

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Starter Installation/ Disconnect

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

5 HP HW Reheat Pump Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

ACU/CRAC Unit Connections

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Sidestream Filter Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Effluent pH System Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Sump Power Connections

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Domestic HW Pump Booster Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Domestic Water Pump Booster Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Motorized Roll Up Door Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Motorized Lift Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Triplex Motor Power Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

VM #56 - Reduce Quantity of Disconnects

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

FRAC HP Re-Circ Pump Power Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

16A

 

Duct Smoke Detectors Connection

 

n/a

 

n/a

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temporary Power

 

 

 

 

 

 

 

$

[***]

 

 

16A

 

Temporary Power & Light

 

n/a

 

n/a

 

n/a

 

 

 

 

16B

 

Power to Tower Crane - Connect/Disconnect

 

1

 

ls

 

$

[***]

 

$

[***]

 

Mona

16C

 

Temporary Power from Phase 1 to Shed

 

1

 

ls

 

$

[***]

 

$

[***]

 

F.B.H

16C

 

Submetering of Phase 1

 

1

 

ls

 

$

[***]

 

$

[***]

 

PCO #04

16

 

Extension of Trailer Tele/Data Wiring

 

1

 

ls

 

$

[***]

 

$

[***]

 

Additional Stations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Electrical

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16G

 

Photovoltaic Array

 

1

 

ls

 

$

[***]

 

$

[***]

 

Includes VM #27A. Vermont Solar is not bondable and does not meet insurance
req’ts.

 

 

 

 

 

 

 

 

 

 

 

 

 

16E

 

Security Controls

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16F

 

Data / Telecom

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

33

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

Phase 1 Modifications for Temporary Access

 

 

 

 

 

 

 

 

 

 

 

 

Div 9 - Phase 1 Modifications

 

 

 

 

 

 

 

$

[***]

 

 

08B

 

Curtain Wall Mods

 

 

 

 

 

 

 

$

[***]

 

Service Glass

08B

 

Concrete Walkway

 

 

 

 

 

 

 

$

[***]

 

AMA - Concrete

17

 

Remaining Temp Mods in ARL #9

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Div 16

 

 

 

 

 

 

 

$

—

 

 

16

 

Fire Alarm Panel

 

1

 

ls

 

$

[***]

 

Incl Above

 

Included as Shown

16

 

Fire Alarm Annunciator Panel

 

1

 

ls

 

$

[***]

 

Incl Above

 

Included as Shown

16

 

Smoke Control Panel

 

1

 

ls

 

$

[***]

 

Incl Above

 

Included as Shown

16

 

Modify Phase 1 FA components

 

1

 

ls

 

$

[***]

 

Incl Above

 

Included as Shown

16

 

Duct Smoke Detectors

 

 

 

 

 

 

 

$

—

 

None Shown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Phase 1 Modifications

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22   Allowances/Addenda

 

 

 

 

 

 

 

 

 

 

22

 

Bio-Wall Demo/Construction

 

1

 

allow

 

$

[***]

 

$

[***]

 

Demo, Power, HVAC, etc.

22

 

Light Fixtures - Furnish only

 

—

 

 

 

 

 

$

—

 

Included in 16A

16G

 

Photovoltaic Array - Furnish and Install

 

—

 

 

 

 

 

$

—

 

Included Above

22

 

Voice and Data - Cabling and Terminations

 

—

 

 

 

 

 

$

—

 

Included Above in 16F

22

 

AV and TV systems - wiring, equipment, devices and screens

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

 

Security system - wiring and devices

 

—

 

 

 

 

 

$

—

 

Included Above in 16E

22

 

Signage - Interior and Exterior - code req’d included

 

1

 

allow

 

$

[***]

 

$

[***]

 

Also Includes RFI #150, 169

22

 

VM #36 - Owner to Furnish Seat Elements

 

—

 

 

 

 

 

$

—

 

 

22

 

Embeds / Bases for Site Art.

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

22

 

Exterior site - Art Elements (Electronic and Physical)

 

—

 

 

 

 

 

$

—

 

By Owner: UL Certification, Setting of Art, Purchase

22

 

Phase 1 Entrance Vestibule Modifications

 

1

 

allow

 

$

[***]

 

$

[***]

 

S.S. Panels, Cabling Re-work, Ductwork, rainleader work, Ceiling rework, etc.

22

 

Addendum #12 Issuance to Awarded Contracts

 

1

 

allow

 

$

[***]

 

$

[***]

 

PCO #13 - Alt B for stair towers is included

22

 

Addendum #13 Issuance to Awarded Contracts

 

1

 

allow

 

$

[***]

 

$

[***]

 

PCO #15

22

 

Addendum #14 - Mock-up

 

1

 

allow

 

$

[***]

 

$

[***]

 

PCO #16

22

 

Addendum #15

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

22

 

WSSC - Modification to Drawings

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

22

 

Signal Amplification System

 

1

 

allow

 

$

[***]

 

$

[***]

 

RFI # 88

22

 

Signal Amplification System Patching of Drywall

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

22

 

Addendum #16

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

22

 

RFI#65 - Electrical Feeds to be determined

 

—

 

 

 

$

—

 

$

—

 

Included in Division 16

22

 

ASK-001 DPS changes from IPS

 

—

 

 

 

$

—

 

$

—

 

Included with Addendum 16

 

34

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT COST

 

GMP TOTAL

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

Fire Watch for Phase 1 FA Modifications

 

—

 

 

 

$

—

 

$

—

 

Included in Division 1

 

22

 

MD State sales tax increase

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

22

 

RFI 93: Change in Clg tile grid

 

—

 

 

 

$

—

 

$

—

 

Included in award

 

22

 

Angle for Davit

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

22

 

Scaffolding for Davit installation

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

22

 

Davits

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

22

 

Sound Testing - STC Ratings

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

22

 

Insurance Related Deductibles

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

22

 

Fire Rated wall conflicts

 

—

 

 

 

$

—

 

$

—

 

Included in Division 9

 

22

 

Independent Testing (Stone, Soils, Sealants, Landscaping, etc...)

 

1

 

allow

 

$

[***]

 

$

[***]

 

 

 

22

 

Ceiling conflicts

 

—

 

 

 

$

—

 

$

—

 

Included in Division 9

 

22

 

RFI # 238 thru end

 

—

 

 

 

$

—

 

$

—

 

Excluded, No responses included post 5/16/08

 

22

 

Process equipment start up, install, assembly, connections, delivery, rigging,
etc...

 

 

 

 

 

 

 

$

—

 

Separate Allowance - See Exhibit D and Summary

 

 

 

Total Allowances/Addenda

 

 

 

 

 

 

 

$

[***]

 

 

 

 

35

--------------------------------------------------------------------------------


 

United Therapeutics Phases 2A

10/14/2008 revised GMP

Fill Finish Detail

 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

1   GENERAL REQUIREMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2   SITEWORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3   CONCRETE

 

 

 

 

 

 

 

 

 

 

03A

 

equipment pads

 

—

 

sf

 

$

—

 

$

—

 

 

3

 

locker bases

 

40

 

sf

 

$

[***]

 

$

[***]

 

 

3

 

dyke exterior of water room

 

170

 

lf

 

$

[***]

 

$

[***]

 

 

3

 

dyke interior of water room

 

130

 

lf

 

$

[***]

 

$

[***]

 

 

3

 

dyke exterior of mechanical floors

 

450

 

lf

 

$

[***]

 

$

[***]

 

 

3

 

dyke interior of mechanical floors

 

330

 

lf

 

$

[***]

 

$

[***]

 

 

3

 

inertia bases - pumps/fans

 

5

 

cy

 

$

[***]

 

$

[***]

 

 

3

 

misc grouting

 

160

 

hr

 

$

[***]

 

$

[***]

 

 

3

 

form pit for pit scale

 

 

 

 

 

 

 

 

 

 

3

 

site final cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Concrete

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4   MASONRY

 

 

 

 

 

 

 

 

 

 

 

15A

 

sleeves for shaft penetrations

 

n/a

 

n/a

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Masonry

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5   STEEL & METALS

 

 

 

 

 

 

 

 

 

 

 

 

elevator pit ladders

 

n/a

 

n/a

 

n/a

 

 

 

 

05A

 

stairs

 

n/a

 

n/a

 

n/a

 

$

—

 

 

05A

 

handrail, stairs and landings/platforms

 

n/a

 

n/a

 

n/a

 

$

—

 

 

05A

 

handrail, edge of opening to walkable ceiling, edge of raised mech area

 

n/a

 

n/a

 

n/a

 

$

—

 

 

05B

 

rail inside glass exterior wall

 

n/a

 

n/a

 

n/a

 

$

—

 

 

05A

 

steel grating

 

n/a

 

n/a

 

n/a

 

$

—

 

 

05A

 

minor access platform at WFI tank - framing

 

n/a

 

n/a

 

n/a

 

$

—

 

 

05A

 

ships ladder

 

n/a

 

n/a

 

n/a

 

$

—

 

 

5

 

misc steel at slab penetrations

 

n/a

 

n/a

 

n/a

 

 

 

Carried in BB Div 5

5

 

safety floor openings / shafts

 

n/a

 

n/a

 

n/a

 

$

—

 

Carried in BB Div 5

05A

 

pipe bollards

 

n/a

 

n/a

 

n/a

 

$

—

 

 

5

 

misc steel for equipment lifting, hoists

 

n/a

 

n/a

 

n/a

 

$

—

 

Carried in BB Div 5

17

 

heat exchanger supports

 

n/a

 

n/a

 

n/a

 

$

—

 

In Div 17

13

 

Add’l supports for items mounted to MPS Panels

 

9

 

ea

 

$

[***]

 

$

[***]

 

 

15A

 

steel supports for LAFs

 

n/a

 

n/a

 

n/a

 

$

—

 

 

5

 

embeds for pit scale

 

n/a

 

n/a

 

n/a

 

$

—

 

 

5

 

site final cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

5

 

fire watch

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

5

 

Small tank platform at WFI tank

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

5

 

Small tank platform at USB tank

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

5

 

material fence

 

80

 

lf

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Steel & Metals

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6   WOOD & PLASTICS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Wood & Plastics

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7   THERMAL & MOISTURE PROTECTION

 

 

 

 

 

 

 

 

7

 

building skin openings for equipment installation

 

2

 

ea

 

$

[***]

 

$

[***]

 

 

7

 

interior caulking

 

26,580

 

sf

 

$

[***]

 

$

[***]

 

 

7

 

fire stopping / caulking

 

26,580

 

sf

 

$

[***]

 

$

[***]

 

 

7

 

site final cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Thermal & Moisture Protection

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8    DOORS & WINDOWS

 

 

 

 

 

 

 

 

 

 

06A

 

metal doors, frames, hardware, single leaf

 

n/a

 

ea

 

n/a

 

$

—

 

 

06A

 

metal doors, frames, hardware, double leaf

 

n/a

 

ea

 

n/a

 

$

—

 

 

13A

 

panel system door, single leaf

 

n/a

 

ea

 

n/a

 

$

—

 

 

13A

 

panel system door, double leaf

 

n/a

 

ea

 

n/a

 

$

—

 

 

13

 

interlocks / maglocks

 

n/a

 

ea

 

n/a

 

$

—

 

 

13

 

door position switches on panel system door leaves

 

n/a

 

ea

 

n/a

 

$

—

 

 

16E

 

card key / security

 

n/a

 

ea

 

n/a

 

$

—

 

 

13A

 

panel system window

 

n/a

 

ea

 

n/a

 

$

—

 

 

 

36

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

site final cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Doors & Windows

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9   FINISHES

 

 

 

 

 

 

 

 

 

 

 

 

Walls

 

 

 

 

 

 

 

$

[***]

 

 

13A

 

panel system walls

 

n/a

 

ea

 

n/a

 

$

—

 

 

13A

 

misc openings in panels (or premium for airwall)

 

n/a

 

ea

 

n/a

 

 

 

 

13

 

panel system access doors for condensate coolers

 

n/a

 

ea

 

n/a

 

 

 

 

09A

 

drywall partitions

 

n/a

 

ea

 

n/a

 

 

 

 

09A

 

drywall one side

 

n/a

 

ea

 

n/a

 

 

 

 

09A

 

drywall one side - perimeter mech areas

 

n/a

 

ea

 

n/a

 

 

 

 

09A

 

skim coat

 

n/a

 

ea

 

n/a

 

 

 

 

9

 

blocking/backing

 

200

 

lf

 

$

[***]

 

$

[***]

 

per foot of wall - three lines

9

 

site final cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

9

 

protection of finishes

 

0

 

n/a

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ceilings

 

 

 

 

 

 

 

$

[***]

 

 

13A

 

panel system ceilings

 

1

 

ls

 

$

[***]

 

$

[***]

 

13A Bid Analysis

 

 

13A - COWR Contingency

 

 

 

 

 

 

 

 

 

 

13

 

additional recessed utility panels openings

 

5

 

ea

 

$

[***]

 

$

[***]

 

 

13

 

Access Doors

 

20

 

ea

 

$

[***]

 

$

[***]

 

 

13

 

panel-built pipe chases to enclose exposed pipe

 

6

 

ea

 

$

[***]

 

$

[***]

 

 

13

 

permanent fall protection at ceiling perimeter

 

150

 

lf

 

$

[***]

 

$

[***]

 

 

13

 

13A - COWR Unbought Scope

 

 

 

 

 

 

 

 

 

 

13

 

Revisions per ASK-001 3/5/2008

 

 

 

 

 

 

 

$

[***]

 

 

13

 

Low wall return at wrapping area 326

 

160

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around terminal sterilizer

 

100

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around component washer

 

160

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around component sterilizer

 

50

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around vial washer & tunnel

 

100

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around lyo

 

20

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around BFS

 

100

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around face of cold room 318

 

50

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Bulkhead/wall panels around face of cold room 349

 

50

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

face trim for LAFs to mate with ceiling panels

 

6

 

ea

 

$

[***]

 

$

[***]

 

 

13

 

LAF softwalls

 

90

 

lf

 

$

[***]

 

$

[***]

 

 

13

 

Additional power/conduit for interlocks

 

10

 

ea

 

$

[***]

 

$

[***]

 

 

13

 

HEPA housing mounting brackets

 

71

 

ea

 

$

[***]

 

$

[***]

 

 

13

 

SS Corner guards (low cost, not custom)

 

48

 

ea

 

$

[***]

 

$

[***]

 

 

13

 

Additional laminate for walls shown painted

 

600

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

GWB wall prep/priming for plastic

 

5,880

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Curb/support for floor-standing control panels standing in MPS wall chase

 

100

 

sf

 

$

[***]

 

$

[***]

 

 

13

 

Door position switches

 

68

 

leaves

 

$

[***]

 

$

[***]

 

 

13

 

Cleanroom caulking of details by mechanical, electrical, sprinkler...

 

160

 

hrs

 

$

[***]

 

$

[***]

 

 

13

 

Fall protection for leading edge during equipment installation/partial ceiling
period

 

100

 

lf

 

$

[***]

 

$

[***]

 

 

13

 

Overtime - Off Hours Work / Equipment Coordination 5x10x8x30 (premium only)

 

400

 

hrs

 

$

[***]

 

$

[***]

 

 

13

 

Final Cleaning

 

—

 

hrs

 

$

—

 

$

—

 

Transfer to Division 1

13

 

Flagmen / Traffic Control

 

—

 

hrs

 

$

—

 

$

—

 

Transfer to Division 1

13

 

Protection of Walls/Doors

 

—

 

sf

 

$

—

 

$

—

 

 

13A

 

HEPA/light openings in panels

 

n/a

 

ea

 

n/a

 

 

 

 

13A

 

isolator openings in ceiling panels

 

n/a

 

ea

 

n/a

 

 

 

 

13A

 

LAF openings in ceiling panels

 

n/a

 

ea

 

n/a

 

 

 

 

15B

 

panel ceiling sprinkler head assembly

 

n/a

 

ea

 

n/a

 

 

 

 

 

 

cleanroom grid

 

n/a

 

ea

 

n/a

 

 

 

 

 

 

drywall ceiling

 

n/a

 

ea

 

n/a

 

 

 

 

09A

 

ACT / grid ceiling

 

n/a

 

ea

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Paint

 

 

 

 

 

 

 

$

—

 

 

09G

 

paint “ceiling” / underside of structure

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

paint structure columns, beams, etc

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

paint stairs, railings, platforms

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

epoxy paint (water based) - ceilings

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

epoxy paint (water based) - walls

 

n/a

 

ea

 

n/a

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

09G

 

block filler

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

paint - block walls

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

VM #8 - Cleanable Surface & Stairs - Block filler & Laytex Paint

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

paint - perimeter mech areas

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

paint exposed piping, mech, sprinkler

 

n/a

 

ea

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wall covering

 

 

 

 

 

 

 

$

—

 

 

13A

 

plastic sheet face for drywall -mtl/comp staging

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

primer for above

 

n/a

 

ea

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flooring

 

 

 

 

 

 

 

$

—

 

 

09C

 

floor preparation

 

n/a

 

ea

 

n/a

 

 

 

 

09C

 

epoxy flooring

 

n/a

 

ea

 

n/a

 

 

 

 

9

 

temporary floor protection

 

—

 

sf

 

$

—

 

$

—

 

 

09D

 

VCT

 

n/a

 

ea

 

n/a

 

 

 

 

09D

 

vinyl base

 

n/a

 

ea

 

n/a

 

 

 

 

09G

 

concrete sealer/paint

 

n/a

 

ea

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Finishes

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10   SPECIALTIES

 

 

 

 

 

 

 

 

 

 

06A

 

lockers, stainless steel

 

n/a

 

ea

 

n/a

 

 

 

 

06A

 

fire extinguishers, ss cabinet

 

n/a

 

ea

 

n/a

 

 

 

 

06A

 

changing room mirrors

 

n/a

 

ea

 

n/a

 

 

 

 

10

 

interior signage

 

59

 

ea

 

$

[***]

 

$

[***]

 

 

05B

 

gowning benches

 

n/a

 

ea

 

n/a

 

$

—

 

See 05B COWR base building

10

 

SS supply cabinet

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

10

 

SS tables

 

2

 

ea

 

$

[***]

 

$

[***]

 

 

05B

 

stainless sani rail

 

n/a

 

ea

 

n/a

 

 

 

 

10

 

ss corner guards

 

4

 

ea

 

$

[***]

 

$

[***]

 

 

10

 

Changing room stalls

 

2

 

ea

 

$

[***]

 

$

[***]

 

 

10

 

site final cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Specialties

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11   EQUIPMENT

 

 

 

 

 

 

 

 

 

 

15A

 

LAF 1

 

n/a

 

ea

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

15A

 

LAF 2

 

n/a

 

ea

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

15A

 

LAF 3

 

n/a

 

ea

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

15A

 

LAF 4 not yet shown

 

n/a

 

ea

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

11

 

process equipment

 

n/a

 

n/a

 

n/a

 

 

 

All Equipment in FFEA - See Exhibit D

11

 

process equipment delivery and rigging

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

11

 

Additional Cooling/ Heating for equipment

 

n/a

 

n/a

 

n/a

 

 

 

All Equipment in FFEA - See Exhibit D

11

 

Landing Platform for Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

11

 

Process Equipment Set by 17B

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

11

 

Security Services

 

8

 

months

 

$

[***]

 

$

[***]

 

Assumed 8 Mos, at non occupied times, unarmed

11

 

process equipment installation, assembly, connections

 

n/a

 

n/a

 

n/a

 

 

 

All Equipment in FFEA - See Exhibit D

15

 

Mechanical Connections to Process Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

15

 

Duct Connections to Isolators

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

17

 

Process Piping Connections to Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

11

 

Installation & assembly of WT Procured Equipment Unassigned

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

17

 

Installation & assembly of WT Procured Equipment in div 17

 

n/a

 

n/a

 

n/a

 

 

 

All Equipment in FFEA - See Exhibit D

17C

 

process equipment controls

 

1

 

ls

 

$

[***]

 

$

[***]

 

CP 343 only (WFI & USP controls & instruments)

11

 

process equipment startup for UT Supplied Equipment

 

n/a

 

n/a

 

n/a

 

 

 

All Equipment in FFEA - See Exhibit D

 

38

--------------------------------------------------------------------------------

 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Process Equipment Start-up for Mech Systems for WT Procured Equip

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

17

 

Process Equipment Start-up for WT Procured Equipment

 

n/a

 

n/a

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

 

 

process equipment validation

 

n/a

 

n/a

 

n/a

 

 

 

All Equipment in FFEA - See Exhibit D

11

 

photography & video

 

8

 

mo

 

$

[***]

 

$

[***]

 

 

15

 

site final cleaning

 

—

 

ls

 

$

—

 

$

—

 

Transfer to Division 1

15

 

flagmen

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

15

 

traffic control

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

 

 

2nd Floor Lab Equipment not included (fume hoods, laminar flow hoods, flammable
storage cabinets, autoclaves, refrigerators, incubators, free-standing shelving
and cabinets)

 

0

 

 

 

 

 

 

 

All Equipment in FFEA - See Exhibit D

02C

 

Additional surveying for Critical equipment

 

48

 

crew hrs

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Equipment

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12   FURNISHINGS

 

 

 

 

 

 

 

 

 

 

12A

 

casework, ss base and countertop, no wall cabinets or shelving

 

—

 

lf

 

$

—

 

$

—

 

All Equipment in FFEA - See Exhibit D

12A

 

ss sinks in countertop

 

—

 

ea

 

$

—

 

$

—

 

All Equipment in FFEA - See Exhibit D

12A

 

ss sinks freestanding with drainboard

 

—

 

ea

 

$

—

 

$

—

 

All Equipment in FFEA - See Exhibit D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Furnishings

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13   SPECIAL CONSTRUCTION

 

 

 

 

 

 

 

 

 

 

 

 

coldrooms

 

0

 

ea

 

 

 

$

—

 

All Equipment in FFEA - See Exhibit D

 

 

fume hoods

 

0

 

ea

 

 

 

$

—

 

All Equipment in FFEA - See Exhibit D

 

 

security systems, card readers, cctv

 

0

 

ea

 

 

 

$

—

 

By Owner

13

 

RFI # 163 - Additional Plastic Wall Partitions

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

 

Total Special Construction

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14   CONVEYING SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

 

FE #3 - elevator

 

 

 

 

 

 

 

 

 

Included in Base Building

14A

 

special elevator security

 

n/a

 

ea

 

n/a

 

$

—

 

 

14A

 

special elevator security

 

n/a

 

ea

 

n/a

 

$

—

 

 

14A

 

upgrade cab finishes for cleanability

 

n/a

 

ea

 

n/a

 

$

—

 

 

14

 

1st floor hydraulic lift

 

n/a

 

ea

 

n/a

 

$

—

 

Removed from Project

14

 

Elevator Operator

 

1040

 

hr

 

$

[***]

 

$

[***]

 

 

14

 

site final cleaning

 

—

 

hr

 

$

—

 

$

—

 

Transfer to Division 1

14

 

watchmen/security

 

n/a

 

ea

 

n/a

 

$

—

 

Included in Div 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Conveying System

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15   MECHANICAL

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING PIPING

 

 

 

 

 

 

 

$

—

 

 

15A

 

sanitary waste, cast iron

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

sanitary vent

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

sanitary waste connections / drains

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

trap priming

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

process waste

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

process waste - vent

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

process waste and vent

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

2nd Floor Lab process waste behind sinks

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

process waste connection/drain

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

trap priming

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

clearwater waste AHU condensate

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

clearwater waste AHU condensate

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

clearwater waste connections

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

quench pots for hot discharge small

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

quench pots for hot discharge large

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

tempered water

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

tempered water - thermostatic valve

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

tempered water - pump

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

tempered water - small tank

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

cold potable / non-potable water

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

cold water connections

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

39

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

15A

 

hot potable / non-potable water

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

hot water connections

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

water heater

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

hot Water Circulation Pump

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

backflow preventors

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

small backflow preventors

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

vacuum

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

vacuum exhaust

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

BFS Vacuum System

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

Compressed Air, brazed copper

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

compressed air point of use filter station (Z2.11F)

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

air compressor system

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

nitrogen, brazed copper

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

nitrogen manifold / regulator / rack assembly

 

n/a

 

lf

 

n/a

 

 

 

 

17B

 

nitrogen point of use station (Z2.13F)

 

n/a

 

lf

 

n/a

 

 

 

 

15

 

Firewatch

 

n/a

 

lf

 

n/a

 

 

 

Included in B.B. award

15

 

site / final cleaning

 

n/a

 

lf

 

n/a

 

 

 

Included in B.B. award

15

 

temporary plumbing (consumption)

 

n/a

 

lf

 

n/a

 

$

—

 

By Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLUMBING EQUIPMENT

 

 

 

 

 

 

 

$

—

 

 

15A

 

shower / eyewash, lab / mech space

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

shower / eyewash, cleanroom

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

Lab waste neutralization skid

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC PIPING

 

 

 

 

 

 

 

$

—

 

 

15A

 

reheat, large approx 4"

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

reheat, med approx 2 & 1 1/2"

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

reheat, small approx 1" and smaller

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

reheat connections

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

chilled water, main approx 8"

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

chilled water, large approx 4"

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

chilled water, small approx 1 1/2"

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

chilled water connections

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

steam and condensate, large approx 4"

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

steam and condensate, approx 2"

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

steam and condensate, 1" sch 80 thrd

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

prv for low pressure preheat

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

steam/cond connections

 

n/a

 

lf

 

n/a

 

 

 

 

15

 

Firewatch

 

n/a

 

lf

 

n/a

 

$

—

 

Included in B.B. award

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping Insulation - HVAC, Plumbing, Process

 

 

 

 

 

 

 

$

—

 

 

15A

 

2" and smaller insulation

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

3" and 4" insulation

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

6" and 8" insulation

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

cleanroom grade insulation

 

n/a

 

lf

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC AIR DISTRIBUTION

 

 

 

 

 

 

 

$

—

 

 

15A

 

ductwork - galvanized

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

ductwork - stainless

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

duct insulation

 

n/a

 

lf

 

n/a

 

 

 

 

15

 

autoclave / canopy Hoods

 

n/a

 

lf

 

n/a

 

$

—

 

 

15A

 

disposable module HEPAs

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

Supply Air-flow Devices -  VAV w/ RHC

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

Supply Air-flow Devices -  VAV box

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

exhaust air-flow devices

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

autoclave/washer/fume hood exhaust air-flow devices

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

separate reheat coils

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

separate AMD

 

n/a

 

lf

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HVAC EQUIPMENT

 

 

 

 

 

 

 

$

—

 

 

15A

 

MAU 4-1

 

n/a

 

cfm

 

n/a

 

 

 

 

15A

 

AHU 4-2

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

AHU 4-3

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

AHU 4-4

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

AHU 4-5

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

AHU 4-6

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

AHU 4-7

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

FCUs for mechanical areas

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

AHU 4-9

 

n/a

 

lf

 

n/a

 

 

 

 

 

40

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

15A

 

Duct Smoke Detectors

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

RAF - 4 - 2

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

RAF - 4 - 3

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

RAF - 4 - 4

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

RAF - 4 - 5

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

RAF - 4 - 6

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

RAF - 4 - 7

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

RAF - 4 - 9

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF - 4 - 2

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF - 4 - 4

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF - 4 - 6

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 1

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 2

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 3

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 4

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 5

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 6

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 7

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 8

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 9

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 10

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 11

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

EF 12

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

Sound Attenuators

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

process chilled water system - secondary chiller / economizer heat exchanger for
low load

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

Variable Frequency Drives

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

Misc motor Starters and Disconnects

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

Vibration Isolation

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

mechanical equipment rigging

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

Core Drilling/Sawcutting

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

spill containment, special fire protection for lyo

 

n/a

 

lf

 

n/a

 

 

 

not included at this time

15A

 

Coordination Drawings

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

heat recovery system - coils, pipe, and pump

 

n/a

 

lf

 

n/a

 

 

 

none

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTROLS

 

 

 

 

 

 

 

$

—

 

 

15A

 

BAS for cleanrooms

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

BAS for cleanroom support

 

n/a

 

lf

 

n/a

 

 

 

 

15A

 

BAS for remainder of FF

 

n/a

 

lf

 

n/a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAB

 

 

 

 

 

 

 

$

—

 

 

15A

 

Test & Balance

 

n/a

 

lf

 

n/a

 

 

 

 

15

 

isolator exhaust duct leak testing

 

n/a

 

lf

 

n/a

 

$

—

 

Included in B.B. award

15

 

Room Pressure Testing

 

n/a

 

lf

 

n/a

 

$

—

 

Included in B.B. award

15

 

HEPA certification

 

n/a

 

lf

 

n/a

 

$

—

 

Included in B.B. award

15

 

mechanical commissioning

 

n/a

 

lf

 

n/a

 

$

—

 

Included in B.B. award

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Piping

 

 

 

 

 

 

 

$

[***]

 

 

17B

 

Process Piping Award

 

n/a

 

lf

 

n/a

 

$

[***]

 

17A Bid Analysis

17B

 

USP use points

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

USP valves, instruments

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

 

USP generation

 

n/a

 

lf

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

17B

 

WFI orbitally welded sanitary tube

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

WFI use points

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

WFI  inline and sample valves

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

WFI coolers (assembly with HX and 4 valves)

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

WFI cooler controllers

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

 

WFI generation (still, tank, pump, loop heater HX…)

 

n/a

 

lf

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

17B

 

clean steam orbitally welded sanitary tube

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

clean steam use point

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

clean steam condensate points

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

clean steam condensate

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

misc drains, rupture disk vents

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

clean steam regulators

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

 

clean steam generation

 

n/a

 

lf

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

17B

 

process transfer orbitally welded sanitary tube

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

process transfer line valves

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

41

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

17B

 

utility panels

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

CIP system piping

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

CIP valves

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

CIP hoses

 

n/a

 

lf

 

n/a

 

$

—

 

 

17

 

CIP system return pumps

 

n/a

 

lf

 

n/a

 

$

—

 

All Equipment in FFEA - See Exhibit D

17B

 

process vents to roof

 

n/a

 

lf

 

n/a

 

 

 

 

17

 

equipment & tank trim and connections drain, vent, filter etc lines field-built
(probably not included in vendor/equipment installation budget)

 

n/a

 

lf

 

n/a

 

$

—

 

 

17B

 

sample point drain funnel assemblies

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

 

17B - COWR Contingency

 

 

 

 

 

 

 

 

 

 

17

 

Techlite insulation in clean rooms

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

additional hose length 44 hoses x 2+ ft

 

100

 

lf

 

$

[***]

 

$

[***]

 

 

17

 

add sample valve to XV20504

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

add stainless/clean details to chilled water/drain connections at 3 POU heat
exchangers

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

Potential revised/additional venting to roof

 

1,000

 

lf

 

$

[***]

 

$

[***]

 

 

 

 

17B - COWR Unbought Scope

 

 

 

 

 

 

 

 

 

 

17

 

Recessed utility panels stainless assembly

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

Clean steam use point plate stainless assembly

 

1

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

Clean gas/filter use point plate stainless assembly

 

8

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

Additional clean regulators (3 scheduled, 8 shown)

 

5

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

compressed air and nitrogen drop from above ceiling 8 locations

 

80

 

lf

 

$

[***]

 

$

[***]

 

 

17

 

misc steel stands for HXs (for 3 major process heat exchangers)

 

3

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

roofing (for vents)

 

20

 

ea

 

$

[***]

 

$

[***]

 

 

17

 

fab shop setup - garage level 80lf x 10ft x $[***] mtl + 2x5days x 8hrs x [***]
+ 5truck x [***]

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

17

 

fab shop setup - 4th level 30lf x 12ft x $[***] mtl + 2x3days x 8hrs x [***] +
3truck x [***]

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

17

 

material/equipment security area locked cage $[***] cage $[***] install

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

17

 

temporary fabrication shop heat

 

5

 

mo

 

$

[***]

 

$

[***]

 

 

17

 

temp electric for passivation boiler 100A (setup close to panel)

 

20

 

lf

 

$

[***]

 

$

[***]

 

 

17

 

temp electric for orbital welding

 

80

 

lf

 

$

[***]

 

$

[***]

 

 

17

 

equipment landing pad - 3rd floor platform for major equipment

 

5

 

mo

 

$

[***]

 

$

[***]

 

 

17

 

commissioning support 2 x 4wks x 40hrs x $[***]

 

320

 

hrs

 

$

[***]

 

$

[***]

 

 

17

 

Overtime - Off Hours Work / Equipment Coordination 5 x 10days x 10hrs x $[***]
(differential only)

 

500

 

hrs

 

$

[***]

 

$

[***]

 

 

17

 

Final Cleaning

 

—

 

hrs

 

$

—

 

$

—

 

Transfer to Division 1

17

 

GC Fee on Process Piping

 

 

 

 

 

 

 

$

—

 

Included On Front Page

17

 

Flagmen / Traffic Control

 

—

 

hrs

 

$

—

 

$

—

 

Transfer to Division 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRE PROTECTION

 

 

 

 

 

 

 

$

 —

 

 

15B

 

sprinkler, cleanrooms

 

n/a

 

lf

 

n/a

 

$

—

 

 

15B

 

sprinkler, cleanroom support areas

 

n/a

 

lf

 

n/a

 

$

—

 

 

15B

 

sprinkler, mechanical areas

 

n/a

 

lf

 

n/a

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Mechanical

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16   ELECTRICAL

 

 

 

 

 

 

 

$

—

 

 

16A

 

power panels, mechanical panels, process panels, and feeders

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Conduit and Raceways

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Penetrations and Sealants

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Motor Starters, Motor Control Center & Mech Equip Feeds

 

n/a

 

 

 

n/a

 

Incl

 

 

15A

 

Variable Frequency Drives (mech eqpt)

 

n/a

 

 

 

n/a

 

 

 

 

16A

 

motor starters (mech eqpt)

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

disconnects (mech eqpt)

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Lighting Panels and wire

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

C fixture cleanroom light (mostly 2x4)

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

A1 fixture 2x4

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

B1 fixture 2x4

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

F fixture 4' 2 lamp mechanical rooms

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

battery ballasts

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

lamps

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Devices and Outlets

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

additional construction power & light

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Fire Alarm Voice Evacuation System

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Fire Alarm Conduit

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Telecom Cabletray and conduit

 

n/a

 

 

 

n/a

 

Incl

 

 

 

42

--------------------------------------------------------------------------------


 

 

 

DESCRIPTION

 

GMP
QUANTITY

 

UNIT

 

GMP UNIT
COST

 

GMP Total

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

16A

 

Labeling and Painting

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

Testing and inspection

 

n/a

 

 

 

n/a

 

Incl

 

 

16

 

Commissioning/Testing

 

n/a

 

 

 

n/a

 

Incl

 

 

16A

 

airlock and security door power wiring

 

n/a

 

 

 

n/a

 

Incl

 

 

 

 

Security Piping

 

n/a

 

 

 

n/a

 

 

 

separate budget

16A

 

Coordination Drawings

 

n/a

 

 

 

n/a

 

Incl

 

 

16

 

site / final cleaning

 

n/a

 

 

 

n/a

 

Incl

 

 

16

 

temporary light & power

 

n/a

 

 

 

n/a

 

Incl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Electrical

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL

 

 

 

 

 

 

 

$

[***]

 

 

 

43

--------------------------------------------------------------------------------

 

United Therapeutics Phase 2A

10/14/2008 rev GMP

Exhibit D-WT FFEA Detail

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT
COST

 

WT FFEA
in 10-14-08 rev
GMP

 

UT FFEA

not in 10-14-08
rev GMP

 

TOTAL

 

COMMENTS

2°C to 8°C COLD BOX

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

no purchase cost - deleted (postponed) from project

Wall panels to hide future coldbox space

 

100

 

sf

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

100sf @$[***]

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

Purified Water   Pretreatment Skid (USP)

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

purchase cost based on Siemens cost saving ALTERNATE; THIS EQUIPMENT DOES NOT
MATCH THE SPECIFICATIONS

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

hardness, TOC, vent filter, addl carbon

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

Jim’s

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

48

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

interconnecting piping

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in process piping

special utility connections / revisions

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

 

 

 

 

 

 

$

[***]

 

 

 

 

$

[***]

 

in mechanical room

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

 

$

[***]

 

 

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

EDI option plus testing

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

80

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

10 days

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

2 days

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

in IQ/OQ

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

in IQ/OQ

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc costs

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

Jim’s

 

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

Multiple Effect WFI Still

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

purchase cost based on Steris T5

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

chart recorder, discharge pressure, Pure steam option

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

Jim’s

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

48

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in process piping

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

in mechanical room

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

8

 

hr

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

not quoted by Steris

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary protection

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

startup

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

Jim’s

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc costs

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

Jim’s

 

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

Clean Steam Generator

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

purchase cost based on Steris

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

44

--------------------------------------------------------------------------------


 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT
COST

 

WT FFEA
in 10-14-08 rev
GMP

 

UT FFEA

not in 10-14-08
rev GMP

 

TOTAL

 

COMMENTS

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

48

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in process piping

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

in mechanical room

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

8

 

hr

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

not quoted by Steris

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc costs

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

Tank package for the 4 fixed vessels including the following:

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

ITEMS THAT DO NOT MATCH THE SPECIFICATIONS: MAG DRIVE AGITATORS, NO TOP HEAD
INSULATION ON SMALL TANKS.

Formulation Vessel TK2111 with agitator

 

 

 

 

 

 

 

$

[***]

 

 

 

 

$

[***]

 

included above

Formulation Vessel TK2241 with agitator

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included above

2500 Gallon WFI Storage Vessel TK2041

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included above

1500 Gallon USP Storage Vessel TK2221

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included above

VFD panels

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

to be priced in Bulletin 6

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

48

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

96

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

special utility connections / revisions

 

—

 

lf

 

$

—

 

$

[***]

 

 

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

60

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

added load cell stands

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

—

 

$

[***]

 

 

 

$

[***]

 

 

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

Autoclave/Sterilizer SS2141

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

purchase price base on prometco

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

6 pen, stopper cycle, filter sterilization, weld docs, test ports, steam quality

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

[***]/day added for expenses

uncrating / prep

 

24

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

240

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

45

--------------------------------------------------------------------------------


 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT
COST

 

WT FFEA
in 10-14-08 rev
GMP

 

UT FFEA
not in 10-14-08
rev GMP

 

TOTAL

 

COMMENTS

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

200

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

8

 

hr

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

[***]/day, 10 days added for expenses

misc costs

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

assume this covers loading carts, trolleys, parking stands, shelves

 

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

Lab AutoClave SS2161

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

Steris

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

panel 3 sides for free-standing location

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

16

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

0.5

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

80

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

assumes no requirements for lab area

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

—

 

$

[***]

 

 

 

$

[***]

 

 

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered by IQ OQ

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

Pharmaceutical Parts Washer WASH2171

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

Belimed MODEL 860: 33”X33”X39” CHAMBER

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

see options list

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

riboflavin test

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

24

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

240

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

200

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

8

 

hr

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

40

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

46

--------------------------------------------------------------------------------


 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT
COST

 

WT FFEA
in 10-14-08 rev
GMP

 

UT FFEA

not in 10-14-08
rev GMP

 

TOTAL

 

COMMENTS

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

misc costs

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

assume this is allowance for racks/carts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Undercounter Pharma Parts Washer WASH2181

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

purchase cost based on Belimed standard undercounter THIS EQUIPMENT DOES NOT
MATCH THE CURRENT SPECIFICATIONS for a GMP unit

Modifications to control WFI and DI system valves

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

assumed a standard unt, not modified per pre-bulletin one control of GMP valves

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

condenser, misc racks, baskets

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

8

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

0.5

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

40

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

current design doesn’t address above-counter utilities to undercounter washer

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

80

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

8

 

hr

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

8

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA???

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA???

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA???

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA???

misc costs

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Undercounter Glass Washer WASH2191

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

purchase cost based on Belimed standard undercounter

additional features not included in base price

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

condenser, misc racks, baskets

escalation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

documentation

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

warrantee

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

in purchase cost

sales tax

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

FAT

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

delivery / freight FOB jobsite

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor supervision/guidance during installation

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

uncrating / prep

 

8

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

0.5

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

assembly

 

40

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

utility terminations

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

special utility connections / revisions

 

5

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

8

 

hr

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

8

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

on site training

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

NA

 

47

--------------------------------------------------------------------------------


 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT
COST

 

WT FFEA
in 10-14-08 rev
GMP

 

UT FFEA

not in 10-14-08
rev GMP

 

TOTAL

 

COMMENTS

misc costs

 

 

 

 

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

Clean In Place Skid (for Lyo, and Tank Wash) with:

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

CIP return pumps

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

CIP remote control panels

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

48

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging / assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor assembly

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

Most of the on-site assembly is by the equipment vendor, some reconnection of
machine sections disconnected for shipping and rigging is covered by the above
line “rigging / assembly”

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered elsewhere

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

120

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

2 remote panels

field/infrastructure requirements (like controls cable tray)

 

100

 

 

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

80

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

on site training

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

Filling Line

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

96

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

2

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging / assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor assembly

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

Most of the on-site assembly is by the equipment vendor, some reconnection of
machine sections disconnected for shipping and rigging is covered by the above
line “rigging / assembly”

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered elsewhere

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

400

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

50

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

unknown scope

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

160

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

on site training

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

Lyophilizer & Lyophilizer Mechanical Skid

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

96

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

2

 

crew day

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

rigging / assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor assembly

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

Most of the on-site assembly is by the equipment vendor, some reconnection of
machine sections disconnected for shipping and rigging is covered by the above
line “rigging / assembly”

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered elsewhere

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

100

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

minor trim

field/infrastructure requirements (like controls cable tray)

 

50

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

unknown scope

 

48

--------------------------------------------------------------------------------


 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT
COST

 

WT FFEA
in 10-14-08 rev
GMP

 

UT FFEA

not in 10-14-08
rev GMP

 

TOTAL

 

COMMENTS

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

temporary enclosures

 

1,000

 

sf

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary protection

 

80

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

4

 

mo

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary utility service

 

1

 

ls

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

startup

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

on site training

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

 

 

 

 

 

 

 

 

 

 

 

 

$

[***]

 

 

Lyophilizer loader/unloader

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

48

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging / assembly

 

80

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor assembly

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

Most of the on-site assembly is by the equipment vendor, some reconnection of
machine sections disconnected for shipping and rigging is covered by the above
line “rigging / assembly”

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered elsewhere

special utility connections / revisions

 

10

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

 

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in lyo

temporary protection

 

80

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in lyo

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in lyo

startup

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

on site training

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Isolator over Filling Line and Lyophilizer Loading

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

96

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

2

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging / assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor assembly

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

Most of the on-site assembly is by the equipment vendor, some reconnection of
machine sections disconnected for shipping and rigging is covered by the above
line “rigging / assembly”

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered elsewhere

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

400

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

50

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

unknown scope

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

assume none needed

temporary protection

 

80

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

none needed

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

none needed

startup

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

on site training

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blow Fill Seal Machine

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

96

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

2

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging / assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor assembly

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

Most of the on-site assembly is by the equipment vendor, some reconnection of
machine sections disconnected for shipping and rigging is covered by the above
line “rigging / assembly”

 

49

--------------------------------------------------------------------------------


 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT
COST

 

WT FFEA
in 10-14-08 rev
GMP

 

UT FFEA

not in 10-14-08
rev GMP

 

TOTAL

 

COMMENTS

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered elsewhere

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

400

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

assume none needed

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

assume none needed

temporary protection

 

80

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

none needed

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

none needed

startup

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

on site training

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Sterilizer

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase costs through delivery by UT

temporary storage / staging

 

5

 

days

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating / prep

 

48

 

hrs

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging

 

1

 

crew day

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

rigging / assembly

 

160

 

hrs

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

misc / materials

 

1

 

ls

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

vendor assembly

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

Most of the on-site assembly is by the equipment vendor, some reconnection of
machine sections disconnected for shipping and rigging is covered by the above
line “rigging / assembly”

utility terminations

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

covered elsewhere

special utility connections / revisions

 

20

 

lf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

revisions to floors/walls/ceilings to coordinate with equipment trim/housing

 

200

 

sf

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

field/infrastructure requirements (like controls cable tray)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

assume none needed

UL inspection / certification

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

temporary enclosures

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

assume none needed

temporary protection

 

80

 

hr

 

$

[***]

 

$

[***]

 

 

 

$

[***]

 

 

temporary heating/cooling/humidity control

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

none needed

temporary utility service

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

none needed

startup

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

on site training

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

SAT execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ documents/procedure

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

IQ/OQ execution

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

included in UT equipment purchase

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Misc equipment (like refrigerators)

 

 

 

 

 

 

 

$

[***]

 

 

 

$

[***]

 

all purchase, startup costs by UT

receiving

 

25

 

ea

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

uncrating

 

25

 

ea

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

rigging/placement

 

25

 

ea

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

assembly

 

25

 

ea

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

connections

 

25

 

ea

 

$

[***]

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sub-Totals

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

RemainingFFEA

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

Totals

 

$

[***]

 

$

[***]

 

$

[***]

 

 

 

50

--------------------------------------------------------------------------------

 

[g15122kk121i001.jpg] THE WHITING - TURNER CONTRACTING COMPANY

 

United Therapeutics Phase 2A

10/14/2008 rev GMP

GENERAL CONDITIONS, BB & FF, Detail

 

DESCRIPTION

 

QUANT.

 

CONST.
DURATION

 

UNITS

 

UNIT
PRICE

 

TOTAL

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Expenses

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

Office Equipment Furniture

 

1

 

1

 

Ea.

 

$

[***]

 

$

[***]

 

Drawing Tables, Racks, etc...

 

Computer Systems

 

1

 

1

 

Ea.

 

$

[***]

 

$

[***]

 

Server: Office Set up

 

Computer Systems

 

0

 

0

 

Ea.

 

$

—

 

$

—

 

Computers/Printers w/staff

 

Office Supplies

 

1

 

24

 

Mo.

 

$

[***]

 

$

[***]

 

 

 

Postage

 

1

 

24

 

Mo.

 

$

[***]

 

$

[***]

 

 

 

Express Mail

 

1

 

24

 

Mo.

 

$

[***]

 

$

—

 

Incl Above

 

Delivery

 

1

 

24

 

Mo.

 

$

[***]

 

$

—

 

Incl Above

 

Telephones & Service Charges

 

1

 

24

 

Mo.

 

$

[***]

 

$

[***]

 

 

 

Telephones & Service Charges

 

0

 

0

 

Mo.

 

$

—

 

$

—

 

Cell Phones: Included w/staff

 

Print-Plot Paper / Repro / Copier Service

 

1

 

1

 

Ea.

 

ALLOW

 

$

[***]

 

 

 

Job Offices for Contractor

 

1

 

23

 

Mo.

 

$

[***]

 

$

[***]

 

Quad Complex

 

Setup / De-Mob Trailers

 

1

 

1

 

Ea.

 

$

[***]

 

$

[***]

 

 

 

Job Offices for Owner

 

0

 

0

 

Mo.

 

$

—

 

$

—

 

none included

 

Job Offices for Architect

 

0

 

0

 

Mo.

 

$

—

 

$

—

 

none included

 

Scheduling Consultant

 

1

 

832

 

Hr.

 

$

[***]

 

$

[***]

 

(1) day/week for (2) years

 

Travel & Expenses

 

0

 

0

 

Wk.

 

$

—

 

$

—

 

Included in Staff Costs

 

Jobsite Vehicles

 

0

 

0

 

Wk.

 

$

—

 

$

—

 

Included in Staff Costs

 

Photography & Video

 

0

 

0

 

Mo.

 

$

—

 

$

—

 

Included in Sub Cost

 

Preconstruction Damage Survey

 

0

 

0

 

Ea.

 

$

—

 

$

—

 

Included in Sub Cost

 

Surveying (2 Man Crew)

 

0

 

0

 

Mo.

 

$

—

 

$

—

 

Include in Sub Costs

 

Replacement of Meters (removed)

 

6

 

1

 

ea.

 

$

[***]

 

$

[***]

 

 

 

Bagging of Meters

 

1

 

22

 

Mo.

 

$

[***]

 

$

[***]

 

10 @ Spring/Cameron

 

Staff Parking

 

1

 

24

 

Mo.

 

$

[***]

 

$

[***]

 

 

 

Reimburseables

 

1

 

24

 

Mo.

 

$

[***]

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Staffing: 2008 Rates

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

Senior Project Manager: JJ

 

1

 

1300

 

Hr.

 

$

[***]

 

$

[***]

 

50% 7/28/08 - 10/30/09

 

Construction Manager: MD

 

1

 

2600

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 10/30/09

 

Architectural/Structural/FF Manager: TB

 

1

 

2600

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 10/30/09

 

Fill Finish Technical Assistance: GC

 

1

 

1300

 

Hr.

 

$

[***]

 

$

[***]

 

50% 7/28/08 - 10/30/09

 

CW & Div 2 - 5 PM: BH

 

1

 

1400

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 3/30/09

 

CW & Div 2 - 5 PE: PB

 

1

 

2760

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 11/27/09

 

MEP Manager: J Santamont

 

1

 

2880

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 12/18/09

 

MEP Engineer: J Swain

 

1

 

2760

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 11/27/09

 

Divisions 6, 7, 8, 9, 12 APM: BG

 

1

 

2600

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 10/30/09

 

Divisions 6, 7, 8, 9, PE: CC

 

1

 

880

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 11/28/08

 

Superintendent: WS

 

1

 

2600

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 10/30/09

 

Superintendent: DD

 

1

 

2760

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 11/27/09

 

Office Manager

 

1

 

2760

 

Hr.

 

$

[***]

 

$

[***]

 

7/28/08 - 11/27/09

 

Staff Billings up to 7/27/08

 

1

 

1

 

Ea.

 

$

[***]

 

$

[***]

 

 

 

Division 9 & 12 PE: RK

 

1

 

2960

 

Hr.

 

$

[***]

 

$

—

 

To be reimbursed from cont. if $ is remaining

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBTOTAL GC’s

 

 

 

 

 

 

 

 

 

$

[***]

 

 

 

 

51

--------------------------------------------------------------------------------


 

[g15122kk121i001.jpg] THE WHITING - TURNER CONTRACTING COMPANY

 

United Therapeutics Phase 2A

10/14/2008 rev GMP

VE List

 

Item
#

 

Description

 

Estimated VM
Amount

 

Notes

 

Direction
Req’d By

 

1

 

Integration of Coordinated Drawings

 

$

([***]

)

Delete requirement in specifications. Note:VE amount reduces daily!

 

immediately

 

2

 

Davits and Equipment Scope Reduction

 

$

([***]

)

Anchors Only - No monorail or Equipment

 

8/1/2008

 

3

 

Commissioning Assistance

 

 

 

Allowance amount of $[***] - Need scope to better define.

 

8/1/2008

 

4

 

Stainless versus PVC Duct

 

$

([***]

)

credit off of allowance of $[***] (50/50 mix of PVC coated galvanized and SS
duct assumed)

 

7/21/2008

 

5

 

Custom Concrete Bench - Alternate designers

 

$

([***]

)

Local Supplier and Designer

 

9/1/2008

 

6

 

Mill Work - Delete M2.1, M2.2, M5.7, M5.8, M5.9, M6.4, M7.13, M7.14

 

$

([***]

)

Scope Reduction

 

7/21/2008

 

7

 

Stainless Steel Planters -

 

$

—

 

VE not available at this time

 

 

 

8

 

HEPA Filters @ 2nd Floor - Second Set

 

$

([***]

)

 

 

9/1/2008

 

9

 

Epoxy @ Stair #4

 

$

([***]

)

Epoxy Paint Included Only, No Troweled Included Anywhere

 

9/1/2008

 

10

 

Light Fixtures

 

$

—

 

VE not available at this time

 

 

 

11

 

Security Services

 

$

([***]

)

To be provided by Owner

 

9/1/2008

 

12

 

Conduit versus MC cable for FA / Power

 

$

([***]

)

ENT Utilized and MC per Spec utilized to the fullest already. Exposed areas are
still EMT. Limited ENT to MC options exist.

 

7/21/2008

 

13

 

Utilize MC Cable for Phase 1 FA Work

 

$

([***]

)

 

 

8/1/2008

 

14

 

Siemens Controls

 

$

([***]

)

Change Controls types to match phase 1A

 

8/1/2008

 

15

 

Concrete Pavers at current IPE / Bluestone locations

 

$

([***]

)

 

 

8/1/2008

 

16

 

PV Array - Open to multiple bidders / Vendors

 

$

([***]

)

 

 

8/1/2008

 

17

 

PV Array - Alternate Technologies

 

$

([***]

)

Alternate mounting method reduces upfront cost and reduces roofing penetrations
at stanchions.

 

8/1/2008

 

18

 

Telecomm - Open to multiple Bidders

 

$

([***]

)

 

 

9/1/2008

 

19

 

Delete or Reduce Attic Stock

 

$

([***]

)

 

 

9/1/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

$

([***]

)

 

 

 

 

 

52

--------------------------------------------------------------------------------

 

Unither - Agreement Paragraph 5.3.2 Understanding

 

Sample Change Order Scenarios

 

a) Work performed by Construction Manager;

 

CONSTRUCTION
MANAGER

 

($[***] Labor/$[***]
Matl)

 

 

 

 

 

Direct Cost:

 

$

[***]

 

 

 

 

 

OH @ [***]%:

 

$

[***]

 

 

 

 

 

Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

b) Work performed by a Subcontractor;

 

SUBCONTRACTOR

 

($[***] Labor/$[***]
Matl)

 

 

 

 

 

Direct Cost:

 

$

[***]

 

 

 

 

 

OH @ [***]%:

 

$

[***]

 

 

 

 

 

Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

CONSTRUCTION MANAGER

 

(i.e. dumpsters,
temp stairs,
storage etc. as
justified)

 

 

 

 

 

Actual Out of Pocket GCs:

 

$

[***]

 

 

 

 

 

 

O/H, Profit & Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Bond

 

$

[***]

 

 

 

 

 

Total:

 

$

[***]

 

 

c) Work Performed by a Sub-Subcontractor;

 

SUB-
SUBCONTRACTOR

 

($[***] Labor/$[***]
Matl)

 

 

 

 

 

Direct Cost:

 

$

[***]

 

 

 

 

 

OH @ [***]%:

 

$

[***]

 

 

 

 

 

Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

SUB-
CONTR.

 

 

 

 

 

 

 

O/H, Profit & Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

CONSTRUCTION MANAGER

 

(i.e. dumpsters,
temp stairs,
storage etc. as
justified)

 

 

 

 

 

Actual Out of Pocket GCs:

 

$

[***]

 

 

 

 

 

 

O/H, Profit & Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Bond

 

$

[***]

 

 

 

 

 

 

Total:

 

$

[***]

 

 

1

--------------------------------------------------------------------------------

 

ANNEX 2 TO EXHIBIT G

Unither - Agreement Paragraph 5.3.2 Understanding

 

Sample Change Order Scenarios

 

a) Work performed by Construction Manager;

 

CONSTRUCTION
MANAGER

 

($[***] Labor/$[***]
Matl)

 

 

 

 

 

Direct Cost:

 

$

[***]

 

 

 

 

 

OH & Fee@ [***]%:

 

$

[***]

 

 

 

 

 

included

 

$

—

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

b) Work performed by a Subcontractor;

 

SUBCONTRACTOR

 

($[***] Labor/$[***]
Matl)

 

 

 

 

 

Direct Cost:

 

$

[***]

 

 

 

 

 

OH @ [***]%:

 

$

[***]

 

 

 

 

 

Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

CONSTRUCTION MANAGER

 

(i.e. dumpsters,
temp stairs,
storage etc. as
justified)

 

 

 

 

 

Actual Out of Pocket GCs:

 

$

[***]

 

 

 

 

 

 

O/H, Profit & Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Bond

 

$

[***]

 

 

 

 

 

Total:

 

$

[***]

 

 

c) Work Performed by a Sub-Subcontractor;

 

SUB-
SUBCONTRACTOR

 

($[***] Labor/$[***]
Matl)

 

 

 

 

 

Direct Cost:

 

$

[***]

 

 

 

 

 

OH @ [***]%:

 

$

[***]

 

 

 

 

 

Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

SUB-
CONTR.

 

 

 

 

 

 

 

O/H, Profit & Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Subtotal:

 

$

[***]

 

 

CONSTRUCTION MANAGER

 

(i.e. dumpsters,
temp stairs,
storage etc. as
justified)

 

 

 

 

 

Actual Out of Pocket GCs:

 

$

[***]

 

 

 

 

 

 

O/H, Profit & Fee @ [***]%:

 

$

[***]

 

 

 

 

 

Bond

 

$

[***]

 

 

 

 

 

 

Total:

 

$

[***]

 

 

2

--------------------------------------------------------------------------------

 

ATTACHMENT B

 

Notes Qualifications & Assumptions dated 10/14/08

 

--------------------------------------------------------------------------------


 

[g15122kk129i001.jpg] THE WHITING-TURNER CONTRACTING COMPANY

 

United Therapeutics — Phase IIA

10/14/08 revised GMP

NQA REVSION 11/4/08

 


NOTES, QUALIFICATIONS & ASSUMPTIONS


 


BASE BUILDING


 

1.               GENERAL

 

1.1.

This GMP budget is based upon the United Therapeutics Project 100% Construction
Documents by Schick Goldstein Architects P.C. dated December 12, 2007, inclusive
of SGA addenda #1-11. Addenda #12, 13, 14, 15 & 16 are included as allowances as
described in the GMP. The attached document log lists all of the documents
included within this GMP. References made to “the documents” within this GMP are
understood to be the document log defined above.

 

 

1.2.

Allowances: Once the item listed as an allowance is defined, that item will be
analyzed from a schedule/cost standpoint and represented to the owner for
comparison to what has been included in the GMP. The allowances identified
within the GMP are not subject to shared savings.

 

 

1.3.

Construction contingency shall be used to address contract scope of work gaps,
construction manager faults, and overages of buy out in any particular contract
package. Construction contingency shall not be used for owner changes, unknown
conditions, or design contingency items.

 

 

1.4.

Design contingency is excluded. Design contingency shall be used to address code
issues and errors/omissions.

 

 

1.5.

Not used.

 

 

1.6.

Not used.

 

 

1.7.

The project’s scheduled completion date is 11/16/09 as defined within Schedule
Revision UT-04 dated 5/27/08. We have assumed that a 2 week flush period is not
required to meet the requirement of LEED Construction Indoor Air Quality
Management Plan EQ 3.2.

 

 

1.8.

Not used

 

 

1.9.

Not used

 

 

1.10.

Not used.

 

 

1.11.

Phase I areas will be shutdown when modifications are being completed to those
areas. WT will notify Owner and coordinate area closure at least 2 weeks in
advance.

 

 

1.12.

Not used

 

 

1.13.

Attic stock per NQA Exhibit A is included.

 

 

1.14.

Not Used.

 

 

1.15.

UL listing of items furnished and / or installed by others are excluded.

 

 

1.16.

All drawings and sketches, including RFI responses, addenda, bulletins, , etc
must be issued to WT as a hard copy.

 

 

1.17.

We have included access for construction adjacent to the Montgomery County
Parking Garage 21 per the 3rd Right of Entry Agreement.

 

 

1.18.

Not used.

 

1

--------------------------------------------------------------------------------


 

1.19.

No retail fit out work is included in the GMP. To reduce offsite storage and
double handling costs, WT will utilize this space for laydown/storage for the
project. If fit-out of this space is awarded by the Owner prior to substantial
completion of Phase 2A, impacts to the project will be assessed at that time. .

 

 

1.20.

WT will provide 2 week notice, at minimum, prior to commencing any work in Phase
1 space. Completely removing, salvaging, protecting, and storing all
furnishings, fixtures and equipment from these spaces prior to work commencing
will be by others. Additionally, moving or managing the Owner’s move back into
these spaces or into phase 2A after substantial completion is excluded.

 

 

1.21.

Relocation, removal or demolition of equipment, appliances, materials, wall
furnishings, etc from lunch room 262/room 203 is excluded. Only point up of
walls and painting is included. Utility modifications are not included, since no
demo drawings of the area are provided.

 

 

1.22.

All testing & inspections services (i.e. Concrete testing, weld inspections,
material inspections) are assumed to be by owner, unless otherwise indicated.

 

 

1.23.

Not used.

 

 

1.24.

Not used.

 

 

1.25.

WSSC/SDC/Impact fees are by the owner.

 

 

1.26.

Usage charges of temporary power, water, & gas are by owner.

 

 

1.27.

All Permit fees and expediting fees are excluded. Our subcontractors have
included trade permits for their work.

 

 

1.28.

Not used.

 

 

1.29.

We have included LEED requirements only as specified within the contract
documents. If LEED scorecard has items not in design drawings and
specifications, these items have not been included. W-T will coordinate with the
project team to help meet the LEED goals for the project.

 

 

1.30.

Temporary Heating/Cooling - It is assumed that WT will temporarily connect the
new gas riser to portable heating units to provide temporary heating during
construction. When the new HVAC equipment is up and running, we will utilize
these systems for temporary heating/cooling.

 

 

1.31.

Temporary heating, cooling, filtered HVAC, humidity controls, temporary
enclosures, and equipment protection as required during process equipment
installation (for example: as may be required for early startup of the
lyophilizer) is not included in the GMP. These costs must be covered by the
separate equipment budget.

 

 

1.32.

The 16G — PV Array package does not include liquidated damages

 

 

1.33.

The following packages do not have a Payment & Performance Bond.

 

 

 

1.33.1.

02C — Surveying,

 

 

 

 

1.33.2.

16E — Security,

 

 

 

 

1.33.3.

16F — Telecom/Data,

 

 

 

 

1.33.4.

16G — PV Array.

 

2

--------------------------------------------------------------------------------


 

1.34.

The following packages have included the UT required insurance limits. No
allowance has been carried for additional costs associated with meeting UT
required insurances.

 

 

 

 

1.34.1.

02D — Landscaping,

 

 

 

 

1.34.2.

03A — Concrete *,

 

 

 

 

1.34.3.

02C — Surveying*,

 

 

 

 

1.34.4.

03B — Caissons*,

 

 

 

 

1.34.5.

04A — Masonry,

 

 

 

 

1.34.6.

04B — Precast Panels,

 

 

 

 

1.34.7.

05A — Structural/Misc. Steel,

 

 

 

 

1.34.8.

05B — Ornamental Metals,

 

 

 

 

1.34.9.

07C — Roofing,

 

 

 

 

1.34.10.

07E — Terracotta,

 

 

 

 

1.34.11.

08C — Overhead Doors,

 

 

 

 

1.34.12.

09A — Drywall,

 

 

 

 

1.34.13.

09C — Terrazzo,

 

 

 

 

1.34.14.

09D — Carpet/VCT/Sheet Vinyl,

 

 

 

 

1.34.15.

09E — Epoxy Flooring,

 

 

 

 

1.34.16.

09F — Ceramic Tile,

 

 

 

 

1.34.17.

10C — Davits,

 

 

 

 

1.34.18.

12A — Casework,

 

 

 

 

1.34.19.

13A — Clean Room,

 

 

 

 

1.34.20.

14A — Elevators,

 

 

 

 

1.34.21.

15A — Mechanical,

 

 

 

 

1.34.22.

15B — Sprinkler,

 

 

 

 

1.34.23.

16A — Electrical (within allowance),

 

 

 

 

1.34.24.

17A — Process Piping.

 

 

 

All remaining packages to carry WT standard insurance limits.

 

 

 

1.35.

Not used.

 

 

 

1.36.

It is agreed that WT will have access to $[***] of construction contingency to
cover additional general conditions costs which may arise. The $[***] of this
amount is only available for use by WT if savings exist at the end of the
project.  The use of contingency for this last $[***] increment is subservient
to all other uses of Contingency as defined within the UT/W-T Contract for
project purposes.

 

3

--------------------------------------------------------------------------------


 

1.37.

All parking meter reinstallation is by Montgomery County. All fees for such are
by the owner.

 

 

1.38.

Bottled water coolers, coffee makers, printers, fax machines, recycling
containers, microwaves, furniture are assumed to be owner furnished, owner
installed.

 

 

1.39.

Not used

 

 

1.40.

01820-1.6.A.8 — Owner training on rainwater collection system is not included
since the equipment was deleted from the contract documents.

 

 

1.41.

WT is not responsible for delays incurred to project schedule due to work
performed by PEPCO, Verizon, Comcast, RCN, Montgomery County, etc. as
applicable.

 

 

1.42.

Not used.

 

 

1.43.

Drawings issued with RFI #84 are assumed to be superceded by drawings issued in
SGA Addendum #12.

 

 

1.44.

An allowance of $[***] has been included in the GMP for modifications within
phase 1 that are not indicated in the contract documents.

 

 

1.45.

Additional acoustical requirements/acoustic control devices indicated by Shen,
Milson & Wilke’s analysis and Vanderweil’s memo dated 12/21/07, that are above
and beyond the documents have not been included. STC testing of in place
construction to ensure compliance to specific levels referenced in the contract
documents is not included beyond what is required by specifications section
15950. Testing per specification section 16231 is excluded.

 

 

1.46.

Start-up and testing requirements for equipment per each equipment specification
is included in the GMP. Overall building and system commissioning is undefined
at this time. We have included mechanical and electrical commissioning
allowances totaling $[***] for the scope of this work to be determined later.

 

 

1.47.

Commissioning is not linked to substantial completion. All guarantees and
warranties shall commence upon date of substantial completion.

 

 

1.48.

Any work required for procurement and validation beyond what is specifically
shown to be included within the WT FFEA per exhibit D of this GMP, is excluded.

 

 

1.49.

Not used

 

 

1.50.

Submittals (product data and shop drawings) are to be returned to WT within ten
(10)  working days of A/E receipt for submittals of divisions 1, 4, 6, 7, 8, 10,
11, 12, 13, and17. Submittals (product data and shop drawings) are to be
returned to WT within fifteen (15) working days of receipt for submittals of
divisions 2, 3, 5, 9, 14, 15, and 16.

 

 

1.51.

Responses to future RFI’s will be expected to be received back by WT within
three to five (3-5) working days (including consultant review time and shipping
durations). Whiting-Turner reserves the right to request quicker review periods
if necessary to recover lost time due to design related issues.

 

 

1.52.

24hr — 7 days a week service, warranty calls, guarantee, and maintenance is not
included. Next business day callback will be provided. This does not include
lead times for replacement parts or equipment. Next business day call back is
included during warranty period, however, timeframe for remediation is handled
on a case by case basis.

 

 

1.53.

Not used

 

4

--------------------------------------------------------------------------------


 

1.54.

It is the A/E of Record’s professional responsibility to confirm that
named/specified products meet the specification and intent of the design.

 

 

1.55.

01130-1.4A — Retention of LEED-Accredited Professional for the project shall be
by Others.

 

 

1.56.

Not used.

 

 

1.57.

No “seismic” requirements / provisions have been included.

 

 

1.58.

Not used

 

 

1.59.

Not used

 

 

1.60.

The contractors listed below were awarded prior to the change in MD state sales
tax from 5% to 6%. We have carried an allowance of $[***] for additional costs
associated with the sales tax increase to cover these items:

 

 

 

1.60.1.  02A — Accubid

 

 

 

1.60.2.  02B — Superior

 

 

 

1.60.3.  02C — Macris Hendricks & Glascock.

 

 

 

1.60.4.  03A — Miller & Long

 

 

 

1.60.5.  03B — Eastern Caisson

 

 

 

1.60.6.  08A — Pioneer

 

 

 

1.60.7.  14A — Schindler

 

 

 

1.60.8.  16B — Mona

 

 

 

1.60.9.  16C — F.B. Harding

 

 

1.61

Reference the attached Exhibit D: WT Fill Finish Equipment Allowance dated
8/27/08. The exhibit itemizes the Fill Finish Process Equipment Allowance and
the scope (WT FFEA) carried within the WT 8/27/08 revised GMP

 

 

1.62

This GMP is based upon the notes, qualifications, & assumptions proposed in each
individual ARL letter that has been submitted or approved prior to 5/27/08.

 

 

1.63

NQA Exhibit B, current RFI log dated 6/11/08 is attached. See notes written on
log for RFIs included and excluded from the GMP. Additionally, here are further
clarifications the following RFIs:

 

·

RFI 23.1: The resolution of this RFI is included in Addendum 12. There is an
allowance for Addendum 12 included in the GMP. The hardware changes per this RFI
will be reconciled with the Addendum 12 Allowance.

 

 

·

RFI 45: The Process Equipment List included in this RFI has been superceded with
Exhibits C and D of this GMP.

 

 

·

RFI 74: The fire damper issue was resolved in Bulletin 1. Cost changes for this
issue will be addressed in Bulletin 1 PCO.

 

 

·

RFI 180: The resolution of this RFI is included in Addendum 12. There is an
allowance for Addendum 12 included in the GMP. The trellis modifications per
this RFI will be reconciled with the Addendum 12 Allowance.

 

5

--------------------------------------------------------------------------------


 

·

RFI 197.1: The Fireman’s receptacles added per this RFI have not been included
in this GMP. These costs will be submitted in a PCO.

 

 

·

RFI 200: Insulation shown per wall type detail is included. Insulation for wall
types incorrectly noted on the floor plans is not included. A detailed review of
floor plans and wall types with the Architect is suggested in lieu of the global
RFI answer. At the conclusion of the detailed review, the cost impact, if any,
will be assessed and submitted in PCO form.

 

 

·

RFI 203 and 203.1: These RFIs are unanswered. When the response is received, it
will be evaluated for cost and schedule impact.

 

 

·

RFI 213: There are multiple conflicts with MEP, structure, and architectural
elements. Ceiling heights will have to be addressed with the resolution of these
conflicts.

 

 

·

RFI 233: The side stream filter costs have not been included in the GMP. These
costs will be submitted in a PCO.

 

1.64

Bulletin #1 and any sketches/bulletins after Addendum #16 have not been
included.

 

 

1.65

GMP does not include work associated with Miscellaneous invoices 11635 — Misc —
01 through 11635 — Misc — 08.

 

DIVISION 2

 

GENERAL

 

2.1

Permanent paving/striping and concrete sidewalk/apron repair for Comcast and
Montgomery County/Pepco work is included within the disturbed areas only.

 

 

2.2

Not used.

 

 

2.3

It is assumed that the existing concrete pad and handrail at the south side
entrance to Phase I building shall remain per RFI #41. Pavers/stone are not
included in these areas.

 

 

2.4

Not used.

 

 

2.5

Preconstruction damage survey is by the owner.

 

02A         SITEWORK & UTILITIES

 

1.

Removal and disposal of hazardous or contaminated material is excluded. (This
applies to all subcontracts)

 

 

2.

Spec 02300-3.H.2 - Cannot proof-roll with dump truck in excavation per specs due
to limited size and access issues. Will utilize roller ILO dump truck to
proof-roll for compaction.02300-3.2.A.

 

 

3.

02300-3.2.C.4 — 24-hr maintenance of dewatering pumps is not deemed necessary
and has not been included.

 

 

4.

02300-3.2.C.8 — Additional utility fees if pumping water into sewers have not
been included.

 

 

5.

02300-3.2.F.4.d — WT will provide lean concrete mudmat at their discretion when
rain is imminent. Placing a mudmat when an excavation is left overnight is not
included.

 

 

6.

02300-3.3.D.4.b — All alternate methods of drying wet subgrade other than
toothing up with equipment are excluded. (i.e. using hydrated lime)

 

6

--------------------------------------------------------------------------------


 

7.

Not used.

 

 

8.

Not used.

 

 

9.

No additional utility meter work has been included.

 

 

10.

No gas piping (meter and upstream) has been included. Work by WGL, cost borne by
owner. WT will only core drill, link seal, and dig at vent area for WGL.

 

02B         SHEETING & SHORING

 

1.

Superior Foundation only has included $[***] professional liability insurance.

 

 

2.

Tiebacks and sheeting/shoring located in public spaces are assumed to be left in
place in accordance with right of way agreement. Soldier piles on property line
will be cut approximately 4’ below grade and remainder left in place.

 

02C         SURVEY

 

02D         LANDSCAPING

 

1.

Not used.

 

 

2.

Café Terrace Tables/Seating at Plaza is excluded.

 

 

3.

02625-2.1.A — Drain lines and perforated drain lines — WT reserves the right to
use an approved equal to the sole sourced mfg.

 

 

4.

02800-2.1.E/F - WT reserves the right to use an approved equal to the sole
sourced mfg.

 

 

5.

02800-2.1.I.2 — Irrigation subcontractor will connect irrigation piping to water
supplies in the locations shown on drawings LI2.1, LI2.2, LI2.3 (11/26/07).
Backflow prevention by 15A will be installed only as shown.

 

 

6.

02800-2.1.L — WT reserves the right to use approved equals to the single source
manufacturers for the irrigation system.

 

 

7.

02800-3.9.B — Adjustment, winterization, start-up of irrigation system after
turnover, shall be by the owner.

 

 

8.

02910-1.3.D — WT will submit soil samples for analysis to the architect. Testing
of soil samples is excluded.

 

 

9.

Not used.

 

 

10.

Not used.

 

 

11.

Not used.

 

 

12.

02910-3.15.A.6 — Mulch is excluded. None is specified.

 

 

13.

Six (6) wooden benches, two (2) trash receptacles, and two (2) bike racks have
been included in the plaza area. One (1) bike rack has been included in the
parking garage. All of these items are not labeled on the contract drawings.

 

02E         SITE CONCRETE

 

1.

The Argentinean concrete benches will have to be produced in 2m sections for
shipping purposes. These benches require prepayment of preliminary design
services ($[***]), and 50% prepayment for fabrication of benches.

 

 

2.

Granite curb is assumed to be around street tree planting boxes only per RFI
#31.

 

 

 

7

--------------------------------------------------------------------------------


 

3.

All perimeter curb and gutter except as detailed above is assumed to be
concrete.

 

 

4.

03200-2.1.D - Epoxy WWF is not included for concrete topping slab. Assume
standard WWF per L5.1.1 (11/26/07).

 

02F         HARDSCAPE/STONE

 

1.

No granite cladding has been included at the existing concrete planter box on
the west side of Phase I building along Cameron St.  per RFI #41.

 

 

2.

Radius pavers are only included at radius AA through KK.  All remaining pavers
are included as segmented.

 

 

3.

Bio-Wall is not included.  An allowance for the Bio-Wall has been included.

 

 

4.

Etching “Bio-Walk of Fame” is not included.

 

 

5.

Sculptural seating elements are not included.  Conduit shown for infrastructure
has been included as shown on E3.01 dated 11/26/07.

 

 

6.

Not used.

 

 

7.

04400-2.3.F — Location and quantity of weep and vent tubes shall be determined
by the subcontractor designing the granite wall panels, since no locations are
shown on the drawings.

 

 

8.

04400-2.3.G — Crack suppression membrane is only being supplied in the elevator
cabs per direction given by Ramon Santos of SGA.

 

 

9.

Not used.

 

 

10.

04400 — Elevator Floor Stone — 3/8” thick standard granite tile, 12”x12” has
been included.

 

 

11.

04065-2.2.D.2 — Stone mortar/grout color must be non-custom color.

 

 

12.

Stone flooring in retail space shown on 2/A5.7 (12/5/07) is excluded.  The
retail space is assumed to be unfinished.

 

02G         FOUNTAIN

 

1.

GMP Price is based upon Fountaincraft being utilized for the fountain equipment.

 

 

2.

Not used.

 

 

3.

Not used.

 

 

4.

Not used.

 

 

5.

Not used.

 

DIVISION 3

 

03A         CONCRETE

 

1.

Not used.

 

 

2.

It is assumed that the overhead power lines are removed or de-energized prior to
second floor concrete work. No delays to accommodate these lines have been
included.

 

 

3.

Excludes all impacts (condition & location) of existing caissons.

 

 

4.

03310-1.6A - Field mockups shall be in place.

 

8

--------------------------------------------------------------------------------


 

5.

03200-2.1.D - Epoxy WWF is not included for concrete topping slab.  Assume
standard WWF as per L.5.1.1.

 

 

6.

Items included in Shemro’s letter dated 9/17/07 regarding Concrete outstanding
issues are excluded. If these items have been included/incorporated into the
documents, they are included.

 

 

7.

Not used.

 

 

8.

Winter weather protection has been excluded by Miller and Long.  Summer weather
protection is included as a cost of work remaining.

 

 

9.

Not used.

 

 

10.

03310-3.2.A — Vapor barrier is excluded. Preprufe shall be used ILO, as per Div
7.

 

 

11.

Not used.

 

 

12.

LEED certified wood for concrete formwork is not included.

 

03B         CAISSONS

 

1.

Not used.

 

 

2.

Not used.

 

DIVISION 4

 

04A         MASONRY

 

1.

Masonry lintels have been assumed for the door openings throughout the building.

 

 

2.

Not used.

 

 

3.

Not used.

 

 

4.

Colored mortar excluded (04060-2.1C F & G and as noted in Note 3/Drawing G2).

 

 

5.

Weather protection has been excluded by the bidders; it has been included as a
cost of work remaining.

 

 

6.

Not used.

 

04B         PRE-CAST CONCRETE

 

1.

03450-2.1.C — Pigment for concrete shall be same as Phase 1. Color variations
may be present.

 

 

2.

VE options regarding precast panels per SGA Option #2 on memo (3/10/08) is not
included.

 

DIVISION 5

 

05A         STEEL — STRUCTURAL & MISCELLANEOUS

 

1.

Not used.

 

 

2.

Not used.

 

 

3.

05500-2.1.A.10 — Gray iron castings, in reference to nosings have been excluded,
as there are none on the project.

 

 

4.

Not used.

 

9

--------------------------------------------------------------------------------


 

5.

Stair # 1 and Stair # 2 are cast in place per General Note 11a in 100% Design
Development Project Manual.

 

 

6.

Spec 05080 calls for flouropolymer resin and is not included.  This should be
for shop finished materials only.

 

 

7.

All interior stairs and platforms in the fill finish area are assumed to be
painted steel.

 

 

8.

All interior handrail in the fill finish area is assumed to be painted steel.

 

 

9.

WT direct hire structural/misc steel bid is a lump sum price received in a
competitively bid process.

 

 

10.

Not used.

 

05B         ORNAMENTAL METALS

 

1.

Stainless steel planters are assumed to be design build by the subcontractor.

 

 

2.

Numbers #2-4 not used.

 

 

5.

Mock-ups are excluded.

 

 

6.

Numbers #6-8 not used.

 

 

9.

05700-1.1.A.7/2.5.F — Gazebo and trellis structures are assumed to have zinc
cladding.

 

 

10.

Numbers #10-11 not used.

 

 

12.

05700-1.7/2.5D — Sample installations shall be completed where feasible, and not
necessarily prior to the pre-installation conference.  WT shall submit samples
of finish materials to the architect for approval.

 

 

13.

Numbers #13-17 not used.

 

DIVISION 6

 

06A         MILLWORK/DOORS-FRAMES-HARDWARE/INTERIOR GLAZING

 

1.

Not used.

 

 

2.

Plywood backing has been included behind the A/V displays at typical locations
per 1/A10.1 (11/26/07).  No other type of backing is included.  It is not clear
on the drawings what is required.

 

 

3.

The 5/4” hardwood cap has been included per 1/A10.1 (11/26/07), but it does not
meet LEED requirements due to the width of the cap.

 

 

4.

WT reserves the right to buy specific door/security hardware from either the
door subcontractor or the security subcontractor based on what is best for the
project, not as listed in notes on security drawings.

 

 

5.

Not used.

 

 

6.

Not used.

 

 

7.

Not used.

 

 

8.

RFI #23.1 is not included, no response given by SGA.

 

 

9.

Numbers #9-11 not used.

 

 

12.

Fire extinguishers and cabinets are assumed to be fire-rated where fire-rated
partitions are shown per the floor plans.

 

10

--------------------------------------------------------------------------------

 

13.

 

Numbers #13-15 not used.

 

 

 

 

 

 

 

16.

 

06600-3.2.A.7 – Blocking for owner furnished equipment is excluded, unless
specifically called for on the contract drawings for OFCI equipment.

 

 

 

 

 

17.

 

06400-1.3.F – All millwork will be built to meet or exceed AWI specifications
per contract documents. The millwork supplier/subcontractor does not participate
in the AWI certification program.

 

 

 

 

 

18.

 

06400-1.6.A.2 – Woodwork will not be installed by the manufacturer.

 

 

 

 

 

19.

 

Numbers #19-20 not used.

 

 

 

 

 

21.

 

08110-2.2.E /2.3C – Vertical bracing is included where feasible, in some
instances it is not possible due to overhead ductwork conflicts.

 

 

 

 

 

22.

 

08110-2.3.B.5.b – Not included. There are no double exterior doors on the
project.

 

 

 

 

 

23.

 

08115-2.4.A – Not included. Locations not shown on drawings where required.

 

 

 

 

 

24.

 

08710-1.7.D – Warranty period manual closers: 10 years is included.

 

 

 

 

 

25.

 

08710-2.24 – The manufacturer will not guarantee that there will be zero pass
through of light through the automatic door bottoms. There is usually a small
gap between the door/sweep & frame that will let small amount of light pass
through. Specific light-tight doors and associated hardware would need to be
specified to make that guarantee.

 

 

 

 

 

26.

 

08710-2.24.C/D/E – Testing is not included.

 

 

 

 

 

27.

 

08805-1.5.B – Glass & glazing will not be single sourced. Glass & glazing will
be purchased under separate contracts.

 

 

 

 

 

28.

 

Not used.

 

 

 

 

 

 

29.

 

08805-3.4 – Timing of cleaning is to be completed at WT discretion.

 

 

 

 

 

30.

 

Numbers #30-35 not used.

 

 

 

 

 

36.

 

4x4 welded tube steel frames are only assumed at 1st floor lobby per details on
A10.1. They are not referenced at other locations.

 

 

 

 

 

37.

 

Standard wood blocking is assumed acceptable for structural supports for wall
art work by the owner. No detail provided. Refer to 1/A4.11.

 

 

 

 

 

38.

 

RFI #48 response is excluded. Door hardware to be as specified per door schedule
A7.4 (12/5/07).

 

 

 

 

 

39.

 

Hold open devices on stair gates are excluded. Spring gates shall be provided
per RFI #44.

 

 

 

 

 

40.

 

The low successful bidder is required to have the packages broken up into
materials and labor in order to keep the award(s) under $[***] each to obtain
bonding on each package.

 

 

 

 

 

41.

 

Not used.

 

 

 

 

 

 

 

42.

 

Note on 1/A10.8 (1/11/08) states “Tel/Data/Power outlets to be located in
millwork by Systems furniture installer”. Locations must be provided by the
systems furniture vendor/owner during the millwork submittal phase.

 

 

 

 

 

43.

 

Numbers #43-44 not used.

 

 

 

11

--------------------------------------------------------------------------------


 

 

45.

Openings 007A and 707A are not shown on the door schedule in Addendum # 15. We
have assumed 3’0x7’0 HM doors and corresponding welded frames with standard
locksets and hinges. No security/electric locks provisions are assumed.

 

 

 

DIVISION 7

 

GENERAL

 

 

 

 

1.

07810-1.9 – Coordination and sequencing of work by WT. WT will sequence work as
needed to complete the work in a neat and timely manner and in compliance with
the authority having jurisdiction.

 

 

 

 

 

 

 

 

 

 

 

 

2.

07810-3.4 – Costs for Independent Testing Agency have not been included.

 

 

 

 

 

 

 

 

 

 

 

 

3.

07840-1.5B – Structural requirements for firestopping have been excluded.
Concrete will be used to infill large gaps and firestopping via conventional
methods will be utilized in compliance with the authority having jursidiction.

 

 

 

 

 

 

 

 

 

 

 

 

4.

07840-3.4A – Identify through penetration firestop systems with preprinted metal
or plastic labels on both sides of penetrations. This is excluded.

 

 

 

 

 

 

 

 

 

 

 

 

5.

07900-1.4.D – FDA approved caulk is assumed for joints that come in contact
with, or are used in areas of drug manufacturing.

 

 

 

 

 

 

 

 

 

 

 

 

6.

Not used

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

WT and relevant subcontractors (i.e. curtainwall, roofing, metal panel,
terracotta, etc) reserve the right to modify details on contract drawings to
utilize industry standard design details at terminations, curbs, intersections,
etc. of skin systems in order to maintain a weathertight system. Coordination
will take place during the shopdrawing phase.

 

 

 

 

 

 

 

 

 

 

 

 

8.

RFI #74 is unanswered and provisions to complete have not been included.

 

 

 

 

 

 

 

 

 

 

 

 

9.

Field testing for visual mockup, providing and install of testing chamber are by
others. Cost and schedule impacts due to design changes as a result of the
mockup testing are not included. Materials included in the mockup will be
released upon receipt of approved shopdrawings, regardless of the pending
results of the mockup testing performed by the owner.

 

 

 

 

 

 

 

 

 

 

 

 

10.

The aluminum extrusions will be design/build while attempting to mimic the
design intent on the contract drawings but the connection details may differ
from what is included on the contract drawings.

 

 

 

 

 

 

 

 

 

 

 

 

11.

07210-2.1.A – Insulation is provided in locations noted in the spec and on the
contract drawings. Locations not shown on these documents to have insulation are
not included. RFI #200 is unanswered and therefore not included.

 

 

 

 

 

 

 

 

 

 

 

07A

WATERPROOFING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

07130-2.1.A – Low temperature materials are not a viable alternative from Grace.
Costs have been included for temp heat/protection.

 

 

 

 

 

 

 

 

 

 

 

 

2.

07130 – Waterproofing details shall be as detailed on approved submittals and
per manufacturer’s standard details.

 

 

 

 

 

 

 

 

 

 

 

 

3.

Not used.

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

4.

07130 – Standard 5-yr manufacturer’s warranty is included.

 

 

 

 

5.

07270-3.4.B – Allowable air barrier exposure to UV light shall be determined by
manufacturer’s recommendations.

 

 

 

 

 

 

 

 

 

 

6.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07C

ROOFING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Numbers #1-3 not used.

 

 

 

 

 

 

 

 

 

 

4.

Arrays and connector is assumed to be same as system Phase I building system. No
metal/zinc closure pieces are assumed between or under arrays.

 

 

 

 

 

 

 

 

 

 

5.

Numbers #5-9 not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

Custom colors for roofing membranes, stone mixes, soils, etc. are excluded.

 

 

 

 

 

 

 

 

 

 

11.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.

07560-1.5.A/B – Manufacturer’s sample for green roof assembly will be provided
during submittal phase. Proposal is based on TectaGreen product by TectaAmerica
Company, LLC. Mockups are excluded. Roof area per SGA mockup sketches dated
1/22/08 is not a green roof area.

 

 

 

 

 

 

 

 

 

 

13.

Numbers #13-14 not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07D

METAL PANELS/LOUVERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Multiple caulk joints are excluded.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Numbers #3-27 not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07E

TERRACOTTA PANELS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Numbers #1-21 not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DIVISION 8

 

 

 

 

 

 

 

 

 

 

 

 

 

08A

CURTAINWALL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Numbers #1-58 not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59.

Stainless steel sign boxes at retail spaces excluded. These are assumed to be
provided by the owner per curtainwall shopdrawing review meeting on 1/17/08.
Stainless steel support for stainless steel sign boxes are included.

 

 

 

 

 

 

 

 

 

 

60.

Fritting and frosting on single side of glass only is included (08900-3.04.L).

 

 

 

 

 

 

 

 

 

 

61.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62.

Aluminum framing and extrusions per 2/A6.7 and 1/A5.15 (addendum #15) around
louvers are included in the Addendum #15 allowance.

 

 

 

 

 

 

 

 

 

 

63.

Addendum # 15 pricing does not include any Biowall work.

 

13

--------------------------------------------------------------------------------


 

 

64.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65.

Building envelope peer review is not included in the GMP. Owner has retained
services of consultant outside of GMP.

 

DIVISON 9

 

 

 

 

 

 

 

 

 

 

 

 

 

09A – EXTERIOR STUDS/SHEATHING & DRYWALL

 

 

 

 

 

 

 

 

 

1.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

2.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

3.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

4.

09100-2.2.B – Metal stud framing gage shall be as indicated on per wall types
designated on the contract drawings.

 

 

 

 

 

 

 

 

5.

09100-3.3.B.11 – Wood blocking has not been included for owner supplied items,
with the exception of mounting the owner supplied TV’s and wall hung artwork.

 

 

 

 

 

 

 

 

6.

09100-3.3.E – Shaftwall will be sealed in accordance with referenced UL listing
and according to the authorities having jurisdiction.

 

 

 

 

 

 

 

 

7.

09250-3.3.A.7 – Ceiling GWB boards will not be applied before GWB ceilings and
walls occur due to sequence of activities and fire marshal inspections of above
ceiling work.

 

 

 

 

 

 

 

 

8.

09250-3.4.C.6 – Sealing of sides and backs of electrical boxes to completely
close off openings and joints is not included.

 

 

 

 

 

 

 

 

9.

Level 5 finishes are excluded. Level 4 finishes are included at painted
surfaces.

 

 

 

 

 

 

 

 

10.

Numbers #10-24 not used.

 

 

 

 

 

 

 

 

 

 

 

 

25.

Walls that are specified as full height may conflict with ductwork above.
Fire-rated walls shall be full height but other walls may need to be framed
around ductwork.

 

 

 

 

 

 

 

 

26.

09510-2.3.C – Grid attachment devices shall be as recommended by the
manufacturer.

 

 

 

 

 

 

 

 

27.

Not used.

 

 

 

 

 

 

 

 

28.

Not used - see item 1.20 under GENERAL section.

 

 

 

 

 

 

 

 

29.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

30.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

31.

Horizontal shaftwall detail per A4.2 (11/26/07) is only included at top of stair
shafts as indicated.

 

 

 

 

 

 

 

 

32.

Mockups are excluded, except for the Exterior Visual Mockup and benchmarks as
required by specifications.

 

 

 

 

 

 

 

09C

TERRAZZO

 

 

 

 

 

 

 

 

 

 

 

 

1.

Terrazzo pattern assumed to be as delineated per RFI #33. No other special
pattern or design is included.

 

 

 

 

 

 

 

 

2.

Not used.

 

 

 

 

3.

Custom color glass chips/terrazzo is not included.

 

14

--------------------------------------------------------------------------------


 

 

4.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

5.

Crack suppression membrane is included for 5% of area. $[***] in cost of work of
remaining has been included for 100% crack suppression membrane.

 

 

 

 

 

 

 

 

6.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

7.

09440-1.5.A – Sample installation is excluded. In-place benchmark has been
included.

 

 

 

 

 

 

 

 

8.

Not used.

 

 

 

 

 

09D

FLOORING (VCT/SEAMLESS VINYL/CARPET/TERRAZZO TILE)

 

 

 

 

 

 

 

 

 

 

1.

It is assumed that Armstrong Medintech Sheet Vinyl and Johnsite Cap and Cove
Stick are acceptable products.

 

 

 

 

 

 

 

 

 

 

2.

09650-2.2.B.4 – Architect to specify non-custom color for terrazzo tile.

 

 

 

 

 

 

 

 

 

 

3.

09650-1.3.E – WT will submitted test reports previously conducted by the
manufacturer. New testing is not included.

 

 

 

 

 

 

 

 

 

 

4.

09650-2.2.A – Sheet linoleum is not included. Per spec 09652 sent via email from
Jim Hirt of IPS dated 2/20/08 sheet vinyl flooring is required in these areas.

 

 

 

 

 

 

 

 

 

 

5.

09650 – All items pertaining to sheet linoleum flooring is excluded since it is
not being provided.

 

 

 

 

 

 

 

 

 

 

6.

09650-3.4.E/F – Two coats of polishing is included.

 

 

 

 

 

 

 

 

 

 

7.

09680-1.6.D/3.5.A – Manufacturer’s inspections are not included.

 

 

 

 

 

 

 

 

 

 

8.

09680-1.7.B – Sample installations are excluded.

 

 

 

 

 

 

 

 

 

 

9.

01735-2.1.E – Terrazzo tile – WT will match existing terrazzo based on color
product number designated by architect. New terrazzo tile will look slightly
different than existing due to the fact that terrazzo tile darkens as it ages.

 

 

 

 

 

 

 

 

 

09E

EPOXY FLOORING

 

 

 

 

 

 

 

 

 

 

1.

09310-1.5.B – Mockup is not included. In-place benchmark has been included. This
is a material/quality/performance in-place sample that will be part of the
finished product.

 

 

 

 

 

 

 

 

 

 

2.

09402-2.1.A – Modify to state Stonhard or equal is acceptable.

 

 

 

 

 

 

 

 

 

09F

CERAMIC TILE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Shop drawings are not included; they are not required per the specifications.

 

 

 

 

 

 

 

 

 

 

2.

Sample installation is not included.

 

 

 

 

 

 

 

 

 

 

3.

Grout sealer is not included, not required per spec.

 

 

 

 

 

 

 

 

 

 

4.

09310-2.5.C – Metal trim – Aluminum edge trim is included per contract drawings.
Stainless steel edge trim per referenced spec section is not included.

 

 

 

 

 

 

 

 

 

09G

PAINTING & WALLCOVERINGS

 

 

 

 

 

 

 

 

 

 

1.

09720-1.9.B/3.1.B – Testing of substrates for wall coverings is not included.

 

 

 

 

 

 

 

 

 

 

2.

Not used.

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

 

3.

09900-1.5.C – The following items are not shop primed and therefore will not be
field painted: Metal decking (galvanized), architectural woodwork (shop
painted), fire extinguishers and valve cabinets (shop painted with SS doors and
trim), mechanical and electrical equipment and accessories (shop painted).

 

 

 

 

 

 

 

 

 

 

4.

09900-1.7.B – Samples are not included, benchmarks can be provided.

 

 

 

 

 

 

 

 

 

 

5.

09900-3.4.C – Painting of MEP equipment, ductwork, piping, and related
accessories is not included. Painting of exposed sprinkler pipe and gas pipe is
included.

 

 

 

 

 

 

 

 

 

 

6.

09900-3.4.E – Painting of back sides of access panels and removable or hinged
covers to match exposed surfaces is not included.

 

 

 

 

 

 

 

 

 

 

7.

09900-3.8/09905 – Epoxy paint is included in areas as described on the finish
legends and finish schedule A7.6F (1/11/08).

 

 

 

 

 

 

 

 

 

 

8.

Striping of garage includes parking space lines and handicap spaces only.
Painting of arrows on ramp and painting of curb at median is not included. The
question was not addressed on constructability comments. Additional garage
signage has not been included. Preferred Parking signs required by LEED are
assumed to be by the owner.

 

 

 

 

 

 

 

 

 

 

9.

Concrete sealer is included in all mechanical rooms above the cellar per email
from E. Jayne dated 1/8/08.

 

 

 

 

 

 

 

 

 

 

10.

Numbering of parking spaces is not included.

 

DIVISION 10

 

 

 

 

 

General

 

 

 

 

 

 

 

 

1.

No corner guards, except the two (2) exterior included in 05B, are included in
the base building. Corner guards for the fill finish area are included in the
fill finish breakdown.

 

 

 

 

 

10A

CURTAIN RODS/MECHOSHADES/BLACKOUT SHADES

 

 

 

 

1.

Curtain rods are included per Addendum #1; curtains are not included.

 

 

 

 

 

10C

WINDOW WASHING EQUIPMENT/ROOF ANCHORS

 

 

 

 

 

 

1.

An allowance has been provided for design/build window washing equipment,
davits, roof anchors, window washing monorails, and testing.

 

 

 

 

 

DIVISION 11

 

 

 

 

 

 

 

 

1.

Signage for building and garage is included in the GMP as an allowance.

 

 

 

 

 

 

2.

Numbers #2-4 not used.

 

 

 

 

 

 

5.

Aluminum angle per detail 11/A7.5 (11/26/07) for signage is to be included in
the signage allowance.

 

 

 

 

 

 

6.

Kitchen appliances are not included.

 

 

 

 

 

 

 

 

7.

A/V equipment is included within a line item allowance. (Displays, mounts,
screens, projectors, video conferencing, etc.).

 

16

--------------------------------------------------------------------------------


 

DIVISION 12

 

GENERAL

 

 

 

 

 

 

 

 

 

 

1.

Exclude all furniture other than millwork listed in Division 6. Furniture whips
to be turned over to electrician prior to them starting trim-out work on the
floors.

 

 

 

 

 

 

 

 

 

12A

CASEWORK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Only built-in case work and shelving, and fume hoods are included. All
freestanding components such as lab furniture, equipment, and laminar flow hoods
are not included.

 

 

 

 

 

 

 

 

 

 

2.

12356-1.4.E – Full size samples are not included.

 

 

 

 

 

 

 

 

 

 

3.

12356 – Acid storage cabinets are included. In some locations it is unclear on
the contract documents which (acid, flammable, etc) is required.

 

 

 

 

 

 

 

 

 

 

4.

Not used.

 

 

 

 

 

 

 

 

 

 

5.

12536 – RFI #067 – A sheetmetal utility carrier is not included. Deck mounted
fixtures will be provided.

 

 

 

 

 

 

 

 

 

 

6.

12356-2.10 – Stamped or etched labeling on stainless steel cover plates at
receptacles, switches, terminal posts, and other locations is not included.
Labeling per spec 16140 is included and will be performed by 16A subcontractor.

 

 

 

 

 

 

 

 

 

 

7.

Laminar flow hoods are by the owner.

 

 

 

 

 

 

 

 

 

DIVISION 13

 

GENERAL

 

 

 

 

 

 

 

 

 

 

1.

13100-3 Section 3.3-A and B – Field Quality Control – Owner to provide WT Phase
I UL Master Label Certificate. No inspections, rework, or certification has been
included for Phase I.

 

 

 

 

 

 

 

 

 

 

2.

13267-1 Section 1.4-A – Raised floor is excluded. None is shown.

 

 

 

 

 

 

 

 

 

 

3.

13267-7 Section 2.13-A – Reference to division 26 is excluded, no division 26
exists.

 

 

 

 

 

 

 

 

 

 

 

13700-29 Section 2.6-K.1 – Wire and Cable - All references to government work is
excluded.

 

 

 

 

 

 

 

 

 

 

4.

13700-34 Section 3.4-E.1 – Testing – Siemens proprietary system shall be
installed as an extension to Phase I. Standard Siemens testing has been
included.

 

 

 

 

 

 

 

 

 

 

5.

13930-16 Section 3.3-C- Piping Installation – No seismic requirements have been
included.

 

 

 

 

 

 

 

 

 

 

6.

13930-22 - No labeling of sprinkler piping is included. Exposed sprinkler pipe
shall be painted under division 9 per MCDPS, FM standard.

 

 

 

 

 

 

 

 

 

 

7.

13967 Section: Clean-Agent Fire Extinguishing System – Spec 13967 is excluded,
as spec 13267 takes precedence.

 

 

 

 

 

 

 

 

 

 

8.

Numbers #8-11 not used.

 

 

 

 

 

 

 

 

 

 

12.

Reserve containers of clean agent is not included.

 

 

 

 

 

 

 

 

 

 

13.

Numbers #13-14 not used.

 

 

 

 

 

 

 

 

 

 

15.

WT/sprinkler subcontractor neither supplies nor maintains the water supply.
WT/sprinkler subcontractor recommends that the water be tested and then treated,
if necessary, for

 

17

--------------------------------------------------------------------------------


 

 

 

any microbiological organisms that may influence corrosion. Testing and
treatment of the water supply and costs associated therewith, is the sole
responsibility of the owner.

 

 

 

 

16.

All areas with ceilings will be protected by quick-response concealed pendent
sprinklers. In addition, the areas indicated as process will be protected by
special concealed pendent sprinklers with a clean room gasket. All concealed
pendent sprinklers will have factory white cover plates. All areas exposed to
the structure will be protected by brass upright sprinklers.

 

 

 

 

 

 

 

 

 

 

 

 

17.

Fumehoods – no fire protection has been included inside laboratory fumehoods.

 

 

 

 

 

 

 

 

 

 

 

 

18.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.

Assume no sprinkler coverage above suspended wood ceilings. (Sprinkler heads
will penetrate wood ceiling panels)

 

 

 

 

 

 

 

 

 

 

 

 

20.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.

We have carried an allowance for support steel above the 3rd floor ceiling.
System is currently not shown or designed and will require these additional
supports.

 

 

 

 

 

 

 

 

 

 

 

 

22.

An allowance has been carried for wet pipe systems if deemed necessary, not
currently shown in the design. This is for protection above the 3rd floor
ceiling and any aesthetic changes to the PEG layout.

 

 

 

 

 

 

 

 

 

 

 

 

23.

An allowance has been carried for dry pipe systems. This is for coverage under
beams and additional feeds as deemed necessary.

 

 

 

 

 

 

 

 

 

 

 

13B

COLD ROOMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

The cold room is excluded. See Exhibit D for Fill Finish Equipment scope
included in GMP..

 

 

 

 

 

 

 

 

 

 

 

14A

ELEVATOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Elevator #3 will be a holeless dual jack hydraulic elevator in lieu of the
specified overhead traction elevator as per VM #62 and ARL #10.

 

 

 

 

 

 

 

 

 

 

 

 

3.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Schindler will not name other parties as additional insured on their insurance
policies. They will provide OCPL insurance in lieu of above.

 

 

 

 

 

 

 

 

 

 

 

 

5.

14210-23 Section 3.08-A.5 – Standard O&M manuals will be provided.

 

 

 

 

 

 

 

 

 

 

 

 

6.

If there are discrepancies between Schindler’s standard products and the project
specifications Schindler’s standard products shall prevail.

 

 

 

 

 

 

 

 

 

 

 

 

7.

14210-4 Section 1.05 – Document Verification is excluded. This is assumed by SGA
at submittals.

 

 

 

 

 

 

 

 

 

 

 

 

8.

14210-8 Section 2.01-A – Summary No Visible Company Name or Logo. This is
excluded – Schindler Items as per Quote (std. Cabs, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

9.

14210-10 Section 2.03-H – Car Performance Airborne Noise criteria is excluded.

 

 

 

 

 

 

 

 

 

 

 

 

10.

14210-16 Section 2.08-F.1 and 2 – Car Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 .Cars 1 and 2: No allowances have been carried for elevator flooring as
specified. Granite flooring has been carried in another division (9).

 

18

--------------------------------------------------------------------------------


 

 

 

 

2. Per RFI 86/86.1, stainless steel floor in elevator #3 is provided by others. 
This is carried under the base building division 14.

 

 

 

 

11.

14210-22 Section 3.07-C – Acceptance Review and Tests

 

 

 

 

 

 

 

 

 

Furnish labor, materials, and equipment necessary for Consultant’s review.
Notify Consultant a minimum of five (5) working days in advance when ready for
final review of elevator or group. This statement is excluded.

 

 

 

 

 

 

 

 

12.

Specification 14210-13 section 2.05 B 6&7 – Monitor system interface and
providing the controller to be lockable “open” is excluded. The BAS
specification does not call for wiring or graphics to accommodate this.

 

 

 

 

 

 

 

 

13.

Adjusting will be in accordance with industry standard.

 

 

 

 

 

 

 

 

14.

Overhead sheave beams cannot be isolated. Hoistway equipment to be standard.

 

 

 

 

 

 

 

 

15.

Standard vandal resistant push buttons are included.

 

 

 

 

 

 

 

 

16.

Large stainless steel frame headers have been included to achieve the transom
look. 8'-0" door heights with 9" extended head jambs on cars # 1 and 2 have been
included.

 

 

 

 

 

 

 

 

17.

As per RFI 8, we have not included any tie ins to the phase 1 elevator / fire
alarm recall. These elevators will not be interlocking.

 

 

 

 

 

 

 

15A

MECHANICAL

 

 

 

 

 

 

 

 

 

 

 

 

1.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

2.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

3.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

4.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

5.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

6.

Pits are assumed to be cast in place by division 3. Pit basins and lids have not
been included and are assumed not required. Roadable / gasketed hatches as per
spec section 08310 will be installed to cover these pits.

 

 

 

 

 

 

 

 

7.

Stainless steel duct, including Jacobs Specialty, has not been carried as per
ARL #15. At that time, we figured 15,000 lbs of type 304 SS SMACNA duct with
$[***] for pickling and $[***] for additional pressure testing. We have reduced
the allowance to $[***] due to recent meetings, as we believe the scope is not
as extensive (less expensive materials and fewer runs). Hence, RFI #128 is
included as defined above.

 

 

 

 

 

 

 

 

8.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

9.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

10.

It is assumed that it is acceptable to locate VAV boxes in areas with no
ceilings as shown per mechanical drawings.

 

 

 

 

 

 

 

 

11.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

12.

Not used.

 

 

 

 

 

 

 

 

 

 

 

 

13.

15010-5 Section 1.8-C – Coordination and Fabrication Drawings - Drawings will be
signed and dated by WT and relevant subcontractors. No engineering stamps are
included.

 

19

--------------------------------------------------------------------------------

 

14.           15010-5 Section 1.10-C – Submittals – Sepia copies are not
included.

 

15.           15010-6 Section 1.10-E.1 and 3 – Submittals - WT:  We will use
standard WT submittal processing sheets, AIAG810 is excluded.  See below
submittal stamp language.  Note this stamp applies to all submittals in all
divisions.

 

RECEIVED AND REVIEWED FOR GENERAL DESIGN, ARRANGEMENT & APPEARANCE ONLY BY 
WHITING-TURNER CONTRACTING.

 

Job No.

11635

 

No Exception Taken

o

 

 

 

 

Sub No.

 

 

Reviewed w/Comment

o

 

 

 

 

Date

 

 

Rev & Resubmit

o

 

 

 

 

Target Date:

 

 

Rejected

o

 

Review is only for the conformance with the design of the project and compliance
with the information given in the contract documents.  Contractor is responsible
for: dimensions to be confirmed and corrected at the jobsite, information that
pertains solely to the fabrication processes or to techniques of construction,
and the coordination of the work of all trades.

 

By

 

 

Date

 

Whiting-Turner Contracting Company

 

 

16.           15010-7 Section 1.11-A –Substitutions – This statement is
excluded.

 

17.           15010-9 Section 3.1-A.7 – Special Responsibilities

Make reasonable modifications in the work as required by normal structural
interferences, pay all expenses to the General Contractor for additional
openings or relocating or enlarging existing openings through concrete floors,
walls, beams and roof provided for the HVAC work.  WT note - Changes to the
structure after approval and coordination are not included.

 

18.           15010-10 Section 3.1-C.2 – Special Responsibilities

Prior to interruption of essential services, obtain the Architect’s/Engineer’s
approval of the method proposed for minimizing service interruption.

 

Change “Architect/Engineer” to Owner.

 

19.           15010-10 Section 3.1-D – Special Responsibilities

Instructions given to such a representative by the Architect/Engineer shall be
binding on the Contractor.  WT – This statement is excluded.

 

20

--------------------------------------------------------------------------------


 

20.           15020-3 Section 3.2-B – Work Prior to Commissioning

Contractor may be obligated to compensate the Commissioner to test the revised
product, or confirm the suitability/unsuitability of the substitution or
revision.  WT - This statement is excluded.  See previous note #14 on
substitutions.

 

21.           Not used.

 

22.           15050-12 Section 3.6-A – Painting – Painting only included for gas
and exposed sprinkler lines.  Painting included in division 9.

 

23.           15075-8 Section 3.6-A – Valve-Schedule Installation

Mount valve schedule on wall in accessible location in each major equipment
room.

Note – locations must be given by owner.

 

24.           15080-3 Section 1.5-C – Quality Assurance

Mockups - A/E Approve Rep. Sample of in Place Work

No Destructive Testing is included.

 

25.           Insulation materials standards will be provided per RFI #P-0087,
revised spec 15080.

 

26.           15121-1 Section 1.4-B – Submittals

Shop Drawings: Signed and sealed by a qualified professional engineer.  This
statement is excluded.  Cut sheets will be provided.

 

27.           15140-2 Section 1.6-A – Project Conditions

Interruption of Existing Water Service:  Shutdowns will be coordinated with the
owner. No additional monies have been included to provide temporary water to the
Phase 1 building.

 

28.           15145-15 Section 3.3-A – Labeling and Identifying

Factory attached plates are included.  All other labeling is excluded.

 

29.           15185-7 Section 3.2-A.2 – Concrete Bases - For supported
equipment, install epoxy-coated anchor bolts that extend through concrete base
and anchor into structural concrete floor.  WT Note:  If anchor bolts are
required, we shall provide standard non-epoxy bolts.

 

30.           15189-15 Section 3.3-A and B : Water Softener Installation

Install water softener equipment on concrete bases.   Anchor mineral and brine
tanks and floor-mounting accessories to substrate.

 

Anchoring is assumed not necessary or desired.  Mineral and brine tanks are
moved for rebedding / refilling and cleaning / maintenance periodically.

 

31.           15189-17 Section 3.5-E and F: Field Quality Control - Sample water
at four-week intervals. . .Note – The duration of this activity is assumed to be
from the point when system is ready until substantial completion.

 

32.           15194-2 Section 1.7-A.1 and 2:  Fuel Gas Piping Coordination – Gas
shutdown are not assumed by WT.

 

21

--------------------------------------------------------------------------------


 

33.           15194-8 Section 3.11-B: Fuel Gas Piping Painting - Paint service
meters, pressure regulators, and specialty valves. Color grey

W-T Note: This is assumed by WGL, WT will paint exposed gas piping in phase 2A
yellow per WSSC.

 

34.           15410-3 Section 1.5-H and H.1 – Quality Assurance - Comply with
the following applicable standards and other requirements specified for lavatory
and sink faucets:

 

WT Note: Backflow Protection Devices for faucets, vacuum breakers, backflow
prevention shall only be provided when specified or shown.

 

35.           15445-6 Section 3.5-E – Start-Up Service – Normal occupancy hours
are assumed to end at 4pm.

 

36.           15471-8 Section 3.11-Part 4 – Demonstration - Piping Data Sheet
SS3 and CU2 are excluded, they are not listed in the spec.  WT does not have
these sheets.

 

37.           15481-10 Section 3.10-Part 4 – Demonstration - Piping Data Sheet
SS3 and CU2 are excluded, they are not listed in the spec.  WT does not have
these sheets.

 

38.           15485-14 Attachment 02, Attachment 03– Piping Data Sheet - Piping
Data Sheet SS3 and CU2 are excluded; they are not listed in the spec.  WT does
not have these sheets.

 

39.           Exclude Boiler Inspectors Requests Not Specifically Shown on
Contract Docs.

 

40.           15513-9 Section 3.4-E.7 and 8 - Performance Tests – WT will notify
Engineer as required.

 

41.           15550-2 Section 1.6-A.1 – Warranty

Warranty Period: [10] [15] [25] <Insert number> years from date of Substantial
Completion.   WT Note - Manufacturer’s standard warranty included since no
duration is specified.

 

42.           15625-4 Section 1.9-A.1 and 2 – Warranty - Extended warranties
include, but are not limited to, the following: W-T: Exclude “but are not
limited to”.

 

43.           15625-22 Section 3.6-A – Demonstration - Engage a
factory-authorized service representative to train Owner’s maintenance personnel
to adjust, operate, and maintain chillers.  WT Note – We assume no video
recording provided for this training session, as no other sections require.

 

44.           15635-2 Section 2.2-F.1 – Products – No leak detection system is
included for chilled water.

 

45.           15734-2 Section 1.5-D – Submittals – Standard color will be
provided.

 

46.           15815-3 Section 1.5-E – Quality Assurance – In-place mockups are
included only.

 

22

--------------------------------------------------------------------------------


 

47.           Where ducts pass through fire-rated interior partitions and
exterior walls, install fire dampers. Comply with requirements in Division 15
Section “Duct Accessories” for fire and smoke dampers.  W-T: Only includes FD’s
where Shown, Per SMACNA. We have included fifteen (15) additional that will be
required and are not shown. This is not inclusive of the fourth floor.  We have
not included any costs for fire dampers or fire-rated assemblies related to
openings in the 4th floor.

 

48.           15815-15 Section 3.8-A – Painting of interior of metal ducts is
not included.

 

49.           Ducts for future connection to Dishwasher Hoods: Type 304,
stainless-steel sheet – This is excluded.  WT to provide aluminum duct per
M2.02.

 

50.           15815-19 Section 3.12-F – Duct Schedule

Liners for ducts – Included providing only where denoted on drawings.

 

51.           15855-2 Section 1.3-B through D – Submittals

B. Samples for Initial Selection: For diffusers, registers, and grilles with
factory-applied color finishes, WT will submit factory color chart for color
selection.  No custom colors are included.

C. Samples for Verification: For diffusers, registers, and grilles, in
manufacturer’s standard sizes to verify color selected W-T:  This is excluded,
WT will provide cut sheets for approval.

D. Coordination Drawings: Reflected ceiling plans, drawn to scale, on which the
following items are shown and coordinated with each other, using input from
Installers of the items involved:  WT - Industry standard coordinated drawings
are provided.

 

52.           Not used.

 

53.           15905-5 Section 3.6 - Systems Documentation – This is not
included.  SGA to update contract documents.  WT will submit legible red-line
as-builts for coordination.

 

54.           15910-7 Section 3.4-A, B and C – Training – Training is assumed to
be at one (1) session.

 

55.           15950-4 Section 1.6-A and B – Project Conditions

A.    Full Owner Occupancy: Owner will occupy the site and existing building
during entire TAB period. Cooperate with Owner during TAB operations to minimize
conflicts with Owner’s operations.  WT Note – This is not included.  No
occupancy during construction phase.

 

B.    Partial Owner Occupancy: Owner may occupy completed areas of building
before Substantial Completion. Owner to coordinate with WT so as not to
adversely impact construction activities.

 

56.           15950-5 Section 1.8-B – Excluded. TAB, Inc. will provide their
standard package.

 

57.           15950-18 Section 3.25 – Assumed by Montgomery County Fire Marshall
Standards.

 

58.           15955-3 Section 3.3-B – Work to Resolve Deficiencies – WT has
included no experimental work.

 

23

--------------------------------------------------------------------------------


 

59.           Not used.

 

60.           15980-2 Section 1.2-G.3.b – Description of Work – Division 16
specifications shall dictate MC cable usage.

 

61.           15980-2 Section 1.2-G.6 – Description of Work – This shall be
provided under Division 16.

 

62.           15980-40 Section 3.10-A, D, F and G – Warranty – Maintenance is
not included.

 

W-T: 24 Hour Callback

 

1.     On-line support services shall allow the local BAS subcontractor to dial
out over telephone lines to monitor and control the facility’s building
automation system. This remote connection to the facility shall be within 2
hours of the time that the problem is reported. This coverage shall be extended
to include normal business hours, after business hours, weekends and holidays. 
WT Note:  Connection to existing building networks and UT building security
shall be by the owner.

 

63.           Not used.

 

64.           Elevator oil minder system will be provided.  No expander cables
have been included to remotely locate the control module.  The control module
will be located in the nearest adjacent room.

 

65.           WT will provide neat, legible red-lined as-built drawings to the
A/E.  Creating new drawings is excluded.

 

66.           Coordinated drawings are included. Approval by A/E will release
for fabrication. Changes in coordination drawings for aesthetics, ergonomics
etc. may result in additional costs to the GMP.

 

67.           The fill finish AHU’s were purchased based on the 15725
specification included within the 100% CD’s.  Spec section 15727 was issued for
construction with Bulletin # 1.  Additional modifications were made in submittal
review as well as Bulletins 10 & 12.  The added cost to modify the AHUs for all
these changes is in the $[***] range.  As agreed on 10-6-08, once the final add
cost is determined with the subcontractor, we will identify and separate the Add
to GMP amount for changes due to submittal modifications and Bulletins 10 & 12
from the total AHU change cost.  The remaining costs are to be split 50/50, Add
to GMP vs. In GMP.

 

68.           RFI # 233 is not included.  We have the scheduled 100 GPM filter.

 

69.           RFI # 236 is not included.  There is an error in the
specifications (we believe a typo).

 

70.           RFI # 237 is included within the allowance for the WSSC added
“bubblers.”

 

71.           RFI #225 is not included.

 

72.           RFI #235 is not included.

 

24

--------------------------------------------------------------------------------


 

15B         FIRE PROTECTION – See division 13 general for NQA’s.

 

16A         ELECTRICAL

 

1.             Wiring and terminations of 0A fixtures are by others.  (PEPCO)

 

2.             Primary and secondary cabling is by PEPCO up to the C/T.

 

3.             Comcast, Montgomery County, RCN, and Verizon cabling is not
included.

 

4.             No painting of conduit is included.

 

5.             Any references to NECA shall be evaluated with the NECA
Checklist.  Depending on the score this shall determine whether it is Col. 1, 2,
or 3 work.

 

6.             UL listing of oil minder systems are excluded.  WT is purchasing
and installing scheduled equipment and UL listing is assumed not required as
pumps have UL508 and UL778 approval standards.

 

7.             Fire alarm work is based on providing a Simplex Grinnell
addressable fire alarm system per the fire alarm drawings.  Standard fire alarm
devices shall be used and all fire alarm circuits shall be two-wire (Class “B”).

 

8.             All wiring in the slab and/or in the ground shall be installed in
PVC and/or ENT conduit.

 

9.             Not used.

 

10.           Repairs, not resulting from WT construction activities, to
existing electrical systems and fixtures are not included.

 

11.           P.E. stamped/NICET drawings are not included. Sole-sourced Simplex
drawings will be provided.

 

12.           Not used.

 

13.           16010-1 Section 1.2-F.2, 3 and 4 – Summary

 

Paragraph record drawings - WT will turn over a set of red-line as-builts or SGA
to update contract drawings as necessary.  WT will transmit a CD-R of all
jobsite photographs at the end of the project.

 

Paragraph SUBMITTALS. Submittal durations and processing time are as defined in
WT schedule. This is inclusive of all consultant review and coordination.

 

14.           16010-2 Section 1.4-G – Contract Documents

Exact location of receptacles, light fixtures, exit signs, fire alarm devices,
etc., shall be coordinated with the architectural drawings and shall not be
scaled from location indicated on the electrical drawings.  WT note:  If not
shown, the WT will install items at scaled or industry standard locations.

 

15.           16010-3 Section 1.5-A – CAD Files – It is assumed that CAD files
will be turned over to WT/subcontractors at no additional cost after waiver is
executed.

 

16.           16010-3 Section 1.6-D – Discrepancies in Documents – Conduits
shall be installed in a workmanlike manner within the decks as permitted.  Any
conduits that are unable to be installed in the deck shall be surface-mounted,
exposed, or concealed above accessible ceilings.

 

25

--------------------------------------------------------------------------------


 

17.           16010-4 Section 1.7-B – Modifications in Layout – Conduit layout
shall be as close to coordinated drawings as possible.  Conduits may be exposed
or concealed.  Review of coordinated drawings shall verify acceptance of the
proposed routing/layout.

 

18.           16010-4 Section 1.9-A.6 – Related Work in Other Sections

Painting, except as specified herein

W-T: No Paint of Electrical Systems Has Been Included.

 

19.          16010-7 Section 1.14-A – Record Drawings – Excluded.  Red-line
as-builts with separate photo CD-R will be provided.

 

20.          16010-7 Section 1.14-E.1 – Record Drawings – As-builts should be
updated by SGA after turnover to the owner.

 

21.          16010-7 Section 1.14-F – Excluded.

 

22.          16010-8 Section 1.15-C – Bulletins, Manuals, and Operating
Instructions – If owner determines that certain systems require additional
instructions this will provided at additional cost.

 

23.           16010-9 Section 1.17-C.1 Submittals – Cover sheets will be
submitted as requested. Each cover sheet shall be evaluated on a case by case
basis.  Incompleteness or mislabeling on cover sheets shall not constitute
reason for rejection.

 

24.           16010-10 Section 3.6-B.2 – Shop Drawing Cover Sheet – WT will
submit shop drawings/submittals with standard WT submittal stamp (see 15A-13)
and RGV electrical submittal sheet.  Inclusion of this cover sheet shall not
release the design team of any obligations.  RGV shall be the code and UL
verifying authority.

 

25.           16010-11 Section 1.17-D.2, 6 and 7 – Submittals – Excluded.

 

6. Faxes shall not constitute a shop drawing and will not be reviewed as such.
Proper submittals shall be made in a timely fashion.

W-T note:  Strike both “not” within the aforementioned statement.

 

7. General catalog cuts without identifying the proposed product will not be
reviewed.  Options included shall be appropriately marked on the submittal.

 

26.           16010-12 Section 1.17-F.1 – Submittals - W-T: Substitutions That
Benefit Owner/Project may be proposed.

 

27.           16010-12 Section 1.17-G.1-3 – Submittals  – Excluded.  A/E shall
approve and be responsible for deviations, substitutions, as submitted. 
Substitutions shall be submitted and marked as necessary.

 

28.           16010-13 Section 1.17-J – Submittals - W-T: Duration as Per the
Schedule.

 

29.           16010-13 Section 1.17-K.1 – Submittals – Excluded.  See
specifications for required submittals.

 

26

--------------------------------------------------------------------------------


 

30.           16010-14 Section 1.18-I – Coordination Drawings – Mylars are
excluded.

 

31.           16010-14 Section 1.18-K.2 – Coordination Drawings:

Minor field adjustments shall be made and red-lined on drawings.  Major changes
by Archited/Engineer to coordination drawings shall be issued by Bulletin. 
Major changes by contractor to coordination drawings shall be proposed in
writing.

 

32.           16010-19 Section 3.5-E – Selective Demolition

Shutdowns and interruptions of existing utilities will be required to complete
the work.  WT will establish a work plan and coordinate shutdowns with Owner. 
Temporary services (generator, water tank, etc..) are not included.

 

33.           16010-19 Section 3.6-B.1 – Project Close-Out Procedure

Items included on the specified Project Close-Out checklist are included.  All
other items are excluded.

 

34.           Not used.

 

35.           Not used.

 

36.           16050-2 Section 3.1-B – Execution – See item #5 above.

 

37.           Measurement and verification system is excluded per Value
Management.

 

38.           16075-8 Section 3.2-I – Installation – WT:  Nothing to receive
field painting.

 

39.           16130-7 Section 3.2-G – Installation – EMT may be exposed in areas
that do not facilitate concealment.

 

40.           16130-8 Section 3.3-A.6 – Installation of Underground Conduit –
This is excluded.

 

41.           16269-2 Section 1.4-C – Submittals – Coordinated drawings for
VFD’s are not included.

 

42.           MCLA General Notes to Lighting Fixture Schedule dated 10/4/07: 
All notes and references from this document are excluded.

 

43.           Not used.

 

44.           01510-1.4.D.2 – Re-lamping of entire building is excluded.  WT
will replace lamps that are burned out up to and at the time of substantial
completion.

 

45.           An allowance of $[***] for UT insurance requirements has been
carried.

 

46.           Coordinated drawings are included. Approval by A/E will release
for fabrication. Changes in coordination drawings for aesthetics, ergonomics
etc. may result in additional costs to the GMP.

 

47.           Not used.

 

48.           RFI 197.1 is excluded.  More time to evaluate and price is needed.

 

49.           RFI # 203.1 are excluded.  No info has been provided on the
outstanding SSE issues.

 

50.           RFI # 224 is excluded.  Phase 1 lightning protection work is not
included.

 

51.           Not used.

 

27

--------------------------------------------------------------------------------


 

16C         TEMPORARY ELECTRIC

 

1.             Not used.

 

16D         PEPCO INFRASTRUCTURE / MC-COMCAST INFRASTRUCTURE

 

1.             A change order will be written to BFJ for the amount in excess of
the PEPCO work ARL allowance as shown within the line item GMP.

 

2.             Not used.

 

3.             Not used.

 

4.             Not used.

 

16E          SECURITY

 

1.             New ACS and CCT devices will be connected to existing hardware
located in Phase I building.

 

16F          DATA & TELECOM

 

1.             Exposed conduit for data/telecom work may occur.  All conduit for
this work may not fit in the slab and allow for industry standard / manufacturer
approved installations.

 

16G         PHOTOVOLTAIC ARRAY

 

1.             The PV Array is assumed as a design build by Vermont Solar.

 

Fill Finish Notes/ Qualifications/ Assumptions

 

GENERAL NOTES

 

1.             The following notes are specific to the fill/finish portion of
the project. The base building shell notes are also applicable.

 

2.             Not used.

 

3.             Not used.

 

4.             Impacts due to late deliveries of owner-furnished equipment are
excluded.

 

5.             Standard construction cleaning and wipe-down cleaning is included
inside the cleanrooms, however in-production-grade cleaning appropriate for
particle counting or sterility testing is not included.

 

6.             Specification 17040-1.4.A.2: Guarantees and warranties commence
at substantial completion (not at acceptance of commissioning and validation)

 

7.             WT direct hire process piping bid is a lump sum price received in
a competitively bid process.

 

8.             Not used.

 

FINISHES

 

1.             Not used.

 

2.             The epoxy floor is specified to have a 4” cove in 13036-2.2.H.1.
The MPS wall base is specified to be 6”. We have included matching 4” MPS wall
base and 4” epoxy cove.

 

28

--------------------------------------------------------------------------------


 

3.             The epoxy floor does not include the expansion joint noted in
detail 4 and 5 on A6.2F.

 

4.             Not used.

 

EQUIPMENT

 

1.             See GENERAL section, item 1.61.

 

2.             Not used.

 

3.             Not used.

 

4.             Utilities shown in the design drawings are included in the GMP.
However final connection details/locations and potential changes are not.
Revised and/or additional utilities required for the specific equipment
purchased are also not included in the GMP.

 

5.             Conduit and/or cable tray as may be needed for equipment
interconnections and/or controls are not included in the GMP.

 

6.             Not used.

 

7.             Not used.

 

8.             No work associated with the vacuum system shown in Z2.12F is
included.

 

MECHANICAL

 

1.             Not used

 

2.             HEPA filter housings are tested at the factory per the
manufacturer’s standard procedures. Field pressure testing of the housings is
excluded.  Onsite HEPA testing and certification is included.

 

3.             The controls set point list “attachment A to 15980” is referenced
in the drawings M7.04F but not included in the current document set. Any
additional work specified or implied by the controls setpoint list is excluded.

 

4.             Stainless steel atmospheric vents and drains (for example CLC
starting from the dirty side of the trap) are non-documented; without
borescoping, material certifications, weld maps, or passivation.

 

5.             Clean process piping (USP, WFI, CLS, P, and CIP) is passivated.
All other stainless steel pipe and tube is not passivated.

 

6.             Additional ports or sampling assemblies, as may be used for clean
steam quality sampling, have not been added to the clean steam system.

 

7.             Vents to the roof and building face are included only as shown in
the piping and ductwork plans.

 

8.             Pipes labeled “CS” are assumed to mean pipe specification “CS-1.”

 

9.             Process pipe hanger requirements in the specifications are
unclear. We confirm that we will use “sanitary” hangers that support the
stainless steel tube directly (not saddle hangers and insert as noted in some
specifications). In the cleanroom all exposed hanger assemblies will eliminate
exposed threaded rod.

 

10.           Material inspection, welding procedures, inspection, and
documentation of process piping systems will be in accordance with
Whiting-Turner’s Quality Assurance Manual for Sanitary Stainless Steel Tube
Systems.

 

11.           Not used

 

29

--------------------------------------------------------------------------------


 

12.           Quality control will be performed by process piping personnel;
true 3rd party inspection is not included.

 

13.           Specification 17040-1.5.B and 17150-1.9.B: Only one original (not
two as requested by the specifications) will be available for many process
piping documents such as signed welding logs.

 

14.           Specification 17150-3.9.E: hand tack welding using argon shielded
TIG may be used on any size tubing.

 

15.           Specification 17150-3.10: passivation and cleaning will be
performed by a professional firm specializing in the work.  Passivation and
cleaning procedures, based on citric acid as specified, will be submitted for
approval. The passivation procedure may not comply with the specific chemicals,
brands, and concentrations listed in 17150.

 

16.           Specification 17162 is excluded; there are no pipe expansion
joints shown.  Per meeting on 6/11/08 with IPS, it is understood that no
expansion joints are needed.

 

17.           Specification 17165 is excluded. All stainless steel process
piping requiring insulation is insulated with 1 ½” thick fiberglass with ASJ.
Insulation in the cleanrooms only will use techlite insulation with  a PVC
jacket.

 

18.           Specification 17410 2.3.B&C: pump motors will be non-overloading
at the designed operating point; they will not necessarily be non-overloading to
the end of the pump curve.

 

ELECTRICAL

 

1.             Phone and intercom systems are not included.

 

2.             Not used.

 

3.             Specification 17195 “electrical identification”: if there is any
conflict between this and the division 16 specifications, the division 16
specifications govern.

 

CONTROLS/INSTRUMENTATION

 

1.             The instrument list 17951 shall govern over specification 17950
(sections 1.4, 2.2, 2.3, and 2.4) where there is any conflict between the
manufacturer’s construction details and factory calibration defined by the
instrument model number, and any requirements listed in 17950.

 

2.             Control panel CP343 will be built from a housing rated NEMA 4X
(as required by 179701.4), however the completed assembly will be de-rated due
to the specified chart recorders IP54 rating.

 

3.             Two additional pressure sensors not listed in instrument list
17951 have been added to provide the WFI and USP loop return pressures called
for in 17980 2.3.B.1&2.

 

4.             Control panel CP343 has no connection to or from the USP and WFI
users. There are no central control functions to coordinate utilities and users
(for example to keep USP users from using the water when it is in sanitization
mode, or out of acceptable quality).

 

30

--------------------------------------------------------------------------------

 

ATTACHMENT C

 

Project Schedule UT-04 dated 5/28/08

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk23i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk25i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk27i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk29i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk31i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk33i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk35i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk37i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk39i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk41i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk43i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk45i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk47i001.jpg]

 

 

GRAPHIC [g15122kk49i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk50i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk51i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk53i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk55i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk57i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk59i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk61i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk63i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk65i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk67i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk69i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk71i001.jpg]

 

--------------------------------------------------------------------------------

 

[g15122kk73i001.gif]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk75i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk77i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk79i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk81i001.jpg]

 

--------------------------------------------------------------------------------

 

[g15122kk83i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk85i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk87i001.jpg]

 

--------------------------------------------------------------------------------

 

GRAPHIC [g15122kk89i001.jpg]

 

--------------------------------------------------------------------------------
